Case 21-10527-JTD   Doc 533-8   Filed 05/28/21   Page 1 of 203




                          EXHIBIT 8
            Case 21-10527-JTD        Doc 533-8      Filed 05/28/21     Page 2 of 203

                                                                               Execution Version



             FORBEARANCE AGREEMENT AND AMENDMENT NO. 5 TO
                          CREDIT AGREEMENT

        THIS FORBEARANCE AGREEMENT AND AMENDMENT NO. 5 TO CREDIT
AGREEMENT (this “Agreement”), effective as of February 8, 2021, is among CarbonLite
Holdings, LLC (the “Borrower”), certain Subsidiaries of the Borrower that are signatories hereto
as guarantors (the “Guarantors” and, with the Borrower, the “Loan Parties”), the existing lenders
party hereto (the “Existing Lenders”), the financial institutions party hereto as “Tranche C
Lenders” as identified on the signature pages hereto (the “Tranche C Lenders” and, collectively
with the Existing Lenders, the “Lenders”), Orion Energy Partners Investment Agent, LLC, as
Administrative Agent (“Administrative Agent”) and Orion Energy Partners Investment Agent,
LLC, as Collateral Agent (“Collateral Agent”) and relates to that certain Credit Agreement, dated
as of August 2, 2019 (as amended by that certain (i) Amendment No. 1 to Credit Agreement and
Waiver, dated as of March 30, 2020, (ii) Amendment No. 2 to Credit Agreement, dated as of
September 9, 2020, (iii) Amendment No. 3 to Credit Agreement, dated as of October 23, 2020 and
(iv) Amendment No. 4 and Waiver to Credit Agreement, dated as of December 10, 2020, and as
further amended, restated, amended and restated, supplemented or otherwise modified prior to the
date hereof, the “Existing Credit Agreement”; and as amended hereby, the “Amended Credit
Agreement”), among the Borrower, the Guarantors, the Existing Lenders, Administrative Agent,
Collateral Agent and the other persons party thereto.

                                      WITNESSETH

       WHEREAS, pursuant to this Agreement, the Borrower has requested, and the
Administrative Agent and Lenders have agreed, subject to the terms and conditions of this
Agreement, to amend the Existing Credit Agreement on the Amendment No. 5 Effective Date (as
defined below), as specified in Section 5 below;

        WHEREAS, as of the date hereof, certain events have occurred and are continuing that
constitute Defaults or Events of Default under the Existing Credit Agreement (all such events that
exist as of the Amendment No. 5 Effective Date, the “Current Defaults”);

        WHEREAS, pursuant to this Agreement, Borrower has requested that (a) during the
Forbearance Period, the Administrative Agent agrees to forbear from exercising certain of its
default-related rights and remedies against Borrower and the other Loan Parties with respect to the
Current Defaults, and (b) that one or more Lenders provide financial accommodations to Borrower
and the other Loan Parties, including, without limitation, providing commitment and funding of a
new tranche of loans in an aggregate principal amount of $2,800,000 (the “Tranche C Facility”),
each notwithstanding the existence of the Current Defaults and subject to the terms and conditions
set forth herein; and

        WHEREAS, subject to the terms and conditions set forth herein, (a) the Administrative
Agent, the Collateral Agent and the Lenders have agreed to (i) forbear from exercising certain of
their default-related rights and remedies against Borrower and the other Loan Parties with respect
to the Current Defaults, and (ii) amend the Existing Credit Agreement in certain respects as set
forth in the Amended Credit Agreement (as defined below), and (b) certain of the Lenders party
            Case 21-10527-JTD         Doc 533-8      Filed 05/28/21    Page 3 of 203




hereto as Tranche C Lenders are willing to provide the Tranche C Facility subject to the terms and
conditions herein and in the Amended Credit Agreement in order to permit the Loan Parties an
opportunity to consummate an Acceptable Sale (as defined below) and effectuate a restructuring
or refinancing of the Tranche A/C Obligations under the Amended Credit Agreement, in each case,
acceptable to the Agents and Lenders.

        NOW, THEREFORE, in consideration of the premises contained herein and for other good
and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound hereby, agree as follows:

       Section 1.      Definitions.

               (a)     As used herein, the following terms shall have the respective meanings set
forth below:

                “Acceptable Definitive Purchase Agreement” means, collectively, a definitive
purchase agreement and related purchase documents providing for an Acceptable Sale that can be
consummated on or before the Outside Sale Closing Date, and if necessary, in the bankruptcy cases
of the Loan Parties pursuant to Section 363 of the U.S. Bankruptcy Code, subject to higher or
otherwise better offers constituting an Acceptable Sale, obtained pursuant to customary bid
procedures and bid protections satisfactory to the Administrative Agent in its sole discretion. Any
Acceptable Definitive Purchase Agreement relating to an Acceptable Sale shall be in form and
substance acceptable to the Administrative Agent in its sole discretion, and may not be amended,
restated or otherwise modified without the prior written consent of the Administrative Agent in is
sole discretion.

               “Acceptable Sale” shall mean a sale to any Person(s) of all or substantially all of
the Loan Parties’ businesses and assets in one or a series of transactions on terms and conditions
acceptable to the Administrative Agent in its sole discretion (including, without limitation, the
remittance of the Net Sale Proceeds therefrom to the Administrative Agent), pursuant to an
Acceptable Definitive Purchase Agreement, which sale (i) shall be consummated no later than the
Outside Sale Closing Date (as hereinafter defined) and (ii) generate sufficient Net Sale Proceeds
for repayment in full in cash of all Tranche A/C Obligations (including any Tranche A/C
Prepayment Premium).

                “Investment Banker” shall mean Jefferies LLC.

                “Investment Banker Engagement Letter” shall mean that certain Engagement
Letter, dated as of January 12, 2021, between Investment Bank and Borrower.

                “Net Sale Proceeds” as applied to any consummated Acceptable Sale, shall mean
the cash portion of the gross proceeds received at any time in respect of such Acceptable Sale, less
the aggregate amount of Specified Transaction Costs. The term Net Sale Proceeds shall exclude
any (i) indebtedness or liabilities assumed by the purchaser in respect of an Acceptable Sale, and
(ii) any portion of the purchase price payable in respect of an Acceptable Sale that is held back by
the purchaser or is escrowed for possible payment of indemnification claims of the purchaser.


                                                 2
            Case 21-10527-JTD         Doc 533-8      Filed 05/28/21    Page 4 of 203




              “Outside Sale Closing Date” shall mean March 1, 2021 (as may be extended by the
Administrative Agent in its sole and absolute discretion).

              “Prepetition Budget” shall mean (a) in respect of the Loan Parties, the California
Prepetition Budget, (b) in respect of the Pennsylvania Facility Group, the Pennsylvania Prepetition
Budget and/or (c) in respect of the Texas Facility Group, the Texas Prepetition Budget.

                “Specified Transaction Costs” shall mean, collectively, (i) all reasonable fees and
expenses incurred by legal counsel for the Loan Parties in connection with this Agreement and an
Acceptable Sale, (ii) all reasonable fees and expenses owing to the Chief Restructuring Officer,
(iii) all reasonable fees and expenses owing to Investment Banker pursuant to the terms of the
Investment Banker Engagement Letter in connection with an Acceptable Sale; provided, however,
that this clause (iii) shall not include any expenses, costs or other charges incurred by Investment
Banker in connection with the enforcement of the Investment Banker Engagement Letter or that
constitute indemnification, contribution or reimbursement under the Investment Banker
Engagement Letter (or any schedule, exhibit or other attachment to any of the foregoing); and (iv)
any other fees, costs or expenses incurred by any Loan Party in connection with the consummation
of an Acceptable Sale which are acceptable to the Administrative Agent in its sole discretion.

              (b)     Unless otherwise defined in this Agreement, each capitalized term used in
this Agreement has the meaning assigned to such term in the Amended Credit Agreement.

       Section 2.      Forbearance.

                 (a)   Effective as of the Forbearance Effective Date, each of the Administrative
Agent and Collateral Agent agrees that until the expiration or termination of the Forbearance
Period, it will temporarily forbear from exercising its default-related rights and remedies against
Borrower or any other Loan Party solely with respect to the Current Defaults; provided, however:

                      (i)    prior to the occurrence of any Event of Default that first occurs after
       the Forbearance Effective Date, the Obligations shall continue to bear interest at the
       regular, non-Post-Default Rate;

                     (ii)    except as expressly provided in Section 4 hereof, the Lenders shall
       have no obligation to make any further Loans or other extensions of credit to Borrower or
       any other Loan Party;

                      (iii) each Loan Party shall comply with all limitations, restrictions or
       prohibitions set forth in this Agreement, the Amended Credit Agreement or any of the other
       Financing Documents during the continuance of any Event of Default;

                      (iv)   nothing herein shall restrict, impair or otherwise affect any Lender’s
       rights and remedies under any agreements containing subordination provisions in favor of
       the Administrative Agent (including, without limitation, any rights or remedies available
       to the Administrative Agent as a result of the occurrence or continuation of any Current
       Default) or amend or modify any provision thereof; and


                                                 3
           Case 21-10527-JTD         Doc 533-8      Filed 05/28/21    Page 5 of 203




                      (v)      nothing herein shall restrict, impair or otherwise affect either
       Agent’s right to file, record, publish or deliver a notice of default or document of similar
       effect under any state foreclosure law.

As used herein, the term “Forbearance Period” shall mean the period beginning on the Forbearance
Effective Date and ending on the earliest occurrence of a Termination Event (as defined herein).
A “Termination Event” shall mean:

                   (1)    the occurrence of any Event of Default under Section 7.01(f) of the
Amended Credit Agreement (a “Bankruptcy Default”);

                       (2)    the date on which Administrative Agent delivers to Borrower a
notice terminating the Forbearance Period, which notice may be delivered at any time upon or after
the occurrence of any Forbearance Default (as hereinafter defined) other than a Bankruptcy
Default; or

                        (3)    March 1, 2021 (as may be extended by the Administrative Agent in
its sole and absolute discretion).

As used herein, the term “Forbearance Default” shall mean (A) the occurrence of any Default or
Event of Default other than the Current Defaults, (B) the failure of Borrower or any other Loan
Party to comply timely with any term, condition, or covenant set forth in this Agreement, (C) the
failure of any representation or warranty made by Borrower or any other Loan Party under or in
connection with this Agreement to be true and complete as of the date when made or any other
breach of any such representation or warranty, (D) any occurrence, event or change in facts or
circumstances occurring on or after the Forbearance Effective Date that would have a Material
Adverse Effect, (E) the repudiation (anticipatory or otherwise) and/or assertion of any defense by
any Loan Party with respect to this Agreement or any Financing Document or the pursuit of any
claim by any Loan Party against the Administrative Agent, any Lender or any Released Person or
(F) the termination or expiration of any other forbearance granted by another creditor of the Loan
Parties. Any Forbearance Default shall constitute an immediate Event of Default under the
Amended Credit Agreement and other Financing Documents.

                (b)     Upon the occurrence of a Termination Event, the agreement of the
Administrative Agent to forbear from exercising their respective default-related rights and
remedies shall immediately terminate without the requirement of any demand, presentment,
protest, or notice of any kind, all of which Borrower and the other Loan Parties each waives.
Borrower and the other Loan Parties each agrees that any or all of the Administrative Agent and
the Lenders may at any time thereafter proceed to exercise any and all of their respective rights
and remedies under any or all of the Amended Credit Agreement, any other Financing Document
and/or applicable law, including, without limitation, their respective rights and remedies with
respect to the Current Defaults. For the avoidance of doubt, the Administrative Agent and the
Lenders are not required to exercise their respective rights and remedies as Tranche B Lenders,
and may instead elect to enforce only the Tranche A/C Loans. Without limiting the generality of
the foregoing, upon the occurrence of a Termination Event, the Administrative Agent or the
Lenders may, in their sole discretion and without the requirement of any demand, presentment,
protest, or notice of any kind, (i) suspend or terminate any commitment to provide Loans or other

                                                4
            Case 21-10527-JTD         Doc 533-8       Filed 05/28/21     Page 6 of 203




extensions of credit under any or all of the Amended Credit Agreement and other Financing
Documents, (ii) following such Termination Event, charge interest on any or all of the Obligations
at the Post-Default Rate, (iii) commence any legal or other action to collect any or all of the
Obligations from Borrower, any other Loan Party and/or any Collateral, (iv) foreclose or otherwise
realize on any or all of the Collateral, and/or appropriate, setoff or apply to the payment of any or
all of the Obligations, any or all of the Collateral, and (v) take any other enforcement action or
otherwise exercise any or all rights and remedies provided for by any or all of the Amended Credit
Agreement, any other Financing Documents and/or Applicable Law, all of which rights and
remedies are fully reserved by the Administrative Agent.

               (c)    Any agreement by the Administrative Agent to extend the Forbearance
Period, if any, must be set forth in writing and signed by a duly authorized signatory of the
Administrative Agent.

                (d)     Borrower and the other Loan Parties each acknowledge that the
Administrative Agent have not made any assurances concerning (i) any possibility of an extension
of the Forbearance Period, (ii) the manner in which or whether the Current Defaults may be
resolved or (iii) any additional forbearance, waiver, restructuring or other accommodations.

                (e)    The parties hereto agree that the running of all statutes of limitation and the
doctrine of laches applicable to all claims or causes of action that the Administrative Agent or any
Lender may be entitled to take or bring in order to enforce its rights and remedies against Borrower
or any other Loan Party are, to the fullest extent permitted by law, tolled and suspended during the
Forbearance Period.

               (f)     Borrower and the other Loan Parties acknowledge and agree that any Loan
or other financial accommodation that any Tranche C Lender makes on or after the Forbearance
Effective Date has been made by such party in reliance upon, and is consideration for, among other
things, the covenants, agreements, representations and warranties of Borrower and the other Loan
Parties hereunder.

       Section 3.      Supplemental Terms, Conditions and Covenants During the Forbearance
Period. The parties hereto hereby agree to comply with the following terms, conditions and
covenants during the Forbearance Period, in each case notwithstanding any provision to the
contrary set forth in this Agreement, the Amended Credit Agreement or any other Financing
Document:

               (a) Borrower and each Loan Party shall immediately begin the process of
structuring, marketing, negotiating, documenting and consummating an Acceptable Sale, and shall
comply with the following covenants in connection therewith (collectively, the “Sale Milestones”)
(it being understood that any failure to meet a Sale Milestone shall constitute an immediate
Forbearance Default):

                       (i)     Within five (5) days after the Amendment No. 5 Effective Date, the
       Borrower shall have caused the Investment Banker to prepare and deliver to all potentially
       interested parties a confidential sale memorandum in customary form and substance for the
       sale of a private company with respect to the sale of substantially all or all of the Loan

                                                  5
    Case 21-10527-JTD         Doc 533-8       Filed 05/28/21    Page 7 of 203




Parties’ businesses and assets and shall have provided such parties reasonably
comprehensive diligence materials, which may be provided via data room.

                 (ii)    Within two (2) business days after receipt thereof, the Loan Parties
and the Investment Banker shall provide the Administrative Agent with a copy of any letter
of intent setting forth the proposed terms of an Acceptable Sale from a potential purchaser.

               (iii) On Thursday of every week, the Loan Parties and the Investment
Banker shall have a call with the Administrative Agent to give the Administrative Agent
an update as to the current marketing process, along with a follow up email on such date
with any marketing materials, correspondence and other material information regarding the
sales process.

               (iv)    On Thursday of each week, the Borrower shall:

                       (A)      deliver to the Administrative Agent a report from the
                       Investment Banker in form acceptable to the Administrative Agent
                       (the “Investment Banker Report”) which shall include: (1) updates
                       on the process of securing potential investors and/or purchasers, (2)
                       a list of contacted and target potential investors and/or purchasers,
                       (3) material feedback from such potential investors and/or
                       purchasers, (4) upcoming process and discussion in respect of Sale
                       Milestones, (5) copies of all final marketing materials associated
                       with a potential Acceptable Sale and (6) copies of any term sheets,
                       bona fide proposals or other relevant information and materials
                       relating to any debtor-in-possession financing proposals from any
                       party for the Loan Parties;

                       (B)     deliver to the Administrative Agent a report of the chief
                       restructuring officer of the Borrower in form acceptable to the
                       Administrative Agent (each, a “CRO Report”) with respect to the
                       immediately prior week ended the last Business Day of such week,
                       setting forth (1) the actual cash receipts and disbursements for such
                       immediately preceding week on a line-item basis and available cash
                       on hand as of the end of such week, (2) the variance in dollar
                       amounts of the actual receipts and disbursements for each weekly
                       period from those reflected for the corresponding period in the
                       California Prepetition Budget, (3) a description of the nature of any
                       material positive or negative variance in each line item in the
                       California Prepetition Budget, (4) a detailed description of any other
                       non-compliance by the Loan Parties with the California Prepetition
                       Budget, (5) discussion of any and all communications regarding a
                       bankruptcy filing plan with critical vendors and customers, (6) a
                       detailed discussion regarding the milestones set forth in each of the
                       Customer Discussion Plan and the Operational Improvement Plan,
                       (7) any variance reports and/or non-compliance reports in relation
                       to the Texas Prepetition Budget and/or Pennsylvania Prepetition

                                          6
    Case 21-10527-JTD        Doc 533-8       Filed 05/28/21    Page 8 of 203




                      Budget prepared by the Borrower Group Members in respect of the
                      Texas Facility and/or Pennsylvania Facility delivered to holders of
                      Indebtedness under the Bond Documents and (8) to the extent not
                      covered by the Investment Banker Report, copies of any draft term
                      sheets, proposals (including a written summary if such proposal is
                      verbal) or other relevant information and materials relating to any
                      debtor-in-possession financing proposals from any party for the
                      Loan Parties; and

                      (C)     have a call with representatives of each of the Loan Parties
                      (including the Chief Operating Officer and the Chief Restructuring
                      Officer), the Investment Banker and the Administrative Agent to
                      discuss updates and progress towards the Customer Discussions
                      Plan, the Operational Improvements Plan, and the applicable weekly
                      CRO Report.

               (v)    on Thursday of every fourth week after the Amendment No. 5
Effective Date, the Borrower shall deliver to the Administrative Agent:

               (A)      an updated proposed rolling 9-week cash flow projection for the
               PinnPack Facility and the Riverside Facility (a “Proposed California
               Prepetition Budget”). Unless the Administrative Agent notifies the Loan
               Parties in writing (which may be by email) on or before the Thursday of the
               week following the delivery of any Proposed California Prepetition Budget
               that such Proposed California Prepetition Budget is not in form and
               substance satisfactory to the Administrative Agent, such Proposed
               California Prepetition Budget shall on such Thursday become the
               “California Prepetition Budget” for all purposes. If the Administrative
               Agent delivers such notice that such Proposed California Prepetition Budget
               is not in form and substance satisfactory to the Administrative Agent, the
               California Prepetition Budget then in effect (or, if the Initial California
               Prepetition Budget is then in effect, the Initial California Prepetition
               Budget) (the “California Prepetition Budget”) shall continue as the then-
               effective California Prepetition Budget;

               (B)     an updated proposed rolling 9-week cash flow projection for the
               PinnPack P Facility and the Pennsylvania Facility (the “Pennsylvania
               Prepetition Budget”), which shall have been approved in writing by the
               Chief Restructuring Officer; and

               (C)   an updated proposed rolling 9-week cash flow projection for the
               Texas Facility (the “Texas Prepetition Budget”), which shall have been
               approved in writing by the Chief Restructuring Officer.

               (vi)    Prior to selecting a bid that the Loan Parties and Investment Banker
believe represents the highest or otherwise best offer for an Acceptable Sale (the “Winning
Bidder”), the Loan Parties and the Investment Banker shall submit copies of all such bids

                                         7
            Case 21-10527-JTD         Doc 533-8      Filed 05/28/21     Page 9 of 203




       to the Administrative Agent. The Administrative Agent shall have the absolute right in its
       respective sole discretion to consent to or reject such bid as providing for an Acceptable
       Sale.

                      (vii) On or before the Outside Sale Closing Date, the Loan Parties and
       the Winning Bidder shall have consummated an Acceptable Sale pursuant to an Acceptable
       Definitive Purchase Agreement, and the Loan Parties shall remit to the Administrative
       Agent at closing all of the Net Sale Proceeds from such Acceptable Sale to be applied in
       accordance with the Amended Credit Agreement; provided that the Loan Parties may not
       consummate any such sale if it would not result in the Loan Parties receiving in cash in
       immediately available funds Net Sale Proceeds sufficient for the repayment in full in cash
       of all Tranche A/C Obligations (including any Tranche A/C Prepayment Premium) on the
       closing date of such sale.

               (b) Borrower shall not directly or indirectly remove or replace any investment
banking firm, crisis manager, chief restructuring officer, consultant, financial advisor and/or other
third-party professional unless it replaces such person or firm with either (i) an advisor possessing
comparable credentials and experience to the Person being removed or replaced or (ii) an advisor
reasonably acceptable to the Administrative Agent (in either case, an “Acceptable Advisor”).

                (c) The Borrower shall (i) subject to its fiduciary obligations and requirements of
applicable law, use good faith efforts to agree to a debtor-in-possession senior credit facility with
the Lenders (it being acknowledged that the Borrower and the Lenders shall use good faith efforts
to begin negotiation of a debtor-in-possession financing based on the term set forth in Exhibit J, it
being acknowledged that neither the Borrower nor the Lenders shall be bound by the terms set
forth on Exhibit J), (ii) use commercially reasonable efforts to provide the Collateral Agent with
mortgages in respect of any Facility owned by the Loan Parties, in the case of this clause (ii), in
form and substance reasonably satisfactory to the Administrative Agent and (iii) use good faith
efforts to have all preparations completed to file the Borrower and the Loan Parties for chapter 11
bankruptcy protection on March 1, 2021 (it being acknowledged that this clause (iii) shall not
require a filing on March 1, 2021).

                 (d) Borrower shall provide to counsel to the Administrative Agent draft copies of
all “first-day” and “second-day” pleadings, motions and applications, together with any supporting
exhibits and proposed orders, that the Borrower determines are necessary to file with the applicable
bankruptcy court at least two (2) calendar days prior to the date when the Borrower intends to file
petitions initiating the chapter 11 bankruptcy cases (the “Petition Date”), and consult in good faith
with such counsel regarding the form and substance of all such documents; provided that with
respect to any motion seeking approval of the Borrower’s or any Loan Party’s incurrence of debtor-
in-possession or post-petition financing or use of the Secured Parties’ cash collateral, draft copies
of such motion(s) and any supporting exhibits and proposed orders shall be provided to counsel to
the Administrative Agent at least three (3) Business Days prior to the Petition Date.

       Section 4.      Tranche C Commitments.

               (a)     Subject to the satisfaction of all of the conditions precedent set forth in
Section 6 hereof, as of the Amendment No. 5 Effective Date, each Tranche C Lender hereby:

                                                 8
           Case 21-10527-JTD         Doc 533-8       Filed 05/28/21    Page 10 of 203




                     (i)    severally commits to make one or more Tranche C Loans to the
       Borrower pursuant to the provisions of, and subject to the conditions contained in, the
       Amended Credit Agreement in an amount up to the commitment amount set forth next to
       such Tranche C Lender’s name on Exhibit B attached hereto under the caption “Tranche C
       Commitments” (the “Tranche C Commitments”); and

                       (ii)   agrees (A) subject to the satisfaction of the conditions set forth in
       Section 6 hereto, to make Tranche C Loans on the Amendment No. 5 Effective Date to the
       Borrower pursuant to the Amended Credit Agreement in an amount equal to $2,500,000,
       which amount shall be funded by the Lenders ratably (based upon the respective amounts
       of such Lender’s Tranche C Commitments at such time) and (B) subject to the satisfaction
       of the conditions set forth in Section 4.03 of the Amended Credit Agreement, to make
       Tranche C Loans in minimum increments of $250,000 on the applicable Tranche C Funding
       Dates to the Borrower pursuant to the Amended Credit Agreement, which amount shall be
       funded by the Lenders ratably (based upon the respective amounts of such Lender’s
       Tranche C Commitments at such time), but in any case, in an aggregate principal amount
       not to exceed the Tranche C Commitments. The Tranche C Loans shall be used by the Loan
       Parties solely as specified in Schedule 5.13(c) of the Amended Credit Agreement or as
       otherwise agreed by the Administrative Agent (in its sole discretion).

              (b)    Subject to the satisfaction of all the conditions precedent set forth in Section
6 hereof, as of the Amendment No. 5 Effective Date, each Lender (including the Tranche C
Lenders) hereby:

                   (i)     consents to the incurrence by Borrower of the Tranche C
       Commitments (including any Tranche C Loans incurred in respect thereof);

                      (ii)    agrees that the Tranche C Commitments, and any Tranche C Loans
       incurred in respect thereof, shall be Commitments and Loans for all purposes under the
       Amended Credit Agreement; and

                      (iii) agrees to the priority of payments in favor of the Tranche C
       Obligations as set forth in the Amended Credit Agreement, including, without limitation,
       Section 7.02 of the Amended Credit Agreement.

               (c)     Notwithstanding anything to the contrary contained herein, each Lender and
each Loan Party acknowledges and agrees that (i) the Tranche C Lenders may, in their sole and
absolute discretion, and prior to the end of the Forbearance Period, increase the aggregate Tranche
C Commitments from $2,800,000 to $3,500,000, (ii) in connection therewith, the Administrative
Agent may send the Loan Parties and the Lenders an updated Exhibit B to this Agreement, (iii)
any increase in Tranche C Commitments shall be Tranche C Commitments for all purposes under
this Agreement and the Amended Credit Agreement and (iv) any loans made in respect thereof in
excess of $2,800,000 shall be Tranche C Loans for all purposes hereunder and under the Amended
Credit Agreement.

     Section 5.     Amendments to the Existing Credit Agreement. Effective as of the
Amendment No. 5 Effective Date, each of the Administrative Agent, the Lenders and the Borrower

                                                 9
           Case 21-10527-JTD        Doc 533-8       Filed 05/28/21    Page 11 of 203




hereby consents to the following amendments, to be effective on and as of the Amendment No. 5
Effective Date:

               (a)     the amendment of the Existing Credit Agreement to delete the stricken text
(indicated textually in the same manner as the following example: stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following example: double-
underlined text) as set forth in Exhibit A hereto;

              (b)     the amendment and restatement of Annex I to the Existing Credit
Agreement, as set forth in Exhibit B hereto; and

               (c)     the addition of Schedule 5.13(c) of the Amended Credit Agreement with the
schedule set forth in Exhibit C hereto;

(the Existing Credit Agreement as so amended, the “Amended Credit Agreement”).

        Section 6. Effectiveness of Agreement. This Agreement shall become effective on the
date (the “Amendment No. 5 Effective Date”) on which each of the following conditions is
satisfied:

                (a)   This Amendment shall have been executed by each of (i) the Administrative
Agent, (ii) the Lenders and (iii) the Borrower, and the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of the other parties
hereto.

              (b)     The Administrative Agent shall have received:

                      (i) a detailed customer pricing discussions plan (the “Customer Discussions
       Plan”), a copy of which is attached as Exhibit G;

                    (ii) a detailed Operational Improvements Plan, (the “Operational
       Improvements Plan”), a copy of which is attached as Exhibit H; and

                     (iii) a detailed report from the Investment Banker, a copy of which is
       attached as Exhibit I.

                (c)    The Borrower’s Board of Directors shall have: (i) authorized the Chief
Restructuring Officer to make any transfers from any bank accounts of the Loan Parties or their
subsidiaries in a manner consistent with the Amended Credit Agreement and (ii) authorized one or
more external counsels (including Pachulski Stang Ziehl & Jones LLP) to prepare appropriate
documentation necessary for a filing by the Borrower and the Loan Parties for chapter 11
bankruptcy protection on March 1, 2021 (it being acknowledged that this clause (ii) shall not
require a filing on March 1, 2021).

               (d)    The Tranche C Lenders shall have received a loan discount letter reasonably
acceptable to the Tranche C Lenders, duly executed by each Tranche C Lender and the Borrower.



                                               10
           Case 21-10527-JTD          Doc 533-8        Filed 05/28/21    Page 12 of 203




             (e)   The Administrative Agent shall have received evidence satisfactory to it
that LF Investment Holdings LLC has approved this Agreement and the Amended Credit
Agreement.

              (f)      The Administrative Agent shall have received the Tranche C Funds Flow
Memorandum (as defined in the Amended Credit Agreement), in form and substance satisfactory
to the Administrative Agent.

                (g)    The Administrative Agent, the Lenders and their counsel shall have been
paid directly from the proceeds of the Tranche C Loans for all documented out-of-pocket costs and
expenses associated with the preparation, negotiation and execution of this Agreement and the
other instruments and documents to be delivered hereunder and the transactions contemplated
hereby.

               (h)    The Administrative Agent shall have received an initial prepetition
statement of projected receipts, disbursements, net cash flow, liquidity and loans for the
immediately following consecutive 9 weeks, set forth on a weekly basis, for each of (i) the
PinnPack Facility and Riverside Facility (such statement, the “Initial California Prepetition
Budget”), (ii) the PinnPack P Facility and Pennsylvania Facility (such statement, the “Initial
Pennsylvania Prepetition Budget”) and (iii) the Texas Facility (such statement, the “Initial Texas
Prepetition Budget” and, collectively with the Initial California Prepetition Budget and the Initial
Texas Prepetition Budget, the “Initial Prepetition Budgets”). The Initial California Prepetition
Budget is attached hereto as Exhibit D, the Initial Pennsylvania Prepetition Budget is attached
hereto as Exhibit E and the Initial Texas Prepetition Budget is attached hereto as Exhibit F.

       Section 7.      General Release.

                 (a)     In consideration of, among other things, Administrative Agent and the
Lenders’ execution and delivery of this Agreement, each of Borrower and the other Loan Parties,
on behalf of itself and its agents, representatives, officers, directors, advisors, employees,
subsidiaries, affiliates, successors and assigns (collectively, “Releasors”), hereby forever agrees
and covenants not to sue or prosecute against any Releasee (as hereinafter defined) and hereby
forever waives, releases and discharges, to the fullest extent permitted by law, each Releasee from
any and all claims (including, without limitation, crossclaims, counterclaims, rights of set-off and
recoupment), actions, causes of action, suits, debts, accounts, interests, liens, promises, warranties,
damages and consequential damages, demands, agreements, bonds, bills, specialties, covenants,
controversies, variances, trespasses, judgments, executions, costs, expenses or claims whatsoever,
that such Releasor now has or hereafter may have, of whatsoever nature and kind, whether known
or unknown, whether now existing or hereafter arising, whether arising at law or in equity
(collectively, the “Claims”), against any or all of the Administrative Agent or any Lender in any
capacity and their respective affiliates, subsidiaries, shareholders and “controlling persons” (within
the meaning of the federal securities laws) (in each case, other than the Loan Parties or their
Affiliates), and their respective successors and assigns and each and all of the officers, directors,
employees, agents, attorneys, advisors and other representatives of each of the foregoing
(collectively, the “Releasees”), based in whole or in part on facts, whether or not now known,
existing on or before the Forbearance Effective Date, that relate to, arise out of or otherwise are in
connection with: (i) any or all of the Financing Documents or transactions contemplated thereby

                                                  11
           Case 21-10527-JTD          Doc 533-8        Filed 05/28/21    Page 13 of 203




or any actions or omissions in connection therewith, (ii) any aspect of the dealings or relationships
between or among Borrower and the other Loan Parties, on the one hand, and any or all of the
Administrative Agent or any Lender, on the other hand, relating to any or all of the documents,
transactions, actions or omissions referenced in clause (i) hereof, or (iii) any aspect of the dealings
or relationships between or among any or all of Loan Party, on the one hand, and the
Administrative Agent or any Lender, on the other hand, but only to the extent such dealings or
relationships relate to any or all of the documents, transactions, actions or omissions referenced in
clause (i) hereof. The receipt by Borrower or any other Loan Party of any Loans or other financial
accommodations made by any Tranche C Lender after the date hereof shall constitute a ratification,
adoption, and confirmation by such party of the foregoing general release of all Claims against the
Releasees that are based in whole or in part on facts, whether or not now known or unknown,
existing on or prior to the date of receipt of any such Loans or other financial accommodations. In
entering into this Agreement, Borrower and each other Loan Party consulted with, and has been
represented by, legal counsel and expressly disclaims any reliance on any representations, acts or
omissions by any of the Releasees and hereby agrees and acknowledges that the validity and
effectiveness of the releases set forth above do not depend in any way on any such representations,
acts and/or omissions or the accuracy, completeness or validity thereof. The provisions of this
Section shall survive the termination of this Agreement, the Amended Credit Agreement, the other
Financing Documents and payment in full of the Obligations.

                  (b)     Borrower and other Loan Parties each hereby agrees that it shall be, jointly
and severally, obligated to indemnify and hold the Releasees harmless with respect to any and all
liabilities, obligations, losses, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever incurred by the Releasees, or any of them, whether direct, indirect
or consequential, as a result of or arising from or relating to any proceeding by or on behalf of any
Person, including, without limitation, the respective officers, directors, agents, trustees, creditors,
partners or shareholders of Borrower, any other Loan Party, or any of their respective Subsidiaries,
whether threatened or initiated, in respect of any claim for legal or equitable remedy under any
statue, regulation or common law principle arising from or in connection with the negotiation,
preparation, execution, delivery, performance, administration and enforcement of the Amended
Credit Agreement, the other Financing Documents, this Agreement or any other document
executed and/or delivered in connection herewith or therewith; provided, that neither Borrower
nor any other Loan Party shall have any obligation to indemnify or hold harmless any Releasee
hereunder with respect to liabilities to the extent they result from the gross negligence or willful
misconduct of that Releasee as finally determined by a court of competent jurisdiction. If and to
the extent that the foregoing undertaking may be unenforceable for any reason, Borrower and other
Loan Parties each agrees to make the maximum contribution to the payment and satisfaction
thereof that is permissible under applicable law. The foregoing indemnity shall survive the
termination of this Agreement, the Amended Credit Agreement, the other Financing Documents
and the payment in full of the Obligations.

                (c)     Each of Borrower and other Loan Parties, on behalf of itself and its
successors, assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably, covenants and agrees with and in favor of each Releasee that it will not sue (at law, in
equity, in any regulatory proceeding or otherwise) any Releasee on the basis of any Claim released,
remised and discharged by Borrower or any other Loan Party pursuant to Section 7(a) hereof. If
Borrower, any other Loan Party or any of its successors, assigns or other legal representatives
                                                  12
            Case 21-10527-JTD          Doc 533-8        Filed 05/28/21    Page 14 of 203




violates the foregoing covenant, Borrower and other Loan Parties, each for itself and its successors,
assigns and legal representatives, agrees to pay, in addition to such other damages as any Releasee
may sustain as a result of such violation, all attorneys' fees and costs incurred by any Releasee as
a result of such violation.

        Section 8.      Ratification of Obligations. Each of the Borrower and Guarantors each
hereby (a) ratifies and confirms all of their respective Obligations under the Amended Credit
Agreement and the other Financing Documents related thereto, (b) affirms that, after giving effect
to this Agreement, all of its pledges, grants of security interests and Liens and other obligations
under the Security Documents are reaffirmed and remain in full force and effect on a continuous
basis, (c) reaffirms each Lien granted by it to the Collateral Agent and (d) acknowledges and agrees
that the grants of security interests and Liens by it contained in the Security Documents are, and
shall remain, in full force and effect on and after the Amendment No. 5 Effective Date.

        Section 9.     Representations and Warranties. In order to induce each other party hereto
to enter into this Agreement, each Loan Party represents and warrants to each other party hereto
as follows:

                (a)      Each Loan Party has full corporate, limited liability company or other
organizational powers, authority and legal right to enter into, deliver and perform its respective
obligations under the Agreement to consummate each of the transactions contemplated herein and
therein, and has taken all necessary corporate, limited liability company or other organizational
action to authorize the execution, delivery and performance by it of the Agreement. The Agreement
has been duly executed and delivered by such Loan Party and is in full force and effect and
constitutes a legal, valid and binding obligation of such Loan Party, enforceable against such Loan
Party in accordance with its respective terms, except as enforcement may be limited (i) by
Bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or other similar laws
affecting creditors’ rights generally, (ii) by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and (iii) by implied covenants of
good faith and fair dealing.

                 (b)    The execution, delivery and performance by each Loan Party of this
Agreement and all other documents and instruments to be executed and delivered hereunder by it,
as well as the consummation of the transactions contemplated herein and therein, do not and will
not (i) conflict with the Organizational Documents of such Loan Party, (ii) conflict with or result
in a breach of, or constitute a default under, any indenture, loan agreement, mortgage, deed of trust
or other material instrument or agreement to which such Loan Party (and, as of the Amendment
No. 5 Effective Date, any Non-Guarantor Subsidiary) is a party or by which it is bound or to which
such Loan Party’s (and, as of the Amendment No. 5 Effective Date, any Non-Guarantor
Subsidiary’s) property or assets are subject, (iii) conflict with or result in a breach of, or constitute
a default under, in any material respect, any Applicable Law or (iv) with respect to each Loan Party
(and, as of the Amendment No. 5 Effective Date, each Non-Guarantor Subsidiary), result in the
creation or imposition of any Lien (other than a Permitted Lien) upon any of such Borrower Group
Member’s property or the Collateral.

             (c)   Each Loan Party (and, as of the Amendment No. 5 Effective Date, each
Non-Guarantor Subsidiary) has obtained all material Authorizations required under any

                                                   13
           Case 21-10527-JTD        Doc 533-8       Filed 05/28/21   Page 15 of 203




Applicable Law to be issued to, assigned to, or otherwise assumed by, such Borrower Group
Member and necessary for (i) the Business or (ii) the execution, delivery and performance by each
Loan Party of this Agreement other than, in each case, Authorizations that are not currently
necessary and are obtainable in the ordinary course of business.

               (d)     Each Loan Party (and, as of the Amendment No. 5 Effective Date, each
Non-Guarantor Subsidiary) is in material compliance with each Authorization by a Governmental
Authority currently in effect.

                (e)    The Borrower’s Board of Directors has: (i) authorized the Chief
Restructuring Officer to make transfers from any bank accounts of the Loan Parties or their
subsidiaries in a manner consistent with the Amended Credit Agreement; and (ii) authorized one
or more external counsels (including Pachulski Stang Ziehl & Jones LLP) to prepare appropriate
documentation necessary for a filing by the Borrower and the Loan Parties for chapter 11
bankruptcy protection on March 1, 2021 (it being acknowledged that this clause (ii) shall not
require a filing on March 1, 2021).

                (f)    As of the Amendment No. 5 Effective Date, the conditions precedent set
forth in Section 6 above have been satisfied.

     Section 10. Governing Law. THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT (INCLUDING ANY CLAIM
OR CONTROVERSY ARISING OUT OF OR RELATING TO THIS AMENDMENT
WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE) SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAW
PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN
THE LAW OF THE STATE OF NEW YORK.

       Section 11.    Miscellaneous.

                 (a)  On and after the Amendment No. 5 Effective Date, each reference in the
Amended Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import,
referring to the Amended Credit Agreement, and each reference in each other Financing Document
to “the Credit Agreement”, “thereunder”, “thereof” or words of like import referring to the
Amended Credit Agreement, shall mean and be a reference to the Amended Credit Agreement as
amended or otherwise modified by this Agreement. This Agreement shall constitute a Financing
Document for purposes of the Amended Credit Agreement.

               (b)    The execution, delivery and effectiveness of this Agreement shall not
operate as a waiver of any default of the Borrower or any right, power or remedy of the
Administrative Agent or the Lenders under any of the Financing Documents, nor constitute a
waiver of any provision of any of the Financing Documents.

              (c)    Within five (5) Business Days after the Fifth Amendment Effective Date,
the Borrower may propose an updated Schedule 3.09 to the Amended Credit Agreement and, upon
the approval of the Administrative Agent (such approval not to be unreasonably withheld,
conditioned or delayed), such updated Schedule 3.09 to the Amended Credit Agreement shall
                                               14
           Case 21-10527-JTD          Doc 533-8        Filed 05/28/21    Page 16 of 203




replace and supersede Schedule 3.09 to the Amended Credit Agreement for all purposes under the
Amended Credit Agreement.

        Section 12. Severability. Any provisions of this Agreement held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or invalidate the remainder
of this Agreement and the effect thereof shall be confined to the provisions so held to be invalid.

        Section 13. Successors and Assigns. This Agreement is binding upon and shall inure
to the benefit of the Administrative Agent, the Lenders and the Borrower and their respective
successors and permitted assigns.

        Section 14. Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by facsimile or other
electronic transmission, i.e. a “pdf” or a “tif”), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. A set of the copies of this Agreement signed
by all parties shall be lodged with the Borrower and the Administrative Agent. The words
“execution,” “execute”, “signed,” “signature,” and words of like import in or related to any
document to be signed in connection with this Agreement shall be deemed to include electronic
signatures, deliveries or the keeping of records in electronic form, each of which shall be of the
same legal effect, validity or enforceability as a manually executed signature or the use of a paper-
based recordkeeping system, as the case may be, to the extent and as provided for in any applicable
law, including the Federal Electronic Signatures in Global and National Commerce Act, the New
York State Electronic Signatures and Records Act, or any other similar state laws based on the
Uniform Electronic Transactions Act.

       Section 15. Headings. The headings, captions and arrangements used in this
Agreement are for convenience only and shall not affect the interpretation of this Agreement or
any other Financing Document.

        Section 16. Integration. This Agreement represents the agreement of the Borrower, the
Administrative Agent and the Lenders with respect to the subject matter hereof, and there are no
promises, undertakings, representations or warranties by the Borrower, any Agent nor any Lender
relative to subject matter hereof not expressly set forth or referred to herein.

       Section 17. Costs and Expenses. In addition to (to the extent not otherwise provided in
the Amended Credit Agreement), and not in lieu of, the terms of the Amended Credit Agreement
and other Financing Documents relating to the reimbursement of the Administrative Agent’s, the
Collateral Agent’s and the Lenders’ fees and expenses, the Loan Parties shall reimburse the
Administrative Agent, the Collateral Agent and the Lenders promptly on demand for all fees, costs,
charges and expenses, including the fees, costs and expenses of counsel and other expenses,
incurred in connection with this Agreement and the other agreements and documents executed
and/or delivered in connection herewith.




                                     [Signature Pages Follow]

                                                  15
Case 21-10527-JTD   Doc 533-8   Filed 05/28/21   Page 17 of 203
Case 21-10527-JTD   Doc 533-8   Filed 05/28/21   Page 18 of 203
Case 21-10527-JTD        Doc 533-8       Filed 05/28/21      Page 19 of 203




                                  ORION ENERGY PARTNERS INVESTMENT
                                  AGENT, LLC,
                                  as Administrative Agent and Collateral Agent


                                  By: _______________________________
                                       Name: Gerrit Nicholas
                                       Title: Managing Partner


                                  ORION ENERGY CREDIT OPPORTUNITIES
                                  FUND II, L.P.,
                                  as a Lender

                                  By: Orion Energy Credit Opportunities Fund II GP,
                                  L.P.
                                  Its: General Partner

                                  By: Orion Energy Credit Opportunities Fund II
                                  Holdings, LLC
                                  Its: General Partner


                                  By: _______________________________________
                                      Name: Gerrit Nicholas
                                      Title: Managing Partner


                                  ORION ENERGY CREDIT OPPORTUNITIES
                                  FUND II PV, L.P.,
                                  as a Lender

                                  By: Orion Energy Credit Opportunities Fund II GP,
                                  L.P.
                                  Its: General Partner

                                  By: Orion Energy Credit Opportunities Fund II
                                  Holdings, LLC
                                  Its: General Partner


                                  By: _______________________________________
                                      Name: Gerrit Nicholas
                                      Title: Managing Partner




 [CarbonLite – Forbearance Agreement and Amendment No. 5 to Credit Agreement]
Case 21-10527-JTD        Doc 533-8       Filed 05/28/21      Page 20 of 203




                                  ORION ENERGY CREDIT OPPORTUNITIES
                                  FUND II GPFA, L.P.,
                                  as a Lender

                                  By: Orion Energy Credit Opportunities Fund II GP,
                                  L.P.
                                  Its: General Partner

                                  By: Orion Energy Credit Opportunities Fund II
                                  Holdings, LLC
                                  Its: General Partner


                                  By: _______________________________________
                                      Name: Gerrit Nicholas
                                      Title: Managing Partner




 [CarbonLite – Forbearance Agreement and Amendment No. 5 to Credit Agreement]
Case 21-10527-JTD   Doc 533-8   Filed 05/28/21   Page 21 of 203




                        EXHIBIT A
                    CREDIT AGREEMENT


                         [Attached.]
             Case 21-10527-JTD         Doc 533-8       Filed 05/28/21    Page 22 of 203

                                                             Internally ConformedExecution Version




                                       CREDIT AGREEMENT

                                             dated as of

                                           August 2, 2019

As amended by Amendment No. 1 to the Credit Agreement and Waiver, dated March 30, 2020,
           Amendment No. 2 to the Credit Agreement, dated September 9, 2020,
         Amendment No. 3 to the Credit Agreement, dated October 23, 2020 and,
    Amendment No. 4 and Waiver to the Credit Agreement, dated December 10, 2020 and
 Forbearance Agreement and Amendment No. 5 to Credit Agreement, dated February 8,
                                         2021


                                               among

                                  CARBONLITE HOLDINGS, LLC,
                                         as Borrower,

                 CERTAIN SUBSIDIARIES OF CARBONLITE HOLDINGS, LLC,
                                            as Guarantors,


                                  THE LENDERS PARTY HERETO,

                                                 and

                   ORION ENERGY PARTNERS INVESTMENT AGENT, LLC,
                            as Administrative Agent and Collateral Agent



                            $100,000,000 Senior Secured Term Loan Facility




US-DOCS\120330147.2120747417.14
             Case 21-10527-JTD    Doc 533-8      Filed 05/28/21   Page 23 of 203




                                  TABLE OF CONTENTS



ARTICLE I DEFINITIONS                                                                12
     Section 1.01 Certain Defined Terms                                              12
     Section 1.02 Terms Generally                                                  3233
     Section 1.03 Accounting Terms                                                 3334

ARTICLE II THE CREDITS                                                             3335
     Section 2.01 Loans                                                            3335
     Section 2.02 Funding of the Loans                                             3537
     Section 2.03 Termination and Reduction of the Commitments                     3537
     Section 2.04 Repayment of Loan; Evidence of Debt                              3537
     Section 2.05 Prepayment of the Loan                                           3739
     Section 2.06 Reimbursements                                                   4244
     Section 2.07 Interest; Minimum Return                                         4344
     Section 2.08 [Reserved]                                                       4445
     Section 2.09 Taxes                                                            4445
     Section 2.10 Payments Generally; Pro Rata Treatment; Sharing of Setoffs       4748
     Section 2.11 Mitigation Obligations; Replacement of Lenders                   4950
     Section 2.12 Acknowledgement and Consent to Bail-In of EEA Financial
                  Institutions                                                     4950
     Section 2.13 Incremental Facility                                             5051

ARTICLE III REPRESENTATIONS AND WARRANTIES                                         5152
     Section 3.01 Due Organization, Etc.                                           5152
     Section 3.02 Authorization, Etc.                                              5153
     Section 3.03 No Conflict                                                      5253
     Section 3.04 Approvals, Etc.                                                  5253
     Section 3.05 Financial Statements                                             5254
     Section 3.06 Litigation                                                       5354
     Section 3.07 Environmental Matters                                            5354
     Section 3.08 Compliance with Laws and Obligations                             5455
     Section 3.09 Material Agreements; Bond Documents                              5455
     Section 3.10 Intellectual Property; Licenses                                  5456
     Section 3.11 Taxes                                                            5556
     Section 3.12 Disclosure                                                       5556
     Section 3.13 Solvency                                                         5657
     Section 3.14 Regulatory Restrictions on the Loan                              5657
     Section 3.15 Title; Security Documents                                        5657
     Section 3.16 ERISA                                                            5657
     Section 3.17 Insurance                                                        5658
     Section 3.18 Use of Proceeds                                                  5758
     Section 3.19 Membership Interests and Related Matters                         5758
     Section 3.20 [Reserved]                                                       5758
     Section 3.21 No Agreements with Affiliates                                    5758

                                          -ii-
US-DOCS\120330147.2120747417.14
             Case 21-10527-JTD        Doc 533-8         Filed 05/28/21   Page 24 of 203




        Section 3.22      No Bank Accounts                                                5759
        Section 3.23      No Default or Event of Default                                  5759
        Section 3.24      Foreign Assets Control Regulations                              5759
        Section 3.25      Commercial Activity; Absence of Immunity                        5859

ARTICLE IV CONDITIONS                                                                     5860
     Section 4.01 Conditions to the Closing Date                                          5860
     Section 4.02 Conditions to the Initial Funding Date                                  6061
     Section 4.03 Conditions to Each Funding Date                                         6364
     Section 4.04 Satisfaction of Conditions                                              6365

ARTICLE V AFFIRMATIVE COVENANTS                                                           6465
     Section 5.01 Corporate Existence; Etc.                                               6465
     Section 5.02 Conduct of Business                                                     6465
     Section 5.03 Compliance with Laws and Obligations                                    6465
     Section 5.04 Governmental Authorizations                                             6466
     Section 5.05 Maintenance of Title                                                    6466
     Section 5.06 Insurance                                                               6566
     Section 5.07 Keeping of Books                                                        6567
     Section 5.08 Access to Property/Records                                              6567
     Section 5.09 Taxes                                                                   6667
     Section 5.10 Financial Statements; Other Reporting Requirements                      6667
     Section 5.11 Notices                                                                 6869
     Section 5.12 [Reserved]                                                              6970
     Section 5.13 Use of Proceeds                                                         6970
     Section 5.14 Security                                                                6971
     Section 5.15 Further Assurances                                                      7071
     Section 5.16 Security in Newly Acquired Property and Revenues                        7071
     Section 5.17 Material Agreements                                                     7071
     Section 5.18 Collateral Accounts                                                     7071
     Section 5.19 Intellectual Property                                                   7173
     Section 5.20 Budget and Updated Model; Non-Guarantor Subsidiaries                    7274
     Section 5.21 Post-Closing Covenants                                                  7375

ARTICLE VI NEGATIVE COVENANTS                                                             7476
     Section 6.01 Subsidiaries; Equity Issuances                                          7476
     Section 6.02 Indebtedness                                                            7577
     Section 6.03 Liens, Etc.                                                             7779
     Section 6.04 Investments                                                             7981
     Section 6.05 Chief Executive Office; Business Activities                             7982
     Section 6.06 Restricted Payments                                                     8082
     Section 6.07 Fundamental Changes; Asset Dispositions                                 8182
     Section 6.08 Accounting Changes                                                      8283
     Section 6.09 Material Agreements, Bond Documents and Permitted Revolving
                  Facilities                                                              8284
     Section 6.10 Transactions with Affiliates                                            8384
     Section 6.11 Collateral Accounts                                                     8385

                                                  iii
US-DOCS\120330147.2120747417.14
             Case 21-10527-JTD         Doc 533-8        Filed 05/28/21   Page 25 of 203




        Section 6.12      [Reserved]                                                         8385
        Section 6.13      Hazardous Materials                                                8385
        Section 6.14      No Hedging or Speculative Transactions                             8385
        Section 6.15      Change of Auditors                                                 8385
        Section 6.16      Purchase of Capital Stock                                          8385
        Section 6.17      Citibank Financing Documents                                       8485
        Section 6.18      Capital Expenditures                                               8485
        Section 6.19      Customer Discussions Plan                                            86

ARTICLE VII EVENTS OF DEFAULT                                                                8486
     Section 7.01 Events of Default                                                          8486
     Section 7.02 Application of Proceeds                                                    8890

ARTICLE VIII THE AGENTS                                                                      9091
     Section 8.01 Appointment and Authorization of the Agents                                9091
     Section 8.02 Rights as a Lender                                                         9091
     Section 8.03 Duties of Agent; Exculpatory Provisions                                    9092
     Section 8.04 Reliance by Agent                                                          9192
     Section 8.05 Delegation of Duties                                                       9192
     Section 8.06 Withholding of Taxes by the Administrative                       Agent;
                  Indemnification                                                            9192
     Section 8.07 Resignation of Agent                                                       9193
     Section 8.08 Non-Reliance on Agent or Other Lenders                                     9293
     Section 8.09 No Other Duties; Etc.                                                      9294

ARTICLE IX GUARANTY                                                                          9294
     Section 9.01 Guaranty                                                                   9294
     Section 9.02 Guaranty Unconditional                                                     9394
     Section 9.03 Discharge Only Upon Payment in Full; Reinstatement in Certain
                  Circumstances                                                              9495
     Section 9.04 Waiver by the Guarantors                                                   9495
     Section 9.05 Subrogation                                                                9496
     Section 9.06 Acceleration                                                               9596

ARTICLE X MISCELLANEOUS                                                                       9596
     Section 10.01 Notices                                                                    9596
     Section 10.02 Waivers; Amendments                                                        9698
     Section 10.03 Expenses; Indemnity; Etc.                                                  9798
     Section 10.04 Successors and Assigns                                                    98100
     Section 10.05 Survival                                                                 102103
     Section 10.06 Counterparts; Integration; Effectiveness                                 102104
     Section 10.07 Severability                                                             102104
     Section 10.08 Right of Setoff                                                          102104
     Section 10.09 Governing Law; Jurisdiction; Etc.                                        103104
     Section 10.10 Headings                                                                 104105
     Section 10.11 Confidentiality                                                          104106
     Section 10.12 No Third Party Beneficiaries                                             106107

                                                   iv
US-DOCS\120330147.2120747417.14
             Case 21-10527-JTD         Doc 533-8       Filed 05/28/21   Page 26 of 203




        Section 10.13 Reinstatement                                                      106107
        Section 10.14 USA PATRIOT Act                                                    106108


Exhibit A            –            Form of Assignment and Assumption
Exhibit B            –            Form of Note
Exhibits B-1 through B-4          Tax Certificates
Exhibit C            –            Form of Borrowing Request
Exhibit D            –            [Reserved]
Exhibit E            –            Form of Operating Budget
Exhibit F            –            Form of Operational Report
Exhibit G            –            Form of Shareholder Note Subordination Agreement
Exhibit H            –            Form of Observer Rights Agreement
Exhibit I            –            Form of Security Agreement
Exhibit J            –            Form of Environmental, Social and Governance Report
Exhibit K            –            Form of Lender Warrants
Exhibit L            –            Form of Approved Bond Documents


Annex I                   –       Loans; Commitments
Annex II                  –       Orion Energy Equity Holders
Annex III                 –       Tranche B Minimum Return
Schedule 1.01(a)          –       Non-Guarantor Subsidiaries
Schedule 1.01(b)          –       Tranche A Prepayment Premium
Schedule 1.01(c)          –       Shareholder Notes
Schedule 3.01(b)          –       Equity Shareholders
Schedule 3.07             –       Environmental Matters
Schedule 3.09             –       Material Agreements
Schedule 3.11             –       Taxes
Schedule 3.17             –       Insurance
Schedule 3.19(b)          –       Subsidiaries
Schedule 3.21             –       Transactions with Affiliates
Schedule 5.04             –       Governmental Authorizations
Schedule 5.13(a)          –       Use of Proceeds
Schedule 5.13(c)          –       Tranche C Use of Proceeds
Schedule 6.02             –       Permitted Indebtedness
Schedule 6.03             –       Permitted Liens
Schedule 6.04             –       Permitted Investments




                                                   v
US-DOCS\120330147.2120747417.14
             Case 21-10527-JTD      Doc 533-8     Filed 05/28/21    Page 27 of 203




       This CREDIT AGREEMENT is dated as of August 2, 2019, as amended by Amendment
No. 1 to Credit Agreement and Waiver, dated March 20, 2020 and, Amendment No. 2 to
Credit Agreement, dated September 9, 2020, Amendment No. 3 to Credit Agreement, dated
October 23, 2020, Amendment No. 4 and Waiver to Credit Agreement, dated December 10,
2020 and Forbearance Agreement and Amendment No. 5 to Credit Agreement, dated
February 8, 2021, among CARBONLITE HOLDINGS, LLC, a Delaware limited liability
company (the “Borrower”), CERTAIN SUBSIDIARIES OF BORROWER, as Guarantors, each
LENDER designated as a “Lender” on Annex I from time to time party hereto (including as
updated pursuant to Amendment No. 25) (collectively, the “Lenders” and individually,
a “Lender”) and ORION ENERGY PARTNERS INVESTMENT AGENT, LLC, as the
Administrative Agent and the Collateral Agent.

        WHEREAS, the Borrower (i) indirectly owns 99.3% of PinnPack and (ii) directly or
indirectly owns 100% of each other Guarantor;

       WHEREAS, the Borrower is engaged in the business of recycling plastic into food-grade
post-consumer recycled polyethylene terephthalate resins and other activities ancillary to or in
support of the foregoing;

        WHEREAS, the Borrower havehas requested that the Lenders (i) establish a credit
facility that will be used in accordance with Section 5.13 and (ii) provide certain other
commitments to fund additional projects of the Loan Parties, in each case, on the terms and
conditions set forth herein;

      WHEREAS, pursuant to Amendment No. 5 (as defined below) and this Agreement,
the Borrower has requested that the Tranche C Lenders (as defined below) provide for
Tranche C Commitments (as defined below) in an aggregate amount of $2,800,000 (which
may be subject to increase as set forth in Section 4(c) of Amendment No. 5);

      WHEREAS, subject to the conditions and other terms set forth in Amendment No.
5 and this Agreement, on the Amendment No. 5 Effective Date (as defined below), the
Tranche C Lenders will fund Tranche C Loans in an amount equal to $2,500,000;

       WHEREAS, the Borrower has agreed to secure all of its Obligations by granting to
Collateral Agent, for the benefit of Secured Parties, a Lien on substantially all of its assets,
including a pledge of all of the equity interests of certain of the Guarantors; and

        WHEREAS, the Guarantors have agreed to guarantee the obligations of the Borrower
hereunder and to secure their respective Obligations by granting to Collateral Agent, for the
benefit of Secured Parties, a Lien on substantially all of their respective assets, including a
pledge of all of the equity interests of certain of their respective Subsidiaries.

        WHEREAS, in consideration for the extensions of credit provided hereunder, the
Guarantors have jointly and severally agreed to provide a guarantee pursuant to Article IX
hereof for the performance of the Borrower’s obligations under this Agreement; and




US-DOCS\120330147.2120747417.14
             Case 21-10527-JTD      Doc 533-8       Filed 05/28/21   Page 28 of 203




       WHEREAS, the Lenders are willing to provide such financing to the Borrower on the
terms and subject to the conditions set forth herein.

       NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

                                          ARTICLE I

                                        DEFINITIONS

Section 1.01 Certain Defined Terms. As used in this Agreement, the following terms shall
have the following meanings:

       “7% Notes” means those certain Subordinated Promissory Notes in an original aggregate
principal amount of $4,400,000, issued by CL Industries between November 27, 2012 and May
1, 2013, as disclosed on Schedule 1.01(c) and as in effect on the date hereof and as further
amended with the consent of Administrative Agent.

       “7% Shareholder Note Subordination Agreement” means that certain Subordination
Agreement, dated as of the Initial Funding Date, by and among the Administrative Agent, the
Collateral Agent, Ebi Simhaee, as “Subordinated Indebtedness Agent” (as defined therein), the
Borrower and CL Industries, which agreement shall be substantially in the form of Exhibit G.

        “10% Notes” means those certain Senior Subordinated Promissory Notes in an original
aggregate principal amount of $10,000,000, issued by CL Industries in connection with that
certain Amended and Restated Note Purchase Agreement dated as of September 26, 2011, as
disclosed on Schedule 1.01(c) and as in effect on the date hereof and as further amended with the
consent of Administrative Agent.

        “10% Shareholder Note Subordination Agreement” means that certain Subordination
Agreement, dated as of the Initial Funding Date, by and among the Administrative Agent, the
Collateral Agent, CLI Mason, LLC, a Delaware limited liability company, as “Subordinated
Indebtedness Agent” (as defined therein), the Borrower and CL Industries, which agreement
shall be substantially in the form of Exhibit G.

       “ABL Credit Agreement” means that certain Revolving Loan and Security Agreement,
dated as of November 13, 2017, among CL Industries, CL Pinnpack, CL PI Holdings, PinnPack,
the other loan parties from time to time party thereto and Texas Capital Bank, National
Association, as the revolving lender.

        “Accrued Interest” means the payment-in-kind of interest in respect of the Loans by
increasing the outstanding principal amount of the Loans.

        “Additional Agreements” means any contracts or agreements related to the acquisition of
and/or the sale to other converters of post-consumer plastic waste (“Post-Consumer Materials”)
or any derivative products thereof, the recycling and/or conversion of Post-Consumer Materials
into food-grade post-consumer recycled polyethylene terephthalate resins (“pcrPET Resins”) and
other finished products, the acquisition, construction, servicing (including ancillary services),

                                                2
US-DOCS\120330147.2120747417.14
             Case 21-10527-JTD       Doc 533-8        Filed 05/28/21    Page 29 of 203




maintenance, repair or operation of recycling facilities and any associated equipment, entered
into by any Borrower Group Member and any other Person, or assigned to any Borrower Group
Member, subsequent to the Closing Date.

         “Additional Equity Raise Amount” means the net cash proceeds received by the Loan
Parties in connection with (i) the issuance of additional shares of Capital Stock in the Borrower,
(ii) subordinated notes of the Loan Parties permitted to be incurred under this Agreement and
which are subordinated pursuant to agreements reasonably satisfactory to the Administrative
Agent (provided that any subordination agreement having terms similar to the Additional
Subordinated Note Subordination Agreement is satisfactory to the Administrative Agent) and/or
(iii) any Indebtedness incurred under a Qualified Junior Facility.

        “Additional Subordinated Notes” means those certain Subordinated Notes in an original
aggregate principal amount of $6,000,000, issued by the Borrower in connection with (i) that
Promissory Note, dated February 6, 2020, by and between the Borrower and Windmill Realty
Advisors, Inc., in an aggregate principal amount of $1,000,000 as disclosed on Schedule 1.01(c)
(ii) Promissory Note, dated February 6, 2020, by and between the Borrower and KRT Trust, in
an aggregate principal amount of $2,000,000 as disclosed on Schedule 1.01(c), (iii) Promissory
Note, dated February 6, 2020, by and between the Borrower and Emil Halimi, in an aggregate
principal amount of $3,000,000 as disclosed on Schedule 1.01(c) and (iv) any other subordinated
notes issued by the Borrower on or following the First Amendment Effective Date; provided that
such notes (1) are subordinated to the Obligations on terms reasonably satisfactory to the
Administrative Agent (provided that any subordination agreement having terms similar to the
Additional Subordinated Note Subordination Agreement is satisfactory to the Administrative
Agent), (2) do not exceed an aggregate principal amount of $6,000,000 and (3) the proceeds for
such other subordinated notes are used solely to repay in their entirety the notes in clause (iii) of
this definition.

        “Additional Subordinated Note Subordination Agreement” means that certain
Subordination Agreement, dated March 30, 2020, by and among the Administrative Agent, the
Collateral Agent, the Subordinated Creditors (as defined therein), the Obligors (as defined
therein) and the Borrower, which agreement shall be substantially in the form of Exhibit G.

        “Administrative Agent” means Orion Energy Partners Investment Agent, LLC, in its
capacity as administrative agent for the Lenders hereunder, and any successor thereto pursuant to
Article VIII.

      “Administrative Questionnaire” means a questionnaire, in a form supplied by the
Administrative Agent, completed by a Lender.

        “Affected Property” means any property of any Loan Party that suffers an Event of Loss.

        “Affiliate” means, with respect to a specified Person, another Person that at such time
directly, or indirectly through one or more intermediaries, Controls or is Controlled by or is
under common Control with the Person specified. Each Guarantor and Non-Guarantor
Subsidiary shall be considered an “Affiliate” of the Borrower.



                                                  3
US-DOCS\120330147.2120747417.14
             Case 21-10527-JTD      Doc 533-8       Filed 05/28/21   Page 30 of 203




       “Agent Reimbursement Letter” means the reimbursement letter, dated as of the Closing
Date, among Borrower, the Administrative Agent and the Collateral Agent.

        “Agents” means, collectively, the Administrative Agent and the Collateral Agent.

      “Agreement” means this Credit Agreement, as amended, restated, replaced,
supplemented or otherwise modified from time to time.

       “Amcor Receivables” means all accounts receivable owing to the Loan Parties by Amcor
Rigid Plastics USA Incorporated, Amcor Group GMBH, Amcor Canada, and/or its various
subsidiaries and affiliates.

       “Amendment No. 2” means Amendment No. 2 to the Credit Agreement, dated as of
September 9, 2020, by and among the Borrower, the Guarantors, the Administrative Agent, the
Collateral Agent and the Lenders.

     “Amendment No. 2 Effective Date” has the meaning assigned to such term in
Amendment No. 2.

      “Amendment No. 4 Effective Date” has the meaning assigned to such term in
Amendment No. 4 and Waiver to Credit Agreement, dated as of December 10, 2020, by and
among the Administrative Agent, the Lenders, the Collateral Agent, the Borrower and the other
Loan Parties.

      “Amendment No. 5” means Forbearance Agreement and Amendment No. 5 to
Credit Agreement, dated as of February 8, 2021, by and among the Borrower, the
Guarantors, the Administrative Agent, the Collateral Agent and the Lenders.

     “Amendment No. 5 Effective Date” has the meaning assigned to such term in
Amendment No. 5.

       “Anti-Corruption Laws” means any law of any jurisdiction relating to corruption in
which any Loan Party performs business, including without limitation, the FCPA and where
applicable, legislation relating to corruption enacted by member states and signatories
implementing the OECD Convention Combating Bribery of Foreign Officials.

       “Anti-Corruption Prohibited Activity” means the offering, payment, promise to pay,
authorization of the payment of any money or the offer, promise to give, giving, or authorizing
the giving of anything of value, to any Government Official or to any person under the
circumstances where the Person, such Person’s Affiliate’s or such Person’s representative knew
or had reason to know that all or a portion of such money or thing of value would be offered,
given or promised, directly or indirectly, to any Government Official, for the purpose of (a)
influencing any act or decision of such Government Official in his or her official capacity, (b)
inducing such Government Official to do or omit to do any act in relation to his or her lawful
duty, (c) securing any improper advantage, or (d) inducing such Government Official to
influence or affect any act or decision of any Governmental Authority, in each case, in order to



                                                4
US-DOCS\120330147.2120747417.14
             Case 21-10527-JTD        Doc 533-8        Filed 05/28/21    Page 31 of 203




assist such Person in obtaining or retaining business for or with, or in directing business to, any
person.

        “Anti-Money Laundering Laws” means the U.S. Currency and Foreign Transaction
Reporting Act of 1970, as amended, and all money laundering-related laws of the United States
and other jurisdictions where such Person conducts business or owns assets, and any related or
similar law issued, administered or enforced by any Governmental Authority.

       “Applicable ECF Percentage” means, with respect of the Net Cash Flow for any quarterly
period ending on any Quarterly Payment Date, (a) 100% if the Leverage Ratio as of the last day
of the Measurement Period ended on such Quarterly Payment Date is greater than or equal to
4.00:1.00, (b) 75% if the Leverage Ratio as of the last day of the Measurement Period ended on
such Quarterly Payment Date is less than 4.00:1.00 but greater than or equal to 3.00:1.00, and (c)
50% if the Leverage Ratio as of the last day of the Measurement Period ended on such Quarterly
Payment Date is less than 3.00:1.00, in each case, as determined for such Measurement Period
by reference to the applicable Compliance Certificate delivered pursuant to Section 5.10(e);
provided that if no Compliance Certificate is delivered within thirty (30) days after any
Quarterly Payment Date, the Applicable ECF Percentage shall be 100%.

        “Applicable Law” means with respect to any Person, property or matter, any of the
following applicable thereto: any constitution, writ, injunction, statute, law, regulation,
ordinance, rule, judgment, principle of common law, order, decree, court decision,
Authorization, approval, concession, grant, franchise, license, agreement, directive, guideline,
policy, requirement, or other governmental restriction or any similar form of decision of, or
determination by, or any interpretation or administration of any of the foregoing, by any
Governmental Authority, whether in effect as of the date hereof or thereafter and in each case as
amended, including Environmental Laws.

       “Approved Fund” means any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of credit in the
ordinary course.

       “Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required by
Section 10.04), in the form of Exhibit A or any other form approved by the Administrative
Agent.

       “Authorization” means any consent, waiver, variance, registration, filing, declaration,
agreement, notarization, certificate, license, tariff, approval, permit (including water and
environmental permits), orders, authorization, exception or exemption from, by or with any
Governmental Authority, whether given by express action or deemed given by failure to act
within any specified period, and all corporate, creditors’, shareholders’ and partners’ approvals
or consents.

        “Authorized Representative” means, with respect to any Person, the chief executive
officer, the chief financial officer, president, secretary, assistant secretary or any other officer or
authorized representative of such Person as may be designated from time to time by such Person


                                                   5
US-DOCS\120330147.2120747417.14
             Case 21-10527-JTD        Doc 533-8        Filed 05/28/21    Page 32 of 203




in writing by a notice delivered to the Administrative Agent. Any document or certificate
delivered under the Financing Documents that is signed by an Authorized Representative may be
conclusively presumed by the Administrative Agent and Lenders to have been authorized by all
necessary corporate, limited liability company or other action on the part of the relevant Person.

       “Bail-In Action” means the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA Financial Institution.

        “Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to time which
is described in the EU Bail-In Legislation Schedule.

         “Bankruptcy” means with respect to any Person (i) commencement by such Person of
any case or other proceeding (x) under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking to have
an order for relief entered with respect to it, or seeking to adjudicate it a bankrupt or insolvent,
or seeking reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to it or its debts, or (y) seeking appointment of a
receiver, trustee, custodian or other similar official for it or for all or any substantial part of its
assets; or (ii) commencement against such Person of any case or other proceeding of a nature
referred to in clause (x) or (y) above which (a) results in the entry of an order for relief or any
such adjudication or appointment or (b) remains undismissed, undischarged or unbonded for a
period of sixty (60) days; or (iii) commencement against such Person of any case or other
proceeding seeking issuance of a warrant of attachment, execution or similar process against all
or any substantial part of its assets which results in the entry of an order for any such relief
which shall not have been vacated, discharged, or stayed or bonded pending appeal within sixty
(60) days from the entry thereof; or (iv) such Person shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set forth in clause (i),
(ii) or (iii) above; or (v) such Person shall admit in writing its inability to pay its debts as they
become due or shall make a general assignment for the benefit of its creditors.

        “Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

     “Bond Documents” means, individually and collectively, the Pennsylvania Bond
Documents and the Texas Bond Documents.

        “Borrower” has the meaning assigned to such term in the introductory paragraph.

        “Borrower Account (Blocked)” means an account in the name of Borrower and
established with the Depositary Bank as designated by Borrower to be the “Borrower
Account (Blocked)”; provided, that (a) any such Borrower Account (Blocked) shall be
subject to a “blocked account control agreement” in form and substance satisfactory to the
Administrative Agent, (b) without limiting the foregoing clause (a), the Depositary Bank
shall agree in writing not to take any instructions with respect to the Borrower Account
(Blocked) from any other Person other than the Collateral Agent, (c) subject to exceptions


                                                   6
US-DOCS\120330147.2120747417.14
             Case 21-10527-JTD       Doc 533-8       Filed 05/28/21    Page 33 of 203




acceptable to the Administrative Agent, the Depositary Bank shall agree to waive any
recoupment, setoff rights, and security interest in, or against, the funds deposited in the
Borrower Account (Blocked) and (d) the Collateral Agent shall be given online access to
review any balances in, and transfers from, the Borrower Account (Blocked). As of the
Amendment No. 5 Effective Date, the Borrower Account (Blocked) is the account
maintained with the Depositary Bank numbered 7779959301 which is covered by a Deposit
Account Control Agreement (Exclusive Control) in favor of the Collateral Agent dated
September 18, 2019.

       “Borrower Account (Springing)” means the account of the Borrower maintained at the
Depositary Bank named “Operating Account” with the account number 1000702405.

        “Borrower Group Members” means, collectively, (a) the Borrower, (b) the Guarantors,
and (c) the Non-Guarantor Subsidiaries.

       “Borrower Operating Agreement” means that certain Fourth Amended and Restated
Operating Agreement of Borrower, dated as of December 20, 2018, by the members of the
Borrower.

       “Borrowing Request” means a request by the Borrower for Loans in accordance with
Section 2.01.

        “Business” means, collectively, (A) the recycling and/or conversion of PET materials
into products for resale directly or through one or more Subsidiaries, including (i) the acquisition
of Post-Consumer Materials or any derivative products thereof, (ii) the recycling of Post-
Consumer Materials including all aspects of the recycling process, (iii) the sale to other
converters of PET or any derivative products thereof, (iv) the conversion of PET into finished
products, including but not limited to pcrPET Resins; and (B) activities reasonably related or
incidental thereto or representing a reasonable expansion thereof.

     “Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City, New York are authorized or required by law to close.

       “Business Revenues” means, for any period (without duplication), all revenue received
by or on behalf of the Loan Parties during such period, interest paid in respect of any Collateral
Accounts, and proceeds from any business interruption insurance and any other receipts
otherwise arising or derived from or paid or payable to the Loan Parties under the
Material Agreements or otherwise in respect of the Business (including any extraordinary
receipts).

     “California Prepetition Budget” has the meaning assigned to such term in
Amendment No. 5.

      “Capital Expenditures” means with respect to any Person, the aggregate of all
expenditures and costs (whether paid in cash or accrued as liabilities and including that portion
of payments under Capital Lease Obligations that are capitalized on the balance sheet of such



                                                 7
US-DOCS\120330147.2120747417.14
             Case 21-10527-JTD       Doc 533-8       Filed 05/28/21    Page 34 of 203




Person) by such Person and its Subsidiaries which are required to be capitalized under GAAP on
a balance sheet of such Person.

        “Capital Lease Obligations” means, with respect to any Person, the obligations of such
Person to pay rent or any other amounts under any lease of (or other arrangements conveying the
right to use) real or personal property, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person in accordance with GAAP.

        “Capital Stock” means, with respect to any Person, any and all shares, interests,
participations and/or rights in or other equivalents (however designated, whether voting or
nonvoting, ordinary or preferred) in the equity or capital of such Person, now or hereafter
outstanding, and any and all rights, warrants or options exchangeable for or convertible into any
of the foregoing.

        “Cash Equivalent Investments” means:

        (a)   direct obligations of, or obligations the principal of and interest on which are
unconditionally guaranteed by, the United States of America (or by any agency thereof to the
extent such obligations are backed by the full faith and credit of the United States of America),
in each case maturing within one year from the date of acquisition thereof;

        (b)    investments in commercial paper maturing within one year from the date of
acquisition thereof and having, at such date of acquisition, the highest credit rating obtainable
from S&P or from Moody’s;

        (c)   investments in certificates of deposit, banker’s acceptances and time deposits
maturing within one year from the date of acquisition thereof issued or guaranteed by or placed
with, and money market deposit accounts issued or offered by, any domestic office of any
commercial bank organized under the laws of the United States of America or any State thereof
that has a combined capital and surplus and undivided profits of not less than $100,000,000;

        (d)     fully collateralized repurchase agreements with a term of not more than thirty (30)
days for securities described in clause (a) above and entered into with a financial institution
satisfying the criteria described in clause (c) above; and

        (e)     money market funds that (x)(i) comply with the criteria set forth in SEC Rule 2a-
7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by Moody’s
and (iii) have portfolio assets of at least $5,000,000,000 or (y) invest exclusively in Investments
described in clauses (a) through (d) above.

        “Change of Control” means:

        (a)     The Equity Shareholders at the time of the Closing Date shall cease to own,
directly or indirectly, beneficially or of record (1) at least 51% of the aggregate voting interests
in the Capital Stock of the Borrower or (2) the right to at least 51% of the profits of the
Borrower, or (3) the right to at least 51% of the assets of the Borrower upon its dissolution



                                                 8
US-DOCS\120330147.2120747417.14
             Case 21-10527-JTD       Doc 533-8       Filed 05/28/21    Page 35 of 203




(excluding the Obligations and any Permitted Indebtedness that is pari passu with or prior to the
Obligations), in each case, on a fully diluted basis;

       (b)      the Equity Shareholders at the time of the Closing Date collectively shall
otherwise fail to have the right to elect a majority of the Board of Directors of the Borrower;

        (c)     prior to the conversion of any Preferred Units into Common Units (as each such
term is defined in the Borrower Operating Agreement) in accordance with the Borrower
Operating Agreement, the failure of Leon Farahnik (including his spouse, parents, siblings or
members of his or her immediate family (including adopted children and step children) and/or
direct lineal descendants) or the HPC Member to hold at least 66-2/3% of the Common Class
Membership Units (as such term is defined in the Borrower Operating Agreement) in the
Borrower;

        (d)      the majority of the seats (other than vacant seats) on the Board of Directors of
Borrower shall cease to be occupied by (i) the directors of Borrower on the Closing Date and (ii)
other directors of Borrower whose nomination for election to the Board of Directors of Borrower
is recommended by at least 66-2/3% of the votes of directors then qualifying under clause (i) or
this clause (ii), or such other director receives the vote of the Equity Shareholders at the time of
the Closing Date in his or her election by the shareholders of Borrower;

        (e)    the Borrower shall fail to directly or indirectly own at least 100% on a fully
diluted basis of the aggregate voting and economic interests in the Capital Stock of each of the
Guarantors (other than PinnPack);

        (f)     the Borrower shall fail to directly or indirectly own at least 99.3% on a fully
diluted basis of the aggregate voting and economic interests in the Capital Stock of PinnPack; or

        (g)    the Borrower shall fail to directly or indirectly own at least 100% on a fully
diluted basis of the aggregate voting and economic interests in the Capital Stock of the Non-
Guarantor Subsidiaries.

       “Chief Restructuring Officer” means Brian Weiss, as the chief restructuring officer
of the Loan Parties.

        “Citibank” means Citibank, N.A., and its branches and subsidiaries and affiliates.

       “Citibank Financing Documents” means that certain Supplier Agreement, dated as of
April 30, 2020, by and between CL Industries and Citibank, pursuant to which Citibank
purchases from CL Industries, and CL Industries assigns to Citibank, certain accounts
receivable, and all other agreements, documents and instruments now or at any time hereafter
executed and/or delivered in connection with the same, in each case, as in effect as of the
Amendment No. 4 Effective Date.

      “CL Industries” means CarbonLite Industries LLC, a Delaware limited liability
company.



                                                 9
US-DOCS\120330147.2120747417.14
             Case 21-10527-JTD       Doc 533-8       Filed 05/28/21   Page 36 of 203




         “CL Intermediate Holdco” means CarbonLite Sub-Holdings, LLC, a Delaware limited
liability company.

        “CL P” means CarbonLite P LLC, a Delaware limited liability company.

      “CL P Holdings” means CarbonLite P Holdings LLC, a Delaware limited liability
company.

      “CL PI Holdings” means CarbonLITE PI Holdings, LLC, a Delaware limited liability
company.

        “CL Pinnpack” means CarbonLite Pinnpack, LLC, a Delaware limited liability company.

      “CL Recycling” means CarbonLite Recycling LLC, a Delaware limited liability
company.

        “CL Recycling Holdings” means CarbonLite Recycling Holdings LLC, a Delaware
limited liability company.

       “Closing Date” means the date on which all conditions precedent specified in Section
4.01 are satisfied (or waived by the Administrative Agent and the Lenders in their sole and
absolute discretion in accordance with Section 10.02).

        “Code” means the Internal Revenue Code of 1986, as amended from time to time (unless
as indicated otherwise), the regulations thereunder and publicly available interpretations thereof.

        “Collateral” means all Property of the Loan Parties (including all Capital Stock of the
Subsidiaries of the Borrower) now owned or hereafter acquired, which is intended to be subject
to the security interests or Liens granted pursuant to any of the Security Documents.

        “Collateral Accounts” means (a) the Borrower Account (Springing), (b) the Rejected
Proceeds Account, (c) the Debt Service Reserve Account and, (d) the Borrower Account
(Blocked) and (e) any other any securities account, deposit account or commodities account
established by a Loan Party with the prior written consent of the Collateral Agent, such consent
not to be unreasonably withheld, delayed or conditioned, and, in each case, subject to a Control
Agreement, other than any Excluded Account.

        “Collateral Agent” means Orion Energy Partners Investment Agent, LLC, in its capacity
as collateral agent for the Secured Parties under the Security Documents, and any successor
thereto pursuant Article VIII.

     “Commitment” means, individually or collectively, as the context requires, the Tranche
A Commitment and, the Tranche B Commitment and the Tranche C Commitment.

        “Compliance Certificate” has the meaning assigned to such term in Section 5.10(e).

       “Condemnation” means any taking, seizure, confiscation, requisition, exercise of rights
of eminent domain, public improvement, inverse condemnation, condemnation, expropriation,


                                                10
US-DOCS\120330147.2120747417.14
             Case 21-10527-JTD       Doc 533-8       Filed 05/28/21   Page 37 of 203




nationalization or similar action of or proceeding by any Governmental Authority affecting the
Business.

       “Consolidated CFADS” means, with respect to the Loan Parties for any period, the
Consolidated Net Income of the Loan Parties for such period,

               (a) increased by the sum of the following, without duplication, to the extent
        deducted in determining Consolidated Net Income, in each case, for such period: (i)
        income tax expense, operating leases for equipment, tangible personal property and
        motor vehicles; (ii) interest expense; (iii) amortization, depreciation, unrealized losses
        with respect to Hedging Agreements and other non-cash charges (including, if applicable,
        non-cash compensation expense), (iv) after-tax losses attributable to any Dispositions
        and (v) to the extent not already included in the Consolidated Net Income of the Loan
        Parties for such period, any distributions or payments from the Non-Guarantor
        Subsidiaries; and

                (b) decreased by the sum of the following, without duplication and solely to the
        extent not deducted when calculating Consolidated Net Income, in each case, for such
        period: (i) after tax gains attributable to any Dispositions to the extent included in the
        calculation of Consolidated Net Income, (ii) non-cash gains (including unrealized gains
        with respect to Hedging Agreements) and non-cash revenues increasing Consolidated
        Net Income, in each case of clauses (i) and (ii), determined on a consolidated and accrual
        basis in accordance with GAAP, (iii) any prepayment credits and/or deferred revenues
        from PET offtake of the Borrower Group Members for such period and (iv) Investments
        made during such period by the Guarantors in the Non-Guarantor Subsidiaries (which for
        the avoidance of doubt shall not include any Investments made prior to the Closing
        Date); and

                (c) solely for purposes of any calculation of the Leverage Ratio, decreased by the
        sum of the following, without duplication and solely to the extent not deducted when
        calculating Consolidated Net Income, in each case, for such period: (i), Capital
        Expenditures of the Loan Parties, and (ii) any Permitted Tax Distribution.

For purposes of clarification only, except for any cash distribution or payment from any Non-
Guarantor Subsidiary to a Loan Party, any calculation of Consolidated CFADS shall exclude all
of the foregoing of any Non-Guarantor Subsidiary.

       “Consolidated Net Income” means, with respect to any Person for any period, the net
income (or loss) of such Person and its Subsidiaries (other than Non-Guarantor Subsidiaries)
determined on a consolidated and accrual basis in accordance with GAAP.

        “Control” means the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability to exercise
voting power, by contract or otherwise. “Controlling” and “Controlled” have meanings
correlative thereto.

      “Control Agreement” means a springing account control agreement in respect of one or
more deposit accounts or securities accounts of the Loan Parties, in form and substance

                                                11
US-DOCS\120330147.2120747417.14
             Case 21-10527-JTD        Doc 533-8       Filed 05/28/21   Page 38 of 203




reasonably satisfactory to the Collateral Agent and the Administrative Agent, executed by the
financial institution at which an account is maintained, pursuant to which such financial
institution agrees that such financial institution will comply with instructions or entitlement
orders originated by the Collateral Agent as to disposition of funds in such account, without
further consent by any other Person.

        “Copyrights” means all works of authorship, United States and foreign copyrights
(whether or not the underlying works of authorship have been published), designs, whether
registered or unregistered, registrations and applications for registration of the foregoing and all
extensions, renewals, and restorations thereof.

         “Customer Discussions Plan” has the meaning assigned to such term in Amendment
No. 5.

         “Debt Prepayment Offer” has the meaning assigned to such term in Section 2.05(b)(iv).

        “Debt Service Reserve Account” means an account in the name of Borrower and
established with the Depositary Bank is designated by Borrower to be the “Debt Service Reserve
Account.”

        “Default” means any event, condition or circumstance that, with notice or lapse of time
or both, would (unless cured or waived) become an Event of Default.

       “Depositary Bank” means Pacific Western Bank, a California state-charted bank
Leumi USA, and any successor thereto selected by the applicable Loan Party and reasonably
acceptable to the Administrative Agent.

         “Discharge Date” has the meaning assigned to such term in the Security Agreement.

      “Disposition” means any sale, transfer or other disposition of any assets or property by
any Loan Party, other than any Event of Loss.

       “Disposition Proceeds Prepayment Offer” has the meaning assigned to such term in
Section 2.05(b)(iii).

         “Dollars” or “$” refers to the lawful currency of the United States of America.

       “DSRA CFADS” means the Consolidated CFADS relating to the PinnPack Facility and
the Riverside Facility in the aggregate, decreased for Capital Expenditures paid with cash on
hand (as opposed to capitalized leases), and adjusted for any net changes in working capital (for
the avoidance of doubt, which (i) includes the negative cash flow / positive cash flow associated
with the increase / decrease of inventory, respectively and (ii) excludes any Investments made by
the Loan Parties); provided that such calculation shall exclude any distributions made from the
Non-Guarantor Subsidiaries.

       “DSR Released Funds” has the meaning assigned to such term in Section
5.18(c)(ii)(C)(I).


                                                 12
US-DOCS\120330147.2120747417.14
             Case 21-10527-JTD        Doc 533-8        Filed 05/28/21    Page 39 of 203




        “ECF Amount” has the meaning assigned to such term in Section 2.05(b)(v).

        “ECF Prepayment Offer” has the meaning assigned to such term in Section 2.05(b)(v).

        “ECF Reinvestment Request” means any written request by the Borrower to reinvest the
ECF Amount in respect of the quarterly period specified in such request and in accordance with
a proposed reinvestment plan, which has demonstrated to the reasonable satisfaction of the
Administrative Agent that such proposed reinvestment plan would be accretive to each Lender’s
credit profile (provided that any reinvestment shall be deemed accretive if it has a three year or
less cash on cash payback on the capital investment contemplated, as demonstrated by the
Borrower to the reasonable satisfaction of the Administrative Agent).

        “EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an EEA
Resolution Authority, (b) any entity established in an EEA Member Country which is a parent of
an institution described in clause (a) of this definition, or (c) any financial institution established
in an EEA Member Country which is a subsidiary of an institution described in clause (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

       “EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

        “EEA Resolution Authority” means any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country (including any
delegee) having responsibility for the resolution of any EEA Financial Institution.

        “Environmental Claim” means any administrative or judicial action, suit, proceeding,
notice, claim or demand by any Person seeking to enforce any obligation or responsibility arising
under or relating to Environmental Law or alleging or asserting liability for investigatory costs,
cleanup or other remedial costs, legal costs, environmental consulting costs, governmental
response costs, damages to natural resources or other property, personal injuries, fines or
penalties related to (a) the presence, or Release into the environment, of any Hazardous Material
at any location, whether or not owned by the Person against whom such claim is made, or
(b) any noncompliance with, or alleged noncompliance with, or liability arising under any
Environmental Law. The term “Environmental Claim” shall include, without limitation any
claim by any Person for damages, contribution, indemnification, cost recovery, compensation or
injunctive relief or costs associated with any remediation plan, in each case, under any
Environmental Law.

        “Environmental Laws” means any Applicable Laws regulating or imposing liability or
standards of conduct concerning or relating to pollution or the protection of human health, safety
the environment, natural resources or special status species and their habitat, including all
Applicable Laws concerning the presence, use, manufacture, generation, transportation, Release,
threatened Release, disposal, arrangement for disposal, dumping, discharge, treatment, storage,
handling, control or cleanup of Hazardous Materials.




                                                  13
US-DOCS\120330147.2120747417.14
             Case 21-10527-JTD       Doc 533-8        Filed 05/28/21   Page 40 of 203




       “Equity Shareholders” means the equity owners of the Borrower from time to time. The
Equity Shareholders as at the time of the Closing are listed on Schedule 3.01(b) to the as
Agreement.

       “ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

        “ERISA Affiliate” means any trade or business (whether or not incorporated) that,
together with the Borrower, is treated as a single employer under Sections 414(b), (c), (m) or (o)
of the US Code.

        “ERISA Event” means (a) a Reportable Event with respect to any Pension Plan, (b) the
failure by any Pension Plan to satisfy the minimum funding standard (within the meaning of
Section 412 of the US Code or Section 302 of ERISA) applicable to such plan, whether or not
waived, (c) the filing of a notice of intent to terminate a Pension Plan in a distress termination
(as described in Section 4041(c) of ERISA), (d) a complete or partial withdrawal by the
Borrower or any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization or insolvent (within the meaning of Title IV of ERISA),
(e) the imposition or incurrence of any liability under Title IV of ERISA, other than PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower or any
ERISA Affiliate, (f) the institution by the PBGC of proceedings to terminate a Pension Plan or
Multiemployer Plan, (g) the appointment of a trustee to administer any Pension Plan under
Section 4042 of ERISA, or (h) the imposition of a Lien upon the Borrower pursuant to
Section 430(k) of the US Code or Section 303(k) of ERISA.

       “EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time to time.

        “Event of Default” has the meaning assigned to such term in Section 7.01.

        “Event of Loss” means any loss of, destruction of or damage to, or any Condemnation or
other taking of any property of any Borrower Group Member.

       “Event of Loss Prepayment Offer” has the meaning assigned to such term in
Section 2.05(b)(ii).

        “Excess Cash Flow Payment Date” means, in the case of a payment required to be made
pursuant to Section 2.05(b)(v) with respect to the Net Cash Flow of any quarterly period ending
on a Quarterly Payment Date (commencing with the quarterly period ending December 31,
2019), the first date on which financial statements for the Measurement Period ending on such
Quarterly Payment Date have been delivered pursuant to Section 5.10(b) and the related
Compliance Certificate has been delivered pursuant to Section 5.10(e), or, if earlier, the date that
is forty-five (45) days after the end of such Quarterly Payment Date (or, if such date is not a
Business Day, the immediately preceding Business Day).

       “Excluded Account” means (a) any deposit account that is used solely as a payroll
account for the employees of Borrower or its Subsidiaries or the funds in which consist solely of
funds held by the owner of such deposit account in trust for any director, officer or employee of

                                                 14
US-DOCS\120330147.2120747417.14
             Case 21-10527-JTD       Doc 533-8        Filed 05/28/21    Page 41 of 203




any Loan Party or any employee benefit plan maintained by any Loan Party or funds
representing deferred compensation for the directors and employees of any Loan Party, (b)
escrow accounts, deposit accounts and trust accounts, in each case holding assets that are
pledged or otherwise encumbered pursuant to Permitted Liens, (c) accounts containing no (zero)
balance at any time, and accounts that by their terms are swept to a zero balance on a daily basis
to a deposit account that is subject to a control agreement in favor of Collateral Agent, (d)
accounts described in Section 6.03(k)(ii), and (e) other deposit accounts, securities accounts and
commodities accounts, except to the extent the value of all such accounts in this clause (e) shall
exceed at any time $250,000 in the aggregate shall not be “Excluded Accounts”; provided that
the aggregate daily maximum balance for all accounts described in clauses (a) through (d) on
any day shall not exceed $500,000.

        “Excluded Taxes” means any of the following Taxes imposed on or with respect to any
Agent, any Lender or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder, (a) Taxes imposed on or measured by net income and
franchise Taxes (imposed in lieu of net income tax), in each case, (i) imposed by the jurisdiction
under the laws of which such recipient is organized, in which its principal office (or other fixed
place of business) is located or, in which its applicable lending office is located, in each case, as
a result of such recipient’s connection to the jurisdiction imposing such Taxes or (ii) that are
Other Connection Taxes, (b) any branch profits Taxes imposed by the jurisdictions listed in
clause (a) of this definition, (c) any Taxes attributable to the failure of the applicable Agent,
Lender or any such other applicable recipient to comply with Section 2.09(e), (d) in the case of
an Agent or a Lender (other than an assignee pursuant to a request by Borrower under
Section 2.11), any United States federal withholding Tax that is imposed on amounts payable to
such Agent or Lender under the laws effective at the time such Agent or Lender becomes a party
hereto (or designates a new lending office), except to the extent that such Agent or Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending office (or assignment),
to receive additional amounts from a Loan Party with respect to such withholding Tax pursuant
to Section 2.09(a), and (e) any United States federal withholding Taxes imposed under FATCA.

        “Facilities” means, individually and collectively, the Pennsylvania Facility, the PinnPack
Facility, the PinnPack P Facility, the Riverside Facility and the Texas Facility.

        “FATCA” means Sections 1471 through 1474 of the US Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future regulations or official
interpretations thereof, any agreements entered into pursuant to Section 1471(b)(1) of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities and
implementing such Sections of the Code.

        “FCPA” means the United States Foreign Corrupt Practices Act of 1977, as amended.

        “Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal funds brokers,
as published on the next succeeding Business Day by the Federal Reserve Bank of New York,

                                                 15
US-DOCS\120330147.2120747417.14
             Case 21-10527-JTD      Doc 533-8        Filed 05/28/21   Page 42 of 203




or, if such rate is not so published for any day that is a Business Day, the average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

        “Financing Documents” means (a) this Agreement, (b) each Note (if requested by a
Lender), (c) the Loan Discount Letters, (d) the Agent Reimbursement Letter, (e) the Security
Documents, (f) the Subordination Agreements, (g) the Side Letter, (h) the Unconditional
Guaranty and (i) each certificate, agreement, instrument, waiver, consent or document executed
by a Loan Party and delivered to Agent or any Lender in connection with or pursuant to any of
the foregoing and designated as a “Financing Document”.

        “First Amendment Effective Date” means March 30, 2020.

       “Foreign Plan” means any employee pension benefit plan, program, policy, arrangement
or agreement maintained or contributed to by any Loan Party or with respect to which any Loan
Party could reasonably be expected to have any liability, in each case with respect to employees
employed outside the United States (as such term is defined in Section 3(10) of ERISA) (other
than any arrangement with the applicable Governmental Authority).

        “Funding Date” has the meaning assigned to such term in Section 2.01(cf).

       “Funding Office” means the office specified from time to time by the Administrative
Agent as its funding office by notice to Borrower and the Lenders.

       “GAAP” means generally accepted accounting principles in effect from time to time in
the United States of America, applied on a consistent basis.

        “Governmental Authority” means any federal, regional, state or local government, or
political subdivision thereof or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative functions of or pertaining to government and having jurisdiction
over the Person or matters in question, including all agencies and instrumentalities of such
governments and political subdivisions.

       “Government Official” means any official of any Governmental Authority, including,
without limitation, all officers or employees of a government department, agency,
instrumentality or permitting agency.

        “Guarantee” means as to any Person (the “guaranteeing person”), any obligation of (a)
the guaranteeing person or (b) another Person (including any bank under any letter of credit), if
to induce the creation of such obligation of such other Person, the guaranteeing person has
issued a reimbursement, counterindemnity or similar obligation, in either case guaranteeing or in
effect guaranteeing any Indebtedness, leases, dividends or other obligations (the “primary
obligations”) of any other third Person (the “primary obligor”) in any manner, whether directly
or indirectly, including any obligation of the guaranteeing person, whether or not contingent, (w)
to purchase any such primary obligation or any Property constituting direct or indirect security
therefor, (x) to advance or supply funds (i) for the purchase or payment of any such primary
obligation or (ii) to maintain working capital or equity capital of the primary obligor or

                                                16
US-DOCS\120330147.2120747417.14
             Case 21-10527-JTD       Doc 533-8       Filed 05/28/21   Page 43 of 203




otherwise to maintain the net worth or solvency of the primary obligor, (y) to purchase Property,
securities or services, in each case, primarily for the purpose of assuring the owner of any such
primary obligation of the ability of the primary obligor to make payment of such primary
obligation or (z) otherwise to assure or hold harmless the owner of any such primary obligation
against loss in respect thereof; provided that the term Guarantee shall not include endorsements
of instruments for deposit or collection in the ordinary course of business. The amount of any
Guarantee of any guaranteeing person shall be deemed to be the lower of (A) an amount equal to
the stated or determinable amount of the primary obligation in respect of which such Guarantee
is made and (B) the maximum amount for which such guaranteeing person may be liable
pursuant to the terms of the instrument embodying such Guarantee, unless such primary
obligation and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee shall be such guaranteeing
person’s maximum reasonably anticipated liability in respect thereof as determined by Borrower
in good faith.

        “Guaranteed Obligations” means, with respect to any Guarantor, the Obligations whether
direct or indirect (including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest, reimbursements and fees
that accrue after the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any debtor relief law naming such Person as the debtor in such proceeding,
regardless of whether such interest, reimbursements and fees are allowed claims in such
proceeding.

       “Guarantors” means each Subsidiary of the Borrower (including, for the avoidance of
doubt, CL Intermediate Holdco), other than the Non-Guarantor Subsidiaries.

        “Hazardous Material” means any hazardous, toxic or dangerous substances, materials
and wastes, including, without limitation, hydrocarbons (including naturally occurring or man-
made petroleum and hydrocarbons), flammable explosives, asbestos, urea formaldehyde
insulation, radioactive materials, biological substances, polychlorinated biphenyls, pesticides,
herbicides and any other kind and/or type of pollutants or contaminants (including, without
limitation, materials which include hazardous constituents), sewage, sludge, industrial slag,
solvents and/or any other similar substances, materials, or wastes and including any other
substances, materials or wastes that are or become regulated under any Environmental Laws
(including, without limitation, any that are or become classified as hazardous or toxic under any
Environmental Laws).

       “Hedging Agreement” means any agreement with respect to any swap, cap, collar,
forward, future or derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt instruments or securities,
or economic, financial or pricing indices or measures of economic, financial or pricing risk or
value or any similar transaction or any combination of these transactions.

        “HPC Member” means HPC Industries LLC, a Delaware limited liability company.




                                                17
US-DOCS\120330147.2120747417.14
             Case 21-10527-JTD       Doc 533-8        Filed 05/28/21   Page 44 of 203




       “Incremental Availability Period” means the period commencing on the Initial Funding
Date and ending on the earlier of (a) the 18-month anniversary of the Closing Date and (b) the
date on which all Incremental Loans are made to the Borrower.

        “Incremental Loans” has the meaning assigned to such term in Section 2.13(a).

       “Incremental Request” means any request by the Borrower for Incremental Loans
pursuant to Section 2.13(a).

        “Indebtedness” of any Person means, without duplication, all (a) indebtedness for
borrowed money and every reimbursement obligation with respect to letters of credit, bankers’
acceptances or similar facilities, (b) obligations evidenced by bonds, debentures, notes or other
similar instruments, (c) obligations to pay the deferred purchase price of property or services,
except accounts payable and accrued expenses arising in the ordinary course of business and
payable within ninety (90) days after the due date therefor as specified in, or determined from,
the applicable contract or purchase order, (d) the Net Hedging Obligations under interest rate or
currency Hedging Agreements and all other agreements or arrangements designed to protect
against fluctuations in interest rates, commodity prices and currency exchange rates, (e) the
capitalized amount (determined in accordance with GAAP) of all payments due or to become
due under all leases and agreements to enter into leases required to be classified and accounted
for as a capital lease in accordance with GAAP, (f) reimbursement obligations (contingent or
otherwise) pursuant to any performance bonds or collateral security, (g) Indebtedness of others
described in clauses (a) through (f) above secured by (or for which the holder thereof has an
existing right, contingent or otherwise, to be secured by) a Lien on the property of such Person,
whether or not the respective Indebtedness so secured has been assumed by such Person and (h)
Guarantees by such Person of Indebtedness of others described in clauses (a) through (g) above.
The Indebtedness of any Person shall include the Indebtedness of any partnership in which such
Person is a general partner to the extent such Person is liable therefor as a result of such Person’s
general partner interest in such partnership, except to the extent the terms of such Indebtedness
provide that such Person is not liable therefor.

        “Indemnified Party” has the meaning assigned to such term in Section 10.03(b).

        “Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Loan Parties under any
Financing Document and (b) to the extent not otherwise described in (a), Other Taxes.

        “Independent Auditor” means (i) RSM US LLP, (ii) any “big four” accounting firm
selected by the Borrower and notified to the Administrative Agent or (iii) any other firm of
independent public accountants of recognized national standing in the United States selected by
the Borrower and reasonably acceptable to the Administrative Agent.

       “Initial Funding Commitments” means, with respect to each Lender, the commitment of
such Lender to make Loans to the Borrower pursuant to Section 2.01(a), in an aggregate
principal amount not to exceed the amount set forth opposite such Lender’s name on Annex I
under the heading “Initial Funding Commitments”.



                                                 18
US-DOCS\120330147.2120747417.14
             Case 21-10527-JTD       Doc 533-8        Filed 05/28/21   Page 45 of 203




        “Initial Funding Date” means August 2, 2019.

        “Initial Loan” has the meaning assigned to such term in Section 2.01(a).

         “Intellectual Property” means (a) the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United States, multinational or
foreign laws or otherwise, including, without limitation, all Copyrights, Patents, Trademarks and
trade secrets, (b) all rights to sue or otherwise recover for any past, present and future
infringement, dilution, misappropriation, or other violation or impairment thereof, (c) all
proceeds of any of the foregoing, including without limitation license fees, royalties, income
payments, claims, damages and proceeds of suit, now or hereafter due and/or payable with
respect thereto, (d) all written agreements, licenses and covenants providing for the grant to or
from any Person any rights in any such intellectual property that is owned by another Person.

       “Interest Rate” means individually or collectively as the context may require (i) with
respect to any Tranche A Loans, 14.85% per annum and, (ii) with respect to any Tranche B
Loans, 10.00% per annum and (iii) with respect to any Tranche C Loans, 14.85% per
annum, as applicable.

       “Interest Payment Deficiency” has the meaning assigned to such term in Section
5.18(c)(ii)(B).

        “Investment” means for any Person (a) the acquisition (whether for cash, Property of
such Person, services or securities or otherwise) of Capital Stock, bonds, notes, debentures, debt
securities, partnership or other ownership interests or other securities of, or any Property
constituting an ongoing business, line of business, division or business unit of or constituting all
or substantially all the assets of, or the making of any capital contribution to, any other Person,
(b) the making of any advance, loan or other extension of credit to, any other Person (including
the purchase of Property from another Person subject to an understanding or agreement,
contingent or otherwise, to resell such Property to such Person, but excluding any such advance,
loan or extension of credit having a term not exceeding ninety (90) days representing the
purchase price of inventory or supplies sold in the ordinary course of business), (c) the entering
into of any Guarantee with respect to Indebtedness or other liability of any other Person, and (d)
any other investment that would be classified as such on a balance sheet of such Person in
accordance with GAAP. For purposes of covenant compliance, the amount of any Investment
shall be the amount actually invested, without adjustment for subsequent increases or decreases
in the value of such Investment but giving effect to any returns or distributions of capital or
repayment of principal actually received in case by such Person with respect thereto.

        “Investment Banker” has the meaning assigned to such term in Amendment No. 5.

        “Investment Committee” means, as of any date, the committee of Orion Energy Partners,
L.P., the members of which have a right or duty to vote on whether the general partner of the
Lenders shall cause the Lenders to make an investment in the form of a loan.




                                                 19
US-DOCS\120330147.2120747417.14
             Case 21-10527-JTD       Doc 533-8       Filed 05/28/21   Page 46 of 203




       “Lender Warrant” means the warrant to be granted by Borrower to the Orion Energy
Equity Holders in connection herewith on the Initial Funding Date, substantially in the form of
Exhibit K.

        “Lenders” has the meaning assigned to such term in the preamble.

       “Leverage Ratio” means, as of any date of determination, the ratio of (a) Net Debt of the
Loan Parties as of such date divided by (b) the Consolidated CFADS of the Loan Parties for the
most recently completed Measurement Period.

        “Lien” means any mortgage, charge, pledge, lien (statutory or other), privilege, security
interest, hypothecation, collateral assignment or preference, priority or other security agreement,
mandatory deposit arrangement, preferential arrangement or other encumbrance upon or with
respect to any property of any kind, real or personal, movable or immovable, now owned or
hereafter acquired (including, without limitation, any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as any of the
foregoing).

        “Life Insurance Policy” has the meaning assigned to such term in Section 5.21(d).

       “Loan Discount Letters” means (a) that certain loan discount letter, dated as of the
Closing Date, among the Borrower and the Lenders and, (b) that certain loan discount letter,
dated as of the Amendment No. 2 Effective Date, among the Borrower and the Tranche B
Lenders and (c) that certain loan discount letter, dated as of the Amendment No. 5 Effective
Date, among the Borrower and the Tranche C Lenders.

        “Loan Parties” means, collectively, the Borrower and the Guarantors.

        “Loans” means the Tranche A Loans, the Tranche B Loans, the Tranche C Loans and,
if applicable, any loans made pursuant to Section 2.13.

        “Loss Proceeds” means (i) insurance proceeds, condemnation awards or other similar
compensation, awards, damages and payments or relief (exclusive, in each case, of proceeds of
business interruption, workers’ compensation, employee theft or embezzlement, employment
practices, environmental or product liability, automobile liability, builders’ all risk liability,
directors and officers insurance and general liability insurance) with respect to any Event of Loss
and (ii) any insurance proceeds with respect to the Life Insurance Policy.

        “Material Additional Agreements” means each Additional Agreement (or series of
related Additional Agreements) entered into by, or assigned to any Borrower Group Member
subsequent to the Closing Date that (i) provides for the payment by any Borrower Group
Member, or the provision to any Borrower Group Member, of goods, inventory or services equal
to or in excess of $5,000,000100,000 in the aggregate thereunder, (ii) provides revenue or
income to any Borrower Group Member equal to or in excess of $10,000,000100,000 in the
aggregate thereunder or (iii) provides for a deposit or prepayment of revenue equal to or in
excess of $5,000,000100,000 in the aggregate thereunder.



                                                20
US-DOCS\120330147.2120747417.14
             Case 21-10527-JTD      Doc 533-8       Filed 05/28/21   Page 47 of 203




        “Material Adverse Effect” means a material adverse effect on: (a) the business, assets,
properties, operations or financial condition of the Borrower Group Members, taken as a whole;
(b) the ability of any Loan Party to perform its material obligations under the Financing
Documents; (c) the validity of, enforceability of the material rights or remedies of, or benefits
available to the Secured Parties under, the Financing Documents or (d) the validity and
perfection of the Secured Parties’ Liens in a material portion of the Collateral.

       “Material Agreements” means, individually and collectively, (1)(a) Material Agreements
Riverside, (b) Material Agreements PinnPack, (c) Material Agreements Texas, (d) Material
Agreements Pennsylvania, (2) any Material Additional Agreement and (3) any Additional
Agreement entered into by a Loan Party in replacement of any of the foregoing.

      “Material Agreements Pennsylvania” means those agreements listed under the header
“Material Agreements Pennsylvania” in Schedule 3.09.

      “Material Agreements PinnPack” means those agreements listed under the header
“Material Agreements PinnPack” in Schedule 3.09.

       “Material Agreements Prepayment Offer” has the meaning assigned to such term in
Section 2.05(b)(i).

      “Material Agreements Riverside” means those agreements listed under the header
“Material Agreements Riverside” in Schedule 3.09.

      “Material Agreements Texas” means those agreements listed under the header “Material
Agreements Texas” in Schedule 3.09.

      “Material Counterparty” means each Person (other than any Agent, Lender, or Borrower
Group Member) from time to time party to any Material Agreement.

       “Maturity Date” means the earlier of (a) the sixth (6th) anniversary of the Initial Funding
Date. or (b) the date on which the Administrative Agent has declared the Loans and all
other amounts due under the Financing Documents (including the Tranche A/C
Prepayment Premium or Tranche B Minimum Return, if applicable) then outstanding to
be due and payable in accordance with Section 7.01.

      “Measurement Period” means each period of four consecutive fiscal quarters of the
Borrower.

       “Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3) of
ERISA that is subject to Title IV of ERISA to which any Loan Party contributes or is obligated
to contribute, or with respect to which any Loan Party has or could reasonably be expected to
have any liability.

        “Net Additional Equity Raise Amount” means, as of any date of determination, (a) the
Additional Equity Raise Amounts raised by the Loan Parties on or after the Amendment No. 2
Effective Date minus (b) any amounts thereof used to make payments on the Shareholder Notes,


                                               21
US-DOCS\120330147.2120747417.14
             Case 21-10527-JTD       Doc 533-8       Filed 05/28/21   Page 48 of 203




the Loans (including the Tranche B Loans) or for any other purpose on or after the Amendment
No. 2 Effective Date.

        “Net Available Amount” means:

        (a)     in the case of any receipt of termination payments, liquidated damages, indemnity
payments or other extraordinary payments under the Material Agreements or any real property
lease for the Facilities, the aggregate amount of payments received by the Loan Parties
(including, as a distribution from a Non-Guarantor Subsidiary) or any of their respective
Affiliates in respect of such event, net of (i) reasonable costs and expenses incurred by the
Borrower Group Members or any of their respective Affiliates in connection with the collection
of such proceeds and (ii) in the case of the Non-Guarantor Subsidiaries, mandatory redemption
payments to be made under the Bond Documents;

        (b)     in the case of any Event of Loss, the aggregate amount of Loss Proceeds received
by the Borrower Group Members or any of their respective Affiliates in respect of such Event of
Loss, net of (i) reasonable costs and expenses incurred by the Loan Parties (including, as a
distribution from a Non-Guarantor Subsidiary) in connection with the collection of such Loss
Proceeds and (ii) in the case of the Non-Guarantor Subsidiaries, mandatory redemption
payments to be made under the Bond Documents; and

        (c)     in the case of any Disposition, the aggregate amount received by the Loan Parties
(including, as a distribution from a Non-Guarantor Subsidiary) or any of their respective
Affiliates in respect of such Disposition, net of (i) reasonable costs and expenses incurred by the
Borrower Group Members in connection with such Disposition and (ii) in the case of the Non-
Guarantor Subsidiaries, mandatory redemption payments to be made under the Bond
Documents.

       “Net Cash Flow” means, for any period, the Consolidated CFADS of the Loan Parties for
such period,

                  (a) increased (without duplication) by proceeds in respect of Events of Loss
        (including Loss Proceeds) and Dispositions (but in each case without duplication of
        amounts used to prepay, or that are exempt from prepayment, under Section 2.05(b)(ii) or
        (iii)), termination payments and other extraordinary payments under project contracts,
        including the Material Agreements (but in each case without duplication of amounts used
        to prepay, or that are exempt from prepayment, under Section 2.05(b)(i)), damages and
        other proceeds received by the Loan Parties not in the ordinary course of business during
        such period (calculated on a cash basis); and

                (b) decreased (without duplication) by (i) Permitted Tax Distributions made by
        the Loan Parties during such period (if any), and (ii) interest and principal payments
        on the Loans, and any payments on or servicing of Permitted Indebtedness by any Loan
        Party permitted to be made hereunder (other than Indebtedness solely among the Loan
        Parties), during such period to the extent not already reflected in the calculation of
        Consolidated CFADS (but, in each case, excluding interest paid or to be paid in kind)
        (calculated on an accrual basis); and


                                                22
US-DOCS\120330147.2120747417.14
             Case 21-10527-JTD        Doc 533-8        Filed 05/28/21    Page 49 of 203




                (c) with respect to the first quarter of any fiscal year, as increased or decreased (as
        applicable and without duplication), on a dollar for dollar basis, for any changes to the
        calculation of Net Cash Flow for the immediately preceding fiscal quarter as a result of
        year-end adjustments in connection with the preparation and delivery of the audited
        consolidated financial statements of the Loan Parties for the immediately preceding fiscal
        year.

         “Net Debt” means, on any date of determination, the outstanding principal amount of the
Loans (including, for the avoidance of doubt, Accrued Interest that has been added to principal)
plus the principal amount of all other outstanding Indebtedness of the Loan Parties for borrowed
money (including, for the avoidance of doubt, any Permitted Revolving Facility), unreimbursed
letter of credit obligations, purchase money debt, capital lease obligations and Guarantees of the
foregoing minus any cash of the Loan Parties that is on deposit in the Collateral Accounts.

      “Net Hedging Obligations” means, as of any date, the Termination Value of any Hedging
Agreement on such date.

       “Niagara Promissory Note” means that certain promissory note, dated September 2,
2020, by and between the Borrower and Niagara Bottling, LLC, pursuant to which Niagara
Bottling, LLC has loaned $5,000,000 to the Borrower. The final version of the Niagara
Promissory Note was delivered by the Borrower to the Administrative Agent at 3:28 pm New
York Time on Friday, September 4, 2020.

         “Non-Guarantor Subsidiaries” means, collectively, (i) the Pennsylvania Facility Group,
(ii) the Texas Facility Group and (iii) any other Person approved in writing by Administrative
Agent as a Non-Guarantor Subsidiary (not to be unreasonably withheld, conditioned or delayed
in the case of Subsidiaries to be subject to Indebtedness permitted in reliance on Section 6.02(j)).

        “Note” has the meaning assigned to such term in Section 2.04(b)(ii).

       “Obligations” means collectively, the Tranche A Obligations and, the Tranche B
Obligations and the Tranche C Obligations.

        “Observer Rights Agreement” has the meaning assigned to such term in Section 4.02(a).

       “Officer’s Certificate” means, with respect to any Loan Party, a certificate signed by an
Authorized Representative of such Loan Party.

        “Operating Budget” means an annual operating plan and budget of (i) the Loan Parties
and the PinnPack Facility and the Riverside Facility, taken as a whole, (ii) the Texas Facility
Group and the Texas Facility and (iii) the Pennsylvania Facility Group and the Pennsylvania
Facility, in each case, prepared by the Borrower in accordance with Section 5.20(a) and
approved by Lenders in accordance with Section 5.20(b), as may be modified from time to time
in accordance with Section 5.20, of anticipated Operating Expenses and Capital Expenditures
limited to direct wages, other manufacturing overhead, general and administrative expense,
maintenance capital expense and growth capital expense, in each case, detailed monthly for the



                                                  23
US-DOCS\120330147.2120747417.14
             Case 21-10527-JTD      Doc 533-8        Filed 05/28/21   Page 50 of 203




following calendar year, which annual operating plan and budget shall be substantially in the
form of Exhibit E.

        “Operating Expenses” means any and all of the expenses paid or payable by or on behalf
of any Loan Party in relation to the operation and maintenance (except as set forth below) of the
Business, including consumables, payments under any operating lease, taxes (including franchise
taxes, property taxes, sales taxes and excluding income taxes), insurance (including the costs of
premiums and deductibles and brokers’ expenses), costs and fees attendant to obtaining and
maintaining in effect the Authorizations relating to the Business payable during such period,
payments made to security, police services, and legal, accounting and other professional fees
attendant to any of the foregoing items payable during such period, but exclusive of Capital
Expenditures and payments in respect of payments of principal and interest in respect of the
Obligations or any other Indebtedness. Operating Expenses do not include non-cash charges,
including, without limitation, depreciation, amortization, income taxes, non-cash taxes or other
bookkeeping entries of a similar nature.

     “Operational Improvements Plan” has the meaning assigned to such term in
Amendment No. 5.

        “Organizational Documents” means, with respect to any Person, (i) in the case of any
corporation, the certificate of incorporation and by-laws (or similar documents) of such Person,
(ii) in the case of any limited liability company, the certificate of formation and operating
agreement (or similar documents) of such Person, (iii) in the case of any limited partnership, the
certificate of formation and limited partnership agreement (or similar documents) of such
Person, (iv) in the case of any general partnership, the partnership agreement (or similar
document) of such Person and (v) in any other case, the functional equivalent of the foregoing.

      “Orion Energy Equity Holders” means each of the Lenders (or their designees) listed on
Annex II.

        “Other Connection Taxes” means, with respect to any Agent or any Lender, Taxes
imposed as a result of a present or former connection between such Agent or Lender and the
jurisdiction imposing such Tax (other than connections arising from such Agent or Lender
having executed, delivered, become a party to, performed its obligations under, received
payments under, received or perfected a security interest under, engaged in any other transaction
pursuant to or enforced any Financing Document, or sold or assigned an interest in any Loan or
Financing Document).

        “Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes arising from any payment made under any
Financing Document or from the execution, delivery, performance, registration or enforcement
of, from the receipt or perfection of a security interest under or otherwise with respect to, any
Financing Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to Section 2.11). For the
avoidance of doubt, “Other Taxes” shall not include any Excluded Taxes.

        “Participant” has the meaning assigned to such term in Section 10.04(f).


                                                24
US-DOCS\120330147.2120747417.14
             Case 21-10527-JTD      Doc 533-8       Filed 05/28/21   Page 51 of 203




        “Participant Register” has the meaning assigned to such term in Section 10.04(f).

        “Patents” means all patentable inventions and designs, United States, foreign, and
multinational patents, certificates of invention, and similar industrial property rights, and
applications for any of the foregoing, including, without limitation, all reissues, substitutes,
divisions, continuations, continuations-in-part, extensions, renewals, and reexaminations thereof.

     “PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

      “Pennsylvania Facility” means the pcrPET processing facility under construction in
Reading, Pennsylvania, to be owned and operated by CL P.

        “Pennsylvania Facility Group” means CL P and CL P Holdings.

      “Pennsylvania Intercompany Indebtedness” means any intercompany Indebtedness
between the Borrower, as borrower and CL P, a Lender.

     “Pennsylvania Prepetition Budget” has the meaning assigned to such term in
Amendment No. 5.

        “Pension Plan” means any employee pension benefit plan as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan) that is subject to the provisions of Title IV or
Section 302 of ERISA, or Section 412 of the US Code, and in respect of which any Loan Party is
(or, if such plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA or with respect to which any Loan Party has or
could reasonably be expected to have any liability.

        “Pennsylvania Bond Documents” means (i) the Indenture of Trust, dated as of June 1,
2019, by and between The Pennsylvania Economic Development Financing Authority, as issuer
and UMB Bank, N.A., as trustee, (ii) supplemented by the First Supplemental Indenture,
effective as of September 1, 2020, by and between The Pennsylvania Economic Development
Financing Authority, as issuer and UMB Bank, N.A., as trustee, (iii) the Loan Agreement, dated
as of June 1, 2019 (as amended by the First Amendment to Loan Agreement, effective as of
September 1, 2020), by and between The Pennsylvania Economic Development Financing
Authority and CL P and (iv) the documents entered into in connection therewith.

       “Permitted Contest Conditions” means, with respect to any Loan Party, a contest,
pursued in good faith, challenging the enforceability, validity, interpretation, amount or
application of any law, tax or other matter (legal, contractual or other) by appropriate
proceedings timely instituted if (a) such Loan Party diligently pursues such contest, (b) such
Loan Party establishes adequate reserves with respect to the contested claim if and to the extent
required by GAAP and (c) such contest (i) could not reasonably be expected to result in a
Material Adverse Effect and (ii) does not involve any material risk or danger of any criminal or
unindemnified civil liability being incurred by the Administrative Agent or the Lenders.

        “Permitted Indebtedness” has the meaning assigned to such term in Section 6.02.


                                               25
US-DOCS\120330147.2120747417.14
             Case 21-10527-JTD       Doc 533-8       Filed 05/28/21    Page 52 of 203




        “Permitted Lien” has the meaning assigned to such term in Section 6.03.

         “Permitted Revolving Facility” means one or more secured or unsecured revolving credit
facilities satisfying the following conditions: (i) such Indebtedness is incurred to finance the
working capital requirements of one or more of the Borrower Group Members; (ii) the aggregate
principal amount of such Indebtedness incurred by (A) CL PI Holdings does not exceed
$20,000,000, provided that such amount may be increased to $25,000,000 subject to
documentation satisfactory to the Administrative Agent, (B) CL Recycling Holdings does not
exceed $5,000,000 and (C) CL P Holdings does not exceed $6,000,000; (iii) such Indebtedness
has no make-whole or similar prepayment premium; (iv) the lien and/or payment priorities
thereunder are, as among the holders of such Indebtedness, pari passu (e.g., there are no “first-
out” or “last-out” tranches); and (v) the providers of such Indebtedness (or an agent on their
behalf) shall have executed an intercreditor agreement in favor of the Collateral Agent, in form
and substance satisfactory to the Administrative Agent in its sole discretion.

         “Permitted Tax Distributions” means, for each taxable year in which the Borrower
is considered a partnership or a “disregarded entity” for U.S. federal income tax purposes,
distributions made by the Borrower to its Equity Shareholders to discharge their
respective federal (and, if the Borrower is also treated as a partnership or disregarded
entity for the relevant state or local income tax purposes, such state or local) income tax
liabilities attributable to their allocable share of the net taxable income of the Borrower
and its flow-through subsidiaries for such taxable year in an amount not to exceed the
amounts specified in Section 5.1(a) of the Borrower Operating Agreement (in effect as of
the date hereof).

       “Person” means any natural person, corporation, limited liability company, trust, joint
venture, association, company, partnership, Governmental Authority or other entity.

        “PET” means polyethylene terephthalate.

        “PinnPack” means PinnPack Packaging, LLC, a Delaware limited liability company.

        “Pinnpack P” means Pinnpack P, LLC, a Delaware limited liability company.

      “PinnPack Facility” means the PET thermoforming and processing facility located in
Oxnard, California, directly owned by PinnPack P.

      “Pinnpack P Facility” means the PET thermoforming and processing facility
contemplated in Eastern Pennsylvania, directly owned by PinnPack P.

        “Post-Default Rate” means a rate per annum which is equal to the greater of (a) the sum
of the Interest Rate plus 2.00% and (b) with respect to each Lender, the maximum nonusurious
interest rate, if any, that may be contracted for, taken, reserved, charged or received on the Loans
under laws applicable to such Lender which are in effect at the relevant time.

        “Prepetition Budget” has the meaning assigned to such term in Amendment No. 5.



                                                26
US-DOCS\120330147.2120747417.14
             Case 21-10527-JTD       Doc 533-8       Filed 05/28/21    Page 53 of 203




        “Projection” has the meaning assigned to such term in Section 3.12(b).

        “Property” means any right or interest in or to property of any kind whatsoever, whether
real, personal or mixed and whether tangible or intangible.

      “Qualified Additional Collateral Conditions” means the satisfaction by the
Borrower of the following conditions:

        (a) the Borrower shall have induced a Person to form a new Delaware limited
liability company (or other special purpose company reasonably acceptable to the
Administrative Agent), the sole purpose of which is to satisfy the conditions set forth in this
definition (“Accommodation Collateral Provider”) ;

       (b) either (i) 100% of the Capital Stock in the special purpose company listed in
clause (a) shall have been pledged to the Collateral Agent, solely for the benefit of the
Tranche B Lenders, by the Accommodation Collateral Provider or (ii) the special purpose
company listed in clause (a) shall have signed a guaranty and provided a perfected security
interest over its assets in favor of the Collateral Agent, in either case, pursuant to
documentation in form and substance reasonable satisfactory to the Administrative Agent;
provided that so long as no default occurs under any such guarantee, all dividends,
distributions and gains on the Capital Stock of such special purpose company shall remain
the property of the special purpose company;

      (c) The Accommodation Collateral Provider shall have funded to the special
purpose vehicle at least $5,250,000 in (i) cash, (ii) Cash Equivalent Investments or (iii)
other marketable publicly-traded securities (which, in the case of this clause (iii), shall be
“Fortune 500” entities and subject to the reasonable approval of the Administrative
Agent);

        (d) the Administrative Agent shall have received evidence of each of the foregoing;
and

       (e) so long as any Tranche B Obligations remain outstanding, all assets in the special
purpose company described in clause (a) above shall remain in accounts within the United
States of America and shall not be sold, pledged or assigned except as permitted under this
Agreement.

       “Qualified Additional Equity Raise Threshold” means Additional Equity Raise
Amounts received by the Borrower on or after the Amendment No. 2 Effective Date in an
amount equal to or greater than $20,000,000.

         “Qualified Junior Facility” means a junior lien secured or unsecured credit facility
satisfying the following conditions: (i) the purpose of such Indebtedness is to (A) first, repay all
of the Tranche B Obligations and (B) thereafter, to provide working capital for the Loan
Parties; (ii) the aggregate principal amount of such Indebtedness does not exceed the
Tranche B Obligations (plus any additional amounts approved by the Administrative
Agent, in its reasonable discretion); (iii) such Indebtedness does not benefit from a guaranty or
security in respect of any Borrower Group Member (other than the Loan Parties); and (iviii) the

                                                27
US-DOCS\120330147.2120747417.14
             Case 21-10527-JTD      Doc 533-8       Filed 05/28/21   Page 54 of 203




provider of such Indebtedness shall have executed an intercreditor agreement in favor of the
Collateral Agent, in form and substance satisfactory to the Administrative Agent in its sole
discretion.

       “Quarterly Payment Date” means the last Business Day of March, June, September and
December in each fiscal year (or, when used in Section 2.05(b)(v), the definition of “Applicable
ECF Percentage” and the definition of “Excess Cash Flow Payment Date”, the last day of March,
June, September and December in each fiscal year).

       “Qualified PinnPack Sale” means a direct or indirect sale of the Pinnpack Facility
in accordance with and upon terms approved in writing by the Administrative Agent (in its
sole and absolute discretion), including, without limitation, as to process, valuation,
amount and form of consideration and application of sale proceeds; provided that, without
limiting the generality of the foregoing, the Administrative Agent shall not be required to
consider or approve any proposed sale of the Pinnpack Facility that yields proceeds (net of
any fees, expenses and amounts proposed to be retained by the Loan Parties) of less than
$25,000,000.00.

        “Register” has the meaning assigned to such term in Section 10.04(c).

        “Regulation D” means Regulation D of the Board.

        “Regulation U” means Regulation U of the Board.

       “Reinvestment Notice” means a written notice executed by an Authorized Representative
of Borrower stating that no Default or Event of Default has occurred and is continuing, and that
the applicable Loan Party intends and expects to use all or a specified portion of the Loss
Proceeds in respect of such Event of Loss to repair or restore the Business.

        “Rejected Proceeds” has the meaning assigned to such term in Section 2.05(c)(iii).

       “Rejected Proceeds Account” means an account of the Borrower to be established and
maintained at the Depositary Bank for the deposit of Rejected Proceeds as provided herein.

        “Related Fund” means with respect to any Lender, any fund that invests in loans and is
managed or advised by the same investment advisor as such Lender, by such Lender or an
Affiliate of such Lender.

       “Related Parties” means, with respect to any specified Person, such Person’s Affiliates
and the respective directors, officers, employees, agents and advisors of such Person and such
Person’s Affiliates.

       “Release” means any release, spill, emission, emanation, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into or through the indoor or
outdoor environment, including, the movement through ambient air, soil, surface water, ground
water, wetlands, land or subsurface strata.



                                               28
US-DOCS\120330147.2120747417.14
             Case 21-10527-JTD       Doc 533-8       Filed 05/28/21   Page 55 of 203




        “Replacement Agreement” means any Additional Agreement that is (i) entered into by a
Loan Party in replacement of any Material Agreement, (ii) in form and substance reasonably
satisfactory to the Administrative Agent and (iii) in the case of any real property lease, is with
one or more Replacement Obligors.

       “Replacement Obligor” means a Person (or guarantor of such Person’s obligations) that
is approved by the Administrative Agent, such approval to be in the Administrative Agent’s
reasonable discretion.

        “Reportable Event” means any of the events set forth in Section 4043(c) of ERISA,
other than events for which the 30-day notice period has been waived.

        “Restoration” means, with respect to any Affected Property, the rebuilding, repair,
restoration or replacement of such Affected Property.

        “Restricted Payment” means:

       (a)     all dividends paid by any Loan Party (in cash, Property or obligations) on, or
other payments or distributions on account of, or the setting apart of money for a sinking or other
analogous fund for, or the purchase, redemption, retirement or other acquisition by any Loan
Party of, any portion of any membership interests in any Loan Party or any warrants, rights or
options to acquire any such membership interests;

       (b)   any payment of development, management or other fees, or of any other amounts,
by any Loan Party to any Affiliate thereof;

      (c)      any other payment in cash, Property or obligations to a parent company of the
Loan Parties or Affiliate of the Loan Parties;

       (d)    any other payment in cash, Property or obligations in respect of the Shareholder
Notes; and/or

       (e)    any other payment in cash, Property or obligations to a parent company of the
Loan Parties or Affiliate of the Loan Parties in respect of any Indebtedness subordinated to the
Obligations hereunder.

       “Riverside Facility” means the pcrPET processing facility located in Riverside,
California, directly owned by CL Industries.

     “S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor to the rating agency business thereof.

        “Sale Milestones” has the meaning assigned to such term in Amendment No. 5.

       “Sanctioned Country” means, at any time, a country or territory that is subject to
comprehensive Sanctions. For the avoidance of doubt, as of the Closing Date, Sanctioned
Countries are the Crimea region of Ukraine, Cuba, Iran, North Korea and Syria.



                                                29
US-DOCS\120330147.2120747417.14
             Case 21-10527-JTD       Doc 533-8       Filed 05/28/21    Page 56 of 203




        “Sanctioned Person” means, at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or by the United Nations Security
Council, the European Union or any EU member state, (b) any Person operating, organized or
resident in a Sanctioned Country, or (c) any Person owned or controlled by any such Person.

       “Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including those
administered by the Office of Foreign Assets Control of the U.S. Department of the Treasury or
the U.S. Department of State, or (b) the United Nations Security Council, the European Union or
Her Majesty’s Treasury of the United Kingdom.

       “Second Funding Commitments” means, with respect to each Lender, the commitment of
such Lender to make Loans to the Borrower pursuant to Section 2.01(a), in an aggregate
principal amount not to exceed the amount set forth opposite such Lender’s name on Annex I
under the heading “Second Funding Commitments”.

        “Second Funding Date” means August 15, 2019.

        “Secured Obligations” has the meaning assigned to such term in the Security Agreement.

        “Secured Parties” means (a) the Agents and (b) the Lenders.

        “Security Agreement” means the Pledge and Security Agreement, entered into on the
Initial Funding Date, among the Loan Parties and the Collateral Agent, a copy of which is
attached hereto as Exhibit I.

       “Security Documents” means the Security Agreement, the Subordination Agreements,
the Control Agreements, all Uniform Commercial Code financing statements required by any
Security Document and any other security agreement or instrument to be executed pursuant
hereto or any Security Document.

      “Shareholder Notes” means, collectively, the 7% Notes, the 10% Notes, the Additional
Subordinated Notes.

      “Side Letter” means that certain Side Letter, dated March 30, 2020, by and between Mr.
Leon Farahnik and Agent.

        “Solvent” means, with respect to any Person on a particular date that on such date (a) the
fair value of the property of such Person is greater than the total amount of liabilities, including
contingent liabilities of such Person, (b) the present fair saleable value of the assets of such
Person is not less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person does not intend to, and
does not believe that it will, incur debts or liabilities beyond such Person’s ability to pay such
debts and liabilities as they mature, (d) such Person is not engaged in business or a transaction,
and is not about to engage in business or a transaction, for which such Person’s property would
constitute an unreasonably small capital and (e) such Person is not insolvent as defined under
applicable Bankruptcy or insolvency laws; provided that unless otherwise provided under

                                                30
US-DOCS\120330147.2120747417.14
             Case 21-10527-JTD       Doc 533-8        Filed 05/28/21   Page 57 of 203




Applicable Law, the amount of contingent liabilities at any time shall be computed as the
amount that, in light of all the facts and circumstances existing at such date, represents the
amount that can reasonably be expected to become an actual or matured liability.

        “Subordination Agreements” means, individually and collectively, (i) the 7%
Shareholder Note Subordination Agreement, (ii) the 10% Shareholder Note Subordination
Agreement, (iii) the Additional Subordinated Note Subordination Agreement and (iv) any other
subordination agreements under which Additional Subordinated Notes are subordinated with
respect to the Obligations.

        “Subsidiary” means, with respect to any Person (the “parent”), any other corporation,
limited liability company, partnership, association or other entity (a) of which securities or other
ownership interests representing more than 50% of the equity or more than 50% of the ordinary
voting power or, in the case of a partnership, more than 50% of the general partnership interests
are, as of such date, owned, controlled or held, or (b) that is, as of such date, otherwise
controlled, by the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

       “Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties applicable thereto.

       “Termination Value” means, in respect of any one or more Hedging Agreement, after
taking into account the effect of any legally enforceable netting agreement relating to such
Hedging Agreements, (a) for any date on or after the date such Hedging Agreements have been
closed out and termination value(s) determined in accordance therewith, such termination
value(s), and (b) or any date prior to the date referenced in clause (a), the amount(s) determined
as the mark-to-market value(s) for such Hedging Agreements, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized dealer in such
Hedging Agreements (which may include a Lender or any Affiliate of a Lender).

         “Term Loan Credit Agreement” means that certain Revolving Loan and Security
Agreement, dated as of November 13, 2017, among Northport TRS, LLC, a Delaware limited
liability company, as administrative agent, the lenders from time to time party thereto,
CarbonLITE Industries, CL Pinnpack, CL PI Holdings, PinnPack and the other credit parties
from time to time party thereto.

        “Texas Bond Documents” means (i) the Indenture, dated as of October 1, 2016, by and
between The Mission Economic Development Corporation, as issuer and UMB Bank, N.A., as
trustee, (ii) the Loan Agreement, dated as of October 1, 2016, by and between The Mission
Economic Development Corporation and CL Recycling and (iii) the documents entered into in
connection therewith.

      “Texas Facility” means the pcrPET processing facility located in Dallas, Texas, directly
owned by CL Recycling.

        “Texas Facility Group” means CL Recycling and CL Recycling Holdings.


                                                 31
US-DOCS\120330147.2120747417.14
             Case 21-10527-JTD       Doc 533-8        Filed 05/28/21   Page 58 of 203




        “Texas Intercompany Indebtedness” means any intercompany Indebtedness between CL
Industries, as borrower and CL Recycling, a Lender.

         “Texas Prepetition Budget” has the meaning assigned to such term in Amendment
No. 5.

        “Trademarks” means all domestic, foreign and multinational trademarks, service marks,
trade names, corporate names, company names, business names, fictitious business names, trade
dress, trade styles, logos, Internet domain names, other indicia of origin or source identification,
and general intangibles of a like nature, whether registered or unregistered, and, with respect to
the foregoing, all registrations and applications for registration thereof, all extensions and
renewals thereof, and all of the goodwill of the business connected with the use of and
symbolized by any of the foregoing.

       “Tranche A Funding Commitments” means, individually or collectively as the context
requires, the Initial Funding Commitment and Second Funding Commitments.

      “Tranche A Lender” means a Lender that provides any Tranche A Funding
Commitment in accordance with Sections 2.01(a) or (b) or holds Tranche A Loans and
each Person that shall become a Tranche A Lender hereunder pursuant to an Assignment
and Assumption for so long as such Person shall be a party to this Agreement.

         “Tranche A Loans” has the meaning assigned to such term in Section 2.01(b).

        “Tranche A Prepayment Premium” means, with respect to any prepayment on any date of
Tranche A Loans (except as contemplated in Section 2.05(c)(ii)), an amount equal to (i) all
accrued and unpaid interest on the aggregate principal amount of the Tranche A Loans subject to
such prepayment as of such date plus (ii) an aggregate amount equal to all interest payments that
would have been payable to the Tranche A Lenders on the principal amount of the Tranche A
Loans subject to such prepayment from the date of such prepayment through the third
anniversary of the Funding Date on which such Tranche A Loans had been made had such
prepayment not occurred, which amount shall be calculated assuming there has been no
repayment of the principal amount of the Tranche A Loans; provided that if the Borrower elects
to prepay the Tranche A Loans in accordance with Section 2.05(b)(v) after the Tranche A
Lenders have declined the Borrower’s request to reinvest such amounts in accordance with an
ECF Reinvestment Request, the reference to the third anniversary of the Closing Date in clause
(ii) above shall be deemed to be the 18-month anniversary of the Funding Date on which such
Tranche A Loans had been made. Schedule 1.01(b) sets forth an example calculation of the
Tranche A Prepayment Premium.

       “Tranche A Prepayment Premium Event” has the meaning assigned to such term in
Section 2.05(c)(iv).

        “Tranche A Obligations” means all advances to, and debts (including Accrued Interest,
interest accruing after the maturity of the Tranche A Loans and interest accruing after the filing
of any Bankruptcy, but excluding obligations in respect of the Lender Warrants), liabilities
(including, without limitation, expense reimbursement pursuant to Section 10.03(a)),
obligations, Tranche A Prepayment Premium, covenants and duties of, any Loan Party arising

                                                 32
US-DOCS\120330147.2120747417.14
             Case 21-10527-JTD      Doc 533-8       Filed 05/28/21   Page 59 of 203




under any Financing Document, or otherwise with respect to any Tranche A Loan, in each case
whether direct or indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest, reimbursements and
fees that accrue after the commencement by or against the Borrower or any of its Subsidiaries of
any proceeding under any debtor relief law naming such Person as the debtor in such
proceeding, regardless of whether such interest, reimbursements and fees are allowed claims in
such proceeding.

        “Tranche B Funding Date” means September 9, 2020.

      “Tranche A/C Loans” means individually or collectively as the context requires,
Tranche A Loans and Tranche C Loans.

       “Tranche A/C Obligations” means individually or collectively as the context
requires, Tranche A Obligations and Tranche C Obligations.

       “Tranche A/C Prepayment Premium” means the Tranche A Prepayment Premium
and/or the Tranche C Prepayment Premium, as the context may require.

        “Tranche B LoansA/C Prepayment Premium Event” has the meaning assigned to such
term in Section 2.012.05(c)(iv).

        “Tranche B Funding Commitments” means, with respect to each Tranche B Lender, the
commitment of such Lender to make Tranche B Loans to the Borrower pursuant to Section
2.01(c), in an aggregate principal amount not to exceed the amount set forth opposite such
Lender’s name on Annex I under the heading “Tranche B Commitments”, as such Annex I may
be modified by the Administrative Agent in its sole discretion and noticed to Borrower, but in
compliance with assignment provisions in Section 10.04. As of the date hereof, the aggregate
Tranche B Funding Commitments of all Lenders is equal to $5,250,000.

        “Tranche B Funding Date” means September 9, 2020.

        “Tranche B Loans” has the meaning assigned to such term in Section 2.01(c).

        “Tranche B Funds Flow Memorandum” means a funds flow memorandum in respect of
the Tranche B Loans advanced on the Tranche B Funding Date, in form and substance
satisfactory to the Administrative Agent.

       “Tranche B Lender” means a Lender that provides any Tranche B Commitment in
accordance with Section 2.01(c) or holds Tranche B Loans and each Person that shall become a
Tranche B Lender hereunder pursuant to an Assignment and Assumption for so long as such
Person shall be a party to this Agreement.

        “Tranche B Maturity Date” means October 30, 2021.




                                               33
US-DOCS\120330147.2120747417.14
             Case 21-10527-JTD      Doc 533-8        Filed 05/28/21   Page 60 of 203




       “Tranche B Minimum Return” means, with respect to any Tranche B Loans, a minimum
return on such Tranche B Loans calculated in accordance with the methodology set forth in
Annex III.

        “Tranche B Obligations” means all advances to, and debts (including Accrued Interest,
interest accruing after the maturity of the Tranche B Loans and interest accruing after the filing
of any Bankruptcy), liabilities (including, without limitation, expense reimbursement
pursuant to Section 10.03(a)), obligations, Tranche B Minimum Return, covenants and duties
of, any Loan Party arising under any Financing Document, or otherwise with respect to any
Tranche B Loan, in each case whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or hereafter arising and
including interest, reimbursements and fees that accrue after the commencement by or against
the Borrower or any of its Subsidiaries of any proceeding under any debtor relief law naming
such Person as the debtor in such proceeding, regardless of whether such interest,
reimbursements and fees are allowed claims in such proceeding.

       “Tranche B Optional Warrants” means one or more warrants granted ratably to each of
the Tranche B Lenders (or its Affiliate) for 2% of the common equity of the Borrower (taken as a
whole across all Tranche B Lenders (or its applicable Affiliates)), which warrants shall (a) have
a purchase price equal to $0.01 and (b) be documented pursuant to documentation in the same
form as the Lender Warrants.

        “Tranche C Commitments” means, with respect to each Tranche C Lender, the
commitment of such Lender to make Tranche C Loans to the Borrower pursuant to
Section 2.01(d), in an aggregate principal amount not to exceed the amount set forth
opposite such Lender’s name on Annex I under the heading “Tranche C Commitments”, as
such Annex I may be modified by the Administrative Agent in its sole discretion and
noticed to Borrower, but in compliance with assignment provisions in Section 10.04. As of
the date hereof, the aggregate Tranche C Commitments of all Lenders is equal to
$2,800,000, it being acknowledged and agreed that the aggregate Tranche C Commitments
of all Lenders may be increased by the Tranche C Lenders as set forth in Section 4(c) of
Amendment No. 5.

        “Tranche C Funding Date” means the Amendment No. 5 Effective Date and each
other date that Tranche C Loans are requested pursuant to Section 2.01 and funded after
satisfaction of the conditions precedent set forth in Section 4.03.

       “Tranche C Lender” means a Lender that provides any Tranche C Commitment in
accordance with Section 2.01(d) or holds Tranche C Loans and each Person that shall
become a Tranche C Lender hereunder pursuant to an Assignment and Assumption for so
long as such Person shall be a party to this Agreement.

        “Tranche C Loans” has the meaning assigned to such term in Section 2.01(d).

       “Tranche C Obligations” means all advances to, and debts (including Accrued
Interest, interest accruing after the maturity of the Tranche C Loans and interest accruing
after the filing of any Bankruptcy), liabilities (including, without limitation, expense


                                                34
US-DOCS\120330147.2120747417.14
             Case 21-10527-JTD      Doc 533-8       Filed 05/28/21   Page 61 of 203




reimbursement pursuant to Section 10.03(a)), obligations, Tranche C Prepayment
Premium, covenants and duties of, any Loan Party arising under any Financing Document,
or otherwise with respect to any Tranche C Loan, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to become due,
now existing or hereafter arising and including interest, reimbursements and fees that
accrue after the commencement by or against the Borrower or any of its Subsidiaries of
any proceeding under any debtor relief law naming such Person as the debtor in such
proceeding, regardless of whether such interest, reimbursements and fees are allowed
claims in such proceeding.

        “Tranche C Prepayment Premium” means, with respect to any prepayment on any
date of Tranche C Loans (except as contemplated in Section 2.05(c)(ii)), an amount equal
to (i) all accrued and unpaid interest on the aggregate principal amount of the Tranche C
Loans subject to such prepayment as of such date plus (ii) an aggregate amount equal to all
interest payments that would have been payable to the Tranche C Lenders on the principal
amount of the Tranche C Loans subject to such prepayment from the date of such
prepayment through the 18-month anniversary of the Funding Date on which such
Tranche C Loans had been made had such prepayment not occurred, which amount shall
be calculated assuming there has been no repayment of the principal amount of the
Tranche C Loans; provided that so long as no event with respect to a Borrower Group
Member described in Section 7.01(f) has occurred and is continuing, if the Tranche C
Loans are prepaid in full in cash prior to March 1, 2021, then the Tranche C Prepayment
Premium in respect of any such prepayment satisfying such conditions is $0.

       “Transaction Documents” means each of the Financing Documents, the Lender Warrants
and the Observer Rights Agreement.

        “UCC” means the Uniform Commercial Code as in effect from time to time in the State
of New York; provided that if, with respect to any filing statement or by reason of any
mandatory provisions of law, the perfection or the effect of perfection or non-perfection of the
security interests granted to the Collateral Agent pursuant to the applicable Security Document is
governed by the Uniform Commercial Code as in effect in a jurisdiction of the United States
other than New York, UCC means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions of each applicable Financing Document
and any filing statement relating to such perfection or effect of perfection or non-perfection.

      “Unconditional Guaranty” means that certain Unconditional Continuing Guaranty of all
Tranche B Obligations, made and entered into as of the Amendment No. 2 Effective Date, by
Leon Faranik in favor of the Collateral Agent for the benefit of the Tranche B Lenders.

        “Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the applicable jurisdiction.

        “US Code” means the U.S. Internal Revenue Code of 1986, as amended.

       “US Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.


                                               35
US-DOCS\120330147.2120747417.14
             Case 21-10527-JTD       Doc 533-8       Filed 05/28/21   Page 62 of 203




        “USA PATRIOT Act” has the meaning assigned to such term in Section 10.14.

       “Voting Stock” means, with respect to any Person, Capital Stock the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to vote has been
suspended by the happening of a contingency.

        “Vehicles” has the meaning assigned to such term in the Security Agreement.

       “Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority from time
to time under the Bail-In Legislation for the applicable EEA Member Country, which write-
down and conversion powers are described in the EU Bail-In Legislation Schedule.

Section 1.02 Terms Generally. Except as otherwise expressly provided, the following rules of
interpretation shall apply to this Agreement and the other Financing Documents:

        (a)    the definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined;

       (b)    whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms;

        (c)    the words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”;

       (d)    the word “will” shall be construed to have the same meaning and effect as the
word “shall”;

        (e)      unless the context requires otherwise, any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements or
modifications set forth herein or therein) and shall include any appendices, schedules, exhibits,
clarification letters, side letters and disclosure letters executed in connection therewith;

       (f)    any reference herein to any Person shall be construed to include such Person’s
successors and assigns to the extent permitted under the Financing Documents and, in the case of
any Governmental Authority, any Person succeeding to its functions and capacities;

       (g)     the words “herein”, “hereof” and “hereunder”, and words of similar import, shall
be construed to refer to this Agreement in its entirety and not to any particular provision;

         (h)   all references herein to Articles, Sections, Appendices, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Appendices, Exhibits and Schedules
to, this Agreement;




                                                36
US-DOCS\120330147.2120747417.14
             Case 21-10527-JTD        Doc 533-8        Filed 05/28/21    Page 63 of 203




        (i)     the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights; and

         (j)    any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall be deemed to apply
to a division of or by a limited liability company, or an allocation of assets to a series of a limited
liability company (or the unwinding of such a division or allocation), as if it were a merger,
transfer, consolidation, amalgamation, consolidation, assignment, sale or transfer, or similar
term, as applicable, to, of or with a separate Person. Any division of a limited liability company
shall constitute a separate Person hereunder (and each division of any limited liability company
that is a Subsidiary, joint venture or any other like term shall also constitute such a Person or
entity).

Section 1.03 Accounting Terms. Except as otherwise expressly provided herein, all terms of
an accounting or financial nature shall be construed in accordance with GAAP. If the Borrower
notifies the Administrative Agent that the Borrower wishes to amend any provision hereof to
eliminate the effect of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision, regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then the Borrower’s compliance with
such provision shall be determined on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been withdrawn or
such provision amended in a manner satisfactory to the Borrower and the Administrative Agent;
provided that Capital Lease Obligations shall be construed in accordance with GAAP as in effect
on the Closing Date, notwithstanding any changes to GAAP occurring after the Closing Date.
Notwithstanding any provision contained herein or in any other Financing Document, any lease
(or similar arrangement) that would have been characterized, classified or reclassified as an
operating lease in accordance with GAAP prior to the date of the Borrower’s adoption of ASC
842 (or any other ASC having a similar result or effect) (and related interpretations) (whether or
not such lease was in effect on such date) shall not constitute a Capital Lease Obligation, and
any such lease shall be, for all purposes of this Agreement and the other Financing Documents,
treated as though it were reflected on the Borrower’s consolidated financial statements in the
same manner as an operating lease would have been reflected prior to the Borrower’s adoption
of ASC 842.

                                            ARTICLE II

                                           THE CREDITS

Section 2.01 Loans.

        (a)    Each Lender made a single advance of Loans on the Initial Funding Date (the
“Initial Loan”) in an amount equal to its ratable share (based upon the respective amounts of
such Lender’s Initial Funding Commitments at such time) of the aggregate amount requested by
Borrower pursuant to Section 2.01(ef).




                                                  37
US-DOCS\120330147.2120747417.14
              Case 21-10527-JTD      Doc 533-8       Filed 05/28/21   Page 64 of 203




       (b)     Each Lender made a single advance of Loans on the Second Funding Date (the
“Second Funding Date Loan” and together with the Initial Loans, the “Tranche A Loans”) in an
amount equal to its ratable share (based upon the respective amounts of such Lender’s Second
Funding Commitments at such time) of the aggregate amount requested by Borrower pursuant to
Section 2.01(ef).

        (c)    Subject to the terms and conditions set forth herein and in Amendment No. 2
(including, without limitation, the conditions set forth in Section 4 of Amendment No. 2 and
Section 4.03 hereof), each Tranche B Lender agrees to make Loans to Borrower on the Tranche
B Funding Date (such Loans the “Tranche B Loans”), as requested by Borrower pursuant to
Section 2.01(ef), in an aggregate principal amount not to exceed the Tranche B Funding
Commitments.

       (d)    Subject to the terms and conditions set forth herein and in Amendment No. 5
(including, without limitation, the conditions set forth in Section 6 of Amendment No. 5
and Section 4.03 hereof), each Tranche C Lender agrees to make Loans to Borrower on
each Tranche C Funding Date (such Loans the “Tranche C Loans”), as requested by
Borrower pursuant to Section 2.01(f), in an amount equal to its ratable share (based upon
the respective amounts of such Lender’s Tranche C Commitments at such time) of the
aggregate amount requested by Borrower pursuant to Section 2.01(f), but in any case, in an
aggregate principal amount not to exceed the Tranche C Commitments (as such Tranche C
Commitments may, in the sole and absolute discretion of the Tranche C Lenders, be
increased as set forth in Section 4(c) of Amendment No. 5).

       (e)    (d) No Reborrowing. Amounts prepaid or repaid in respect of any Loan may not
be reborrowed.

        (f)      (e) Procedures for Borrower.

                (i)     Subject to Sections 4.01 through 4.03, as applicable, and except as
        otherwise provided herein, the Borrower may request the Lenders to make Loans to the
        Borrower by delivery to the Administrative Agent, on any Business Day, of a Borrowing
        Request. The date of the proposed borrowing (each such date, a “Funding Date”)
        specified in a Borrowing Request shall be no earlier than tenthree (103) business days
        after the delivery of such Borrowing Request (or, in the case of the Tranche B Loans, the
        Tranche B Funding Date) and, in the case of the Tranche C Loans to be made on the
        Amendment No. 5 Effective Date, the Tranche C Funding Date). The minimum
        borrowing amounts of Tranche C Loans occurring on or after the Amendment No.
        5 Effective Date shall be $250,000. Unless otherwise provided herein, each Borrowing
        Request shall be irrevocable and shall specify (i) the aggregate principal amount of the
        borrowing requested, (ii) the proposed Funding Date (which shall be a Business Day) and
        (iii) the Collateral Account(s) into which the proceeds of the borrowing are to be
        deposited and the amounts to be deposited into each Collateral Account if more than one
        Collateral Account is designated.

               (ii)    Borrower shall not deliver a Borrowing Request for Loans, and, subject to
        Sections 2.07(e) and 2.13, the Lenders shall be under no obligation to make available any


                                                38
US-DOCS\120330147.2120747417.14
              Case 21-10527-JTD      Doc 533-8       Filed 05/28/21   Page 65 of 203




        funds for any Loans, on the Initial Funding Date, in an aggregate amount for all Lenders
        exceeding the Initial Funding Commitments, on the Second Funding Date, in an
        aggregate amount for all Lenders exceeding the Second Funding Commitments and, on
        the Tranche B Funding Date, in an aggregate amount for all Lenders exceeding the
        Tranche B Commitments and on any Tranche C Funding Date, in an aggregate
        amount for all Lenders exceeding the Tranche C Commitments.

        (g)    (f) Notice by the Administrative Agent to the Lenders. Promptly following
receipt of a Borrowing Request in accordance with this Section 2.01, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such Lender’s Loan to be
made as part of the requested borrowing.

        (h)      (g) Tax Considerations.

                 (i)    For U.S. federal income tax purposes, each of the Borrower, the
        Guarantors and the Tranche A Lenders agrees: (i) that the Tranche A Loans advanced
        pursuant to Section 2.01(a) and (b) hereof, together with the Lender Warrant, shall be
        treated as an investment unit, and the purchase price of such investment unit shall equal
        the total purchase price paid by the Tranche A Lenders for the Tranche A Loan on the
        Closing Date, and $80,000 of the purchase price of the investment unit shall, for U.S.
        federal income tax purposes, be allocated to the purchase of the Lender Warrant; and (ii)
        to treat the Tranche A Loans as a debt instrument, and not as a “contingent payment debt
        instrument,” for U.S. federal and state income tax purposes. The Borrower will provide
        any information reasonably requested from time to time by any Tranche A Lender
        regarding the original issue discount associated with the Tranche A Loans for U.S.
        federal income tax purposes. Each of Borrower and the Tranche A Lenders agrees to file
        tax returns consistent with the allocation set forth in this paragraph. Notwithstanding the
        foregoing, for all purposes (except for the purpose of this Section 2.01(eh)), each
        Tranche A Lender shall be treated as having lent the full amount of its pro rata portion of
        the principal amount of the Tranche A Loans.

                (ii)    For U.S. federal income tax purposes, each of the Borrower, the
        Guarantors and the Tranche B Lenders agrees: (i) that the Tranche B Loans advanced
        pursuant to Section 2.01(c) hereof, together with the Tranche B Optional Warrants, if
        any, shall be treated as an investment unit, and the purchase price of such investment unit
        shall equal the total purchase price paid by the Tranche B Lenders for the Tranche B
        Loan on the Tranche B Effective Date, and $4,900 of the purchase price of the
        investment unit shall, for U.S. federal income tax purposes, be allocated to the purchase
        of the Tranche B Optional Warrants; and (ii) to treat the Tranche B Loans as a debt
        instrument, and not as a “contingent payment debt instrument,” for U.S. federal and state
        income tax purposes. The Borrower will provide any information reasonably requested
        from time to time by any Tranche B Lender regarding the original issue discount
        associated with the Tranche B Loans for U.S. federal income tax purposes. Each of
        Borrower and the Tranche B Lenders agrees to file tax returns consistent with the
        allocation set forth in this paragraph. Notwithstanding the foregoing, for all purposes
        (except for the purpose of this Section 2.01(eh)), each Tranche B Lender shall be treated


                                                39
US-DOCS\120330147.2120747417.14
              Case 21-10527-JTD      Doc 533-8        Filed 05/28/21   Page 66 of 203




        as having lent the full amount of its pro rata portion of the principal amount of the
        Tranche B Loans.

Section 2.02 Funding of the Loans. If the Borrower has satisfied the conditionsThe
Tranche C Loans shall be funded as set forth in Section 4 of Amendment No. 2 and Section
4.03 hereof, not later than 12:00 Noon, New York City time, on the Tranche B Funding
Date, each Tranche B Lender shall make available to the Administrative Agent at the
Funding Office an amount in Dollars and in immediately available funds equal to the
Tranche B Loans to be made by such Lender. Administrative Agent shall deposit the
aggregate of the amounts made available to Administrative Agent by the Lenders, in like
funds as received by Administrative Agent, in accordance with the Tranche B Funds Flow
Memorandum.5.

Section 2.03 Termination and Reduction of the Commitments. (i) Any Initial Funding
Commitment not funded on the Initial Funding Date, (ii) any Second Funding Commitment not
funded on the Second Funding Date and, (iii) any Tranche B Commitments not funded on the
Tranche B Funding Date and (iv) any Tranche C Commitments not funded prior to the end
of the Forbearance Period (as defined in Amendment No. 5), shall, in each case,
automatically and without notice be reduced to zero and terminated upon the close of business
on the Initial Funding Date, the Second Funding Date or, the Tranche B Funding Date or the
last day of the Forbearance Period (as defined in Amendment No. 5), as applicable.
Amounts prepaid or repaid in respect of any Loans may not be reborrowed.

Section 2.04 Repayment of Loan; Evidence of Debt.

        (a)      Promise to Repay at Maturity.

                (i)    Borrower hereby unconditionally promises to pay to the Administrative
        Agent for the account of the Lenders, the unpaid principal amount of the Tranche A
        Loans then outstanding (including all amounts added to principal as Accrued Interest
        pursuant to Section 2.07(e)) on the Maturity Date. Borrower hereby further agrees to pay
        interest on the unpaid principal amount of each Tranche A Loan from time to time
        outstanding from the applicable Funding Date until payment in full in cash thereof at the
        rates per annum, and on the dates, set forth in Section 2.07.

                (ii)   Borrower hereby unconditionally promises to pay to the Administrative
        Agent for the account of the Tranche B Lenders, the unpaid principal amount of the
        Tranche B Loans then outstanding (including all amounts added to principal as Accrued
        Interest pursuant to Section 2.07(e)) on the Tranche B Maturity Date. Borrower hereby
        further agrees to pay interest on the unpaid principal amount of each Tranche B Loan
        from time to time outstanding from the Tranche B Funding Date until payment in full in
        cash thereof at the rates per annum, and on the dates, set forth in Section 2.07. Finally,
        the Borrower further agrees to pay, in connection with any repayment or prepayment of
        Tranche B Loans, the Tranche B Minimum Return in respect of the Tranche B Loans
        repaid or prepaid.




                                                 40
US-DOCS\120330147.2120747417.14
              Case 21-10527-JTD      Doc 533-8       Filed 05/28/21   Page 67 of 203




               (iii)    Borrower hereby unconditionally promises to pay to the
        Administrative Agent for the account of the Lenders, the unpaid principal amount
        of the Tranche C Loans then outstanding (including all amounts added to principal
        as Accrued Interest pursuant to Section 2.07(e)) on the Maturity Date. Borrower
        hereby further agrees to pay interest on the unpaid principal amount of each
        Tranche C Loan from time to time outstanding from the applicable Tranche C
        Funding Date until payment in full in cash thereof at the rates per annum, and on
        the dates, set forth in Section 2.07.

        (b)      Evidence of Debt.

                (i)     Each Lender may maintain in accordance with its usual practice an
        account or accounts evidencing the Indebtedness of the Borrower to such Lender
        resulting from the Loans made by such Lender from time to time, including the amounts
        of principal and interest payable and paid to such Lender from time to time hereunder. In
        the case of a Lender that does not request execution and delivery of a Note evidencing
        the Loans made by such Lender to the Borrower, such account or accounts shall, to the
        extent not inconsistent with the notations made by the Administrative Agent in the
        Register, be conclusive and binding on the Borrower absent manifest error; provided that
        the failure of any Lender to maintain such account or accounts or any error in any such
        account shall not limit or otherwise affect any obligations of the Borrower.

                (ii)    The Borrower agrees that, upon the request by the Administrative Agent
        to Borrower from any Lender, the Borrower will promptly execute in favor of such
        Lender and deliver to Administrative Agent a promissory note (a “Note”) substantially in
        the form of Exhibit B payable to such Lender in an amount equal to such Lender’s Loan
        evidencing the Loans made by such Lender. The Borrower hereby irrevocably authorizes
        each Lender to make (or cause to be made) appropriate notations on the grid attached to
        such Lender’s Notes (or on any continuation of such grid) with respect to each payment
        or prepayment of, and each addition of Accrued Interest to, the principal of the Loans
        evidenced thereby, which notations, if made, shall evidence, inter alia, the date of, the
        outstanding principal amount of, and the interest rate applicable to the Loans evidenced
        thereby; provided that (i) notwithstanding any such notation or the absence thereof, as set
        forth in Section 2.07(f), the Agent’s determination of the principal amount of the Loans
        outstanding at any time shall be conclusive and binding on all parties absent manifest
        error; and (ii) the failure of any Lender to make any such notations or any error in any
        such notations shall not limit or otherwise affect any obligations of the Borrower. A
        Note and the obligation evidenced thereby may be assigned or otherwise transferred in
        whole or in part only in accordance with Section 10.04(b).

Section 2.05 Prepayment of the Loan.

        (a)      Optional Prepayments.

                (i)     The Borrower shall have the right at any time and from time to time, upon
        at least ten (10) Business Days’ prior written notice to the Administrative Agent stating
        the prepayment date and aggregate principal amount of the prepayment, to prepay any


                                                41
US-DOCS\120330147.2120747417.14
              Case 21-10527-JTD      Doc 533-8       Filed 05/28/21    Page 68 of 203




        Tranche A Loan or Tranche C Loan in whole or in part, and subject to the requirements
        of this Section 2.05(a)(i). Each prepayment pursuant to this Section 2.05(a)(i) during the
        period from the Funding Date on which such(A) the applicable Tranche A Loans were
        made through the third anniversary thereof, shall be accompanied by the Tranche A
        Prepayment Premium (as applicable) with respect to the principal amount of the Tranche
        A Loans being prepaid. and/or (B) the applicable Tranche C Loans were made
        through the 18-month anniversary thereof, shall be accompanied by the Tranche C
        Prepayment Premium (as applicable) with respect to the principal amount of the
        Tranche C Loans being prepaid.

               (ii)    The Borrower shall have the right, upon at least ten (10) Business Days’
        prior written notice to the Administrative Agent stating the prepayment date and
        aggregate principal amount of the prepayment, to prepay any Tranche B Loan in whole
        (but not in part), and subject to the requirements of this Section 2.05(a)(ii). Each
        prepayment pursuant to this Section 2.05(a)(ii) shall be accompanied by the Tranche B
        Minimum Return (if any) with respect to the principal amount of the Tranche B Loans
        being prepaid. For the avoidance of doubt, (i) no Minimum Return will be required if
        the Tranche B Loans are repaid in full in cash prior to the date that is 45 days after
        the Amendment No. 2 Effective Date and (ii) no Tranche B Lender shall have the
        right to reject any prepayment of the Tranche B Loans by the Borrower with
        Additional Equity Raise Amounts in accordance with this Section 2.05(a)(ii).
        Without limiting the requirements to make mandatory prepayments in accordance with
        Section 2.05(b), the Borrower shall not optionally prepay any Tranche B Loan if any
        Tranche A/C Obligations remain outstanding, and to the extent any Tranche B Lender
        receives an optional prepayment pursuant to this Section 2.05(a)(ii) while any Tranche
        A/C Obligation remains outstanding, such Tranche B Lender shall promptly turn over
        any such payment to the Administrative Agent to be applied in accordance with Section
        7.02.

                (iii)  Each partial prepayment of any Loans under this Section 2.05(a) shall be
        in an aggregate amount for the Loans of all Lenders at least equal to $1,000,000 or an
        integral multiple of $500,000 in excess thereof (or such lesser amount as may be
        necessary to prepay the aggregate principal amount then outstanding with respect to all of
        the Loans of all Lenders).

        (b)      Mandatory Prepayments and Offers to Prepay.

               (i)     Material Agreement. If any Loan Party receives any termination
        payments, damages (including liquidated damages), indemnity payments (other than
        indemnity payments received by any Loan Party as reimbursement for costs,
        expenses or other amounts expended by such Loan Party in connection with
        defending, settling or satisfying any third-party claim against such Loan Party) or
        other extraordinary payments under or in respect of any Material Agreement that is a
        real property lease, in excess of $2,500,00050,000 individually or $5,000,000100,000 in
        the aggregate per calendar year, the Loan Parties shall, or shall cause their Affiliates to,
        within five (5) Business Days of the receipt of such termination or other payment, offer
        to prepay the Loans with an amount equal to 100% of the Net Available Amount of such

                                                42
US-DOCS\120330147.2120747417.14
             Case 21-10527-JTD       Doc 533-8        Filed 05/28/21   Page 69 of 203




        payments, pursuant to a written notice sent to the Administrative Agent and the Lenders
        describing in reasonable detail the event giving rise to the obligation under this Section
        2.05(b)(i) to make such offer (each such offer to prepay referred to in this clause (b)(i) a
        “Material Agreements Prepayment Offer”).

                (ii)    Event of Loss. If the proceeds received by the Loan Parties (including, as
        a distribution from a Non-Guarantor Subsidiary) in respect of Events of Loss shall be in
        excess of $2,500,00050,000 per item of equipment subject to an Event of Loss or
        $5,000,000100,000 in the aggregate per calendar year across all Events of Loss, and, in
        any such case, are not applied to the Restoration of the related Affected Property as
        permitted by the immediately succeeding sentence, then the Loan Parties shall, or shall
        cause their Affiliates to, offer to prepay the Loans with an amount equal to 100% of the
        Net Available Amount with respect to such Event of Loss, pursuant to a written notice
        sent to the Administrative Agent and the Lenders describing in reasonable detail the
        event giving rise to the obligation under this Section 2.05(b)(ii) to make such offer (each
        such offer to prepay referred to in this Section 2.05(b)(ii) a “Event of Loss Prepayment
        Offer”). Notwithstanding the foregoing, any Loan Party may use Loss Proceeds
        received in respect of any Event of Loss for the reinvestment of such funds in the
        Restoration of the Affected Property if, (i) in the case of Loss Proceeds less than
        $5,000,000 in the aggregate in any calendar year, the Borrower’s Board of Directors
        shall have authorized the reinvestment of such Loss Proceeds and (ii) in the case of
        Loss Proceeds exceeding $5,000,000 in the aggregate per calendar year, the
        Borrower’s Board of Directors shall have authorized the reinvestment of such Loss
        Proceeds and the Borrower shall have delivered to the Administrative Agent a
        Reinvestment Notice and a restoration plan reasonably acceptable to the
        Administrative Agent and such reinvestment is applied in accordance with such
        approved restoration plan.

                (iii)  Disposition of Assets. Without limiting the obligation of the Borrower to
        obtain the consent of the Administrative Agent to any Disposition not otherwise
        permitted hereunder, in the event that the Net Available Amount of any such Disposition
        by the Borrower Group Members shall exceed $1,500,00050,000 per individual event or
        $3,500,000100,000 in the aggregate per calendar year for all such Dispositions (in the
        case of the Non-Guarantor Subsidiaries, solely to the extent the proceeds thereof have
        been distributed to the Loan Parties), then the Borrower shall offer to prepay the Loans
        ratably in an amount equal to 100% of the Net Available Amount of the Disposition on
        the Quarterly Payment Date immediately following receipt by the Borrower of the
        relevant proceeds (or, with respect to the proceeds of any Qualified PinnPack Sale,
        immediately upon the occurrence of such Qualified PinnPack Sale).
        Notwithstanding the foregoing, the Borrower shall not be required to prepay the
        Loans pursuant to this Section 2.05(b)(iii) to the extent that the Borrower reinvests
        the Net Available Amount (or any portion thereof) of any such Disposition in
        substantially similar assets that are necessary or useful for the Business pursuant to
        a transaction not prohibited hereunder and such Net Available Amount is so
        reinvested within one hundred eighty (180) days (or been made the subject of a firm
        purchase order placed within such time period) of such Disposition, and any
        uninvested portion of such Net Available Amount shall promptly thereafter be

                                                 43
US-DOCS\120330147.2120747417.14
             Case 21-10527-JTD       Doc 533-8       Filed 05/28/21   Page 70 of 203




        applied to prepayments as contemplated by this Section 2.05(b)(iii); provided that,
        the Borrower shall not be permitted to reinvest the proceeds of any Qualified
        PinnPack Sale in any other Investment without the prior written consent of the
        Administrative Agent. Any such offer to prepay shall be made pursuant to a
        written notice sent to the Administrative Agent and the Lenders describing in
        reasonable detail the event giving rise to the obligation under this Section 2.05(b)(iii)
        to make such offer. (each such offer to prepay referred to in this Section 2.05(b)(iii) a
        “Disposition Proceeds Prepayment Offer”).

                (iv)   Incurrence of Debt. If any Borrower Group Member issues or incurs any
        Indebtedness (other than Permitted Indebtedness), Borrower shall, within one (1)
        Business Day of the receipt of the net cash proceeds therefrom, offer to prepay the Loans
        with an amount equal to 100% of the cash proceeds of such Indebtedness, pursuant to a
        written notice sent to the Administrative Agent and the Lenders describing in reasonable
        detail the event giving rise to the obligation under this Section 2.05(b)(iv) to make such
        offer (each such offer to prepay referred to in this Section 2.05(b)(iv) a “Debt
        Prepayment Offer”).

                (v)    Excess Cash Flow Sweep. On each Excess Cash Flow Payment Date,
        Borrower shall offer to prepay the Loans of each Lender in an amount equal to such
        Lender’s pro rata share of the Applicable ECF Percentage of Net Cash Flow for the
        quarterly period ending on the Quarterly Payment Date related to such Excess Cash Flow
        Payment Date, pursuant to a written notice sent to the Administrative Agent and the
        Lenders with detailed calculations of the Net Cash Flow amount (such Net Cash Flow
        amount, the “ECF Amount” and each such offer to prepay referred to in this Section
        2.05(b)(v) an “ECF Prepayment Offer”). Notwithstanding the foregoing, any Loan Party
        may reinvest funds equal to all or a portion of the ECF Amount for such quarterly period
        if the Administrative Agent has approved an ECF Reinvestment Request submitted by
        the Borrower and such reinvestment is applied in accordance with such approved
        reinvestment plan or the Operating Budget.

                (vi)    Incurrence of Equity. If any Borrower Group Member receives any
        Additional Equity Raise Amounts, then the Borrower shall, within one (1) Business Day
        of the receipt of the net cash proceeds therefrom, prepay the Tranche BA/C Obligations
        with an amount equal to the amount of Tranche BA/C Obligations due and outstanding as
        of such date, pursuant to a written notice sent to the Administrative Agent and the
        Tranche BA/C Lenders describing in reasonable detail the event giving rise to the
        obligation under this Section 2.05(b)(vi) to make such prepayment. In furtherance of the
        foregoing, the Loan Parties, the Administrative Agent and the Lenders acknowledge and
        agree that any Additional Equity Raise Amount shall be used to first pay any Tranche
        BA/C Obligations then outstanding (including, then shall be used to pay any Tranche B
        Minimum Return)Obligations then outstanding and thereafter, may be used for any
        other purpose permitted by this Agreement. OnceFor the avoidance of doubt, the
        Tranche B Obligations are satisfied in full (A) any collateral and/or guaranty
        provided by the Accommodation Collateral Provider shall be released and (B) any
        portion of the Loan that was designated as Short Term Indebtedness pursuant to
        Section 5.21(i) hereof shall cease to be so denominated and all liens granted to

                                                44
US-DOCS\120330147.2120747417.14
              Case 21-10527-JTD     Doc 533-8       Filed 05/28/21   Page 71 of 203




        secure such portion of the Loan shall be releasedLenders hereby acknowledge and
        agree to the modification of priorities of payment set forth in this Agreement,
        including in this Section 2.05(b)(vi).

               (vii) Failure to Close Bond Deal. If, pursuant to the Pennsylvania Bond
        Documents, the Pennsylvania Facility Group does not receive the net cash proceeds
        of $10,000,000 of additional bond proceeds within three (3) Business Days after the
        Amendment No. 2 Effective Date, Borrower shall, on the third Business Day after
        the Amendment No. 2 Effective Date, prepay the Loans with an amount equal to
        $5,000,000.

Notwithstanding anything to the contrary in the foregoing Sections 2.05(b)(i) through (viivi),
(1) Borrower shall be permitted to request a waiver of the requirement to deliver a Material
Agreements Prepayment Offer, an Event of Loss Prepayment Offer, a Disposition Proceeds
Prepayment Offer, a Debt Prepayment Offer or an ECF Prepayment Offer, which waiver may be
accepted or rejected by the Administrative Agent in its sole and absolute discretion. and (2)
solely to the extent any of the following amounts are not required to be used to make a
mandatory prepayment in accordance with the foregoing from and after the Amendment
No. 5 Effective Date, the Borrower shall apply the following amounts received by the Loan
Parties solely in accordance with the California Prepetition Budget: (i) any termination
payments, damages (including liquidated damages), indemnity payments or other
extraordinary payments under or in respect of any Material Agreement; (ii) proceeds
received by the Loan Parties (including, as a distribution from a Non-Guarantor
Subsidiary) in respect of Events of Loss; (iii) the Net Available Amount of any Disposition;
(iv) the proceeds of any Indebtedness for borrowed money; and/or (v) any Additional
Equity Raise Amounts.

        (c)      Terms of All Prepayments.

                 (i)

                         (A) Any partial prepayments of the Loans pursuant to Section
2.05(b)(iii) (solely to the extent relating to a Qualified PinnPack Sale), Section 2.05(b)(vi) or
Section 2.05(b)(vii) shall be applied (1) first, on a pro rata basis to the Tranche B
Obligations of each Tranche B Lender and (2) second, on a pro rata basis to the Tranche A
Obligations of each Lender or as otherwise directed by the Administrative Agent.

                (i)     (B) Any partial prepayments of the Loans pursuant to any other provision
        of this Agreement shall be applied (1) first, on a pro rata basis to the Tranche AC
        Obligations of each Tranche C Lender, (2) second, on a pro rata basis to the
        Tranche A Obligations of each Tranche A Lender and (23) secondthird, on a pro rata
        basis to the Tranche B Obligations of each Tranche B Lender.

               (ii)    Each prepayment of Loans shall be accompanied by payment of all
        accrued interest on the amount prepaid, any additional amounts required pursuant to
        Section 2.09 and (A) in the case of the Tranche A/C Loans, the Tranche A/C Prepayment
        Premium in the case of any prepayment of Tranche A/C Loans from (1) in the case of


                                               45
US-DOCS\120330147.2120747417.14
             Case 21-10527-JTD        Doc 533-8       Filed 05/28/21    Page 72 of 203




        the Tranche A Loans, the Closing Date through the third anniversary thereof and (2) in
        the case of the Tranche C Loans, from the applicable Funding Date when such
        Tranche C Loans were made through the 18-month anniversary thereof, in each
        case, pursuant to (x) Sections 2.05(a), 2.05(b)(i), (ii) and (iv) or (y) Section 2.05(b)(iii)
        (in respect of (1) a Qualified Pinnpack Sale, and (2) in respect of any other Disposition,
        if the applicable unpermitted Dispositions yield a Net Available Amount to the Borrower
        exceeding $1,000,000 per individual event or $2,000,000 in the aggregate per calendar
        year for all such Dispositions) and (B) in the case of any Tranche B Loans, the Tranche B
        Minimum Return in the case of any repayment or prepayment of Tranche B Loans after
        the date that is forty five (45) days after the Amendment No. 2 Effective Date pursuant to
        (x) Sections 2.05(b)(i), (ii), (iv) and (vi) or (y) Section 2.05(b)(iii) (in respect of (1) a
        Qualified Pinnpack Sale, and (2) in respect of any other Disposition, if the applicable
        unpermitted Dispositions yield a Net Available Amount to the Borrower exceeding
        $1,000,000 per individual event or $2,000,000 in the aggregate per calendar year for all
        such Dispositions); provided that no Tranche A/C Prepayment Premium shall be due in
        respect of any prepayment under Section 2.05(b)(iii) in respect of any Disposition that
        was not permitted hereunder and was subsequently consented to by the Administrative
        Agent.

                (iii)    No later than ten (10) Business Days after receiving a Material
        Agreements Prepayment Offer, an Event of Loss Prepayment Offer, a Disposition
        Proceeds Prepayment Offer, a Debt Prepayment Offer or an ECF Prepayment Offer, each
        Lender shall advise the Borrower in writing whether it has elected to accept such
        prepayment offer, which it shall determine in its sole and absolute discretion. Each of the
        Lenders shall have the right, but not the obligation, to accept or reject such prepayment
        offer by the Borrower. In connection with any prepayment pursuant to Section
        2.05(b)(i), (ii), (iii), (iv) and/or (vi), the amount of the Loans prepaid shall be calculated
        so that the total amount of Loans prepaid, the accrued but unpaid interest on such Loans
        and any Tranche A/C Prepayment Premium or Tranche B Minimum Return, as
        applicable, applicable to such prepayment of Loans shall be no more than the Net
        Available Amount. Any amount rejected by any Lender after receiving a Material
        Agreements Prepayment Offer, an Event of Loss Prepayment Offer, a Disposition
        Proceeds Prepayment Offer, a Debt Prepayment Offer or an ECF Prepayment Offer (any
        such amounts, “Rejected Proceeds”) shall be deposited into the Rejected Proceeds
        Account of the Borrower.

                (iv)   It is understood and agreed that if the Obligations are accelerated or
        otherwise become due prior to their maturity date, in each case, in respect of any Event
        of Default (including, but not limited to, upon the occurrence of a bankruptcy or
        insolvency event (including the acceleration of claims by operation of law)), the Tranche
        A/C Prepayment Premium that would have applied if, at the time of such acceleration,
        Borrower had prepaid, refinanced, substituted or replaced any or all of the Loans as
        contemplated in Section 2.05(a) (any such event, a “Tranche A/C Prepayment Premium
        Event”), will also be due and payable without any further action (including, without
        limitation, any notice requirements otherwise applicable to Tranche A/C Prepayment
        Premium Events, if any) as though a Tranche A/C Prepayment Premium Event had
        occurred and such Tranche A/C Prepayment Premium shall constitute part of the Tranche

                                                 46
US-DOCS\120330147.2120747417.14
             Case 21-10527-JTD       Doc 533-8       Filed 05/28/21   Page 73 of 203




        A/C Obligations, in view of the impracticability and extreme difficulty of ascertaining
        actual damages and by mutual agreement of the parties as to a reasonable calculation of
        each Lender’s lost profits as a result thereof. Any Tranche A/C Prepayment Premium
        payable above shall be presumed to be the liquidated damages sustained by each Lender
        as the result of the early termination and Borrower agrees that it is reasonable under the
        circumstances currently existing. The Tranche A/C Prepayment Premium shall also be
        payable in the event the Obligations (and/or this Agreement) are satisfied or released by
        foreclosure (whether by power of judicial proceeding), deed in lieu of foreclosure or by
        any other means. EACH LOAN PARTY EXPRESSLY WAIVES (TO THE FULLEST
        EXTENT IT MAY LAWFULLY DO SO), ON BEHALF OF ITSELF AND THE
        OTHER LOAN PARTIES, THE PROVISIONS OF ANY PRESENT OR FUTURE
        STATUTE OR LAW THAT PROHIBITS OR MAY PROHIBIT THE COLLECTION
        OF THE FOREGOING PREPAYMENT PREMIUM IN CONNECTION WITH ANY
        SUCH ACCELERATION. Each Loan Party expressly agrees (to the fullest extent that
        each may lawfully do so) that: (A) the Tranche A/C Prepayment Premium is reasonable
        and is the product of an arm’s length transaction between sophisticated business people,
        ably represented by counsel; (B) the Tranche A/C Prepayment Premium shall be payable
        notwithstanding the then prevailing market rates at the time payment is made; (C) there
        has been a course of conduct between Lenders and the Loan Parties giving specific
        consideration in this transaction for such agreement to pay the Tranche A/C Prepayment
        Premium; and (D) the Loan Parties shall be estopped hereafter from claiming differently
        than as agreed to in this paragraph. Each Loan Party expressly acknowledges that its
        agreement to pay the Tranche A/C Prepayment Premium to Lenders as herein described
        is a material inducement to Lenders to provide the Tranche A/C Commitments and make
        the Tranche A/C Loan.

                (v)     It is understood and agreed that if the Tranche B Obligations are
        accelerated or otherwise become due prior to their maturity date or otherwise, in each
        case, in respect of any Event of Default (including, but not limited to, upon the
        occurrence of a bankruptcy or insolvency event (including the acceleration of claims by
        operation of law)), the Tranche B Minimum Return that is payable pursuant to Section
        2.07(g) (any such event, a “Tranche B Minimum Return Event”), will also be due and
        payable without any further action (including, without limitation, any notice
        requirements otherwise applicable to Tranche B Minimum Return Events, if any) as
        though a Tranche B Minimum Return Event had occurred and such Tranche B Minimum
        Return shall constitute part of the Tranche B Obligations, in view of the impracticability
        and extreme difficulty of ascertaining actual damages and by mutual agreement of the
        parties as to a reasonable calculation of each Tranche B Lender’s lost profits as a result
        thereof. Any Tranche B Minimum Return payable above shall be presumed to be the
        liquidated damages sustained by each Tranche B Lender as the result of the early
        termination and Borrower agrees that it is reasonable under the circumstances currently
        existing. The Tranche B Minimum Return shall also be payable in the event the Tranche
        B Obligations (and/or this Agreement) are satisfied or released by foreclosure (whether
        by power of judicial proceeding), deed in lieu of foreclosure or by any other means.
        EACH LOAN PARTY EXPRESSLY WAIVES (TO THE FULLEST EXTENT IT MAY
        LAWFULLY DO SO), ON BEHALF OF ITSELF AND THE OTHER LOAN PARTIES,
        THE PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW THAT

                                                47
US-DOCS\120330147.2120747417.14
             Case 21-10527-JTD       Doc 533-8       Filed 05/28/21   Page 74 of 203




        PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE FOREGOING
        TRANCHE B MINIMUM RETURN IN CONNECTION WITH ANY SUCH
        ACCELERATION. Each Loan Party expressly agrees (to the fullest extent that each
        may lawfully do so) that: (A) the Tranche B Minimum Return is reasonable and is the
        product of an arm’s length transaction between sophisticated business people, ably
        represented by counsel; (B) the Tranche B Minimum Return shall be payable
        notwithstanding the then prevailing market rates at the time payment is made; (C) there
        has been a course of conduct between the Tranche B Lenders and the Loan Parties giving
        specific consideration in this transaction for such agreement to pay the Tranche B
        Minimum Return; and (D) the Loan Parties shall be estopped hereafter from claiming
        differently than as agreed to in this paragraph. Each Loan Party expressly acknowledges
        that its agreement to pay the Tranche B Minimum Return to the Tranche B Lenders as
        herein described is a material inducement to the Tranche B Lenders to provide the
        Tranche B Commitments and make the Tranche B Loans.

Section 2.06 Reimbursements.

      (a)     Agent Reimbursements.         The Borrower agrees to pay to each of the
Administrative Agent and the Collateral Agent, for its own account, amounts payable in the
amounts and at the times separately agreed upon in the Agent Reimbursement Letter.

        (b)     Payment of Reimbursements. All reimbursements payable hereunder shall be
paid on the dates due, in Dollars and immediately available funds, to the Administrative Agent
for distribution to the Lenders entitled thereto. Reimbursements paid shall not be refundable
under any circumstances absent manifest error.

Section 2.07 Interest; Minimum Return.

         (a)    Loans. With respect to any Loan, for each day on and after the Funding Date of
such Loan until the date on which such Loan has been fully repaid (including the first day but
excluding the last), the outstanding principal amount of such Loan (including any Accrued
Interest previously added to the principal on a prior Quarterly Payment Date) shall bear interest
at a rate per annum equal to the Interest Rate.

        (b)     Default Interest. If all or a portion of the principal amount of any Loan, interest
in respect thereof or any other amount due under the Financing Documents shall not be paid
when due (whether at the stated maturity, by acceleration or otherwise) or there shall occur and
be continuing any other Event of Default, then, to the extent so elected by the Administrative
Agent, the outstanding principal amount of the Loans (whether or not overdue) (to the extent
legally permitted) shall bear interest at a rate per annum equal to the Post-Default Rate, from the
date of such nonpayment or occurrence of such Event of Default, respectively, until such amount
is paid in full (after as well as before judgment) or until such Event of Default is no longer
continuing, respectively.

        (c)   Payment of Interest. Subject to Section 2.07(e), accrued interest on each Loan
shall be payable in arrears in cash on each Quarterly Payment Date; provided that (i) interest
accrued pursuant to paragraph (b) of this Section shall be payable on demand and (ii) in the


                                                48
US-DOCS\120330147.2120747417.14
             Case 21-10527-JTD       Doc 533-8       Filed 05/28/21    Page 75 of 203




event of any repayment or prepayment of any Loan, accrued interest on the principal amount
repaid or prepaid shall be payable in cash on the date of such repayment or prepayment.
Notwithstanding the foregoing, and notwithstanding the provisions of Section 2.07(e)
below, interest on the Loans that would be due on December 31, 2020 (which the parties
acknowledge and agree is an amount equal to $2,223,118.95) shall instead be paid early by
the Borrower to the Administrative Agent within three (3) Business days of the
Amendment No. 4 Effective Date.

        (d)    Computation. All interest hereunder shall be computed on the basis of a year of
360 days, and, in each case, shall be payable for the actual number of days elapsed (including the
first day but excluding the last). The computation of interest shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest error.

        (e)     Payment in Kind. On each Quarterly Payment Date, the Borrower shall pay all of
the accrued interest on each Loan at the Interest Rate in full in cash; provided that the Borrower
may, in its sole discretion by sending written notice to the Administrative Agent no later than the
applicable Quarterly Payment Date, without penalty, pay a portion of the accrued interest due
and payable on each Tranche A Loan or Tranche C Loan equal to up to 4.85% per annum of
the outstanding principal amount of any such Tranche A Loans (including any Accrued Interest
previously added to principal on a prior Quarterly Payment Date) in kind. The aggregate
outstanding principal amount of the Tranche A Loans or the Tranche C Loans, as applicable
shall be automatically increased on each such Quarterly Payment Date by the amount of such
interest paid in kind (and such increased principal shall bear interest at a rate per annum equal to
the Interest Rate).

        (f)     Miscellaneous. For the avoidance of doubt, (i) on each Quarterly Payment Date
prior to (1) with respect to the Tranche A Loans and the Tranche C Loans, the Maturity Date
and (2) with respect to the Tranche B Loans, the Tranche B Maturity Date, any interest on the
Loans then due and payable shall be paid, either in cash or in kind, in accordance with this
Agreement and (ii) on (1) with respect to the Tranche A Loans and the Tranche C Loans, the
Maturity Date and (2) with respect to the Tranche B Loans, the Tranche B Maturity Date, any
interest on the Loans then due and payable shall be paid entirely in cash in accordance with this
Agreement. All amounts of interest added to the principal of the Loans pursuant to
Section 2.07(e) shall bear interest as provided herein, be payable as provided in Section 2.04 and
shall be due and payable on (1) with respect to the Tranche A Loans and the Tranche C Loans,
the Maturity Date and (ii) with respect to the Tranche B Loans, the Tranche B Maturity Date.
The Agent’s determination of the principal amount of the Loans outstanding at any time shall be
conclusive and binding, absent manifest error.

         (g)   Tranche B Minimum Return. On the earliest to occur of (i) repayment of Tranche
B Obligations pursuant to Section 2.04, (ii) repayment of Tranche B Obligations pursuant to
Section 2.05 or (iii) application of any proceeds of Collateral, the Unconditional Guaranty or any
other repayment or prepayment, the Borrower shall pay the Tranche B Lenders a fee equal to the
Tranche B Minimum Return. The Borrower and the Tranche B Lenders acknowledge and agree
that if any Tranche B Minimum Return is payable in accordance with this section (as calculated




                                                49
US-DOCS\120330147.2120747417.14
             Case 21-10527-JTD       Doc 533-8       Filed 05/28/21   Page 76 of 203




in accordance with Annex III), such amount shall be payable regardless of whether the Tranche
B Loans (and any accrued interest in respect thereof) have been repaid in full in cash.

Section 2.08 [Reserved].

Section 2.09 Taxes.

        (a)    Payments Free of Taxes. Any and all payments by or on account of any obligation
of any Loan Party hereunder or under any other Financing Document shall be made without
withholding or deduction for any Taxes except as required by Applicable Law; provided that if
such Loan Party or Agent shall be required by Applicable Law (as determined in the good faith
discretion of the applicable withholding agent) to withhold or deduct any Taxes from such
payments, then (i) to the extent such Taxes are Indemnified Taxes, the sum payable shall be
increased as necessary so that after making all required withholdings and deductions (including
withholdings and deductions applicable to additional sums payable under this Section) the
Administrative Agent, the Collateral Agent or the Lender (as the case may be) receives an
amount equal to the sum it would have received had no such withholdings or deductions been
made, (ii) such Loan Party or Agent shall make or shall cause to be made such withholdings and
deductions and (iii) such Loan Party or Agent shall pay or shall cause to be paid the full amount
withheld and deducted to the relevant Governmental Authority in accordance with Applicable
Law.

       (b)     Payment of Other Taxes by the Borrower. In addition, the Loan Parties shall pay
or cause to be paid any Other Taxes to the relevant Governmental Authority in accordance with
Applicable Law.

        (c)     Indemnification by Borrower. Loan Parties shall jointly and severally indemnify,
or cause to be indemnified, the Administrative Agent, the Collateral Agent and each Lender,
within thirty (30) days after written demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) paid or payable by the Administrative Agent, the Collateral Agent or such
Lender, as the case may be, and any reasonable expenses arising therefrom or with respect
thereto whether or not such Indemnified Taxes were correctly or legally imposed or asserted by
the relevant Governmental Authority. A certificate as to the amount of such payment or liability
delivered to the Borrower by the Collateral Agent or a Lender, or by the Administrative Agent
on its own behalf or on behalf of the Collateral Agent or a Lender, shall be conclusive absent
manifest error.

        (d)     Evidence of Payments. As soon as practicable after any payment of Indemnified
Taxes or Other Taxes by any Loan Party to a Governmental Authority, the relevant Loan Party
shall deliver or cause to be delivered to the Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment satisfactory to the
Administrative Agent.

        (e)   Forms. (i) Any of the Administrative Agent, the Collateral Agent or any Lender
(including any assignee Lender) that is legally entitled to an exemption from or reduction of


                                                50
US-DOCS\120330147.2120747417.14
             Case 21-10527-JTD           Doc 533-8    Filed 05/28/21   Page 77 of 203




withholding tax under the law of the jurisdiction in which any Loan Party is located with respect
to payments under any Transaction Document shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times reasonably requested by the Borrower or
Administrative Agent, such properly completed and executed documentation prescribed by
Applicable Law as will permit such payments to be made without or at a reduced rate of
withholding. In addition, any of the Administrative Agent, the Collateral Agent or any Lender,
if reasonably requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to any withholding tax or information reporting
requirements. Upon the reasonable written request of the Borrower or the Administrative Agent,
or if any form or certification previously delivered expires or becomes obsolete or inaccurate,
any Lender shall update any such form or certification previously delivered pursuant to this
Section 2.09(e). Notwithstanding anything to the contrary in the preceding three sentences, the
completion, execution and submission of such documentation (other than such documentation set
forth in Section 2.09(e)(ii)(A), (B) and Section 2.09(g)) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

              (ii)    Without limiting the generality of the foregoing, in the event that the
        Borrower is a US Person,

                      (A)    any Lender that is a US Person shall deliver to the Borrower and
the Administrative Agent on or about the date on which such Lender becomes a party to this
Agreement (and from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

                       (B)    any Lender who is not a US Person shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or about the date on which such Lender becomes
a party to this Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), whichever of the following is applicable:

                              (I)     in the case of a Lender who is not a US Person claiming the
benefits of an income tax treaty to which the United States is a party (x) with respect to
payments of interest under this Agreement or any Transaction Document, executed copies of IRS
Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y) with respect to any
other applicable payments under this Agreement or any Transaction Document, IRS Form W-
8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the “business profits” or “other income” article of such tax treaty;

                                  (II)   executed copies of IRS Form W-8ECI;




                                                 51
US-DOCS\120330147.2120747417.14
             Case 21-10527-JTD       Doc 533-8       Filed 05/28/21    Page 78 of 203




                              (III) in the case of a Lender who is not a US Person claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit B-1 to the effect that such Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation” described
in Section 881(c)(3)(C) of the Code and (y) executed copies of IRS Form W-8BEN or W-
8BEN-E; or

                              (IV) to the extent a Lender who is not a US Person is not the
beneficial owner, executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI,
IRS Form W-8BEN or W-8BEN-E, a U.S. Tax compliance certificate substantially in the form
of Exhibit B-2 or Exhibit B-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if such Lender is a partnership and one or more
direct or indirect partners of such Lender are claiming the portfolio interest exemption, such
Lender may provide a U.S. Tax compliance certificate substantially in the form of Exhibit B-4
on behalf of each such direct and indirect partner.

        (f)     If the Administrative Agent, the Collateral Agent or any Lender determines, in its
sole discretion exercised in good faith, that it has received a refund of any Indemnified Taxes or
Other Taxes as to which it has been indemnified by a Loan Party or with respect to which a Loan
Party has paid additional amounts pursuant to this Section 2.09, it shall pay over such refund
(but only to the extent of indemnity payments made under this Section 2.09 with respect to the
Taxes giving rise to such refund), to the Borrower, net of all of its out-of-pocket expenses
(including Taxes with respect to such refund) and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund); provided that the
Borrower, upon the request of the Administrative Agent, the Collateral Agent or any Lender, as
the case may be, agrees to repay as soon as reasonably practicable the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, the Collateral Agent or any Lender, as the case may be,
in the event the Administrative Agent, the Collateral Agent or any Lender, as the case may be, is
required to repay such refund to such Governmental Authority. Notwithstanding anything to the
contrary in this paragraph (f), in no event will the Administrative Agent, the Collateral Agent or
any Lender be required to pay any amount to the Borrower pursuant to this paragraph (f) the
payment of which would place the Administrative Agent, the Collateral Agent or the Lender, as
the case may be, in a less favorable net after-Tax position than it would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted, withheld or
otherwise imposed and the indemnification payments or additional amounts with respect to such
Tax had never been paid. This paragraph shall not be construed to require any indemnified party
to make available its Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

        (g)     If a payment made to the Administrative Agent, the Collateral Agent or any
Lender under this Agreement would be subject to U.S. federal withholding Tax imposed by
FATCA if such Administrative Agent, Collateral Agent or Lender were to fail to comply with
the applicable reporting requirements of FATCA (including those contained in Section 1471(b)
or 1472(b) of the Code, as applicable), such Administrative Agent, Collateral Agent or Lender
shall deliver to the Borrower and the Administrative Agent at the time or times prescribed by

                                                52
US-DOCS\120330147.2120747417.14
             Case 21-10527-JTD       Doc 533-8       Filed 05/28/21   Page 79 of 203




law and at such time or times reasonably requested by the Borrower or the Administrative Agent
such documentation prescribed by Applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably requested by the
Borrower or the Administrative Agent as may be necessary for the Borrower and the
Administrative Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Person’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause, “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

        (h)   Survival. Each party’s obligations under this Section shall survive the resignation
and replacement of the Administrative Agent or any assignment of rights by, or the replacement
of, a Lender.

Section 2.10 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

        (a)     Payments by Borrower. Unless otherwise specified, the Borrower shall make
each payment required to be made by it hereunder (whether of principal, interest,
reimbursements, fees, or under Section 2.09 or otherwise) or under any other Financing
Document (except to the extent otherwise provided therein) prior to 1:00 p.m., New York City
time, on the date when due, in immediately available funds, without setoff or counterclaim. Any
amounts received after such time on any date may, in the discretion of the Administrative Agent,
be deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the Administrative Agent at its
offices at Orion Energy Partners Investment Agent, LLC (payment instructions: Bank Name:
JPMorgan Chase Bank, N.A., Bank Address: 270 Park Avenue, New York, New York 10017,
ABA/Routing No.: 021000021, Account Name: ORION ENERGY PARTNERS INVESTMENT
AGENT, LLC, Account No.: 700846822, Swift No.: CHASUS33, Reference: “CarbonLITE” +
[purpose of the payment]) except as otherwise expressly provided in the relevant Financing
Document and payments pursuant to Sections 2.09 and 10.03, which shall be made directly to
the Persons entitled thereto. The Administrative Agent shall distribute any such payments
received by it for account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a Business Day, the
date for payment shall be set to the immediately preceding Business Day and, in the case of any
payment accruing interest, interest thereon shall be payable for the period up to and including
such immediately preceding Business Day, with the day(s) following such immediately
preceding Business Day to be included in the calculation of interest for the following quarterly
period in accordance with the terms hereof. All amounts owing under this Agreement or under
any other Financing Document are payable in Dollars.

          (b)     Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts of principal,
interest, reimbursements, fees and other amounts then due hereunder, such funds shall be applied
(i) first, to pay interest, reimbursements, fees and other amounts (except for the amounts required
to be paid pursuant to the following clause (ii)) then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest, reimbursements, fees and such other
amounts then due to such parties, and (ii) second, to pay principal then due hereunder, ratably


                                                53
US-DOCS\120330147.2120747417.14
             Case 21-10527-JTD       Doc 533-8       Filed 05/28/21    Page 80 of 203




among the parties entitled thereto in accordance with the amounts of principal then due to such
parties.

        (c)     Pro Rata Treatment. Except to the extent otherwise provided herein (including,
without limitation, the waterfall provisions set forth in SectonSection 2.05(c)(i) and Section
7.02): (i) the Loans shall be made from the Lenders, and each termination or reduction of the
amount of the Commitments under Section 2.03 shall be applied to the respective Commitments
of the Lenders, pro rata according to the amounts of their respective applicable Commitments;
(ii) each payment or prepayment of principal of the Loans by the Borrower shall be made for
account of the Lenders pro rata in accordance with the respective unpaid principal amounts of
the Loans held by them being paid or prepaid; and (iii) each payment of interest on the Loans by
the Borrower shall be made for account of the Lenders pro rata in accordance with the amounts
of interest on the Loans then due and payable to the respective Lenders.

        (d)     Sharing of Payments by Lenders. If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment or recover any amount in respect of any
principal of or interest on any of its Loan resulting in such Lender receiving a greater proportion
of the aggregate amount of the Loans and accrued interest thereon then due than the proportion
received by any other Lender, then, unless otherwise agreed in writing by the Lenders, the
Lender receiving such greater proportion shall purchase (for cash at face value) participations in
the Loans of other Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent of such recovery,
without interest, and (ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the assignment of or sale
of a participation in any of its Loans to any assignee or Participant, other than to the Borrower or
any Affiliate thereof (as to which the provisions of this paragraph shall apply). Each Loan Party
consents to the foregoing and agrees, to the extent it may effectively do so under Applicable
Law, that any Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against such Loan Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Loan Party in the amount of
such participation.

        (e)     Presumptions of Payment. Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the Administrative
Agent for account of the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the Lenders the
amount due. In such event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on demand the amount
so distributed to such Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the Administrative Agent,



                                                54
US-DOCS\120330147.2120747417.14
              Case 21-10527-JTD         Doc 533-8        Filed 05/28/21     Page 81 of 203




at the greater of the Federal Funds Effective Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.

         (f)    Certain Deductions by the Administrative Agent. If any Lender shall fail to make
any payment required to be made by it pursuant to Section 2.02, 2.10(e) or 10.03(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for account of such Lender
to satisfy such Lender’s obligations under such Sections until all such unsatisfied obligations are
fully paid.

Section 2.11 Mitigation Obligations; Replacement of Lenders. If the Borrower is required to
pay any Indemnified Taxes or additional amount to any Lender or any Governmental Authority
for account of any Lender pursuant to Section 2.09 then such Lender shall (i) file any certificate
or document reasonably requested in writing by the Borrower and/or (ii) use reasonable efforts
to designate a different lending office for funding or booking its Loan hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or affiliates, if, in the sole
judgment of such Lender exercised in good faith, such designation or assignment (x) would
eliminate or reduce amounts payable pursuant to Section 2.09 in the future and (y) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender in any material respect. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such designation
or assignment.

Section 2.12 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Financing Document or in any other agreement,
arrangement or understanding among any such parties, each party hereto acknowledges that any
liability of any EEA Financial Institution arising under any Financing Document, to the extent
such liability is unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to be bound by:

               (a)      the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be payable to it by any
party hereto that is an EEA Financial Institution; and

                 (b)      the effects of any Bail-In Action on any such liability, including, if
applicable:

                 (c)      a reduction in full or in part or cancellation of any such liability;

                (d)     a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent undertaking, or a bridge
institution that may be issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Financing Document; or

              (e)   the variation of the terms of such liability in connection with the exercise
of the Write-Down and Conversion Powers of any EEA Resolution Authority.


                                                    55
US-DOCS\120330147.2120747417.14
             Case 21-10527-JTD        Doc 533-8      Filed 05/28/21   Page 82 of 203




Section 2.13 Incremental Facility. The Borrower may, pursuant to an Incremental Request
delivered to the Administrative Agent from time to time during the Incremental Availability
Period, request the establishment of an incremental term loan facility in an aggregate principal
amount to be agreed between the Borrower and the Administrative Agent (the “Incremental
Loans”), to be documented as an increase in the total amount of the Loans under this Agreement;
provided that, the aggregate amount of the Incremental Loans shall not exceed $20,000,000.
Each Lender shall participate in such Incremental Loans if each of the following conditions have
been satisfied:

              (a)    no Default or Event of Default exists as of the effective date of such
Incremental Loans or would exist after giving effect thereto;

               (b)      no development, event or circumstance that has had or could reasonably
be expected to have a Material Adverse Effect shall have occurred and be continuing, or shall
occur as a result thereof as of the effective date of such Incremental Loans;

               (c)    the representations and warranties of each of the Loan Parties set forth in
the Financing Documents shall be true and correct in all material respects on and as of the
effective date of such Incremental Loans (except where already qualified by materiality or
Material Adverse Effect, in which case, in all respects);

                 (d)      Investment Committee approval for such Incremental Loans shall have
been obtained;

                 (e)    the other applicable conditions set forth in Section 4.03 shall have been
satisfied as of the effective date of such Incremental Loans; and

               (f)     the terms of any such Incremental Loans shall be identical to those of the
existing Loans, unless otherwise agreed by the Administrative Agent and the Borrower; provided
that, (x) the Borrower may request multiple borrowings (the timing of which shall be mutually
agreed between the Borrower and the Lenders) and each borrowing of Incremental Loans shall
be in an aggregate amount of $5,000,000 or a larger multiple of $1,000,000; provided that the
final borrowing of such Incremental Loan may be in an amount equal to the then current amount
of the unfunded commitments with respect to the applicable Incremental Loan.

      In connection therewith, this Agreement and the other Financing Documents shall be
amended as necessary to effectuate such increase, such amendments to be acceptable to the
Administrative Agent in its reasonable discretion.



                                           ARTICLE III

                              REPRESENTATIONS AND WARRANTIES

        Each Loan Party represents and warrants to each Agent and the Lenders that:



                                                56
US-DOCS\120330147.2120747417.14
             Case 21-10527-JTD       Doc 533-8       Filed 05/28/21   Page 83 of 203




Section 3.01 Due Organization, Etc.

        (a)      Each Loan Party (and each Non-Guarantor Subsidiary) is a limited liability
company, duly organized, validly existing and in good standing under the laws of the jurisdiction
of its organization. Each Loan Party (and each Non-Guarantor Subsidiary) (i) has all requisite
limited liability company or other organizational power and authority to own or lease and
operate its assets and to carry on its business as now conducted and as proposed to be conducted
by it and (ii) is duly qualified to do business and is in good standing in each jurisdiction where
necessary in light of its business as now conducted and as proposed to be conducted (including
performance of each Material Agreement to which it is party) except, in the case of this clause
(ii), where the failure to so qualify could not reasonably be expected to have a Material Adverse
Effect. No filing, recording, publishing or other act by a Loan Party (and each Non-Guarantor
Subsidiary), that has not been made or done, is necessary in connection with the existence or
good standing of such Borrower Group Member.

       (b)   As of the Closing Date, the Equity Shareholders listed on Schedule 3.01(b) are
the only members of the Borrower. As of the Tranche BC Funding Date, there has been no
Change of Control.

       (c)     The only member of each Guarantor is the Borrower or another Guarantor, with
the Borrower owning, directly or indirectly, 100% of each Guarantor’s (other than PinnPack’s)
Capital Stock. All Capital Stock in each Guarantor (other than PinnPack) is beneficially owned
and controlled by the Borrower free and clear of all Liens other than Permitted Liens.

      (d)    The only member of each Non-Guarantor Subsidiary is a Guarantor, with a
Guarantor owning 100% of each Non-Guarantor Subsidiary’s Capital Stock.

Section 3.02 Authorization, Etc. Each Loan Party has full corporate, limited liability company
or other organizational powers, authority and legal right to enter into, deliver and perform its
respective obligations under each of the Transaction Documents to which it is a party and to
consummate each of the transactions contemplated herein and therein, and has taken all
necessary corporate, limited liability company or other organizational action to authorize the
execution, delivery and performance by it of each of the Transaction Documents to which it is a
party. Each of the Transaction Documents to which any Loan Party is a party has been duly
executed and delivered by such Loan Party and is in full force and effect and constitutes a legal,
valid and binding obligation of such Loan Party, enforceable against such Loan Party in
accordance with its respective terms, except as enforcement may be limited (i) by Bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other similar laws affecting
creditors’ rights generally, (ii) by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and (iii) by implied covenants of
good faith and fair dealing.

Section 3.03 No Conflict. The execution, delivery and performance by each Loan Party of
each of the Transaction Documents to which it is a party and all other documents and
instruments to be executed and delivered hereunder by it, as well as the consummation of the
transactions contemplated herein and therein, do not and will not (i) conflict with the
Organizational Documents of such Loan Party, (ii) conflict with or result in a breach of, or


                                                57
US-DOCS\120330147.2120747417.14
             Case 21-10527-JTD        Doc 533-8        Filed 05/28/21    Page 84 of 203




constitute a default under, any indenture, loan agreement, mortgage, deed of trust or other
material instrument or agreement to which such Loan Party (and, as of the Closing Date, any
Non-Guarantor Subsidiary) is a party or by which it is bound or to which such Loan Party’s
(and, as of the Closing Date, any Non-Guarantor Subsidiary’s) property or assets are subject,
(iii) conflict with or result in a breach of, or constitute a default under, in any material respect,
any Applicable Law or (iv) with respect to each Loan Party (and each Non-Guarantor
Subsidiary), result in the creation or imposition of any Lien (other than a Permitted Lien) upon
any of such Borrower Group Member’s property or the Collateral.

Section 3.04 Approvals, Etc.

        (a)     Each Loan Party (and each Non-Guarantor Subsidiary) has obtained all material
Authorizations required under any Applicable Law to be issued to, assigned to, or otherwise
assumed by, such Borrower Group Member and necessary for (i) the Business or (ii) the
execution, delivery and performance by each Loan Party of the Transaction Documents to which
it is a party other than, in each case, Authorizations that are not currently necessary and are
obtainable in the ordinary course of business.

       (b)     As of the Closing Date, all of the material Authorizations required under any
Applicable Law to be issued to, assigned to, or otherwise assumed by, any Loan Party (and each
Non-Guarantor Subsidiary) and necessary for (i) the Business or (ii) the execution, delivery and
performance by any Loan Party of the Transaction Documents to which it is a party, other than,
in each case, Authorizations that are not currently necessary and are obtainable in the ordinary
course of business, are set forth in Schedule 5.04 hereto.

       (c)    Each Loan Party (and each Non-Guarantor Subsidiary) is in material compliance
with each Authorization by a Governmental Authority currently in effect.

Section 3.05 Financial Statements.

        (a)     As of the date of delivery thereof, (x) the financial statements delivered to the
Lenders pursuant to this Agreement will present fairly in all material respects the financial
condition, results of operations and cash flows of such Borrower Group Member as of the dates
set forth therein, (y) such balance sheets and the notes thereto will disclose all material liabilities
(contingent or otherwise) of such Borrower Group Member as of the dates thereof to the extent
required to be disclosed by GAAP and (z) such financial statements were prepared in accordance
with GAAP.

       (b)     As of the Closing Date and each Funding Date, no event, change or condition has
occurred that has caused, or could be reasonably expected to cause, a Material Adverse Effect.

Section 3.06 Litigation.

        (a)     There is no pending or, to the knowledge of any Authorized Representative of any
Loan Party (and each Non-Guarantor Subsidiary), threatened (in writing) litigation,
investigation, action or proceeding of or before any court, arbitrator or Governmental Authority
(in the case of any of the foregoing not involving the Loan Parties, to the knowledge of any
Authorized Representative of any Borrower Group Member) (i) seeking to restrain or prohibit

                                                  58
US-DOCS\120330147.2120747417.14
             Case 21-10527-JTD       Doc 533-8       Filed 05/28/21   Page 85 of 203




the consummation of the transactions contemplated by the Transaction Documents or
(ii) purporting to affect the legality, validity or enforceability of any of the Transaction
Documents.

        (b)     There is no pending or, to the knowledge of any Authorized Representative of any
Loan Party (and each Non-Guarantor Subsidiary), threatened (in writing) litigation,
investigation, action or proceeding of or before any court, arbitrator or Governmental Authority
against any Loan Party (and each Non-Guarantor Subsidiary) that affects the Business which
(either individually or in the aggregate) could reasonably be expected to have a Material Adverse
Effect.

Section 3.07 Environmental Matters. Except as set forth on Schedule 3.07:

       (a)      each Loan Party (and each Non-Guarantor Subsidiary) and the conduct of the
Business is in compliance in all material respects with all applicable Environmental Laws;

        (b)    each Loan Party (and each Non-Guarantor Subsidiary), (i) holds or has applied
for all material Authorizations required under Environmental Laws (each of which is in full
force and effect) required for the conduct of the Business and any of its current operations or for
any property owned, leased or otherwise operated by it; and (ii) is in compliance in all material
respects with all Authorizations required under Environmental Law;

        (c)    to the knowledge of any Authorized Representative of any Loan Party (and each
Non-Guarantor Subsidiary), (x) there are no material pending Environmental Claims asserted
against any Loan Party (and each Non-Guarantor Subsidiary) or the Business and (y) no Loan
Party (and each Non-Guarantor Subsidiary) has received any written notice, claim or information
regarding, or otherwise has knowledge of, a past or threatened material Environmental Claim
asserted against any Loan Party (and each Non-Guarantor Subsidiary) or the Business, except for
such Environmental Claims that have been fully resolved;

        (d)    there are no outstanding consent decrees, orders, settlements or other material
agreements concerning any Loan Party (and each Non-Guarantor Subsidiary) or the Business
relating to compliance with or liability under Environmental Law;

       (e)     no Loan Party (and each Non-Guarantor Subsidiary) and, to the knowledge of any
Authorized Representative of any Loan Party, no other Person has Released Hazardous
Materials at, on, from or under any real property currently or formerly owned, leased or operated
by any Loan Party (and each Non-Guarantor Subsidiary) in a manner that would reasonably be
expected to result in a material liability of any Loan Party (and each Non-Guarantor Subsidiary)
pursuant to Environmental Laws; and

        (f)     each Loan Party (and each Non-Guarantor Subsidiary) has made available copies
of all significant reports, correspondence and other documents in its possession, custody or
control regarding compliance by any of the Loan Party (and each Non-Guarantor Subsidiary), or
potential liability of any of the Loan Party (and each Non-Guarantor Subsidiary) under
Environmental Laws or Authorizations required under Environmental Laws.



                                                59
US-DOCS\120330147.2120747417.14
             Case 21-10527-JTD       Doc 533-8        Filed 05/28/21   Page 86 of 203




Section 3.08 Compliance with Laws and Obligations. Subject to Section 3.07, each Loan Party
(and each Non-Guarantor Subsidiary) and the Business are in compliance with all Applicable
Laws applicable to the Borrower Group Members and the Business, except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

Section 3.09 Material Agreements; Bond Documents.

        (a)    As of the Tranche B Funding Date, eachEach Material Agreement is listed on
amended Schedule 3.09 attached toin existence on the Amendment No. 25 Effective Date is
listed on Schedule 3.09 (as such schedule may be updated in accordance with Section 11 of
Amendment No. 5). The copies of each of the Material Agreements so listed, and any
amendments thereto provided or to be provided by any Loan Party (and each Non-Guarantor
Subsidiary) to the Administrative Agent are, or when delivered will be, true and complete copies
of such agreements and documents. Except as permitted under Section 6.09 or disclosed in
accordance with Section 5.11, as of the Amendment No. 5 Effective Date, no termination event
has occurred under any Material Agreement, each Material Agreement is in full force and effect,
and no Loan Party (and each Non-Guarantor Subsidiary) has received any written notice of a
material default, expiration, breach or termination pursuant to any Material Agreement. Each
Loan Party (and each Non-Guarantor Subsidiary) is in compliance in all material respects with
the terms of the Material Agreements to which it is a party. To the knowledge of any Authorized
Representative of any Loan Party (and each Non-Guarantor Subsidiary), no Material
Counterparty is in default of any of its obligations under any Material Agreement other than
defaults which, individually or in the aggregate, could not reasonably be expected to be
materially adverse to the Borrower Group Members and/or the Lenders.

       (b)     The copies of each of the Bond Documents, and any amendments thereto
provided or to be provided by any Borrower Group Member to the Administrative Agent are, or
when delivered will be, true and complete copies of such agreements and documents. As of the
Closing Date and the Funding Date, no “Default,” “Event of Default” or similar term under any
Bond Document has occurred and is continuing.

Section 3.10 Intellectual Property; Licenses.

        (a)     Each Loan Party (and each Non-Guarantor Subsidiary) owns, or is licensed to
use, free and clear of all Liens except for Permitted Liens, all Intellectual Property necessary for
its business and that are necessary for the performance by it of its obligations under the
Transaction Documents to which it is a party, in each case, as to which the failure of such
Borrower Group Member to so own or be licensed could reasonably be expected to have a
Material Adverse Effect, and the use thereof by such Borrower Group Member does not, to the
knowledge of any Loan Party (and each Non-Guarantor Subsidiary), infringe in any material
respect upon the rights of any other Person.

        (b)     Each Loan Party (and each Non-Guarantor Subsidiary) has obtained the necessary
intellectual property licenses that the Borrower Group Members other than any Non-Guarantor
Subsidiary (and each Non-Guarantor Subsidiary) reasonably believe are required for the



                                                 60
US-DOCS\120330147.2120747417.14
             Case 21-10527-JTD        Doc 533-8       Filed 05/28/21    Page 87 of 203




Business, the absence of any of which could reasonably be expected to have a Material Adverse
Effect.

        (c)     With respect to each material license in or to Intellectual Property held by each
Loan Party (and each Non-Guarantor Subsidiary): (i) such license is valid and binding and in full
force and effect and represents the entire agreement between the respective licensor and licensee
with respect to the subject matter of such license; and (ii) such license will not cease to be valid
and binding and in full force and effect on terms identical to those currently in effect as a result
of the rights and interests granted herein, nor will the grant of such rights and interests constitute
a breach or default under such license or otherwise give the licensor or sublicensor a right to
terminate such license.

Section 3.11 Taxes. Except as specified on Schedule 3.11:

        (a)     each Loan Party (and each Non-Guarantor Subsidiary) has timely filed or caused
to be filed all material tax returns and reports required to have been filed by it and has paid, or
has caused to be paid, all material taxes required to have been paid by it, other than taxes that are
being contested in accordance with the Permitted Contest Conditions; and

      (b)     property owned by any Borrower Group Member is not the subject of any
temporary tax abatement or any other temporary tax reduction; and

        (c)    each Loan Party (and each Non-Guarantor Subsidiary) has been properly treated
as a disregarded entity or a partnership for U.S. federal income tax purposes.

Section 3.12 Disclosure.

       (a)     None of the written reports, financial statements, certificates or other written
information (other than Projections and information of a general economic or industry nature)
furnished by or on behalf of any Borrower Group Member to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or delivered hereunder (as modified
or supplemented by other written information so furnished), taken as a whole, contains any
material misstatement of fact or omits to state any material fact necessary to make such
statements therein (when taken as a whole), in the light of the circumstances under which they
were made, not materially misleading.

        (b)     Statements, estimates, forecasts and projections regarding the Borrower Group
Members and the future performance of the Business or other expressions of view as to future
circumstances (including the initial Operating Budget) that have been made available to any
Secured Party by or on behalf of any Borrower Group Member or any of its representatives or
Affiliates (collectively, “Projections”) have been prepared in good faith based upon assumptions
believed to be reasonable at the time of preparation thereof; provided that it is understood and
acknowledged that such Projections are based upon a number of estimates and assumptions and
are subject to business, economic and competitive uncertainties and contingencies, that actual
results during the period or periods covered by any such Projections may differ from the
projected results and such differences may be material and that, accordingly, no assurances are
given and no representations, warranties or covenants are made that any of the assumptions are


                                                 61
US-DOCS\120330147.2120747417.14
             Case 21-10527-JTD       Doc 533-8       Filed 05/28/21    Page 88 of 203




correct, that such Projections will be achieved or that the forward-looking statements expressed
in such Projections will correspond to actual results.

Section 3.13 Solvency. (a) The Borrower Group Members, on a consolidated basis, are, and
(b) each Loan Party individually is, in each case, Solvent.

Section 3.14 Regulatory Restrictions on the Loan. Each Loan Party is not required to be
registered as an “investment company” within the meaning of the Investment Company Act of
1940 of the United States (including the rules and regulations thereunder), as amended.

Section 3.15 Title; Security Documents.

       (a)     Each Loan Party owns and has good, legal and defensible title to the property
purported to be covered by the Security Documents to which it is party, free and clear of all
Liens other than Permitted Liens.

         (b)    The provisions of the Security Documents to which any Loan Party is a party that
have been delivered on or prior to the date this representation is made are, effective to create, in
favor of the Collateral Agent for the benefit of the Secured Parties, a legal, valid and enforceable
first-priority (subject only to Permitted Liens) Lien on and security interest in all of the
Collateral (other than any Vehicles) purported to be covered thereby, and all necessary
recordings and filings have been or will concurrently be made in all necessary public offices
(other than with respect to any Vehicles), and all other necessary and appropriate action has been
taken, so that the security interest created by each Security Document is a first-priority (subject
only to Permitted Liens) perfected Lien on and security interest in all right, title and interest of
such Loan Party in the Collateral purported to be covered thereby (other than any Vehicles),
prior and superior to all other Liens other than Permitted Liens.

Section 3.16 ERISA.

       (a)    No ERISA Event has occurred or is reasonably expected to occur which has or
could reasonably be expected to have a Material Adverse Effect. Each Pension Plan has
complied in all material respects with the applicable provisions of ERISA and the Code.
No termination of a Pension Plan has occurred resulting in any liability that has remained
underfunded and no Lien against any Loan Party or any of its ERISA Affiliates in favor of the
PBGC or a Pension Plan has arisen during the five-year period prior to the date hereof.

        (b)    None of the Loan Party (and each Non-Guarantor Subsidiary) has incurred any
obligation which has or could reasonably be expected to have a Material Adverse Effect on
account of the termination or withdrawal from any Foreign Plan.

Section 3.17 Insurance. Except as set forth in Schedule 3.17, all insurance policies required to
be obtained by the Borrower Group Members other than any Non-Guarantor Subsidiary (and
each Non-Guarantor Subsidiary) pursuant to Section 5.06 and under any Material Agreement, if
any, have been obtained and are in full force and effect as required under Section 5.06 and all
premiums then due and payable thereon have been paid in full. No Loan Party (and each Non-
Guarantor Subsidiary) has received any notice from any insurer that any insurance policy has


                                                62
US-DOCS\120330147.2120747417.14
              Case 21-10527-JTD     Doc 533-8       Filed 05/28/21   Page 89 of 203




ceased to be in full force and effect or claiming that the insurer’s liability under any such
insurance policy can be reduced or avoided.

Section 3.18 Use of Proceeds. The proceeds the Loans on the Initial Funding Date will be used
solely in accordance with, and solely for the purposes contemplated by, Section 5.13. No part of
the proceeds of any Loan and other extensions of credit hereunder will be used, either directly or
indirectly, by any Borrower Group Member to purchase or carry any Margin Stock (as defined in
Regulation U) or to extend credit to others for the purpose of purchasing or carrying any Margin
Stock or for any purpose that entails a violation of any of the regulations of the Board.

Section 3.19 Membership Interests and Related Matters.

        (a)      The only member of CL Intermediate Holdco is the Borrower.

       (b)    Other than as set forth on Schedule 3.19(b), no Loan Party has any Subsidiaries
and no Loan Party owns any equity interest in, or otherwise Controls any Voting Stock of or has
any ownership interest in, any Person.

        (c)    All of the membership interests in the Borrower and each Guarantor have been
duly authorized and validly issued in accordance with its operating agreement and any other
constitutive documents, are fully paid and non-assessable (subject to the applicable Loan Parties’
obligation to contribute capital to another Loan Party, in accordance with the terms of such Loan
Party’s governing documents) and free and clear of all Liens. Other than as contemplated herein
in connection with the Lender Warrant, neither the Borrower nor any Guarantor has outstanding
any securities convertible into or exchangeable for any of its membership interests in or any
rights to subscribe for or to purchase, or any warrants or options for the purchase of, or any
agreements providing for the issuance (contingent or otherwise) of, or any calls, commitments or
claims of any character relating to any such membership interests (except as expressly provided
for or permitted herein or in the Security Documents).

Section 3.20 [Reserved].

Section 3.21 No Agreements with Affiliates. Schedule 3.21 sets forth any and all agreements,
transactions or series of related transactions among, on one hand, one or more Loan Parties, and
on the other hand, one or more Affiliates of a Loan Party (other than the Loan Parties), in each
case, that involve payment of more than $50,000.

Section 3.22 No Bank Accounts. No Loan Party maintains any accounts other than the
Collateral Accounts and Excluded Accounts.

Section 3.23 No Default or Event of Default. No Default or Event of Default has occurred and
is continuing.

Section 3.24 Foreign Assets Control Regulations.

      (a)     None of the Borrower Group Members, and none of their respective, principals,
owners, officers or directors, or, to any of the Loan Parties’ knowledge, their respective


                                               63
US-DOCS\120330147.2120747417.14
             Case 21-10527-JTD       Doc 533-8       Filed 05/28/21   Page 90 of 203




Affiliates or agents (i) is a Sanctioned Person; or (ii) engages in any dealings or transactions in
or with a Sanctioned Country or that are otherwise prohibited by Sanctions.

       (b)   Each of the Borrower Group Members maintains reasonable policies and
procedures to ensure compliance with Sanctions, Anti-Corruption Laws and Anti-Money
Laundering Laws (as such compliance is required under this Agreement).

      (c)     Each of the Borrower Group Members and their respective officers, directors,
employees and, to the Borrower Group Members’ knowledge, agents are in compliance with
Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions.

        (d)    No part of the proceeds of the Loans will be used, directly or indirectly (i) in
violation of the FCPA, Anti-Money Laundering Laws or Sanctions or (ii) to offer or make
payments or to take any other action that would constitute a violation, or implicate any Lender,
Administrative Agent, Collateral Agent or their respective Affiliates in a violation, of Anti-
Corruption Laws.

        (e)     Each of the Borrower Group Members has disclosed all facts known to it
regarding (a) all claims, damages, liabilities, obligations, losses, penalties, actions, judgment,
and/or allegations of any kind or nature that are asserted against, paid or payable by such Person,
any of its Affiliates or any of its representatives in connection with non-compliance with Anti-
Corruption Laws, Sanctions or Anti-Money Laundering Laws by such Person, and (b) any
investigations involving possible non-compliance with Anti-Corruption Laws, Sanctions or Anti-
Money Laundering Laws by such Person or such Affiliate or such representative. No proceeding
by or before any Governmental Authority involving any Borrower Group Member with respect
to Anti-Corruption Laws, Sanctions or Anti-Money Laundering Laws is pending or, to the
knowledge of the Borrower Group Members, threatened.

Section 3.25 Commercial Activity; Absence of Immunity. Each Loan Party is subject to civil
and commercial law with respect to its obligations under the Transaction Documents, and the
making and performance of the Transaction Documents by the Loan Parties constitute private
and commercial acts rather than public or governmental acts. The Loan Parties are not entitled
to any immunity on the ground of sovereignty or the like from the jurisdiction of any court or
from any action, suit, setoff or proceeding, or the service of process in connection therewith,
arising under the Financing Documents.

                                          ARTICLE IV

                                          CONDITIONS

Section 4.01 Conditions to the Closing Date. The occurrence of the Closing Date, the
effectiveness of this Agreement and the obligations of each Agent and each Lender hereunder
are subject to the receipt by the Administrative Agent (except as set forth otherwise below) of
each of the following documents, and the satisfaction of the conditions precedent set forth
below, each of which must be satisfied to the reasonable satisfaction of the Administrative Agent
(unless waived in accordance with Section 10.02):



                                                64
US-DOCS\120330147.2120747417.14
             Case 21-10527-JTD         Doc 533-8       Filed 05/28/21   Page 91 of 203




        (a)    Execution of Certain Financing Documents. This Agreement, the Loan Discount
Letters and the Agent Reimbursement Letter shall have been duly executed and delivered by
each of the Loan Parties, Agent and Lenders intended to be parties thereto and shall be in full
force and effect.

       (b)     Corporate Documents. The following documents, each certified as of the Closing
Date as indicated below:

                (i)      copies of the Organizational Documents, together with any amendments
        thereto, of each Loan Party and a certificate of good standing or its equivalent (if any) for
        the applicable jurisdiction for each such party (in each case such good standing
        certificate or its equivalent dated no more than ten (10) days prior to the Closing Date);

                (ii)      an Officer’s Certificate of each Loan Party dated as of the Closing Date,
        certifying:

                    (A)     that attached to such certificate is a true and complete copy of the
Organizational Documents referred in clause (i) above for such Person;

                     (B)    that attached to such certificate is a true and complete copy of
resolutions duly adopted by the board of directors, member(s), partner(s) or other authorized
governing body of such Person authorizing the transactions contemplated by the Financing
Documents, and that such resolutions or other evidence of authority have not been modified,
rescinded or amended and are in full force and effect;

                      (C)    that the certificate of incorporation, certificate of formation,
charter or other Organizational Documents (as the case may be) referred in clause (i) above for
such Person has not been amended since the date of the certification furnished pursuant to clause
(i) above;

                          (D)    as to the incumbency and specimen signature of each officer,
member or partner (as applicable) of such Person executing the Financing Documents to which
such Person is or is intended to be a party (and each Lender may conclusively rely on such
certificate until it receives notice in writing from such Person); and

                        (E)    as to the qualification of such Person to do business in each
jurisdiction where its operations require qualification to do business and as to the absence of any
pending proceeding for the dissolution or liquidation of such Person.

        (c)    Material Agreements and Bond Documents. A copy of each of the Material
Agreements and the Bond Documents executed as of the Closing Date and any amendments
thereto shall have been made available to the Administrative Agent and the Lenders for their
review.

       (d)    Authorizations. All material Authorizations required under any Applicable Law
to be issued to, assigned to, or otherwise assumed by any Loan Party and necessary for (i)
conduct of the Business or (ii) the execution, delivery and performance by such Loan Party of
the Transaction Documents to which it is a party, other than, in each case, Authorizations that

                                                  65
US-DOCS\120330147.2120747417.14
              Case 21-10527-JTD     Doc 533-8        Filed 05/28/21   Page 92 of 203




are not currently necessary and are obtainable in the ordinary course of business, (A) have been
duly obtained and, to the knowledge of Borrower, validly issued, (B) are in full force and effect
and not subject to any pending or, to the knowledge of Borrower, threatened, appeal or legal
proceeding that could reasonably be expected to result in a material adverse modification to or
withdrawal, cancellation, suspension or revocation of such Authorization, (C) are issued to,
assigned to, or otherwise assumed by, a Loan Party (or such Loan Party is entitled to the benefit
thereof), (D) are free from any unsatisfied condition the failure of which to satisfy could
reasonably be expected to have a Material Adverse Effect and (E) with respect to such
Authorizations, all applicable statutory, judicial and administrative review periods have expired.

       (e)    Operating Budget. A copy of the current Operating Budget in substantially the
form presented prior to the Closing Date.

        (f)     Regulatory Information. Each Lender shall have received all documentation and
other written information required by under applicable anti-money laundering rules and
regulations, including the USA PATRIOT Act.

       (g)     Representations and Warranties. The representations and warranties of each of
the Loan Parties set forth in the Financing Documents shall be true and correct in all material
respects on and as of the Closing Date (except where already qualified by materiality or Material
Adverse Effect, in which case, in all respects).

        (h)    No Default or Event of Default; No Material Adverse Effect. No Default or
Event of Default shall have occurred and be continuing on, or shall result as a result of the
transactions contemplated to occur on, the Closing Date. As of the Closing Date, no
development, event or circumstance that has had or could reasonably be expected to have a
Material Adverse Effect shall have occurred and be continuing, or shall result as a result of the
transactions contemplated to occur on the Closing Date.

        (i)  Officer’s Certificate. An Officer’s Certificate of the Borrower dated as of the
Closing Date certifying that each of the conditions set forth in this Section 4.01 have been
satisfied.

        The Parties hereto acknowledge and agree that the Closing Date occurred on August 2,
2019.

        Section 4.02 Conditions to the Initial Funding Date. The occurrence of the Initial
Funding Date and each Lender’s obligations to make the Loans pursuant to Section 2.01 on such
date are subject to the receipt by the Administrative Agent (except as set forth otherwise below)
of each of the following documents, and the satisfaction of the conditions precedent set forth
below, each of which must be satisfied to the reasonable satisfaction of the Administrative Agent
(unless waived in accordance with Section 10.02):

        (a)      Financing Documents; VCOC Matters; Warrants; Bond Documents.

               (i)    Each of the Security Agreement, a Control Agreement relating to each
        Collateral Account, the Subordination Agreements and each other Financing Document


                                                66
US-DOCS\120330147.2120747417.14
              Case 21-10527-JTD      Doc 533-8        Filed 05/28/21   Page 93 of 203




        shall have been duly executed and delivered by each of the Loan Parties, Agent and
        Lenders intended to be parties thereto and shall be in full force and effect.

               (ii)    A strategic committee observer rights agreement containing such terms as
        will permit each of the Lenders to qualify as a “venture capital operating company”
        within the meaning of Department of Labor Regulation 29 C.F.R. Section 2510.3-101,
        dated as of the Initial Funding Date, substantially in the form attached hereto as Exhibit
        H (the “Observer Rights Agreement”).

                (iii)   The Lender Warrants shall have been duly executed and delivered by each
        of the parties thereto.

        (b)    Payoff Letters. The Administrative Agent shall have received payoff letters with
respect to the ABL Credit Agreement and the Term Loan Credit Agreement, together with such
UCC termination statements as shall be requested by the Administrative Agent, in each case, in
form and substance satisfactory to the Administrative Agent.

        (c)    Fees and Expenses. The Borrower has arranged for payment on such Funding
Date (including arrangement for payment out of the proceeds of Loan to be made on such
Funding Date in accordance with Section 5.13) of all reasonable and documented out-of-pocket
fees, reimbursements and expenses then due and payable pursuant to the Financing Documents.

       (d)    Funds Flow Memorandum. The Funds Flow Memorandum, which shall be in
form and substance satisfactory to the Administrative Agent in its sole and absolute discretion.

       (e)     Establishment of Accounts. Evidence that each of the Collateral Accounts
described in clauses (a) through (c) of the definition thereof has been established.

        (f)      Security Documents and Collateral Perfection Matters.

               (i)     The Security Documents shall have been duly executed and delivered by
        the Persons intended to be parties thereto and shall be in full force and effect.

                (ii)    The security interests in and to the Collateral intended to be created under
        the Security Documents shall have been created in favor of the Collateral Agent for the
        benefit of the Secured Parties, are in full force and effect and the necessary notices,
        consents, acknowledgments, filings, registrations and recordings to preserve, protect and
        perfect the security interests in the Collateral have been made immediately prior to the
        Initial Funding Date such that the security interests granted in favor of the Collateral
        Agent for the benefit of the Secured Parties are filed, registered and recorded and will
        constitute a first priority (subject to Permitted Liens), perfected security interest in the
        Collateral free and clear of any Liens, other than Permitted Liens, and all related
        recordation, registration and/or notarial fees of such Collateral have been paid to the
        extent required.

                 (iii)  Appropriately completed UCC financing statements (Form UCC-1) or
        UCC financing statement amendments (Form UCC-3), which have been duly authorized
        for filing by the appropriate Person, naming the Loan Parties as debtors and Collateral

                                                 67
US-DOCS\120330147.2120747417.14
              Case 21-10527-JTD      Doc 533-8       Filed 05/28/21   Page 94 of 203




        Agent as secured party, in form appropriate for filing under each jurisdiction as may be
        necessary to perfect the security interests purported to be created by the Security
        Documents, covering the applicable Collateral.

                (iv)    Copies of UCC, judgment lien, tax lien and litigation lien search reports,
        which reports will be for the period between the Closing Date and a recent date
        acceptable to the Administrative Agent in its sole and absolute discretion, listing all
        effective financing statements that name any Loan Party as debtor and that are filed in the
        jurisdictions in which the UCC-1 financing statements will be filed in respect of the
        Collateral, none of which shall cover the Collateral except to the extent evidencing
        Permitted Liens.

               (v)     Appropriately completed copies of all other recordings and filings of, or
        with respect to, the Security Documents as may be requested by Collateral Agent and
        necessary to perfect the security interests purported to be created by the Security
        Documents.

                (vi)   Subject to Section 5.21(b), the Collateral Agent shall be satisfied with
        arrangements to receive all certificates representing the shares of Capital Stock
        constituting “certificated securities” under the UCC that are pledged pursuant to the
        Security Agreement, together with an undated stock power for each such certificate
        executed in blank by a duly Authorized Representative of the Borrower.

               (vii) Evidence that all other actions requested by Collateral Agent and
        necessary to perfect and protect the security interests purported to be created by the
        Security Documents entered into on or prior to the Initial Funding Date have been taken
        immediately prior to the Initial Funding Date.

        (g)      Insurance Deliverables.

                (i)    The Borrower shall have obtained the insurance required to be in effect
        under Section 5.06 and such insurance shall be in full force and effect, and the Borrower
        shall have furnished the Administrative Agent with certificates signed by the insurer or
        an agent authorized to bind the insurer, together with loss payee endorsements in favor of
        the Collateral Agent, evidencing such insurance, identifying underwriters, the type of
        insurance, the insurance limits and the policy terms, and stating that such insurance (x)
        is, in each case, in full force and effect and (y) complies with Section 5.06 and that all
        premiums then due and payable on such insurance have been paid.

               (ii)     Reasonably satisfactory evidence that the Borrower has in place insurance
        required to be in effect under Section 5.06.

       (h)    Opinions of Counsel. Written opinions (dated the Initial Funding Date and
addressed to the Administrative Agent, the Lenders and the Collateral Agent) of Reed Smith
LLP, special New York counsel to the Loan Parties.




                                                68
US-DOCS\120330147.2120747417.14
              Case 21-10527-JTD       Doc 533-8        Filed 05/28/21   Page 95 of 203




      The Parties hereto acknowledge and agree that the Initial Funding Date occurred on
August 2, 2019, and that all conditions precedent thereto were either satisfied or permanently
waived.

        Section 4.03 Conditions to Each Funding Date. The occurrence of each Funding Date
(including the Initial Funding Date and the Second Funding Date) and each Lender’s obligations
to make the Loans pursuant to Section 2.01 on such date are subject to the satisfaction of the
conditions precedent set forth below, each of which must be satisfied to the reasonable
satisfaction of the Administrative Agent (unless waived in accordance with Section 10.02):

        (a)      Documents. Administrative Agent shall have received:

               (i)      To the extent not previously delivered, a copy of each Bond Document,
        including all schedules, exhibits, attachments, supplements and amendments thereto shall
        have been delivered to the Administrative Agent.

               (ii)    Any amendment to any Material Agreement or any Material Agreement
        executed after the Closing Date shall have been delivered to the Administrative Agent.

               (iii)   A Borrowing Request in accordance with Section 2.01(cf), executed and
        delivered by an Authorized Representative of the Borrower.

               (iv)   To the extent requested by any Lender prior to such Funding Date
        pursuant to Section 2.04(b), a duly executed Note or Notes, as applicable, dated such
        Funding Date, payable to such Lender in a principal amount equal to such Lender’s Loan.

                 (v)    An Officer’s Certificate of the Borrower, dated as of such Funding Date,
        certifying that each of the conditions set forth in this Section 4.03 (and, in the case of the
        Initial Funding Date, Section 4.02) has been satisfied.

        (b)    Fees and Expenses. The Borrower has arranged for payment on such Funding
Date (including arrangement for payment out of the proceeds of Loan to be made on such
Funding Date in accordance with Section 5.13) of all reasonable and documented out-of-pocket
fees, reimbursements and expenses then due and payable pursuant to the Financing Documents.

        (c)     Representations and Warranties. The representations and warranties of each Loan
Party set forth in the Financing Documents shall be true and correct in all material respects on
and as of such Funding Date (except where already qualified by materiality or Material Adverse
Effect or in the case of any representation and warranty in Section 3.13, in all respects).

        (d)    No Default or Event of Default; No Material Adverse Effect. No Default or
Event of Default shall have occurred and be continuing on, or shall result as a result of the
transactions contemplated to occur on, such Funding Date. As of such Funding Date, no
development, event or circumstance that has had or would reasonably be expected to have a
Material Adverse Effect shall have occurred and be continuing, or shall result from the
transactions contemplated to occur on such Funding Date.



                                                  69
US-DOCS\120330147.2120747417.14
             Case 21-10527-JTD       Doc 533-8        Filed 05/28/21   Page 96 of 203




      (e)    Use of Proceeds. The Administrative Agent and the Borrower shall have
mutually agreed on the use of proceeds of the Loans made on such Funding Date.Tranche
C Loans. Solely with respect to the Tranche C Funding Date (other than the Tranche C
Funding Date occurring on the Amendment No. 5 Effective Date):

              (i)    The Tranche C Lenders shall have approved (in their sole discretion)
        the making of Tranche C Loans on the requested Tranche C Funding Date.

               (ii)   To the extent the use of proceeds of Tranche C Loans is not in
        accordance with, or not contemplated by, Schedule 5.13(c), the Tranche C Lenders
        shall consented to the use of proceeds of the Tranche C Loans made on the
        requested Tranche C Funding Date.

Section 4.04 Satisfaction of Conditions. Except to the extent that Borrower has disclosed in
the Borrowing Request that an applicable condition specified in Section 4.01 4.02, or 4.03 will
not be satisfied as of the Closing Date or applicable Funding Date, as applicable, Borrower shall
be deemed to have made a representation and warranty as of such time that the conditions
specified in such Section have been satisfied. No such disclosure by Borrower that a condition
specified in Section 4.01 4.02, or 4.03, as applicable, will not be satisfied as of Closing Date or
the applicable Funding Date, as applicable, shall affect the right of each Lender not to make the
Loans requested to be made by it if such condition has not been satisfied at such time.

                                           ARTICLE V

                                  AFFIRMATIVE COVENANTS

        Each Loan Party hereby agrees that, from and after the Closing Date until the Discharge
Date:

Section 5.01 Corporate Existence; Etc. Each Borrower Group Member shall at all times
preserve and maintain in full force and effect (a) its existence as a corporation or a limited
liability company, as applicable, (b) its good standing under the laws of the jurisdiction of its
organization, and (c) its qualification to do business and its good standing in each jurisdiction in
which the character of properties owned by it or in which the transaction of its business as
conducted or proposed to be conducted makes such qualification necessary.

Section 5.02 Conduct of Business. Each Borrower Group Member shall operate, maintain and
preserve or cause to be operated, maintained and preserved, the Business in accordance in all
material respects with the requirements of the Material Agreements to which it is a party and in
compliance, in all material respects, with Applicable Laws and Authorizations by Governmental
Authorities and the terms of its insurance policies.

Section 5.03 Compliance with Laws and Obligations.

       (a)    Each Borrower Group Member shall comply in all material respects with
applicable Environmental Laws, including occupational health and safety regulations, and all
other Applicable Laws and Authorizations. Each Borrower Group Member shall comply with
and perform its respective contractual obligations in all material respects, and enforce against

                                                 70
US-DOCS\120330147.2120747417.14
             Case 21-10527-JTD        Doc 533-8       Filed 05/28/21    Page 97 of 203




Material Counterparties their respective material contractual obligations in all material respects,
under each Material Agreement to which it is a party. Each Borrower Group Member shall not
violate applicable Sanctions, Anti-Money Laundering Laws, the FCPA or any other Anti-
Corruption Laws and shall not undertake or cause to be undertaken any Anti-Corruption
Prohibited Activity.

Section 5.04 Governmental Authorizations. Each Borrower Group Member shall obtain,
preserve and maintain in full force and effect (or where appropriate, renew in a timely manner),
or cause to be obtained and maintained in full force and effect all material Authorizations
(including all material Authorizations required by Environmental Law) required under any
Applicable Law for (i) conduct of the Business or (ii) the execution, delivery and performance
by such Loan Party of the Transaction Documents to which it is a party, in each case, at or
before the time the relevant Authorization becomes necessary for such purposes.

Section 5.05 Maintenance of Title. Each Borrower Group Member shall maintain (a) good
title to the property owned by such Borrower Group Member necessary for the conduct of the
Business free and clear of Liens, other than Permitted Liens; (b) legal and valid and subsisting
leasehold interests to the properties leased by such Borrower Group Member necessary for the
conduct of the Business, free and clear of Liens, other than Permitted Liens and (c) legal and
valid possessory rights to the properties possessed and not otherwise held in fee or leased by
such Borrower Group Member necessary for the conduct of the Business.

Section 5.06 Insurance.

        (a)     Each Loan Party shall maintain insurance with insurance companies rated A- (or
the then equivalent grade) or better, with a minimum size rating of VII (or the then equivalent
grade) by A.M. Best Company (or an equivalent rating by another nationally recognized
insurance rating agency of similar standing if A.M. Best Company shall no longer publish its
Best’s Credit Ratings or if S&P shall no longer publish its ratings for insurance companies, as
the case may be) or other insurance companies of recognized responsibility satisfactory to the
Administrative Agent against at least such risks and in at least such amounts as are customarily
maintained by prudent similar businesses and as may be required by Applicable Law and as are
required by the Material Agreements and/or Security Documents. All such insurance shall, (a)
provide that no cancellation or material modification thereof shall be effective until at least thirty
(30) days (or, in the case of cancellation for non-payment of premiums, ten (10) days) after
receipt by the Administrative Agent of written notice thereof, (b) in the case of any liability
insurance and property insurance, name the Collateral Agent and the Secured Parties as an
additional insured party thereunder and (c) in respect of any such policy relating to the Property
of the Loan Parties, in the case of each casualty insurance policy, name the Collateral Agent as
lender’s loss payee. On the Closing Date and from time to time thereafter deliver to the
Administrative Agent upon its reasonable request information in reasonable detail as to the
insurance then in effect, stating the names of the insurance companies, the amounts and rates of
the insurance, the dates of the expiration thereof and the properties and risks covered thereby.

       (b)     Each Loan Party shall maintain (or cause to be maintained) the insurance required
to be maintained pursuant to the Material Agreements in accordance with the terms of the same.



                                                 71
US-DOCS\120330147.2120747417.14
             Case 21-10527-JTD      Doc 533-8        Filed 05/28/21   Page 98 of 203




        (c)     The applicable Loan Party shall instruct the relevant insurers to pay Loss
Proceeds of the insurance policies provided or obtained by or on behalf of the Loan Parties
directly to the Borrower Account (Springing). If any Loss Proceeds that are required under the
preceding sentence to be paid to the Borrower Account (Springing) are received by any other
Loan Party, such Loss Proceeds shall be received in trust for the Collateral Agent, shall be
segregated from other funds of the recipient, and shall be forthwith paid into the Borrower
Account (Springing) in the same form as received (with any necessary endorsement).

Section 5.07 Keeping of Books. Each Loan Party shall maintain an accounting and control
system, management information system and books of account and other records, which together
adequately reflect truly and fairly the financial condition of such Loan Party and the results of
operations in accordance with GAAP and all Applicable Laws.

Section 5.08 Access to Property/Records. Each Loan Party shall permit (i) officers and
designated representatives of the Administrative Agent to visit and inspect any of its properties
accompanied by officers or designated representatives of such Loan Party and (ii) officers and
designated representatives of the Administrative Agent to examine and make copies of the books
of record and accounts of such Loan Party (provided that such Loan Party shall have the right to
be present) and discuss the affairs, finances and accounts of such Loan Party with the chief
financial officer, the chief operating officer and the chief executive officer of such Loan Party
(subject to reasonable requirements of safety and confidentiality, including requirements
imposed by Applicable Law or by contract), in each case, with at least three (3) Business Days
advance notice to such Loan Party and during normal business hours of such Loan Party;
provided that, such Loan Party shall not be required to reimburse the Administrative Agent for
more than one inspection per calendar year as long as no Event of Default has occurred.

Section 5.09 Taxes.

        (a)     Each Loan Party shall pay and discharge, before the same shall become
delinquent, all material Taxes imposed upon it or upon its property to the extent required under
the Transaction Documents to which such Loan Party is a party or under Applicable Law that, if
unpaid, might become a Lien (other than a Permitted Lien of the type referenced in clause (a)(i)
of the definition of Permitted Lien) upon its property; provided that such Loan Party shall not be
required to pay or discharge any such Tax for so long as such Loan Party satisfies the Permitted
Contest Conditions in relation to such tax, assessment, charge or claim.

        (b)    No Loan Party shall make an election pursuant to Treasury Regulations Section
301.7701-3(c) to be treated as an association taxable as a corporation for U.S. federal income tax
purposes or take any other action inconsistent with such Loan Party’s status as an entity treated
as a partnership or disregarded for U.S. federal income tax purposes.

Section 5.10 Financial Statements; Other Reporting Requirements. Each Loan Party shall, or
cause the applicable Non-Guarantor Subsidiary to, furnish to the Administrative Agent:

       (a)     as soon as available and in any event within thirty (30) days after the end of each
calendar month, a monthly report containing (i) such detailed information as Borrower
customarily relies upon to monitor the operational performance (including commercial updates)


                                                72
US-DOCS\120330147.2120747417.14
             Case 21-10527-JTD        Doc 533-8       Filed 05/28/21    Page 99 of 203




of the Borrower Group Members, (ii) information on the financial performance of the Borrower
Group Members and (iii) other key business performance indicators, in the form attached hereto
as Exhibit F; provided that, for the report delivered under this clause (a) related to the end of
each fiscal quarter, the Borrower shall delivery such report within forty-five (45) days after the
end of such fiscal quarter;

        (b)     as soon as available and in any event within thirty (30) days after the end of each
calendar month, commencing with the partial calendar month during which the Closing Date
occurs, monthly unaudited consolidated financial statements of the Borrower Group Members,
including the unaudited consolidated balance sheet as of the end of such calendar month and the
related unaudited statements of income, retained earnings and cash flows for such calendar
month and for the portion of such fiscal year ending on the last day of such calendar month, all
in reasonable detail; provided that, for the financial statements delivered under this clause (b)
related to the end of each fiscal quarter, the Borrower shall delivery such financial statements
within this forty-five (45) days after the end of such fiscal quarter;

        (c)     as soon as available and in any event within one hundred fifty (150) days after the
end of each fiscal year (or, in the case of the fiscal year ending December 31, 2019, on or prior
to September 8, 2020), commencing with fiscal year ending on December 31, 2019, audited
consolidated financial statements for such fiscal year for the Borrower Group Members,
including therein the consolidated balance sheet as of the end of such fiscal year and the related
statements of income, retained earnings and cash flows for such year, and the respective
directors’ and auditors’ reports, all in reasonable detail and accompanied by customary
management discussion and analysis and an audit opinion thereon by the Independent Auditor,
which opinion shall state that said financial statements present fairly, in all material respects, the
financial position of the Borrower Group Members, as the case may be, at the end of, and for,
such fiscal year in accordance with GAAP;

       (d)      at the time of the delivery of the financial statements under Section 5.10(b) or (c)
above, a certificate of an Authorized Representative of Borrower (i) certifying that such financial
statements fairly present in all material respects the financial condition and results of operations
of the Borrower Group Members on the dates and for the periods indicated in accordance
with GAAP, subject, in the case of interim financial statements, to the absence of footnotes and
normally recurring year-end adjustments, (ii) certifying that no Default or Event of Default has
occurred and is continuing, or if a Default or Event of Default has occurred and is continuing, a
statement as to the nature thereof and (iii) certifying and providing calculations for the Leverage
Ratio as of such date (such certificate, the “Compliance Certificate”);

        (e)     within thirty (30) days after each annual policy renewal date, a certificate of an
Authorized Representative of the Borrower certifying that the insurance requirements of
Section 5.06 have been implemented and are being complied with by the Loan Parties and on or
prior to the expiration of each policy required to be maintained pursuant to Section 5.06,
certificates of insurance with respect to each renewal policy and each other insurance policy
required to be in effect under this Agreement that has not previously been furnished to the
Administrative Agent under this Agreement. If at any time requested by the Administrative




                                                 73
US-DOCS\120330147.2120747417.14
              Case 21-10527-JTD      Doc 533-8      Filed 05/28/21      Page 100 of 203




Agent, the Borrower shall deliver to the Administrative Agent a duplicate of any policy of
insurance required to be in effect under this Agreement;

       (f)     within forty-five (45) days following the end of each fiscal quarter, an
environmental, social and governance report in respect of the applicable fiscal year in the form
attached hereto as Exhibit J;

       (g)    within three (3) Business Days following delivery of any financial statements,
operating or construction reports and/or any other material notices or reporting information as
required under the Bond Documents or any Permitted Revolving Facility, a copy of such
document, notice or information delivered in connection with the Bond Documents, any
Permitted Revolving Facility, as applicable; and

       (h)     within five (5) Business Days of the end of each calendar month, in electronic
format, an itemized summary of all withdrawals from the Collateral Accounts made during such
calendar month.

Section 5.11 Notices. The Loan Parties shall, or cause the applicable Non-Guarantor
Subsidiary to promptly (and, unless a subsection of this Section 5.11 is expressly made subject to
another time period, within five (5) Business Days) upon an Authorized Representative of any
Loan Party obtaining knowledge thereof (or as otherwise provided in the case of clauses (a) and
(h) below), give notice to the Administrative Agent of:

        (a)     within five (5) Business Days after the earlier of (i) an Authorized Representative
of any Borrower Group Member obtaining knowledge thereof and (ii) receipt of any notice
thereof, the occurrence of any material default under any Material Agreements;

      (b)      within ten (10) Business Days of any documents becoming available, any
agreement or transaction (or series of related transactions) entered into with an Affiliate of a
Loan Party (that is not a Loan Party) with a value in excess of $500,000 over the term of such
agreement or transaction (or series of related transactions);

        (c)    as soon as available, but in any event within two (2) days of any sale or proposed
sale of Amcor Receivables, reports of all sales and proposed sales of such Amcor Receivables, in
each case specifying the dollar amount thereof and the account debtor with respect thereto;

        (d)      [Reserved];

       (e)     within ten (10) Business Days of any documents becoming available, true and
complete copies of any amendment of any Material Agreement and of any Material Agreements
executed after the Closing Date;

        (f)    any Investments made by any Loan Party in a Non-Guarantor Subsidiary, to the
extent not permitted by this Agreement; and

        (g)    (x) the sale, lease, transfer or other Disposition of, in one transaction or a series of
transactions, all or any part of the property of the Borrower Group Members in excess of
$500,000 in the aggregate per calendar year and (y) the entry of any contract contemplated by,

                                                  74
US-DOCS\120330147.2120747417.14
              Case 21-10527-JTD      Doc 533-8      Filed 05/28/21     Page 101 of 203




and any Disposition pursuant to, Section 6.07(e)(iii) (including the fair market value of any such
Disposition).;

        (h)    notice received by it with respect to the cancellation of, adverse change in, or
default under, any insurance policy required to be maintained in accordance with Section 5.06;

        (i)    the filing or commencement of any litigation, investigation, action or proceeding
(including any Environmental Claim) of or before any court, arbitrator or Governmental
Authority against or affecting any Borrower Group Member or the Business (x) in which the
amount involved is in excess of $1,250,000, (y) has resulted in or, if adversely determined,
could reasonably be expected to result in a Material Adverse Effect or (z) which relates to a
material Authorization (including all material Authorizations required by Environmental
Law) necessary for the Business;;

        (j)      the occurrence of a Default or an Event of Default;

       (k)     the occurrence of any ERISA Event, together with a written notice setting forth
the nature thereof and the action, if any, that such Loan Party or ERISA Affiliate proposes to
take with respect thereto;

      (l)    no later than five (5) Business Days prior to the execution and delivery thereof
(which period may be shortened in any instance at Administrative Agent’s discretion), any
amendment thereof, notice of any amendment to any Material Agreement that is an offtake
agreement;

        (m)     within five (5) days of delivery, copies of all statements, reports and notices
(including board kits) made available to Borrower’s employees, Equity Shareholders or its
Board of Directors; provided that, with respect to any materials made available to its Board
of Directors, any such material may be redacted by Borrower to exclude information relating to
the Lenders (including Borrower’s strategy regarding the Loans) or any material that Borrower
determines in good faith, upon advice of counsel, the exclusion of which is reasonably necessary
to preserve attorney-client privilege or to protect highly confidential proprietary information
of any Borrower Group Member; and;

       (n)    within fivethree (53) days of delivery or receipt, copies of all material notices
(including but not limited to all formal correspondence and all correspondence relating to
any defaults or potential or anticipated litigation) delivered or received in connection with the
Niagara Promissory Note.;

       (o)    within three (3) days of delivery or receipt, copies of all notices (including
but not limited to all formal correspondence and all correspondence relating to any default
or potential or anticipated litigation) delivered or received in connection with the Bond
Documents; and

       (p)    within three (3) days of delivery or receipt, copies of all notices (including
but not limited to all formal correspondence and all correspondence relating to any
potential or anticipated litigation) received from, or delivered to, any counterparty to a
Material Agreement or any other vendor or customer agreement that could reasonably be

                                                 75
US-DOCS\120330147.2120747417.14
            Case 21-10527-JTD        Doc 533-8     Filed 05/28/21      Page 102 of 203




expected to require payments by, or to, the Loan Parties in excess of $50,000, outside the
ordinary course of business.

Section 5.12 [Reserved]

Section 5.13 Use of Proceeds.

        (a)    The proceeds of the Loans funded on the Initial Funding Date shall be used as
specified on Schedule 5.13(a). The proceeds of the Loans funded on the Second Funding Date
shall be used as specified on Schedule 5.13(b).

       (b)    The proceeds of the Tranche B Loans shall be used to satisfy a portion of CL P’s
$10,000,000 equity funding obligations under the Pennsylvania Bond Documents in accordance
with the Tranche B Funds Flow Memorandum.

      (c)    The Tranche C Loans shall be used as specified on Schedule 5.13(c) or as
may be agreed by the Administrative Agent (in its sole discretion).

       (d)    (c) For the avoidance of doubt, (i) Borrower is permitted to lend or contribute the
proceeds of the Loans to one or more of the Guarantors and (ii) except as set forth in Section
6.04, no Loan Party is permitted to lend or contribute the proceeds of the Loans to any of the
Non-Guarantor Subsidiaries.

      (e)     (d) The proceeds of the Loans will not be used in violation of Anti-Corruption
Laws or applicable Sanctions.

Section 5.14 Security. The Loan Parties shall preserve and maintain the security interests
granted under the Security Documents and undertake all actions which are necessary or
appropriate to: (a) maintain the Collateral Agent’s security interest in the Collateral in full force
and effect at all times (including the priority thereof (subject to Permitted Liens)), and (b)
preserve and protect the Collateral and protect and enforce the Loan Parties’ rights and title and
the rights of the Collateral Agent and the other Secured Parties to the Collateral (subject to
Permitted Liens), including the making or delivery of all filings and recordations, the payment of
all reimbursements, fees and other charges and the issuance of supplemental documentation.

Section 5.15 Further Assurances. The Loan Parties shall execute, acknowledge where
appropriate, and deliver, and cause to be executed, acknowledged where appropriate, and
delivered, from time to time promptly at the reasonable request of any Agent all such
instruments and documents as are necessary or appropriate to carry out the intent and purpose of
the Financing Documents (including filings, recordings or registrations required to be filed in
respect of any Security Document or assignment thereto) necessary to maintain, to the extent
permitted by Applicable Law, the Collateral Agent’s perfected security interest in the Collateral
to the extent and in the priority required by the Financing Documents.

Section 5.16 Security in Newly Acquired Property and Revenues. Without limiting any other
provision of any Financing Document, if any Loan Party shall at any time acquire interests in
property in a single transaction or series of transactions, as applicable, not otherwise subject to
the Lien created by the Security Documents having a value of at least $1,000,000 individually,

                                                 76
US-DOCS\120330147.2120747417.14
              Case 21-10527-JTD      Doc 533-8    Filed 05/28/21   Page 103 of 203




promptly upon such acquisition, such Loan Party shall execute, deliver and record a supplement
to the Security Documents or other documents, subjecting such interest to the Lien created by
the Security Documents.

Section 5.17 Material Agreements. Each Loan Party shall, or cause the applicable Non-
Guarantor Subsidiary to (a) duly and punctually perform and observe all of its material
covenants and obligations contained in each Material Agreement to which it is a party and (b)
enforce against the relevant Material Counterparty each material covenant or obligation of such
Material Agreement, as applicable, in accordance with its terms.

Section 5.18 Collateral Accounts.

       (a)    The Loan Parties shall at all times maintain the Collateral Accounts in accordance
with the Financing Documents and cause such Collateral Accounts to be subject to a Control
Agreement at all times.

        (b)      [Reserved]

       (c)     At all times each Loan Party shall deposit and maintain, or cause to be deposited
and maintained, all Business Revenues, insurance proceeds and other amounts received into the
Collateral Accounts in accordance with the provisions below and request or make only such
payments and transfers out of the Collateral Accounts as permitted by the provisions below
(except as otherwise consented to in writing by the Collateral Agent).

                 (i)      Borrower Account (Springing).

                     (A) The Loan Parties shall deposit into the Borrower Account: (i)
proceeds of the Loans which are intended to be deposited into such account(s) pursuant to
the Funds Flow Memorandum delivered on the Initial Funding Date or any funds flow
memorandum agreed with the Administrative Agent and delivered in connection with any
other Funding Date, (ii) any Business Revenues paid to any Loan Party and (iii) all other
amounts received by any Loan Party and not required or permitted to be deposited into
another Collateral Account pursuant to this Agreement (including proceeds in respect of
Events of Loss (including Loss Proceeds) and Dispositions, proceeds from the incurrence of
Indebtedness, termination payments and other extraordinary payments under project
contracts (including the Material Agreements), damages and other proceeds received by
the Loan Parties).

                     (A)   Subject to any intercreditor agreement applicable to any
Permitted Revolving Facility, the Loan Parties shall deposit into the Borrower Account
(Springing) any Business Revenues paid to any Loan Party. On and after the Amendment
No. 5 Effective Date, any amounts received into the Borrower Account (Springing), other
than Business Revenues, shall promptly be transferred to the Borrower Account (Blocked).

                   (B)     The Loan Parties may make withdrawals, transfers and payments
from the Borrower Account as permitted by this Agreement and the other Financing
Documents.(Springing) solely (1) with the prior written consent of the Chief Restructuring


                                                 77
US-DOCS\120330147.2120747417.14
            Case 21-10527-JTD         Doc 533-8    Filed 05/28/21   Page 104 of 203




Officer and (2) to the extent such withdrawals, transfers and payments is in compliance
with the California Prepetition Budget.

                 (ii)     Debt Service Reserve Account.

                     (A)    On the Second Funding Date, if any, the Debt Service Reserve
Account shall be funded in cash, from the proceeds of the Loans advanced on such date, in an
amount equal to $7,730,000.

                      (B)    SubjectPrior to the Amendment No. 5 Effective Date, subject
to clause (C) below, if the Borrower has insufficient cash to pay interest on the Loans in
accordance with Section 2.07 (taking into account the right of the Borrower to pay interest in
kind pursuant to Section 2.07(e)) on any Quarterly Payment Date (such insufficiency, the
“Interest Payment Deficiency”), Borrower shall promptly transfer an aggregate amount equal to
the Interest Payment Deficiency (or, if less, the aggregate amount of cash then on deposit in the
Debt Service Reserve Account) from the Debt Service Reserve Account to the Administrative
Agent to pay, on behalf of Borrower, the Interest Payment Deficiency.

                          (C) [Reserved]

                 (iii)    Borrower Account (Blocked).

                      (A)    From and after the Amendment No. 5 Effective Date, the Loan
Parties shall deposit into the Borrower Account (Blocked) (i) proceeds of the Tranche C
Loans, and (ii) all other amounts received by any Loan Party and not required or
permitted to be deposited into another Collateral Account pursuant to this Agreement
(including proceeds in respect of Events of Loss (including Loss Proceeds) and
Dispositions, proceeds from the incurrence of Indebtedness, termination payments and
other extraordinary payments under project contracts (including the Material
Agreements), damages and other proceeds received by the Loan Parties).

                     (B)    The Loan Parties may make withdrawals, transfers and
payments from the Borrower Account (Blocked) solely to the extent such withdrawals,
transfers and payments is in compliance with the California Prepetition Budget (as
confirmed in writing by (1) the Chief Restructuring Officer and (2) to the extent any such
withdrawals, transfers and payments exceed $75,000, the Administrative Agent).

       (d)    The Loan Parties shall cause the Non-Guarantor Subsidiaries to distribute cash to
the Loan Parties to the extent permitted under the applicable Bond Documents of such Non-
Guarantor Subsidiaries.

        (e)   Nothing set forth in this Agreement shall prohibit the Borrower Group Members
from depositing or holding in the Excluded Accounts the amounts described in the definition
thereof.




                                                  78
US-DOCS\120330147.2120747417.14
            Case 21-10527-JTD       Doc 533-8      Filed 05/28/21     Page 105 of 203




Section 5.19 Intellectual Property.

       (a)     Each Loan Party shall own, or be licensed to use, all Intellectual Property that
such Loan Party reasonably believes is necessary for its conduct of the Business, in each case, as
to which the failure of such Loan Party to so own or be licensed could reasonably be expected to
have a Material Adverse Effect.

        (b)     If a Loan Party licenses any Intellectual Property from another Person and such
Intellectual Property is material to the conduct of the business of any Loan Party, and the license
is rejected in an insolvency proceeding, such Loan Party shall use commercially reasonable
efforts to maintain its rights under the license, which efforts shall include making an election
under Section 365(n) of the Bankruptcy Code, if an election is available to such Loan Party.

         (c)    Each Loan Party agrees that, should it hereafter (i) obtain an ownership interest in
any issued Copyrights, Trademarks, or Patents, (ii) obtain an exclusive license to any
Copyrights, (iii) either by itself or through any agent, employee, licensee, or designee, file any
application for the registration or issuance of any Copyrights, Trademarks or Patents with the
United States Patent and Trademark Office or the United States Copyright Office, or (iv) should
it file a statement of use or an amendment to allege use with respect to any “intent-to-use”
Trademark application (the items in clauses (i), (ii) (iii) and (iv), collectively, the “After-
Acquired Intellectual Property”), then, unless it constitutes Excluded Assets under the Pledge
and Security Agreement, any such After-Acquired Intellectual Property shall automatically
become part of the Collateral, and such Loan Party shall give written notice thereof within 60
days of the registration or issuance thereof to the Collateral Agent in accordance herewith.

        (d)     Each Loan Party agrees to use commercially reasonable efforts so as not to permit
the inclusion in any contract to which it hereafter becomes a party of any provision that would
materially impair or prevent the creation of a security interest in such Loan Party’s rights and
interests in any property described in Section 5.19(c) that is material to the business of any Loan
Party, other than the Financing Documents and any loan documentation relating to the Permitted
Revolving Facility.

        (e)     Each Loan Party shall promptly notify the Collateral Agent if it knows or has
reason to know that any registered or issued Copyrights, Trademarks or Patents that it owns or
licenses becomes (i) abandoned or dedicated to the public or placed in the public domain, (ii)
invalid or unenforceable, (iii) subject to any adverse determination or development regarding
such Loan Party’s ownership, registration or use or the validity or enforceability of such item of
Intellectual Property (including the institution of, or any adverse development with respect to,
any action or proceeding in the United States Patent and Trademark Office, the United States
Copyright Office, any state registry, any foreign counterpart of the foregoing, or any court) or
(iv) the subject of any reversion or termination rights.

        (f)     Each Loan Party shall not intentionally infringe, misappropriate, dilute, or
otherwise violate the Intellectual Property rights of any other Person in any manner which could
reasonably be expected to have a Material Adverse Effect. In the event that any Person initiates,
or threatens in writing to initiate, any action or proceeding alleging that such Loan Party, or the
conduct of such Loan Party’s business, infringes, misappropriates, dilutes, or otherwise violates


                                                79
US-DOCS\120330147.2120747417.14
            Case 21-10527-JTD        Doc 533-8     Filed 05/28/21     Page 106 of 203




the Intellectual Property of any other Person, and such action or proceeding could reasonably be
expected to have a Material Adverse Effect, such Loan Party shall promptly notify the Collateral
Agent after it learns thereof.

Section 5.20 Budget and Updated Model; Non-Guarantor Subsidiaries.

        (a)     Submission of Operating Budget. (x) With respect to the Loan Parties, not later
than thirty (30) days after the beginning of each fiscal year following the Closing Date beginning
with the calendar year ending December 31, 2021, (y) with respect to the Texas Facility Group,
no later than thirtysixty (3060) days after the beginning of the calendar year ending December
31, 2021, and (z) with respect to the Pennsylvania Facility Group, no later than thirtysixty
(3060) days after the beginning of the calendar year ending December 31, 2021, in each case, the
Borrower shall submit to the Lenders a copy of its proposed operating budget for such fiscal year
with respect to the applicable Borrower Group Members covered thereby. In addition, Borrower
may from time to time propose an amended operating budget for the remainder of any fiscal year
to which an existing Operating Budget applies. The effectiveness of any proposed operating
budget so submitted, for purposes of the Financing Documents, is subject to Sections 5.20(b).

        (b)     Approval of Operating Budget. Except with respect to the agreed Operating
Budget delivered on the Closing Date, each proposed operating budget delivered pursuant to
Section 5.20(a) (which shall include, for the avoidance of doubt, approval of operating budgets
in respect of the Texas Facility Group and the Pennsylvania Facility Group) shall not be
effective for purposes of the Financing Documents until approved by the Administrative Agent
(such approval not to be unreasonably withheld, conditioned or delayed). In the event that,
pursuant to the immediately preceding sentence, such a proposed operating budget is not
approved by the Administrative Agent, or the Borrower has not submitted a proposed operating
budget for a fiscal year, the Operating Budget for the immediately preceding fiscal year shall
apply until a proposed operating budget for the then current fiscal year is approved.

        (c)   Compliance with Operating Budget; Intra-year Adjustments. Commencing on the
Closing Date, direct wages, other manufacturing overhead, general and administrative expenses,
maintenance capital expenses and growth capital expenses shall be paid by the Loan Parties in
compliance with the Operating Budget for such companies, except as set forth in this Section
5.20(c).

               (i)     Without necessitating any amendment to the Operating Budget, the Loan
        Parties may exceed any line item in the Operating Budget for the applicable fiscal year,
        so long as the net excess of all line items for such fiscal year does not exceed zero (after
        giving effect to any Net Additional Equity Raise Amounts applied pursuant to Section
        5.20(c)(iii)).

               (ii)    While performance against the Operating Budget will be reported
        periodically pursuant to Section 5.10(d), compliance with the Operating Budget will be
        determined only on an annual basis (after giving effect to any equity cures pursuant to
        Section 5.20(c)(iii) or 6.01(b)), and Loan Parties shall not be in breach of this Section
        5.20(c) (and no Default or Event of Default may occur) by virtue of any reported



                                                 80
US-DOCS\120330147.2120747417.14
            Case 21-10527-JTD       Doc 533-8     Filed 05/28/21     Page 107 of 203




        deviation from the Operating Budget for any Loan Party on a period shorter than an
        annual basis.

                (iii)   So long as no Tranche B Obligations are outstanding, the Borrower may,
        in its discretion, use any Net Additional Equity Raise Amounts to cure any default in
        respect of this Section by paying direct wages, other manufacturing overhead, general
        and administrative expense, maintenance capital expense and growth capital expense
        made during the fiscal year in which such cash was received by Borrower for purposes of
        determining compliance with this Section 5.20(c).

        (d)     Non-Guarantor Subsidiaries. Non-Guarantor Subsidiaries shall utilize such Non-
Guarantor Subsidiary’s Business Revenuesrevenues and any other receipts otherwise arising
or derived from or paid or payable to such Non-Guarantor Subsidiaries under agreements
or otherwise in respect of the Business (including any extraordinary receipts) to pay
operating expenses, debt service, Capital Expenditures and other amounts generally in
accordance with the applicable Operating Budget, and shall distribute, to the extent permitted by
the Bond Documents, and the terms of any applicable working capital financing arrangements
entered into as permitted by this Agreement, and net of reasonable reserves and working capital,
all remaining cash and Cash Equivalent Investments to the Loan Parties once per calendar
quarter.

Section 5.21 Post-Closing Covenants.

        (a)  The Loan Parties shall cause the property insurance policies to be increased to an
amount of not less than $60,000,000 per occurrence during the current policies’ next policy
period.

        (b)     Each Loan Party shall cause all certificates representing the shares of Capital
Stock constituting “certificated securities” under the UCC that are pledged pursuant to the
Security Agreement, together with an undated stock power for each such certificate executed in
blank by a duly Authorized Representative of the applicable Loan Party, each in form and
substance reasonably satisfactory to the Collateral Agent, to be delivered to the Collateral Agent
within fifteen (15) days of the Initial Funding Date.

        (c)    The Loan Parties shall obtain key person life insurance insuring the life of Leon
Farahnik in an amount of not less than $7,500,000 (the “Life Insurance Policy”) within ninety
(90) days of the Initial Funding Date and until the Discharge Date, maintain such Life Insurance
Policy in such amount at all times. The Life Insurance Policy shall name the Borrower as owner
and beneficiary with respect to such insurance and shall designate the Borrower Account
(Springing) as the account in which proceeds under the Life Insurance Policy shall be paid.

        (d) [Reserved].

       (d)    Notwithstanding Section 5.20 or anything else herein to the contrary, all
expenditures, transfers, payments and withdrawals of (i) the Loan Parties occurring on or
after the Amendment No. 5 Effective Date shall be made solely (A) to the extent such
amounts are in compliance with the California Prepetition Budget and (B) to repay the
Tranche A/C Obligations (if elected by the Loan Parties), (ii) except as could not

                                                81
US-DOCS\120330147.2120747417.14
            Case 21-10527-JTD       Doc 533-8     Filed 05/28/21     Page 108 of 203




reasonably be expected to have a Material Adverse Effect, the Texas Facility Group
occurring on or after the Amendment No. 5 Effective Date shall be made solely to the
extent such amounts are in compliance with the Texas Prepetition Budget and (iii) except
as could not reasonably be expected to have a Material Adverse Effect, the Pennsylvania
Facility Group occurring on or after the Amendment No. 5 Effective Date shall be made
solely to the extent such amounts are in compliance with the Pennsylvania Prepetition
Budget.

       (e)     The Loan Parties shall, within 30 days following the Closing Date, provide to the
Administrative Agent a certificate of good standing from the Secretary of State of the State of
California with respect to PinnPack.

       (f)     The Loan Parties shall satisfy the milestones set forth in the Customer
Discussions Plan, the Operational Improvements Plan, and the Investment Banker Report,
in each case, in accordance with the requirements set forth therein.

        (f) Provided that the Tranche B Loan then remains outstanding, the Borrower shall,
to the extent requested by the Administrative Agent (in its sole and absolute discretion),
use its commercially reasonable efforts to consummate a Qualified PinnPack Sale.

       (g) On and after the Amendment No. 2 Effective Date, Borrower shall use
commercially reasonable efforts to raise Additional Equity Raise Amounts in an amount
equal to at least $20,000,000 on or prior to the Tranche B Maturity Date.

        (h) [Reserved]

        (i) [Reserved]

                                          ARTICLE VI

                                  NEGATIVE COVENANTS

        Each Loan Party agrees that from and after the Closing Date until the Discharge Date:

Section 6.01 Subsidiaries; Equity Issuances.

        (a)    No Loan Party shall (i) form or have any subsidiary other than another wholly-
owned U.S. domestic subsidiary whose equity interests become subject to the Security
Documents as contemplated by the Security Documents (other than the Non-Guarantor
Subsidiaries and any Subsidiaries that are not wholly-owned on the Closing Date) or (i) subject
to Section 6.04 hereof, own, or otherwise Control any Capital Stock in, any other Person.

       (b)      Borrower shall not issue any additional shares of Capital Stock while any breach
of Section 5.20(c) is continuing, subject to the following. Notwithstanding anything to the
contrary contained in Article VII, in the event that Borrower fails to comply with Section 5.20(c)
for any fiscal year, Borrower may, within ninety (90) days of the end of such fiscal year, issue
additional shares of Capital Stock of Borrower in exchange for cash (the amount thereof, the
“Cure Amount”). Upon the receipt by Borrower of the cash Cure Amount pursuant to the

                                                82
US-DOCS\120330147.2120747417.14
              Case 21-10527-JTD      Doc 533-8     Filed 05/28/21    Page 109 of 203




exercise of such cure right, such Cure Amount shall be deemed to reduce the aggregate amount
of direct wages, other manufacturing overhead, general and administrative expense, maintenance
capital expense and growth capital expense made during the fiscal year for which such breach
occurred, and compliance with the Operating Budget for such fiscal year shall be recalculated for
all purposes under the Loan Documents. If, after giving effect to the foregoing recalculation,
Borrower shall then be in compliance with the Operating Budget, Borrower shall be deemed to
have satisfied the requirements of Section 5.20(c) for such fiscal year, with the same effect as
though there had been no failure to comply therewith, and the applicable breach of Section
5.20(c) that had occurred, and any related Default or Event of Default, shall be deemed cured
without any further action of Borrower, Administrative Agent or any Lender for all purposes
under the Loan Documents.

Section 6.02 Indebtedness. No Borrower Group Member shall create, incur, assume or suffer
to exist any Indebtedness, other than (each of the following, “Permitted Indebtedness”):

        (a)      Indebtedness incurred under the Financing Documents;

        (b)     Capital Lease Obligations or purchase money obligations to the extent incurred in
the ordinary course of business to finance the acquisition or licensing of intellectual property or
discrete items of equipment (and Indebtedness incurred to finance any such obligations);
provided that the annual debt service payments in respect of all such Indebtedness (inclusive of
interest, principal and fees) does not exceed $350,000 per calendar year;

        (c)    current accounts payable not more than ninety (90) days past due or which are
that are being contested in accordance with the Permitted Contest Conditions, interest thereon,
regulatory bonds, surety obligations and accrued expenses incurred, in the ordinary course of
business;

        (d)      [Reserved];

        (e)      Indebtedness incurred under any Permitted Revolving Facility;

        (f)     Indebtedness existing on the Closing Date and set forth in Schedule 6.02 and
extensions, renewals and replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof except by an amount equal to a reasonable premium or
other amount paid, and reasonable fees and expenses incurred, in connection with such
extension, renewal or replacement or change any direct or contingent obligor with respect
thereto or shorten the average life to maturity thereof;

       (g)    (i) Guarantees by any Borrower Group Member of Indebtedness otherwise
permitted hereunder of any other Borrower Group Member, and (i) performance guarantees
provided by a Loan Party to support the obligations of any Loan Party in the ordinary course of
business under the Material Agreements;

       (h)     Indebtedness under the Shareholder Notes and subject to the applicable
Subordination Agreement or another subordination agreement in form and substance reasonably
acceptable to the Administrative Agent;


                                                 83
US-DOCS\120330147.2120747417.14
            Case 21-10527-JTD      Doc 533-8      Filed 05/28/21    Page 110 of 203




        (i)    unsecured intercompany Indebtedness among the Borrower Group Members, to
the extent unsecured and, if in favor of any Loan Party, pledged to the Collateral Agent, for the
benefit of the Secured Parties, under the Security Agreement; provided, that any intercompany
loans from the Loan Parties to any Non-Guarantor Subsidiary created on or after the
Amendment No. 2 Effective Date shall be subject to the approval of the Administrative Agent
(not to be unreasonably withheld, conditioned or delayed);

       (j)     other Indebtedness of the Non-Guarantor Subsidiaries in an amount not exceeding
$4,000,000 (exclusive of all Indebtedness referenced in clause (l) below) in the aggregate at any
time outstanding across the Non-Guarantor Subsidiaries (for which the Loan Parties shall not be
obligated);

        (k)    Indebtedness with respect to letters of credit in favor of the landlord under any
real property leases, in each case, issued in accordance with the applicable real property lease
and in an aggregate stated amount not exceeding $6,000,000 at any time outstanding;

         (l)    (i) in the case of the Non-Guarantor Subsidiaries, Indebtedness of a Non-
Guarantor Subsidiary under the Bond Documents to which it is a party as of the date hereof, (ii)
in the case of the Non-Guarantor Subsidiaries, additional industrial revenue bond transactions of
a nature similar to those subject to the Bond Documents following the date hereof so long as (1)
the aggregate outstanding principal amount of the Indebtedness under the foregoing clauses (i)
and (ii) does not exceed $140,000,000, (2) neither Borrower nor any Guarantor has any direct
liability therefor and (3) the Administrative Agent has approved (in its sole discretion) the
documentation related thereto in writing (it being acknowledged that the forms attached hereto
as Exhibit L shall be pre-approved) and (iii) additional industrial revenue bond transactions of a
nature similar to those subject to the Bond Documents not involving any of the Borrower Group
Members in existence as of the Closing Date;

         (m)    (i) Indebtedness of the Borrower in respect of the Niagara Promissory Note (as in
effect as of the Amendment No. 2 Effective Date, without giving effect to any modifications that
are not consented to by the Administrative Agent, in its reasonable discretion) and (ii) other
unsecured Indebtedness in an aggregate principal amount not exceeding $1,000,000 at any time
outstanding (as such amount may be increased with the consent of the Administrative Agent in
its sole and absolute discretion);

       (n)     Unsecured Indebtedness incurred under the “paycheck protection program” under
Section 1102 of the CARES Act (as in effect on the Amendment No. 25 Effective Date,
hereinafter the “PPP”) in an aggregate principal amount not exceeding $5,850,000 plus any
additional amounts for which the applicant would be entitled to obtain forgiveness under
the terms of the PPP; and

       (o)     Indebtedness incurred under a Qualified Junior Facility, so long as the proceeds
of such Indebtedness are used to repay all of the outstanding Tranche BA/C Obligations.

Notwithstanding the foregoing Section 6.02 or anything in this Agreement to the contrary,
on and after the Amendment No. 5 Effective Date, none of the Borrower Group Members
shall incur (i) any intercompany Indebtedness or similar obligations owing to any Affiliate


                                               84
US-DOCS\120330147.2120747417.14
              Case 21-10527-JTD      Doc 533-8     Filed 05/28/21     Page 111 of 203




or (ii) any Indebtedness for borrowed money, in either case, other than (A) such amounts
that are in compliance with the (1) California Prepetition Budget (in respect of the Loan
Parties), (2) the Texas Prepetition Budget (in respect of the Texas Facility Group) or (3) the
Pennsylvania Prepetition Budget (in respect of the Pennsylvania Facility Group) or (B)
Indebtedness incurred on a Permitted Revolving Facility in effect as of the Amendment No.
5 Effective Date and subject to the terms and conditions of the intercreditor agreement
applicable to such Permitted Revolving Facility.

Section 6.03 Liens, Etc. No Borrower Group Member shall create, incur, assume or suffer to
exist any Lien upon or with respect to any of its properties of any character (including accounts
receivables) whether now owned or hereafter acquired, or assign any accounts or other right to
receive income, other than (each of the following, a “Permitted Lien”):

        (a)      Liens arising by reason of:

               (i)    Taxes either secured by a bond or which are not yet due or which are
        being contested pursuant to the Permitted Contest Conditions;

                (ii)   security, pledges or deposits in the ordinary course of business for
        payment of workmen’s compensation or unemployment insurance or other types of social
        security benefits; and

               (iii)   good faith deposits or pledges incurred or created in connection with or to
        secure the performance of bids, tenders, contracts (other than contracts for the payment
        of money), leases, statutory obligations, surety bonds or appeal bonds entered into in the
        ordinary course of business or under Applicable Law;

        (b)    Liens of mechanics, carriers, landlords, warehousemen, materialmen, laborers,
repairmen’s, employees or suppliers or any similar Liens (including purchase money Liens)
arising by statute or operation of law, incurred in the ordinary course of business with respect to
obligations which are not overdue by more than forty-five (45) days, or which are adequately
bonded and which are being contested pursuant to the Permitted Contest Conditions;

       (c)     Liens arising out of judgments, orders or awards that have been adequately
bonded, are fully covered by insurance (subject to applicable deductibles) or with respect to
which a stay of execution has been obtained pending an appeal or proceeding for review
pursuant to the Permitted Contest Conditions;

       (d)     Liens arising with respect to zoning restrictions, easements, licenses, reservations,
covenants, rights-of-way, utility easements, building restrictions and other similar charges or
encumbrances on the use of real property which, individually or in the aggregate, do not
materially detract from the value of the affected property and do not materially interfere with the
ordinary conduct of the business of such Borrower Group Member;

       (e)     Liens or the interests of lessors to secure purchase money obligations permitted
under Section 6.02(b); provided that such Lien encumbers only the specific goods, equipment or
software so financed, any accessions thereto, proceeds thereof and related books and records;


                                                 85
US-DOCS\120330147.2120747417.14
              Case 21-10527-JTD     Doc 533-8      Filed 05/28/21     Page 112 of 203




       (f)    Liens arising under ERISA and Liens arising under the US Code with respect to
an employee benefit plan (as defined in Section 3(2) of ERISA) that do not constitute an Event
of Default under Section 7.01(i);

        (g)     to the extent constituting Liens, leases, licenses, subleases or sublicenses granted
to others in the ordinary course of business that do not (i) interfere in any material respect with
the ordinary conduct of the Business of the Borrower Group Members, (ii) secure any
Indebtedness or (iii) individually or in the aggregate detract from the expected value of the
property of the Borrower Group Members in any material respect;

         (h)    (i) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies and burdening only
deposit accounts or other funds maintained with a creditor depository institution, in each case,
granted in the ordinary course of business in favor of such creditor depositary institution,
provided that no such deposit account is a dedicated cash collateral account or is subject to
restrictions against access by the depositor in excess of those set forth by regulations
promulgated by the Board and no such deposit account is intended by Borrower to provide
collateral to the depository institution and (ii) Liens in favor of a banking or other financial
institution arising as a matter of law or in the ordinary course of business under customary
general terms and conditions encumbering deposits or other funds maintained with a financial
institution (including the right of setoff) and that are within the general parameters customary in
the banking industry or arising pursuant to such banking institution’s general terms and
conditions;

        (i)    any Lien on any property or asset of the Borrower or any of its Subsidiaries
existing on the Closing Date and set forth in Schedule 6.03; provided that such Lien shall not
apply to any other property or asset of the Borrower or any Subsidiary;

        (j)      Liens arising under the Financing Documents;

        (k)     (i) Liens securing obligations under any Permitted Revolving Facility, on the
applicable Borrower Group Members’ (A) accounts or proceeds arising from the sale of
inventory or the provision of services, (B) all Inventory (as defined in the UCC), (C) any
equipment which the Collateral Agent shall agree, in its sole discretion, can be subject to a prior
Lien in favor of the Permitted Revolving Facility, (D) segregated proceeds of the foregoing
(including any deposit accounts, securities accounts or commodities accounts holding solely
such proceeds) and (E) books and records relating to the foregoing and (ii) solely for the six (6)
month period occurring after the Amendment No. 4 Effective Date, a precautionary security
interest and Lien of Citibank in and to the Amcor Receivables sold or assigned to it from time to
time pursuant to and in accordance with the terms of the Citibank Financing Documents, to the
extent any such sale or assignment is not deemed to constitute a true sale thereof, as collateral
security for the payment of the obligations of the Loan Parties to Citibank thereunder;

       (l)     Liens on the assets and properties of the Non-Guarantor Subsidiaries incurred
pursuant to the Bond Documents;




                                                 86
US-DOCS\120330147.2120747417.14
              Case 21-10527-JTD       Doc 533-8      Filed 05/28/21   Page 113 of 203




       (m)     cash collateral arrangements with respect to letters of credit issued in accordance
with Section 6.02(k);

       (n)    Liens on the assets and properties of the Non-Guarantor Subsidiaries securing
Indebtedness permitted in reliance on Section 6.02(j);

        (o)      Liens consisting of Investments permitted in reliance on Section 6.04(j);

        (p)      Liens that extend, renew or replace in whole or in part a Lien referred to above;
and

        (q)    to the extent the conditions set forth in the definition of “Qualified Junior
Facility” are satisfied, junior Liens in favor of the holder of any Indebtedness incurred under
such Qualified Junior Facility.

Notwithstanding the foregoing Section 6.03 or anything in this Agreement to the contrary,
on and after the Amendment No. 5 Effective Date, no Loan Party shall create, incur or
assume any Lien in favor of (i) providers of Indebtedness for borrowed money or (ii)
counterparties to Material Agreements, in either case, upon or with respect to any of its
properties of any character (including accounts receivables) whether now owned or
hereafter acquired, or assign any accounts or other right to receive income.

Section 6.04 Investments. No Borrower Group Member shall make any Investment, except:

        (a)    cash equity investments and/or equity contributions made by a Loan Party to a
Non-Guarantor Subsidiary either (i) to the extent such investment or contribution is made using
the direct or indirect cash proceeds of the issuance of additional shares of Capital Stock of
Borrower in exchange for cash after the Closing Date; provided that, at the time of such
issuance, no Event of Default is continuing and so long as no Tranche B Obligations are
outstanding; and (ii) $10,000,000 from proceeds of the Niagara Promissory Note and the
Tranche B Loans, which shall be contributed within three (3) Business Days of the Amendment
No. 2 Effective Date to CL P;

       (b)     (i) intercompany loans among the Borrower Group Members, to the extent
unsecured and pledged to the Collateral Agent, for the benefit of the Secured Parties, under the
Security Agreement (provided, that any intercompany loans from the Loan Parties to any Non-
Guarantor Subsidiary on or after the Amendment No. 2 Effective Date shall be subject to the
approval of the Administrative Agent (not to be unreasonably withheld, conditioned or
delayed)), and (ii) Investments between Loan Parties;

       (c)        (i) Cash Equivalent Investments and (ii) bank deposits in the ordinary course of
business;

        (d)      deposits described in Section 6.03(a)(ii);

       (e)    solely to the extent any such Investments were made prior to the Amendment
No. 5 Effective Date, Investments consisting of extensions of credit in the nature of deposits,
accounts receivable or notes receivable arising from the grant of trade credit in the ordinary

                                                  87
US-DOCS\120330147.2120747417.14
            Case 21-10527-JTD       Doc 533-8     Filed 05/28/21     Page 114 of 203




course of business, and Investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors to the extent reasonably necessary in order to prevent or
limit loss;

     (f)      non-cash consideration received, to the extent permitted by the Financing
Documents, in connection with the Disposition of property permitted by this Agreement;

       (g)    Investments listed on Schedule 6.04 as of the         ClosingAmendment No. 5
Effective Date;

       (h) discounts given to customers of any Loan Party in the ordinary course of
business;

     (h)     (i) Investments by any Non-Guarantor Subsidiary in accordance with the Bond
Documents; and

        (i)   (j) Investments consisting of security deposits with utilities, landlords and other
like Persons made in the ordinary course of business.

Notwithstanding the foregoing Section 6.04 or anything else contained in this Agreement to
the contrary, on and after the Amendment No. 5 Effective Date, (A) no Loan Party shall
make any Investments except in compliance with the California Prepetition Budget and (B)
to the extent the Loan Parties are entering into agreements, transactions or otherwise
conducting business with the Texas Facility Group and/or the Pennsylvania Facility Group,
(i) each of the Texas Facility Group and/or the Pennsylvania Facility Group, as applicable,
must pre-pay in full in cash for any services, products, goods or other value provided by
the Loan Parties to the Texas Facility Group and/or the Pennsylvania Facility Group, as
applicable and (ii) such agreements, transactions or other conduct of business shall have
been approved in writing by the Chief Restructuring Officer and the Administrative Agent
or shall be in accordance with the California Prepetition Budget.

Section 6.05 Chief Executive Office; Business Activities; Personnel Changes.

         (a)    Each Loan Party shall maintain its chief executive office at the address specified
in Section 10.01, and no such Person shall change such chief executive office unless it has given
at least ten (10) days’ prior notice thereof to the Administrative Agent and the Collateral Agent,
and each Loan Party has taken all steps then required pursuant to the Security Agreements to
ensure the maintenance and perfection of the security interests created or purported to be created
thereby.

        (b)     No Borrower Group Member shall at any time to any material extent conduct any
activities other than (i) those related to the Business and the other Material Agreements and any
activities incidental to the foregoing and (ii) in the case of any Non-Guarantor Subsidiary, those
not prohibited by the Bond Documents.

      (c)   No Borrower Group Member shall make any changes to its respective key
employees and other executive personnel, except with the prior written consent of the


                                                88
US-DOCS\120330147.2120747417.14
            Case 21-10527-JTD     Doc 533-8     Filed 05/28/21    Page 115 of 203




Administrative Agent, such consent not to be unreasonably withheld, conditioned or
delayed.

Section 6.06 Restricted Payments. No Borrower Group Member shall declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment other than:

      (a) (i) dividendsDividends, distributions or other payments in respect of Investments by
any Borrower Group Member to any Loan Party;

       (b) , (ii) Restricted Payments among Loan Parties (iii) any Loan Party may declare
and pay dividends with respect to its equity interests payable solely in additional shares of
its common stock;

       (c) any Loan Party may make Restricted Payments pursuant to and in accordance
with stock option plans or other benefit plans for management or employees of the
Borrower, including repurchases of equity interests of any nature from employees of any
Borrower Group Member or from officers and/or directors of Borrower, provided that the
aggregate amount thereof does not exceed $100,000 during any fiscal year;

      (d) any Loan Party may make any payment pursuant to Section 6.10 so long as any
such payments are in compliance with the Operating Budget (subject to any variance
permitted pursuant to Section 5.20), it being understood that any amounts that are not
contemplated by, or included in, the Operating Budget are not permitted to be made;

        (e) the Loan Parties may make payments on (i) the Shareholder Notes, so long as
(A) the amount of such payments under Shareholder Notes (other than with any DSR
Released Funds and any Net Additional Equity Raise Amounts) do not exceed $200,000 per
year, (B) except in the case of any payment with DSR Released Funds or any Net
Additional Equity Raise Amounts, such amounts are paid quarterly, (C) except in the case
of any payment with DSR Released Funds or any Net Additional Equity Raise Amounts,
such payment amounts do not exceed 25% of the annual interest outstanding on such
Indebtedness, (D) except in the case of any payment with DSR Released Funds or any Net
Additional Equity Raise Amounts, the full amount of the Interest Rate payable hereunder
that is payable in cash (subject to the Borrower’s rights to pay in kind in Section 2.07) has
been paid in cash through the date of such payment and (E) no Default, Event of Default
or Material Adverse Effect has occurred and is continuing or would result from such
Restricted Payment (provided, that the foregoing shall not restrict payment on any
Shareholder Notes (including Additional Shareholder Notes) using Net Additional Equity
Raise Amounts), and (ii) the Loan Parties may make payments on the Pennsylvania
Intercompany Indebtedness and the Texas Intercompany Indebtedness from Net
Additional Equity Raise Amounts, so long as no Default, Event of Default or Material
Adverse Effect has occurred and is continuing or would result from such Restricted
Payment; provided, that notwithstanding anything to the contrary above, payments on
Shareholder Notes with any Net Additional Equity Raise Amounts are permitted only after
the Tranche B Obligations are satisfied in cash in full;




                                              89
US-DOCS\120330147.2120747417.14
              Case 21-10527-JTD       Doc 533-8      Filed 05/28/21      Page 116 of 203




       (f) Permitted Tax Distributions so long as (x) no Default, Event of Default or
Material Adverse Effect has occurred and is continuing or would result from such
Restricted Payment and (y) the Administrative Agent shall have received reasonably
detailed calculations of the amount of any such Permitted Tax Distribution proposed to be
made (which calculations shall be in form and substance reasonably satisfactory to the
Administrative Agent); and

(g) Restricted Payments made by any Non-Guarantor Subsidiary to any Loan Party that are not
prohibited by the Bond Documents; and.

        (h) Restricted Payments among Loan Parties.

Section 6.07 Fundamental Changes; Asset Dispositions. No Borrower Group Member shall:

        (a)     in one transaction or a series of transactions, merge into or consolidate with, or
acquire all or any substantial part of the assets or any class of stock or other ownership interests
of, any other Person or sell, transfer or otherwise Dispose of all or substantially all of its assets to
any other Person; provided that (i) the Borrower may participate in a merger or consolidation
with any Person if (w) no Default is continuing, (x) any such merger or consolidation would not
cause a Default hereunder, (y) if the Borrower merges or consolidates with any Person, the
Borrower shall be the surviving Person and (z) such merger is approved by the Administrative
Agent in its reasonablesole discretion; (ii) any Subsidiary may participate in a merger or
consolidation with the Borrower (provided that the Borrower shall be the continuing or surviving
corporation); and (iii) any Non-Guarantor Subsidiary may do any of the foregoing to the extent
not prohibited by the Bond Documents;

       (b)   change its legal form, liquidate or dissolve (provided that any Non-Guarantor
Subsidiary may do any of the foregoing to the extent not prohibited by the Bond Documents);

        (c)     make or agree to make any amendment to its Organizational Documents to the
extent that such amendment could reasonably be expected to be materially adverse to the
interests of the Agents or the Lenders;

        (d)      [Reserved]; and

        (e)     Dispose of, in one transaction or a series of transactions, all or any part of the
property owned by the Borrower Group Members in excess of $1,000,00025,000 per year in the
aggregate other than: (i) sales or other Dispositions of equipment (either worn out or defective,
or no longer used or useful, or to be replaced with improved equipment) for fair market value to
the extent that the Borrower reinvests the Net Available Amount (or any portion thereof) of any
such Disposition in substantially similar assets that are necessary or useful for the Business
pursuant to a transaction not prohibited hereunder and such Net Available Amount is so
reinvested within one hundred eighty (180) days (or been made the subject of a firm purchase
order placed within such time period) of such Disposition; (ii) Dispositions of assets, including
equity interests, from any Loan Party to any other Loan Party, (iii) Dispositions of cash and Cash
Equivalent Investments in the ordinary course of business and for fair market value, (iv)
licensing of Intellectual Property in the ordinary course of business, so long as it does not
interfere in any material respect with the ordinary conduct of the Business of the Borrower

                                                  90
US-DOCS\120330147.2120747417.14
            Case 21-10527-JTD       Doc 533-8     Filed 05/28/21     Page 117 of 203




Group Members, (v) the sale of (A) inventory (if any) in ordinary course of business and (B)
solely for the six (6) month period occurring after the Amendment No. 4 Effective Date, the sale
or assignment of Amcor Receivables pursuant to and in accordance with the terms of the
Citibank Financing Documents as in effect on the Amendment No. 4 Effective Date; provided,
that, Lender shall at all times retain its junior Lien in and to all proceeds of each such sale or
assignment; and (vi) dispositions of direct or indirect proceeds of the issuance of additional
shares of Capital Stock of Borrower in exchange for cash after the Closing Date (provided that,
at the time of such issuance, no Event of Default is continuing). For the avoidance of doubt,
maintenance capital expenditures treated as a disposition for accounting purposes shall not be
subject to this clause (e) solely by virtue of such accounting treatment.

Notwithstanding the foregoing Section 6.07 or anything else contained in this Agreement to
the contrary, on and after the Amendment No. 5 Effective Date, no Borrower Group
Member shall (i) acquire any property or dispose of all or any part of the property owned
by the Borrower Group Members or (ii) reinvest the Net Available Amount of any such
disposition, in each case, except in compliance with the (1) California Prepetition Budget
(in respect of the Loan Parties), (2) the Texas Prepetition Budget (in respect of the Texas
Facility Group) or (3) the Pennsylvania Prepetition Budget (in respect of the Pennsylvania
Facility Group), and, in each case, expressly approved in writing by the Chief
Restructuring Officer and the Administrative Agent; provided, that the foregoing shall not
limit or restrict an Acceptable Sale (as defined in Amendment No. 5).

Section 6.08 Accounting Changes. No Loan Party shall change its fiscal year.

Section 6.09 Material Agreements, Bond Documents and Permitted Revolving Facilities. No
Borrower Group Member shall, directly or indirectly:

        (a)     amend, modify, supplement or grant a consent, approval or waiver under, or
permit or consent to the amendment, modification, supplement, consent, approval or waiver of
(collectively, an “Amendment”), (i) any real property lease of any Facility, without the prior
written consent of the Administrative Agent (which shall not to be unreasonably withheld,
conditioned or delayed), (ii) any Material Agreement that is an offtake agreement, without the
prior written consent of the Administrative Agent (which shall not be unreasonably withheld,
conditioned or delayed), if such Amendment would (x) be reasonably expected to adversely
affect Lenders, or (y) adversely modify any of the repayment terms related to the deposits,
(iii) any Bond Document, to the extent that such Amendment would limit the rights of the
Non-Guarantor Subsidiaries to make distributions, add indebtedness or liens or take an
action that is currently prohibited thereunder, (iv) anyunless, in the case of this clause (iii),
such Amendment could not reasonably be expected to have a Material Adverse Effect, (iv)
the Permitted Revolving Facility in violation of any intercreditor agreement between Agent and
the holders of the Indebtedness thereunder;, except in any such case, to the extent such
Amendment is expressly contemplated by the Customer Discussion Plan and the
Operational Improvement Plan (in either case, solely to the extent such contemplation has
been confirmed in writing by the Administrative Agent);

      (b)    make any voluntary or optional prepayment under the Niagara Promissory Note
or make any voluntary or optional prepayment or return of customer deposit inderunder any

                                                91
US-DOCS\120330147.2120747417.14
            Case 21-10527-JTD       Doc 533-8     Filed 05/28/21     Page 118 of 203




Material Agreements, in either case, without the prior written consent of the Administrative
Agent;

        (c)    subject to the right of each Borrower Group Member to enter into a
Replacement Agreement as set forth in Section 7.01(k), directly or indirectly transfer,
terminate, cancel or permit or consent to the transfer, termination or cancellation (including by
exercising any contractual option to terminate, or failing to exercise any contractual option to
extend) of any Material Agreement without the written consent of the Administrative Agent,
such consent not to be unreasonably withheld, conditioned or delayed; or

        (d)   enter into anany Material Additional Agreement without the prior written consent
of the Administrative Agent not to be unreasonably withheld, conditioned or delayed; provided
that the entry into any Material Additional Agreement relating to any item contemplated
by, and in compliance with, the Operating Budget (subject to any variance permitted
pursuant to Section 5.20) shall not require the consent of the Administrative Agent..

Section 6.10 Transactions with Affiliates. No Borrower Group Member shall directly or
indirectly enter into any transaction or series of related transactions with an Affiliate of such
Borrower Group Member, except for (a) transactions set forth on Schedule 3.21 hereto and
reasonable modifications, renewals or extensions thereto as contemplated by Borrower’s
Operating Budget (provided that no Loan Party may make any payments with respect to the
Pennsylvania Intercompany Indebtedness or the Texas Intercompany Indebtedness except (i)
with the consent of the Administrative Agent in its sole and absolute discretion or (ii) in
compliance with Section 6.06(e)), (b) transactions in the ordinary course of such Borrower
Group Member’s (and such Affiliate’s) business and upon fair and reasonable terms no less
favorable to such Borrower Group Member than it would obtain in comparable arm’s-length
transactions with a Person acting in good faith which is not an Affiliate, (c) transactions between
or among the Borrower Group Members not involving any other Affiliate and (d) any transaction
permitted by Section 6.01, 6.02, 6.03, 6.04, 6.06, 6.07 or 6.16. No Borrower Group Member
shall cause a business opportunity of the Loan Parties to be diverted, assigned or allocated to the
Non-Guarantor Subsidiaries.

Notwithstanding the foregoing Section 6.10 or anything else contained in this Agreement to
the contrary, on and after the Amendment No. 5 Effective Date, no Borrower Group
Member directly or indirectly enter into any transaction or series of related transactions
with an Affiliate of such Borrower Group Member without the prior written consent of the
Administrative Agent, other than (i) sales of inventory or assets between Borrower Group
Members (A) in the ordinary course of such Borrower Group Member’s (and such
Affiliate’s) business and upon fair and reasonable terms no less favorable to such Borrower
Group Member than it would obtain in comparable arm’s-length transactions with a
Person acting in good faith which is not an Affiliate and (B) for which the party making
payment actually makes full payment in cash upon delivery and (ii) transactions among the
Loan Parties in the ordinary course of business.

Section 6.11 Collateral Accounts. No Borrower Group Member shall open or maintain, or
instruct any Person to open or maintain, any securities accounts, deposit accounts or other bank
accounts other than (i) the Collateral Accounts (each of which shall be subject to a Control

                                                92
US-DOCS\120330147.2120747417.14
            Case 21-10527-JTD      Doc 533-8      Filed 05/28/21    Page 119 of 203




Agreement at all times), (ii) Excluded Accounts and (iii) in the case of any Non-Guarantor
Subsidiary, any such accounts that are not prohibited by the Bond Documents. Prior to the
Discharge Date, no Borrower Group Member shall change (or permit any other Person to
change) the name or account number of any Collateral Account without prior written notice to
the Collateral Agent. No amounts may be transferred or withdrawn from any Collateral Account
other than in accordance with and as permitted by Section 5.18.

Section 6.12 [Reserved].



Section 6.13 Hazardous Materials. No Loan Party shall cause any Releases of Hazardous
Materials at, on, from or under any real property currently or formerly owned, leased or operated
by such Borrower Group Member, except to the extent such Release is otherwise in compliance
in all material respects with all Applicable Laws, including Environmental Laws, and applicable
insurance policies.

Section 6.14 No Hedging or Speculative Transactions. No Loan Party shall enter into, or
suffer to exist, any Hedging Agreement for speculative purposes or any other speculative
transaction.

Section 6.15 Change of Auditors. No Borrower Group Member shall change its Independent
Auditor, except (i) with the prior written consent of the Administrative Agent, such consent not
to be unreasonably withheld, conditioned or delayed, and (ii) in the case of any Non-Guarantor
Subsidiary, to the extent not prohibited by the Bond Documents.

Section 6.16 Purchase of Capital Stock. No Borrower Group Member shall purchase, redeem
or otherwise acquire any of such Borrower Group Member’s issued Capital Stock or otherwise
reduce its Capital Stock, except (i) as permitted under Section 6.07, and (ii) in the case of any
Non-Guarantor Subsidiary, to the extent not prohibited by the Bond Documents; provided that
the foregoing shall in no way be construed to limit such Borrower Group Member’s ability to
make Restricted Payments.

Section 6.17 Citibank Financing Documents. Prior to the borrowing or application any funds
under the Citibank Financing Documents, the Borrower shall obtain the prior written consent of
the Administrative Agent (in its sole discretion) as to the application of funds.

Section 6.18 Capital Expenditures. No Borrower Group MemberLoan Party will make any
Capital Expenditures other than (a) the purchase or lease of assets reasonably required for the
Business in accordance with the Operating Budget; (b) the purchase or lease of assets reasonably
required in connection with the Restoration of the Business to the extent permitted under Section
2.05(b)(ii); (c) any Capital Expenditures or other investments in assets necessary or useful for
the business of the Business from the proceeds of any Disposition not prohibited by Section
6.07(e); (d) the purchase or lease of assets otherwise required or permitted by the Material
Agreements to which it is a party that do not in the aggregate exceed the amount budgeted for
such purchases or leases in the Operating Budget (subject to any variance permitted pursuant to
Section 5.20), (e) Capital Expenditures with amounts on deposit in the Rejected Proceeds
Account; (f) Capital Expenditures in accordance with the Operating Budget (subject to any

                                               93
US-DOCS\120330147.2120747417.14
            Case 21-10527-JTD        Doc 533-8      Filed 05/28/21     Page 120 of 203




variance permitted pursuant to Section 5.20); and (g) with direct or indirect proceeds of the
issuance of additional shares of Capital Stock of Borrower in exchange for cash after the Closing
Date; and (h) in the case of any Non-Guarantor Subsidiary, to the extent not prohibited by
the Bond Documents.provided, however, that on and after the Amendment No. 5 Effective
Date, no Loan Party will make any Capital Expenditures other than Capital Expenditures
in compliance with the California Prepetition Budget (in respect of the Loan Parties).

Section 6.19 Customer Discussions Plan. The Borrower Group Members shall use good
faith efforts not to engage in any customer pricing discussions in contravention of the
Customer Discussions Plan.

                                           ARTICLE VII

                                     EVENTS OF DEFAULT

Section 7.01 Events of Default. If any of the following events (“Events of Default”) shall
occur:

        (a)     the Borrower shall fail to pay any principal of any Loan (including any Accrued
Interest that has been added to principal) when and as the same shall become due and payable,
whether at the due date thereof or, in the case of payments of principal due pursuant to
Section 2.05(b), at a date fixed for prepayment thereof, or otherwise; or

        (b)    the Borrower shall fail to pay any other amount (other than an amount referred to
in Section 7.01(a)) payable under this Agreement or under any other Financing Document when
and as the same shall become due and payable, and such failure shall continue unremedied
for a period of five (5) Business Days after the occurrence thereof; or

       (c)     any representation or warranty made by or deemed made by any Loan Party in
this Agreement or any other Financing Document, or in any certificate furnished to any Secured
Party by or on behalf of such Loan Party in accordance with the terms hereof or thereof, shall
prove to have been incorrect in any material respect (to the extent not already qualified by
materiality) as of the time made or deemed made, confirmed or furnished;, unless (i) such
incorrect representation or warranty is not that set forth in Section 3.05(b), (ii) the fact, event or
circumstance resulting in such incorrect representation or warranty is capable of being changed
such that such representation or warranty would be correct in all material respects, (iii) such fact,
event or circumstance shall have been changed, within thirty (30) days (or sixty (60) days, if at
the end of thirty (30) days the Loan Parties are proceeding with diligence and in good faith to
change such fact, event or circumstance) from the earlier of (x) the date an Authorized
Representative of any Loan Party obtains knowledge thereof and (y) the date notice is given to
any Loan Party, such that such representation or warranty is correct in all material respects by
such deadline, and (iv) such fact, event or circumstance (as so changed) would not reasonably be
expected to result in a Material Adverse Effect; or

       (d)     any Loan Party shall fail to observe or perform any covenant or agreement, as
applicable, contained in the following Sections:



                                                 94
US-DOCS\120330147.2120747417.14
            Case 21-10527-JTD       Doc 533-8      Filed 05/28/21     Page 121 of 203




               (i)     Section 2.05(b)(v) (as to delivery of detailed calculations of the Net Cash
        Flow amount), the last sentence of Section 2.07(c), Sections 5.01 (as to existence), 5.10,
        5.11(h), 5.13, 5.21(g) through 5.21(l) or, Article VI or Sections 1, 2, 3 , 7 or 9 of
        Amendment No. 5; or

               (ii)   Sections 5.06(a), 5.10(b), 5.10(c), 5.10(h) or 5.20(c) and such failure has
        continued unremedied for a period of twentyfive (205) Business Days after the
        occurrence thereof; or

                (iii)   Sections 5.10(e) or 5.10(h) and such failure has continued unremedied for
        thirty (30) days after the occurrence thereof; or

        (e)    any Loan Party shall fail, or fail to cause any Non-Guarantor Subsidiary, to
observe or perform any covenant, condition or agreement contained in this Agreement or any
other Financing Document to which it is a party (other than those specified in Section 7.01(a),
(b), (c), (d) or (l)), and such failure shall continue unremedied for a period of thirtyfive
(305) days after the earlier of (i) written notice thereof to such Loan Party and (ii) knowledge of
such default by an Authorized Representative of any Loan Party; provided that, if (A) such
default cannot be cured within such 305-day period, (B) such default is susceptible of cure and
(C) the applicable Loan Party is proceeding with diligence and in good faith to cure such default,
then such thirtyfive (305) day cure period shall be extended to such date, not to exceed a total of
sixtyten (6010) days, as shall be necessary for such Loan Party to diligently cure such default; or

       (f)       a Bankruptcy occurs with respect to any Borrower Group Member or Leon
Faranik; or

        (g)    either (i) a final non-appealable judgment or order for the payment of money is
entered against any Borrower Group Member in an amount exceeding $2,500,000250,000
(exclusive of judgment amounts covered by insurance or bond where the insurer or bonding
party has admitted liability in respect of such judgment), and such judgment remains unsatisfied
without any procurement of a stay of execution for a period of ninety (90) days or more after the
date of entry of judgment; or or (ii) on and after the Amendment No. 5 Effective Date, any
litigation which could reasonably be expected to involve an amount exceeding $250,000 is
commenced by (A) any counterparty to a Material Agreement, (B) any creditor of any
Borrower Group Member, (C) any equityholder of any Borrower Group Member, (D) the
holders of any Indebtedness under the Bond Documents or (E) the holders of any
Permitted Revolving Facility, in any case, against one or more of the Borrower Group
Members; or

        (h)     (i) any Security Document (A) is revoked, terminated or otherwise ceases to be in
full force and effect (except in connection with its expiration in accordance with its terms in the
ordinary course (and not related to any default thereunder) and except to the extent such
revocation, termination or cessation is caused by any act or omission of the Agent or the
Lenders), or the enforceability thereof shall be challenged in writing by any Borrower Group
Member, (B) ceases to provide (to the extent permitted by law and to the extent required by the
Financing Documents) a first priority perfected Lien on the assets purported to be covered
therebyCollateral in favor of the Collateral Agent (other than any Vehicles), free and clear of


                                                95
US-DOCS\120330147.2120747417.14
              Case 21-10527-JTD      Doc 533-8     Filed 05/28/21     Page 122 of 203




all other Liens (other than Permitted Liens), except to the extent that such cessation is caused
solely and directly by any act or omission by the Agent or the Lenders, or (C) becomes
unlawful or is declared void or (ii) any Financing Document (A) is revoked, terminated or
otherwise ceases to be in full force and effect (except in connection with its expiration in
accordance with its terms in the ordinary course (and not related to any default thereunder) and
except to the extent such revocation, termination or cessation is caused any act or omission
by the Agent or the Lenders), or (B) becomes unlawful or is declared void; or

       (i)    an ERISA Event has occurred which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect; or

        (j)      a Change of Control has occurred; or

        (k)

        (k)     (i) any Material Agreement relating to material real property rights of any
Facility shall at any time for any reason cease to be valid and binding and in full force and effect
(in each case, except in connection with its expiration in accordance with its terms in the
ordinary course (and not related to any default thereunder)) on the applicable Material
Counterparty; provided that any such event with respect to such Material Agreement shall
not be an Event of Default if the applicable Person has, within thirty (30) days after the
occurrence of such relevant circumstance, entered into a Replacement Agreement or has
received a termination payment that has been offered to prepay the Loans in accordance
with Section 2.05(b)(i) in an amount acceptable to the Administrative Agent (in its
reasonable discretion); or or on the applicable Borrower Group Member; or

               (ii) any Material Agreement which contains a deposit or prepayment to a
        Borrower Group Member from a customer shall at any time for any reason cease to
        be valid and binding and in full force and effect (in each case, except in connection
        with its expiration in accordance with its terms in the ordinary course (and not
        related to any default thereunder)) on the applicable Material Counterparty;
        provided that any such event with respect to such Material Agreement shall not be
        an Event of Default if the applicable Person during the sixty (60) day period
        following the date that such deposit is required to be paid in full uses commercially
        reasonable efforts to extend the maturity of the deposit or prepayment liability with
        respect to such Material Agreement, such that the deposit or prepayment liability
        shall be amortized over a period of twelve (12) calendar months or longer, or causes
        the repayment of such deposit with either an Net Additional Equity Raise Amount
        (so long as no Tranche B Obligations are outstanding), or a deposit provided by an
        Additional Agreement which replaces the Material Agreement so terminated; or

        (l)     any Authorization by a Governmental Authority necessary for the execution,
delivery and performance of any obligation under the Transaction Documents is terminated or
ceases to be in full force or is not obtained, maintained, or complied with, unless such failure (i)
could not reasonably be expected to result in a Material Adverse Effect during the cure
period (or the additional cure period) under the following clause (ii) and (ii) is remedied
within ninety (90) days after the occurrence thereof or such longer period as is necessary, if


                                                 96
US-DOCS\120330147.2120747417.14
            Case 21-10527-JTD       Doc 533-8      Filed 05/28/21     Page 123 of 203




not fully remedied within such period, as is reasonably required so long as such
remediation is diligently pursued in good faith and such default remains susceptible of
cure; or; or

       (m)     an uninsured Event of Loss or a Condemnation, in each case with respect to a
portion of the property of the Borrower Group Members in excess of $7,500,000750,000 in
value shall occur; or

        (n)     (i) the abandonment by any Loan Party of all or a material portion of its activities
to operate or maintain the Business, which abandonment shall be deemed to have occurred if any
Loan Party fails to operate any material part of the Business for a period of thirty (30) or more
consecutive days; provided that any such failure to operate the Business caused by an Event of
Loss or other force majeure event shall not constitute a Material Adverse Effect so long as, to the
extent feasible during such Event of Loss or other force majeure event, the Borrower is
diligently attempting to restart operation of the Business, or (ii) the written announcement by any
Loan Party of its intention to do any of the foregoing in clause (i); or

       (o)   any Loan Party shall default in any material respect in the observance or
performance of any Material Agreement or material condition contained in the Observer Rights
Agreement and such material default shall continue after the expiration of any cure period
therefor; or

        (p)      any Borrower Group Member shall (i) default in making any payment of any
principal, interest or premium of (x) any Indebtedness (excluding the Obligations) the
outstanding principal amount of which exceeds at such time $3,500,000350,000 or (y) the
Niagara Promissory Note (such Indebtedness in clauses (x) and (y), “Material Indebtedness”) on
the scheduled or original due date with respect thereto, in each case, beyond any grace periods
applicable thereto; or (ii) default in the observance or performance of any other agreement or
condition relating to any such Indebtedness (excluding the Obligations) or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other event shall occur
or condition exist, in each case, beyond any grace periods applicable thereto, the effect of which
default or other event or condition is to cause, or to permit the holder or beneficiary of Material
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to cause, with or
without the giving of notice, the lapse of time or both, such Material Indebtedness to become due
prior to its stated maturity or to become subject to a mandatory offer to purchase by the obligor
thereunder or (in the case of any such Indebtedness constituting a Guarantee) to become payable;
or

       (q)     any party to any Subordination Agreement or the Unconditional Guaranty (other
than any Agent) shall default in the observance or performance of any agreement or condition
contained therein, and such default has continued unremedied for the greater of (x) ten (10)
days after the occurrence thereof or (y) any grace period therefor specified therein; or

        (r)   any Post-Consumer Materials or any other materials located at the Riverside
Facility or the Pinnpack Facility or Collateral of the Loan Parties shall be moved or




                                                97
US-DOCS\120330147.2120747417.14
            Case 21-10527-JTD       Doc 533-8     Filed 05/28/21     Page 124 of 203




otherwise relocated to the Texas Facility or the Pennsylvania Facility or otherwise Invested
in Borrower Group Members that are not Loan Parties;

        then, and in every such event (other than an event with respect to a Borrower Group
Member described in Section 7.01(f)), and at any time thereafter during the continuance of such
event, the Administrative Agent may, at its sole discretion, following written notice to the
Borrower, take any or all of the following actions, at the same or different times: (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately; and (ii) declare
the Loans and all other amounts due under the Financing Documents (including the Tranche A/C
Prepayment Premium or Tranche B Minimum Return, if applicable) then outstanding to be due
and payable in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the principal of the
Loans so declared to be due and payable, together with accrued interest thereon and all
reimbursements, fees and other obligations of the Borrower accrued hereunder or under the
Financing Documents (including the Tranche A/C Prepayment Premium or Tranche B Minimum
Return, if applicable), shall become due and payable immediately, without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the Loan Parties; and in
case of any event with respect to a Borrower Group Member described in Section 7.01(f), the
Commitments shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all reimbursements, fees and other obligations of the
Borrower accrued hereunder and under the Financing Documents (including the Tranche A/C
Prepayment Premium or Tranche B Minimum Return, if applicable), shall automatically become
due and payable, without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Loan Parties. Upon the occurrence and during the continuance of any
Event of Default, in addition to the exercise of remedies set forth above in this paragraph, each
Secured Party shall be, subject to the terms of the Security Agreement, entitled to exercise the
rights and remedies available to such Secured Party under and in accordance with the provisions
of the other Financing Documents to which it is a party or any Applicable Law. For the purpose
of enabling the Collateral Agent to exercise the rights and remedies under this Section 7.01
(including in order to take possession of, collect, receive, assemble, process, appropriate,
remove, realize upon, sell, assign, license out, convey, transfer or grant options to purchase any
Collateral) at such time as the Collateral Agent shall be lawfully entitled to exercise such rights
and remedies, each Loan Party hereby grants to the Collateral Agent, for the benefit of the
Collateral Agent and each other Secured Party, a nonexclusive and assignable license
(exercisable without payment of royalty or other compensation to such Loan Party), subject, in
the case of Intellectual Property licenses, to the terms of the applicable license, and subject, in
the case of Trademarks, to sufficient rights to quality control and inspection in favor of such
Loan Party to avoid the risk of invalidation of such Trademarks, to use, practice, license,
sublicense, and otherwise exploit any and all Intellectual Property now owned or held or
hereafter acquired or held by such Loan Party.

Section 7.02 Application of Proceeds. The proceeds of any collection, sale or other realization
of all or any part of the Collateral (including any amount in the Collateral Accounts, but
excluding any proceeds in respect of the Unconditional Guaranty) shall be applied in the
following order of priority:



                                                98
US-DOCS\120330147.2120747417.14
            Case 21-10527-JTD       Doc 533-8     Filed 05/28/21    Page 125 of 203




               (a)     first, to any fees, costs, charges, expenses and indemnities then due and
        payable to Administrative Agent and Collateral Agent under any Financing Document
        pro rata based on such respective amounts then due to such Persons;

              (b)     second, to the respective outstanding fees, costs, charges, expenses and
        indemnities then due and payable to the other Secured Parties under any Financing
        Document pro rata based on such respective amounts then due to such Persons;

               (c)    third, to any accrued but unpaid interest on the Tranche AC Obligations
        owed to the Secured Parties pro rata based on such respective amounts then due to the
        Secured Parties;

                (d)   fourth, to any principal amount of the Tranche AC Obligations owed to
        the Secured Parties pro rata based on such respective amounts then due to the Secured
        Parties;

                (e)   fifth, to any other unpaid Tranche AC Obligations then due and payable to
        Secured Parties, pro rata based on such respective amounts then due to the Secured
        Parties; and

               (f)    sixth, to any accrued but unpaid interest on the Tranche BA Obligations
        owed to the Secured Parties pro rata based on such respective amounts then due to the
        Secured Parties;

                (g)   seventh, to any principal amount of the Tranche BA Obligations owed to
        the Secured Parties pro rata based on such respective amounts then due to the Secured
        Parties;

                (h)   eighth, to any other unpaid Tranche BA Obligations then due and payable
        to Secured Parties, pro rata based on such respective amounts then due to the Secured
        Parties; and

               (i)    ninth, to any accrued but unpaid interest on the Tranche B
        Obligations owed to the Secured Parties pro rata based on such respective amounts
        then due to the Secured Parties;

               (j)   tenth, to any principal amount of the Tranche B Obligations owed to
        the Secured Parties pro rata based on such respective amounts then due to the
        Secured Parties;

               (k)   eleventh, to any other unpaid Tranche B Obligations then due and
        payable to Secured Parties, pro rata based on such respective amounts then due to
        the Secured Parties; and

               (l)      (i) ninthtwelfth, after final payment in full of the amounts described in
        clauses first through eighth above and the Discharge Date shall have occurred, to the
        Borrower or as otherwise required by Applicable Law.


                                                99
US-DOCS\120330147.2120747417.14
            Case 21-10527-JTD      Doc 533-8      Filed 05/28/21    Page 126 of 203




       It is understood that the Loan Parties shall remain liable to the extent of any deficiency
between the amount of the proceeds of the Collateral and the aggregate of the sums referred to in
clauses first through eighth above.

The proceeds of any collection, sale or other realization of all or any part of the Unconditional
Guaranty shall be applied in the following order of priority:

               (a)    first, to any accrued but unpaid interest on the Tranche B Obligations
        owed to the Secured Parties pro rata based on such respective amounts then due to the
        Secured Parties;

                (b)   second, to any principal amount of the Tranche B Obligations owed to the
        Secured Parties pro rata based on such respective amounts then due to the Secured
        Parties; and

                (c)   third, to any other unpaid Tranche B Obligations then due and payable to
        Secured Parties, pro rata based on such respective amounts then due to the Secured
        Parties;

       It is understood that the Loan Parties shall remain liable to the extent of any deficiency
between the amount of the proceeds of the Unconditional Guaranty and the aggregate of the
sums referred to in clauses first through third above.

                                         ARTICLE VIII

                                         THE AGENTS

Section 8.01 Appointment and Authorization of the Agents.

        (a)     Each of the Lenders hereby irrevocably appoints each Agent to act on its behalf
as its agent hereunder and under the other Financing Documents and authorizes each Agent in
such capacity, to take such actions on its behalf and to exercise such powers as are delegated to
it by the terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. Each Agent, by executing this Agreement, hereby accepts such appointment.

        (b)    Each Agent is hereby authorized to execute, deliver and perform each of the
Transaction Documents to which such Agent is intended to be a party. Each Agent hereby
agrees, and each Lender hereby authorizes such Agent, to enter into the amendments and other
modifications of the Security Documents (subject to Section 10.02(b)).

Section 8.02 Rights as a Lender. Each Agent shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it were not an
Agent, and such Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any of Subsidiary or other Affiliate thereof
as if it were not an Agent hereunder.

Section 8.03 Duties of Agent; Exculpatory Provisions. No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Financing Documents.

                                              100
US-DOCS\120330147.2120747417.14
            Case 21-10527-JTD       Doc 533-8      Filed 05/28/21     Page 127 of 203




Without limiting the generality of the foregoing, no Agent (a) shall be subject to any fiduciary or
other implied duties, regardless of whether a Default or Event of Default has occurred and is
continuing, (b) shall have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or by the other
Financing Documents that such Agent is required to exercise, and (c) shall, except as expressly
set forth herein and in the other Financing Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the financial institution serving as an Agent
or any of its Affiliates in any capacity. No Agent shall be liable for any action taken or not taken
by it with the consent or at the request of the Lenders or in the absence of its own gross
negligence or willful misconduct as determined by a court of competent jurisdiction in a final,
non-appealable decision. No Agent shall be deemed to have knowledge of any Default or Event
of Default unless and until written notice thereof is given to such Agent by the Borrower or a
Lender, and no Agent shall be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this Agreement or any other
Financing Document, (ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set forth herein or
therein, (iv) the validity, enforceability, effectiveness or genuineness of this Agreement, any
other Financing Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein or therein, other than to
confirm receipt of items expressly required to be delivered to such Agent.

Section 8.04 Reliance by Agent. Each Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed or sent by the
proper Person. Each Agent also may rely upon any statement made to it orally or by telephone
and believed by it to be made by the proper Person, and shall not incur any liability for relying
thereon. Each Agent may consult with legal counsel, independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

Section 8.05 Delegation of Duties. Each Agent may perform any and all its duties and exercise
its rights and powers by or through any one or more sub-agents appointed by such Agent. Each
Agent and any such sub-agent may perform any and all its duties and exercise its rights and
powers through their respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of each Agent and any
such sub-agent, and shall apply to their respective activities as well as activities as each Agent.

Section 8.06 Withholding of Taxes by the Administrative Agent; Indemnification. To the
extent required by any Applicable Law, the Administrative Agent may withhold from any
payment to any Lender an amount equivalent to any applicable withholding Taxes. If any
Governmental Authority asserts a claim that the Administrative Agent did not properly withhold
Taxes from amounts paid to or for the account of any Lender because the appropriate form was
not delivered or was not properly executed or because such Lender failed to notify the
Administrative Agent of a change in circumstance which rendered the exemption from,
or reduction of, withholding Taxes ineffective or for any other reason, or if the Administrative

                                                101
US-DOCS\120330147.2120747417.14
            Case 21-10527-JTD       Doc 533-8      Filed 05/28/21     Page 128 of 203




Agent reasonably determines that a payment was made to a Lender pursuant to this Agreement
without deduction of applicable withholding tax from such payment, such Lender shall promptly
indemnify the Administrative Agent fully for all amounts paid, directly or indirectly, by
Administrative Agent as Taxes or otherwise, including any penalties or interest and together
with all expenses (including legal expenses, allocated internal costs and out-of-pocket expenses)
incurred. Each Lender shall severally indemnify the Administrative Agent, within ten (10) days
after demand therefor, for (i) any Indemnified Taxes attributable to such Person (but only to the
extent that the Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so), (ii) any Taxes
attributable to such Person’s failure to comply with the provisions of Section 10.04(f) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes attributable to such
Person, in each case, that are payable or paid by the Administrative Agent in connection with
any Financing Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or liability delivered to
any Lender by the Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all amounts at any time
owing to such Lender under any Financing Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due to the
Administrative Agent under this Section 8.06.

Section 8.07 Resignation of Agent. Each Agent may resign at any time upon thirty (30) days’
notice by notifying the Lenders and the Borrower, and the Collateral Agent may be removed at
any time by the Administrative Agent (with a prior written notice to the Borrower). Upon any
such resignation or removal, the Administrative Agent shall have the right, with the consent of
the Borrower (such consent not to be unreasonably withheld), to appoint a successor. If no
successor shall have been so appointed by the Administrative Agent and approved by the
Borrower and shall have accepted such appointment within thirty (30) days after the retiring
Agent gives notice of its resignation or after the Administrative Agent’s removal of the retiring
Collateral Agent, then the retiring Agent may, on behalf of the Lenders, appoint a successor
Agent, which shall be a Lender with an office in New York, New York, an Affiliate of a Lender
or a financial institution with an office in New York, New York having a combined capital and
surplus that is not less than $250,000,000. Upon the acceptance of its appointment as Agent
hereunder by a successor, such successor shall succeed to and become vested with all the rights,
powers, privileges and duties of the retiring (or retired) Agent and the retiring Agent shall be
discharged from its duties and obligations hereunder (if not already discharged therefrom as
provided above in this paragraph). The reimbursements and fees payable by the Borrower to a
successor Agent shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Agent’s resignation or removal hereunder,
the provisions of this Article and Section 10.03 shall continue in effect for its benefit in respect
of any actions taken or omitted to be taken by it while it was acting as Agent.

Section 8.08 Non-Reliance on Agent or Other Lenders. Each Lender acknowledges that it has,
independently and without reliance upon any Agent, the Affiliates of any Agent or any other
Lender and based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also acknowledges
that it will, independently and without reliance upon any Agent, the Affiliates of any Agent or

                                                102
US-DOCS\120330147.2120747417.14
            Case 21-10527-JTD       Doc 533-8      Filed 05/28/21     Page 129 of 203




any other Lender and based on such documents and information as it shall from time to time
deem appropriate, continue to make its own decisions in taking or not taking action under or
based upon this Agreement, any other Financing Document or any related agreement or any
document furnished hereunder or thereunder.

Section 8.09 No Other Duties; Etc. The parties agree that neither the Administrative Agent nor
the Collateral Agent shall have any obligations, liability or responsibility under or in connection
with this Agreement and the other Financing Documents and that none of the Agents shall have
any obligations, liabilities or responsibilities except for those expressly set forth herein and in
the other Financing Documents. The Collateral Agent shall have all of the rights (including
indemnification rights), powers, benefits, privileges, exculpations, protections and immunities
granted to the Collateral Agent under the other Financing Documents, all of which are
incorporated herein mutatis mutandis.

                                          ARTICLE IX

                                          GUARANTY

Section 9.01 Guaranty.

        (a)     For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, each Guarantor hereby unconditionally and irrevocably, jointly and
severally, Guarantees the full and punctual payment and performance (whether at stated
maturity, upon acceleration or otherwise) of all Guaranteed Obligations, in each case as primary
obligor and not merely as surety and with respect to all such Guaranteed Obligations howsoever
created, arising or evidenced, whether direct or indirect, absolute or contingent, now or hereafter
existing, or due or to become due. This is a guaranty of payment and not merely of collection.

        (b)    All payments made by any Guarantor under this Article IX shall be payable in the
manner required for payments by the Borrower hereunder, including: (i) the obligation to make
all such payments in Dollars, free and clear of, and without deduction for, any Taxes, and subject
to the gross-up and indemnity as provided under Section 2.09, (ii) the obligation to pay interest
at the Post-Default Rate and (iii) the obligation to pay all amounts due under the Loans in
Dollars.

        (c)    Any term or provision of this guaranty to the contrary notwithstanding the
aggregate maximum amount of the Guaranteed Obligations for which such Guarantor shall be
liable under this guaranty shall not exceed the maximum amount for which such Guarantor can
be liable without rendering this guaranty or any other Financing Document, as it relates to such
Guarantor, void or voidable under Applicable Law relating to fraudulent conveyance or
fraudulent transfer.

Section 9.02 Guaranty Unconditional. The Guaranteed Obligations shall be unconditional and
absolute and, without limiting the generality of the foregoing, shall not be released, discharged
or otherwise affected by:

       (a)    any extension, renewal, settlement, compromise, waiver or release in respect of
any obligations of any Loan Party under the Financing Documents and/or any Commitments

                                               103
US-DOCS\120330147.2120747417.14
              Case 21-10527-JTD       Doc 533-8     Filed 05/28/21     Page 130 of 203




under the Financing Documents, by operation of law or otherwise (other than with respect to any
such extension, renewal, settlement, compromise, waiver or release agreed in accordance with
the terms hereunder as expressly applying to the Guaranteed Obligations),

       (b)    any modification or amendment of or supplement to this Agreement or any other
Financing Document (other than with respect to any modification, amendment or supplement
agreed in accordance with the terms hereunder as expressly applying to the Guaranteed
Obligations),

        (c)      any release, impairment, non-perfection or invalidity of any Collateral,

        (d)    any change in the corporate existence, structure or ownership of any Loan Party
or any other Person, or any event of the type described in Sections 5.01, 6.01 or 6.07 with
respect to any Person,

       (e)     the existence of any claim, set-off or other rights that any Guarantor may have at
any time against any Loan Party, any Secured Party or any other Person, whether in connection
herewith or with any unrelated transactions,

       (f)    any invalidity or unenforceability relating to or against any Loan Party for any
reason of any Financing Document, or any provision of Applicable Law purporting to prohibit
the performance by any Loan Party of any of its obligations under the Financing Documents
(other than any such invalidity or unenforceability with respect solely to the Guaranteed
Obligations),

        (g)      the failure of any Material Counterparty to make payments owed to any Loan
Party, or

       (h)     any other act or omission to act or delay of any kind by any Loan Party, any
Secured Party or any other Person or any other circumstance whatsoever that might, but for the
provisions of this Section 9.02, constitute a legal or equitable discharge of the obligations of any
Loan Party under the Financing Documents.

Section 9.03 Discharge Only Upon Payment in Full; Reinstatement in Certain Circumstances.
The Guaranteed Obligations shall remain in full force and effect until all of the Borrower’s
obligations under the Financing Documents shall have been paid or otherwise performed in full
and all of the Commitments shall have terminated. If at any time any payment made under this
Agreement or any other Financing Document is rescinded or must otherwise be restored or
returned upon the insolvency, bankruptcy, reorganization or similar event of any Loan Party or
any other Person or otherwise, then the Guaranteed Obligations with respect to such payment
shall be reinstated at such time as though such payment had been due but not made at such time.

Section 9.04 Waiver by the Guarantors.

        (a)    Each Guarantor hereby irrevocably and unconditionally waives, to the fullest
extent permitted by Applicable Law: (i) notice of acceptance of the guaranty provided in this
Article IX and notice of any liability to which this guaranty may apply, (ii) all notices that may
be required by Applicable Law or otherwise to preserve intact any rights of any Secured Party

                                                 104
US-DOCS\120330147.2120747417.14
            Case 21-10527-JTD        Doc 533-8       Filed 05/28/21     Page 131 of 203




against any Loan Party, including any demand, presentment, protest, proof of notice of non-
payment, notice of any failure on the part of any Loan Party to perform and comply with any
covenant, agreement, term, condition or provision of any agreement and any other notice to any
other party that may be liable in respect of the Guaranteed Obligations (including any Loan
Party) except any of the foregoing as may be expressly required hereunder, (iii) any right to the
enforcement, assertion or exercise by any Secured Party of any right, power, privilege or remedy
conferred upon such Person under the Financing Documents or otherwise and (iv) any
requirement that any Secured Party exhaust any right, power, privilege or remedy, or mitigate
any damages resulting from any Default or Event of Default under any Financing Document, or
proceed to take any action against any Collateral or against any Loan Party or any other Person
under or in respect of any Financing Document or otherwise, or protect, secure, perfect or ensure
any Lien on any Collateral.

       (b)     Each Guarantor agrees and acknowledges that the Administrative Agent and each
holder of any Guaranteed Obligations may demand payment of, enforce and recover from any
Guarantor or any other Person obligated for any or all of such Guaranteed Obligations in any
order and in any manner whatsoever, without any requirement that the Administrative Agent or
such holder seek to recover from any particular Guarantor or other Person first or from any
Guarantors or other Persons pro rata or on any other basis.

Section 9.05 Subrogation. Upon any Guarantor making any payment under this Article IX,
such Guarantor shall be subrogated to the rights of the payee against the Borrower with respect
to such obligation; provided that no Guarantor shall enforce any payment by way of subrogation,
indemnity, contribution or otherwise, or exercise any other right, against any Loan Party (or
otherwise benefit from any payment or other transfer arising from any such right) so long as any
obligations under the Financing Documents (other than on-going but not yet incurred indemnity
obligations) remain unpaid and/or unsatisfied.

Section 9.06 Acceleration. All amounts then subject to acceleration under Section 7.01 of this
Agreement shall be payable by the Guarantors hereunder immediately upon demand by the
Administrative Agent.

                                            ARTICLE X

                                        MISCELLANEOUS

Section 10.01 Notices. Except as otherwise expressly provided herein or in any Financing
Document, all notices and other communications provided for hereunder or thereunder shall be
(i) in writing and (ii) sent by overnight courier (if for inland delivery) or international courier (if
for overseas delivery); provided, that such notice or communication may be sent by email so
long as (x) such email or electronic transmission is promptly followed by a communication or
notice in sent in accordance with (i) and (ii) above, (y) any Loan Party is delivering documents
and information required to be provided under Article IV, Article V or Article VI, or (z) the
express terms of any Financing Document permit electronic transmissions, in each case, to a
party hereto at its address and contact number specified below, or at such other address and
contact number as is designated by such party in a written notice to the other parties hereto:



                                                 105
US-DOCS\120330147.2120747417.14
              Case 21-10527-JTD       Doc 533-8     Filed 05/28/21    Page 132 of 203




        (a)      Borrower or Guarantors:

                          CarbonLite Holdings, LLC
                          10250 Constellation Boulevard, Suite 2820
                          Los Angeles, CA 90067
                          Attention:    both Leon Farahnik, Chief Executive Officer; and Gregg
                          Milhaupt
                          Email:        both lfarahnik@hpcindustries.com; and
                          gregg@carbonliterecycling.com

                          With a copy to:

                          Reed Smith LLP
                          1901 Avenue of Stars
                          Suite 700
                          Los Angeles, CA 90067-6078
                          Attention:    Moshe Kupietzky
                          Email:        MKupietzky@reedsmith.com

                          And a copy to:

                          Force 10 Partners
                          20341 SW Birch Street, Suite 220
                          Newport Beach, CA 92660
                          Attention:   Brian Weiss
                          Email:       bweiss@force10partners.com

        (b)      Administrative Agent and Collateral Agent:

                          Orion Energy Partners Investment Agent, LLC
                          292 Madison Avenue, Suite 2500
                          New York, NY 10118
                          Attention: Gerrit Nicholas, Chris Leary and Mark Friedland
                          Email:     Gerrit@OrionEnergyPartners.com;
                                     Chris@OrionEnergyPartners.com;
                                     Mark@OrionEnergyPartners.com;
                                     CarbonLiteDealTeam@orionenergypartners.com

       (c)     If to a Lender, to it at its address (mail or email) set forth in its Administrative
Questionnaire.

        All notices and communications shall be effective when received by the addressee
thereof during business hours on a Business Day in such Person’s location as indicated by such
Person’s address in paragraphs (a) to (c) above, or at such other address as is designated by such
Person in a written notice to the other parties hereto.




                                                 106
US-DOCS\120330147.2120747417.14
            Case 21-10527-JTD       Doc 533-8     Filed 05/28/21     Page 133 of 203




Section 10.02 Waivers; Amendments.

        (a)    No Deemed Waivers; Remedies Cumulative. No failure or delay on the part of
any Agent or any Lender in exercising any right, power or privilege hereunder or under any
other Financing Document and no course of dealing between any Loan Party, or any of the
Borrower’s Affiliates, on the one hand, and any Agent or Lender on the other hand, shall impair
any such right, power or privilege or operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder or under any other Financing Document
preclude any other or further exercise thereof or the exercise of any other right, power or
privilege hereunder or thereunder. The rights, powers and remedies herein or in any other
Financing Document expressly provided are cumulative and not exclusive of any rights, powers
or remedies which any party thereto would otherwise have. No notice to or demand on the
Borrower in any case shall entitle the Borrower to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of any Agent or any Lender to
any other or further action in any circumstances without notice or demand.

        (b)    Amendments. No amendment or waiver of any provision of this Agreement or
any other Financing Document (other than any Security Document, each of which may only be
waived, amended or modified in accordance with such Security Document), and no consent to
any departure by the Borrower shall be effective unless in writing signed by the Administrative
Agent and the Borrower; provided that no such amendment, waiver or consent shall change the
pro rata agreements in Section 7.02 without the consent of each Lender affected thereby, and
provided further that (A) no amendment, waiver or consent shall, without the written consent of
the relevant Agent, affect the rights or duties of such Agent under this Agreement or any other
Financing Document and (B) any separate reimbursement or fee agreement between the
Borrower and the Administrative Agent in its capacity as such or between the Borrower and the
Collateral Agent in its capacity as such may be amended or modified by such parties.
Notwithstanding anything herein to the contrary, (x) the Loan Parties and the Collateral Agent
may (but shall not be obligated to) amend or supplement any Security Document without the
consent of the Administrative Agent to cure any ambiguity, defect or inconsistency which is not
material, or to make any change that would provide any additional rights or benefits to the
Lenders and (y) any Loan Party may amend, modify or supplement any annexes or schedules to
the Security Documents as expressly provided therein (without the consent of any Agent, Lender
or other secured party).

Section 10.03 Expenses; Indemnity; Etc.

         (a)    Costs and Expenses. The Borrower agrees to pay or reimburse each of the Agents
and the Lenders for: (i) all reasonable and documented out-of-pocket costs and expenses of the
Agents and the Lenders (including the reasonable fees and expenses of Latham & Watkins LLP,
New York counsel to the Administrative Agent and the Collateral Agent, financial advisors and
experts engaged by the Agents and the Lenders from time to time) in connection with (A) the
negotiation, preparation, execution, delivery and performance of this Agreement and the other
Financing Documents and the extension of credit under this Agreement (whether or not the
transaction contemplated hereby and thereby shall be consummated) or (B) any amendment,
modification or waiver of any of the terms of this Agreement or any other Financing Documents,
(ii) all reasonable and documented out-of-pocket costs and expenses of the Lenders (including

                                               107
US-DOCS\120330147.2120747417.14
            Case 21-10527-JTD         Doc 533-8      Filed 05/28/21      Page 134 of 203




payment of the fees and reimbursements provided for herein) and the Agents (including
reasonable and documented outside counsels’ fees and expenses and reasonable and documented
outside financial advisors and experts’ fees and expenses) in connection with (A) any Default
or Event of Default and any enforcement or collection proceedings resulting from such Default
or Event of Default or in connection with the negotiation of any restructuring or “work-out”
(whether or not consummated) of the obligations of the Borrower under this Agreement or the
obligations of any Material Counterparty under any other Financing Document or Material
Agreement and (B) the enforcement of this Section 10.03 or the preservation of their respective
rights (provided that such counsel fees Lenders shall limited to one counsel for all Lenders), (iii)
all costs, expenses, Taxes, assessments and other charges incurred in connection with any filing,
registration, recording or perfection of any security interest contemplated by any Security
Document or any other document referred to therein, and (iv) all reasonable and documented
out-of-pocket costs and expenses of the Agents and the Lenders (including the reasonable and
documented fees and expenses of the experts and consultants engaged by the Agents or the
Lenders) in connection with the Lenders’ due diligence review prior to the Second Funding
Date.

         (b)    Indemnification by the Borrower. Each Loan Party agrees to indemnify and hold
harmless each of the Agents and the Lenders and their affiliates and their respective directors,
officers, employees, administrative agents, attorneys-in-fact and controlling persons (each, an
“Indemnified Party”) from and against any and all losses, claims, damages and liabilities, joint or
several, to which such Indemnified Party may become subject related to or arising out of any
transaction contemplated by the Financing Documents or the execution, delivery and
performance of the Financing Documents or any other document in any way relating to the
Financing Documents and the transactions contemplated by the Financing Documents
(including, for avoidance of doubt, any liabilities arising under or in connection with
Environmental Law) and will reimburse any Indemnified Party for all expenses (including
reasonable and documented outside counsel fees and expenses) as they are incurred in
connection therewith. No Loan Party shall be liable under the foregoing indemnification
provision to an Indemnified Party to the extent that any loss, claim, damage, liability or expense
is found in a final non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence or willful misconduct. Each Loan Party also
agrees that no Indemnified Party shall have any liability (whether direct or indirect, in contract
or tort or otherwise) to it, or any of its security holders or creditors related to or arising out of the
execution, delivery and performance of any Financing Document or any other document in any
way relating to the Financing Documents or the other transactions contemplated by the
Financing Documents, except to the extent that any loss, claim, damage or liability is found in a
final non-appealable judgment by a court of competent jurisdiction to have resulted from such
Indemnified Party’s gross negligence or willful misconduct as determined by a court of
competent jurisdiction. To the extent permitted by Applicable Law, no party hereto shall assert
and each party hereto hereby waives, any claim against any Indemnified Party or any other party
hereto, on any theory of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any Financing Document or any agreement or instrument contemplated hereby, any
Loan or the use of the proceeds thereof. Paragraph (b) of this Section shall not apply with



                                                  108
US-DOCS\120330147.2120747417.14
            Case 21-10527-JTD      Doc 533-8      Filed 05/28/21     Page 135 of 203




respect to Taxes other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.

       (c)    Indemnification by Lenders. To the extent that the Borrower fails to pay any
amount required to be paid to any Agent, their affiliates or agents under Section 10.03(a) or (b),
each Lender severally agrees to pay ratably in accordance with the aggregate principal amount of
the Loans held by the Lender to such Agent, affiliate or agent such unpaid amount; provided that
the unreimbursed expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against such Agent, affiliate or agent in its capacity as
such.

       (d)     Settlements; Appearances in Actions. The Borrower agrees that, without each
Indemnified Party’s prior written consent, it will not settle, compromise or consent to the entry
of any judgment in any pending or threatened claim, action or proceeding in respect of which
indemnification could be sought by or on behalf of such Indemnified Party under this Section
(whether or not any Indemnified Party is an actual or potential party to such claim, action or
proceeding), unless such settlement, compromise or consent includes an unconditional release of
such Indemnified Party from all liability arising out of such claim, action or proceeding. In the
event that an Indemnified Party is requested or required to appear as a witness in any action
brought by or on behalf of or against the Borrower or any Affiliate thereof in which such
Indemnified Party is not named as a defendant, the Borrower agrees to reimburse such
Indemnified Party for all reasonable expenses incurred by it in connection with such Indemnified
Party’s appearing and preparing to appear as such a witness, including the reasonable and
documented fees and disbursements of its legal counsel. In the case of any claim brought against
an Indemnified Party for which the Borrower may be responsible under this Section 10.03,
the Agents and the Lenders agree (at the expense of the Borrower) to execute such instruments
and documents and cooperate as reasonably requested by the Borrower in connection with the
Borrower’s defense, settlement or compromise of such claim, action or proceeding.

Section 10.04 Successors and Assigns.

        (a)    Assignments Generally. The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Loan Parties may not assign or otherwise transfer any of
their rights or obligations hereunder without the prior written consent of the Administrative
Agent (and any attempted assignment or transfer by such Loan Party without such consent shall
be null and void) and (ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section 10.04. Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent provided in
paragraph (f) of this Section) and, to the extent expressly contemplated hereby, the Indemnified
Parties referred to in Section 10.03(b) and the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by reason of this
Agreement.




                                               109
US-DOCS\120330147.2120747417.14
            Case 21-10527-JTD       Doc 533-8     Filed 05/28/21     Page 136 of 203




         (b)    Assignments by Lenders. Any Lender may assign to one or more Persons all or a
portion of its rights and obligations under this Agreement (including all or a portion of its Loan
at the time owing to it); provided that:

                (i)   except in the case of an assignment to a Lender or an Affiliate or Related
        Fund of a Lender, the amount of the Loans of the assigning Lender subject to each such
        assignment (determined as of the date the Assignment and Assumption with respect to
        such assignment is delivered to the Administrative Agent) shall not be less than $500,000
        unless the Borrower and the Administrative Agent otherwise consent;

               (ii)   except in the case of an assignment to a Lender or an Affiliate or Related
        Fund of a Lender, the Borrower and the Administrative Agent must each give its prior
        written consent to such assignment; provided that (x) in the case of the Administrative
        Agent, such consent shall not be unreasonably withheld, conditioned or delayed and (y)
        in the case of the Borrower, such consent shall not be unreasonably withheld,
        conditioned or delayed if such assignment is to an Approved Fund and such consent
        shall be given in the Borrower’s sole discretion if the assignment is to any other
        Person (other than a Lender, an Affiliate or Related Fund of a Lender or an
        Approved Fund) (and provided further that, in the case of the Borrower, such
        consent shall be deemed to be given if the Borrower has not responded within five
        (5) Business Days of any request for consent);;

                (iii)    each partial assignment shall be made as an assignment of a proportionate
        part of all the assigning Lender’s rights and obligations under this Agreement;

               (iv)   except in the case of an assignment to an Affiliate, the parties to each
        assignment shall execute and deliver to the Administrative Agent an Assignment and
        Assumption, together with a processing and recordation fee of $3,500; and

               (v)  the assignee, if it shall not be a Lender, shall deliver to the Administrative
        Agent an Administrative Questionnaire;.

        provided further that any consent of the Borrower otherwise required under this
clause (b) shall not be required if any Event of Default has occurred and is continuing and
shall be deemed given if the Borrower has not responded to a request for such consent
within five (5) Business Days of the request. Upon acceptance and recording pursuant to
paragraph (d) of this Section, from and after the effective date specified in each Assignment and
Assumption, the assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the interest assigned
by such Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party hereto but shall
continue to be entitled to the benefits of Sections 2.09, 2.10 and 10.03). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not comply with this




                                               110
US-DOCS\120330147.2120747417.14
            Case 21-10527-JTD       Doc 533-8      Filed 05/28/21     Page 137 of 203




paragraph shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (f) of this Section.

        (c)    Maintenance of Register by the Administrative Agent. The Administrative
Agent, acting for this purpose as an agent of the Borrower, shall maintain at one of its offices in
New York City a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, principal amount of the Loans owing to
each Lender pursuant to the terms hereof from time to time and the amount of any Accrued
Interest owing from time to time (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

        (d)    Effectiveness of Assignments. Upon its receipt of a duly completed Assignment
and Assumption executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and any written
consent to such assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained therein in
the Register. No assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

       (e)     Limitations on Rights of Assignees. An assignee Lender shall not be entitled to
receive any greater payment under Sections 2.09 or 2.10 than the assigning Lender would have
been entitled to receive with respect to the interest assigned to such assignee (based on the
circumstances existing at the time of the assignment), unless the Borrower’s prior written
consent has been obtained therefor.

        (f)     Participations. Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities (a “Participant”)
in all or a portion of such Lender’s rights and obligations under this Agreement and the other
Financing Documents (including all or a portion of the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement and the other Financing Documents shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) the Loan Parties, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and the other Financing Documents. Any
agreement or instrument pursuant to which a Lender sells such a participation shall provide that
such Lender shall retain the sole right to enforce this Agreement and the other Financing
Documents and to approve any amendment, modification or waiver of any provision of this
Agreement or any other Financing Document; provided that, such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section 10.02(b) that affects
such Participant. Subject to paragraph (g) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.09 and 2.10 (subject to the requirements

                                                111
US-DOCS\120330147.2120747417.14
              Case 21-10527-JTD     Doc 533-8      Filed 05/28/21     Page 138 of 203




and limitations therein, including the requirements under Section 2.09(e) (it being understood
that the documentation required under Section 2.09(e) shall be delivered to the participating
Lender)) to the same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Financing Documents held
by it (the “Participant Register”); provided that no Lender shall have any obligation to disclose
all or any portion of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loan or its other obligations
under any Financing Document) to any Person except to the extent that such disclosure is
necessary to establish that such participation complies with Section 10.14 and that such
commitment, loan, letter of credit or other obligation is in registered form under Section
5f.103-1(c) of the Treasury Regulations and Section 1.163-5(b) of the Proposed Treasury
Regulations (or any amended or successor version). The entries in the Participant Register shall
be conclusive absent manifest error, and such Lender shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no responsibility for
maintaining a Participant Register.

        (g)    Limitations on Rights of Participants. A Participant shall not be entitled to
receive any greater payment under Sections 2.09 or 2.10 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such Participant. A Participant
shall not be entitled to the benefits of Section 2.09 unless the Participant agrees, for the benefit
of the Borrower, to comply with Section 2.09(e) as though it were a Lender (it being understood
that the documentation required under Section 2.09(e) shall be delivered to the participating
Lender).

        (h)      Certain Pledges.

                (i)     Any Lender may at any time pledge or assign a security interest in all or
        any portion of its rights under this Agreement to secure obligations of such Lender,
        including any such pledge or assignment to a Federal Reserve Bank, the European
        Central Bank or any other central bank or similar monetary authority in the jurisdiction
        of such Lender, and this Section shall not apply to any such pledge or assignment of a
        security interest; provided that no such pledge or assignment of a security interest shall
        release a Lender from any of its obligations hereunder or substitute any such pledgee or
        assignee for such Lender as a party hereto; and provided further that any payment in
        respect of such pledge or assignment made by any Loan Party to or for the account of the
        pledging or assigning Lender in accordance with the terms of this Agreement shall satisfy
        such Loan Party’s obligations hereunder in respect of such pledged or assigned Loan to
        the extent of such payment.

               (ii)   Notwithstanding any other provision of this Agreement, any Lender may,
        without informing, consulting with or obtaining the consent of any other Party to the
        Financing Documents and without formality under any Financing Document, assign by

                                                112
US-DOCS\120330147.2120747417.14
            Case 21-10527-JTD       Doc 533-8     Filed 05/28/21    Page 139 of 203




        way of security, mortgage, charge or otherwise create security by any means over, its
        rights under any Financing Document to secure the obligations of that Lender to any
        Person that would be a permitted assignee (without the consent of the Borrower or any
        Agent) pursuant to Section 10.04(b) including (A) to the benefit of any of its Affiliates
        and/or (B) within the framework of its, or its Affiliates, direct or indirect funding
        operations.

       (i)     No Assignments to the Borrower or Affiliates. Anything in this Section to the
contrary notwithstanding, no Lender may assign or participate any interest in any Loan held by it
hereunder to any Loan Party or any Affiliate of the Borrower without the prior written consent of
each other Lender.

Section 10.05 Survival. All covenants, agreements, representations and warranties made by the
Loan Parties herein and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the making of any
Loan, regardless of any investigation made by any such other party or on its behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice or knowledge
of any Default or Event of Default or incorrect representation or warranty at the time any credit
is extended hereunder, and shall continue in full force and effect as long as the principal of or
any accrued interest on any Loan or any reimbursement, fee or any other amount payable under
this Agreement (other than any contingent indemnification or reimbursement amount not then
due and payable) is outstanding and unpaid. The provisions of Sections 2.09, 2.10, 10.03, 10.12,
10.13 and Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the Loan, the
expiration or termination of the Commitments or the termination of this Agreement or any
provision hereof.

Section 10.06 Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a single contract.
This Agreement and the other Financing Documents to which a Loan Party is party constitute the
entire contract between and among the parties relating to the subject matter hereof and thereof
and supersede any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. This Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns. Delivery of an executed counterpart of a
signature page to this Agreement by electronic transmission shall be effective as delivery of a
manually executed counterpart of this Agreement.

Section 10.07 Severability. Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity, legality and




                                               113
US-DOCS\120330147.2120747417.14
            Case 21-10527-JTD       Doc 533-8      Filed 05/28/21     Page 140 of 203




enforceability of the remaining provisions hereof; and the invalidity of a particular provision in a
particular jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 10.08 Right of Setoff. If an Event of Default shall have occurred and be continuing,
each Lender and any of its Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held, and any other indebtedness at any time
owing, by such Lender or any such Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing under this
Agreement held by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured or denominated
in a currency other than Dollars. The rights of each Lender or any such Affiliate under this
Section are in addition to other rights and remedies (including other rights of setoff) which such
Lender may have.

Section 10.09 Governing Law; Jurisdiction; Etc.

      (a)     Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

        (b)     Submission to Jurisdiction. Any legal action or proceeding with respect to this
Agreement or any other Financing Document to which a Loan Party is a party shall, except as
provided in clause (d) below, be brought in the courts of the State of New York, or of the United
States District Court for the Southern District of New York, in each case, seated in the County of
New York and, by execution and delivery of this Agreement, each party hereto hereby
irrevocably accepts for itself and in respect of its property, generally and unconditionally, the
jurisdiction of the aforesaid courts. Each party hereto agrees that a judgment, after exhaustion of
all available appeals, in any such action or proceeding shall be conclusive and binding upon it,
and may be enforced in any other jurisdiction, including by a suit upon such judgment, a
certified copy of which shall be conclusive evidence of the judgment.

        (c)    Waiver of Venue. Each party hereto hereby irrevocably waives any objection that
it may now have or hereafter have to the laying of the venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Financing Document to which it is a
party brought in the Supreme Court of the State of New York or in the United States District
Court for the Southern District of New York, in each case, seated in the County of New York
and hereby further irrevocably waives any claim that any such suit, action or proceeding brought
in any such court has been brought in an inconvenient forum.

        (d)    Rights of the Secured Parties. Nothing in this Section 10.09 shall limit the right
of the Secured Parties to refer any claim against a Loan Party to any court of competent
jurisdiction anywhere else outside of the State of New York, nor shall the taking of proceedings
by any Secured Party before the courts in one or more jurisdictions preclude the taking of
proceedings in any other jurisdiction whether concurrently or not.

     (e) WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,


                                                114
US-DOCS\120330147.2120747417.14
            Case 21-10527-JTD       Doc 533-8     Filed 05/28/21     Page 141 of 203




DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY FINANCING
DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL
TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
ANY FINANCING DOCUMENT, OR THE TRANSACTIONS RELATED THERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND
THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART
OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.

       (f)     Service of Process. Each party hereto irrevocably consents to the service of
process in the manner provided for notices in Section 10.01.

       (g)    Waiver of Immunity. To the extent that a Loan Party has or hereafter may
acquire any immunity from jurisdiction of any court or from any legal process (whether through
service of notice, attachment prior to judgment, attachment in aid of execution, execution,
sovereign immunity or otherwise) with respect to itself or its property, it hereby irrevocably
waives such immunity, to the fullest extent permitted by law, in respect of its obligations under
this Agreement and the other Financing Documents.

Section 10.10 Headings. Article and Section headings and the Table of Contents used herein
are for convenience of reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

Section 10.11 Confidentiality.

        (a)     Each of the Agents and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to its and its
Affiliates’ directors, officers, employees, board members (and members of committees thereof),
current or prospective limited partners, agents, consultants, Persons providing administration and
settlement services and other professional advisors, including accountants, auditors, legal
counsel and other advisors with a need to know (for purposes of this Section 10.11, the
“Representatives”) (it being understood that the Representatives will be informed of the
confidential nature of such Information and instructed to keep such Information confidential, and
that the applicable Agent or Lender responsible for such disclosure shall be responsible for any
non-compliance with the foregoing by any such Representatives that do not have a separate
confidentiality obligation to such Agent or Lender), (ii) to the extent requested by any applicable
regulatory or supervisory body or authority, by applicable laws or regulations or by any
subpoena, oral question posed at any deposition, interrogatory or similar legal process
(including, for the avoidance of doubt, to the extent requested in connection with any pledge or
assignment pursuant to Section 10.04(h)); provided that the party from whom disclosure is being
required shall give notice thereof to the Borrower as soon as practicable (unless restricted from
doing so and except where disclosure is to be made to a regulatory or supervisory body or
authority during the ordinary course of its supervisory or regulatory function), (iii) to any other

                                               115
US-DOCS\120330147.2120747417.14
            Case 21-10527-JTD       Doc 533-8      Filed 05/28/21     Page 142 of 203




party to this Agreement, (iv) subject to an agreement containing provisions substantially the
same as those of this paragraph, to any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement, (v) with the written
consent of the Borrower, (vi) to the extent such Information (A) becomes publicly available
other than as a result of a breach of this paragraph or (B) becomes available to any Agent or any
Lender on a nonconfidential basis from a source other than the Borrower and such source is not,
to the knowledge of such Agent or Lender, subject to subject to a confidentiality agreement with
any Loan Party or (vii) to any Person with whom any Loan Party, an Agent or a Lender has
entered into (or potentially may enter into), whether directly or indirectly, any transaction under
which payments are to be made or may be made by reference to one or more Financing
Documents and/or the Loan Parties or to any of such Person’s Affiliates and Representatives.
For the purposes of this paragraph, “Information” means all information received from any Loan
Party or relating to any Borrower Group Member, or its respective business (including, for the
avoidance of doubt, any information with respect to which any Loan Party owes any duty or
obligation of confidentiality to any third-party), other than any such information that is available
to the Agents or any Lender on a nonconfidential basis prior to disclosure by a Loan Party. Any
Person required to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such Person would accord
to its own confidential information.

        (b)    Upon written request after a discharge contemplated by Section 9.03, but no later
than ten (10) Business Days thereafter, by any Loan Party, each Agent and Lender agrees to
promptly return or destroy all copies of confidential Information and all notes, correspondence,
documents or other records based thereon or which contain confidential Information (“Derivate
Documents”) which are then in the such Agent’s or Lender’s possession. Notwithstanding the
foregoing, the Agents and Lenders and their Representatives shall be entitled to (i) retain copies
of all Information provided to such Agent or Lender for legal, regulatory, and compliance
purposes, in a manner consistent with the such Agent’s or Lender’s document archiving
procedures, and which information shall remain confidential for the term of this Agreement so
long as such Information is retained in a manner consistent with such Agent’s or Lender’s
internal confidentiality policies, or (ii) to the extent that such Agent or Lender and its
Representatives have copies of computer records and files containing Information, which have
been created as a result of automatic archiving or backup procedures, may retain such number of
copies of the Information for legal, regulatory, and compliance purposes, in a manner consistent
with such Agent’s or Lender’s and its Representatives’ document archiving procedure, and
which information shall remain confidential so long as such Information is retained in a manner
consistent with such Agent’s or Lender’s and its Representatives’ internal confidentiality
policies. The Loan Party remains the owner of all its Information contained in all Derivate
Documents. In addition, the Agents and Lenders shall not be obligated to return or destroy any
Information contained in any documents or packages prepared for its board of directors or like
body, but may retain such documents or packages in a manner consistent with such Agent’s or
Lender’s internal confidentiality policies.

       (c)     Notwithstanding anything to the contrary contained herein, the parties hereto
acknowledge that the Administrative Agent and its respective affiliates and advisors and
investors in funds managed by the foregoing Persons (collectively, the “Orion Energy Persons”)

                                                116
US-DOCS\120330147.2120747417.14
            Case 21-10527-JTD              Doc 533-8     Filed 05/28/21    Page 143 of 203




are subject to compliance obligations mandated by various regulators, governmental agencies
and taxation authorities; and in satisfaction of those compliance obligations, the Orion Energy
Persons may disclose confidential Information in response to a broad information request not
specifically targeted at Borrower, as required by such regulators, governmental agencies, and
taxation authorities without notice to the Borrower and without obtaining assurances that
information will be treated confidentially; and such disclosure shall not be a violation of this
agreement; provided that if such regulators, governmental agencies and taxation authorities
make information requests specifically targeted at or regarding the Borrower or any of its
affiliates, the Orion Energy Persons will promptly notify the Borrower of such information
request.

Section 10.12 No Third Party Beneficiaries. The agreement of the Lenders to make the Loans
to the Borrower on the terms and conditions set forth in this Agreement, is solely for the benefit
of the Loan Parties, the Agents and the Lenders, and no other Person (including any Material
Counterparty, contractor, subcontractor, supplier, workman, carrier, warehouseman or
materialman furnishing labor, supplies, goods or services to or for the benefit of the Business)
shall have any rights under this Agreement or under any other Financing Document or Material
Agreement as against the Agent or any Lender or with respect to any extension of credit
contemplated by this Agreement.

Section 10.13 Reinstatement. The obligations of the Borrower under this Agreement shall be
automatically reinstated if and to the extent that for any reason any payment by or on behalf of
the Borrower in respect of the Secured Obligations is rescinded or must be otherwise restored by
any holder of any of the Secured Obligations, whether as a result of any proceedings in
Bankruptcy or reorganization or otherwise, and the Borrower agrees that it will indemnify each
Secured Party on demand for all reasonable costs and expenses (including fees of counsel)
incurred by such Secured Party in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any Bankruptcy,
insolvency or similar law.

Section 10.14 USA PATRIOT Act. Each Lender hereby notifies the Loan Parties that pursuant
to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)) (the “USA PATRIOT Act”), it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender to identify such Loan Party in
accordance with the USA PATRIOT Act.

                                  [Remainder of page intentionally left blank]




                                                      117
US-DOCS\120330147.2120747417.14
            Case 21-10527-JTD          Doc 533-8     Filed 05/28/21      Page 144 of 203




       IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first above written.


[Signature Pages provided separately]




                                  [Signature Page to Credit Agreement]
US-DOCS\120330147.2120747417.14
            Case 21-10527-JTD      Doc 533-8   Filed 05/28/21   Page 145 of 203




                                        ANNEX III

                                Tranche B Minimum Return

As used herein and in the Credit Agreement, the “Tranche B Minimum Return” as of any
date shall mean the following:

       Conditions and Milestones                   Minimum Return amount in respect of
                                                   Tranche B Loans

 1.    The date that the Tranche B Obligations    $1,000,000
       are repaid in full in cash.




US-DOCS\120330147.2
        Case 21-10527-JTD     Doc 533-8      Filed 05/28/21   Page 146 of 203




                                    EXHIBIT B


                                   ANNEX I
                                      TO
                              CREDIT AGREEMENT


                               Loans; Commitments


       LENDER                EXISTING             TRANCHE B          TRANCHE C
                            TRANCHE A               LOANS           COMMITMENTS
                              LOANS
                            $18,481,126.83         $1,940,518.32      $1,034,943.10
  Orion Energy Credit
 Opportunities Fund II,
         L.P.
                            $29,698,172.62         $3,118,308.12      $1,663,097.67
  Orion Energy Credit
Opportunities Fund II PV,
          L.P.
                            $1,820,700.56          $191,173.56         $101,959.23
 Orion Energy Credit
 Opportunities Fund II
     GPFA, L.P.
                            $30,000,000.00              $0                 $0
 Orion Energy Credit
    Opportunities
CarbonLITE Co-Invest,
        L.P.
                            $80,000,000.00         $5,250,000.00      $2,800,000.00
        TOTAL
Case 21-10527-JTD   Doc 533-8   Filed 05/28/21   Page 147 of 203




                         EXHIBIT C


                     SCHEDULE 5.13(C)
                            TO
                    CREDIT AGREEMENT

                         [Attached.]
          Case 21-10527-JTD       Doc 533-8     Filed 05/28/21    Page 148 of 203




                                 Tranche C Use of Proceeds

Payments to the below vendors in compliance with the California Prepetition Budget.

ACCO Engineering Systems
AlixPartners, LLP
Allan Company
Athens Services
Bantam Materials International
Duris Corporation
Everrank Investment Group, Inc.
Fairmont Logistics
Force 10 Partners
Go Green Industries, Inc.
GP Harmon Recycling LLC
Indorama Ventures
Latham & Watkins LLP
Miles Chemical Company, Inc.
OCI International, Inc.
Pachulski Stang Ziehl & Jones LLP
Plastic Recycling Corp. of California
Polyquest, Inc.
Prologis, Inc.
Quality Freight Logistics, Inc.
RePET, Inc.
Riverside Public Utilities
rPlanet Earth of Los Angeles LLC
Shell Energy North America (US), L.P.
Southern California Edison Company
Southern California Gas Company
Trinity Logistics, Inc.
Wyse Logistics, Inc.
Case 21-10527-JTD   Doc 533-8   Filed 05/28/21   Page 149 of 203




                         EXHIBIT D


       INITIAL CALIFORNIA PREPETITION BUDGET

                         [Attached.]
                                             Case 21-10527-JTD                                         Doc 533-8                      Filed 05/28/21                         Page 150 of 203


Tranche C: California Prepetition Budget
Consolidated

US$                                                             Week 1            Week 2         Week 3         Week 4         Week 5
Week Ending:                                                   02/05/21          02/12/21       02/19/21       02/26/21       03/05/21         Total       Remarks

Riverside Budget Summary
   Total Cash Receipts                                          2,021,846            2,845        246,555         26,532      2,021,209      4,318,985     See "Riverside Budget" for detailed line items
   (-) Total Manufacturing Expenditures                          (425,120)        (432,370)      (432,370)      (432,370)      (620,549)     (2,342,779)
                                                                                                                                                           Includes payment of Past Due Rent & ACCO Mechanics' Lien, which is only approved by Orion Energy if
   (-) Total Operating Expenditures                              (597,683)        (804,153)      (724,242)      (158,963)      (724,145)     (3,009,186)
                                                                                                                                                           paid in connection with a renewal of the Riverside facility lease
   (-) Total Capital Expenditures                                         -                 -              -              -              -             -
   (-) Plant-Specific Restructuring Costs                                                                                                              -
           (-) Vendor Deposits                                   (627,125)                  -    (313,562)                -    (313,562)     (1,254,250)   See "Riverside Budget" for further breakout by critical vendor
           (-) Utility Deposits                                           -                 -              -              -              -             -
           (-) 503b9                                                      -                 -              -              -              -             -
   (-) Total Financing Cash Flow                                1,200,000                 -              -             -        (55,000)      1,145,000
Riverside Total Change in Cash                                  1,571,917        (1,233,678)    (1,223,620)     (564,801)       307,953      (1,142,230)


PinnPack Budget Summary
   Total Cash Receipts                                            392,690          768,119        356,459        631,822      1,479,953      3,629,043     See "PinnPack Budget" for detailed line items
   (-) Total Manufacturing Expenditures                          (291,914)        (333,155)      (327,948)      (327,854)      (364,877)     (1,645,748)
   (-) Total Operating Expenditures                              (289,946)        (310,684)      (222,714)      (507,401)      (291,696)     (1,622,440)
   (-) Total Capital Expenditures                                         -                 -              -              -              -             -
   (-) Plant-Specific Restructuring Costs                                                                                                              -
           (-) Vendor Deposits                                   (275,793)                  -    (137,896)                -    (137,896)      (551,585)    See "PinnPack Budget" for further breakout by critical vendor
           (-) Utility Deposits                                           -                 -              -              -              -             -
           (-) 503b9                                                      -                 -              -              -              -             -
   (-) Total Financing Cash Flow                                  300,000                   -              -              -              -     300,000
PinnPack Total Change in Cash                                    (164,962)         124,280       (332,099)      (203,433)       685,483        109,269


Restructuring Professional Fees
   Force 10                                                               -         (94,715)     (220,000)                -    (275,000)      (589,715)    Final week includes accelerated payment at filing
   (-) Debtor's Restructuring Counsel (Pachulski)                         -                 -    (100,000)                -    (600,000)      (700,000)
   (-) Debtor's Investment Banker (Jefferies)                             -                 -      (25,000)               -      (37,500)       (62,500)
   (-) Debtor's Corporate Counsel (ReedSmith)                           -                   -      (30,000)               -      (30,000)      (60,000)
   (-) Lender's Counsel (Latham)                                 (500,000)                  -            -                -            -      (500,000)    For accrued expenses since 1/1/2021 and estimated expenses through 3/1/2021
   (-) Lender's Financial Advisor (AlixPartners)                 (150,000)                  -              -              -              -    (150,000)
   (-) UCC Counsel & FA                                                   -                 -              -              -              -             -
   (-) Noticing Agent                                                     -                 -              -              -              -             -
   (-) U.S. Trustee Fee                                                   -                 -              -              -              -             -
Total Restructuring Professional Fees                            (650,000)          (94,715)     (375,000)                -    (942,500)     (2,062,215)


Combined Cash Needs
Beginning Cash                                                            -        756,955       (447,158)     (2,377,878)    (3,146,112)              -
   (+/-) Riverside Total Change in Cash                         1,571,917        (1,233,678)    (1,223,620)     (564,801)       307,953      (1,142,230)
   (+/-) PinnPack Total Change in Cash                           (164,962)         124,280       (332,099)      (203,433)       685,483        109,269
   (-) Restructuring Professional Fees                           (650,000)          (94,715)     (375,000)                -    (942,500)     (2,062,215)
Ending Cash                                                       756,955         (447,158)     (2,377,878)    (3,146,112)    (3,095,176)    (3,095,176)



Tranche C Fundings
Initial Draw - specified spend per budget (incl. Latham and AlixPartners fees)                                 2,437,500
Initial Draw - loan discount                                                                                      62,500
Total Initial Draw                                                                                             2,500,000
Further availability for Subsequent Draw(s), subject to Orion Energy approval                                    292,500
Loan discount for Subsequent Draw(s), if fully utilized                                                             7,500
Total Tranche C Approved                                                                                       2,800,000
                                 Case 21-10527-JTD                             Doc 533-8                       Filed 05/28/21                         Page 151 of 203


Tranche C: California Prepetition Budget
Riverside Plant (CarbonLITE Industries)

US$                                              Week 1         Week 2         Week 3         Week 4         Week 5
Week Ending:                                    02/05/21       02/12/21       02/19/21       02/26/21       03/05/21         Total       Remarks

Cash Receipts
   Industries Collections - Current AR          2,021,846          2,845        246,555         26,532      1,564,209      3,861,986     Per Company budget
   Industries Collections - Aged AR                        -              -              -              -     456,999        456,999     Per Company budget
   Industries Collections - New Sales                      -              -              -              -              -             -   Per Company budget
   Inventory Reduction                                     -              -              -              -              -             -   Per Company budget
   Application of Customer Deposit                         -              -              -              -              -             -   Fully deferred
   Cal Recycle                                          -              -              -              -              -              -     Per Company budget
Total Cash Receipts                             2,021,846          2,845        246,555         26,532      2,021,209      4,318,985


Manufacturing Expenditures
   Raw Materials                                  160,136        224,190        224,190        224,190        292,820      1,125,528     Per Company budget
   Flake Purchases                                 72,665        101,731        101,731        101,731         99,769        477,625     Per Company budget
   Chemicals                                       42,288         45,155         45,155         45,155         55,906        233,659     Per Company budget
   Other Manufacturing Spend                      134,940         46,203         46,203         46,203        148,874        422,424     Per Company budget
   Freight (In & Out)                              15,091         15,091         15,091         15,091         23,180         83,544     Per Company budget
   Starlinger Extrusion Line Cap Lease                  -              -              -              -              -              -     Fully deferred
Total Manufacturing Expenditures                  425,120        432,370        432,370        432,370        620,549      2,342,779


Operating Expenditures

   Payroll (Incl taxes, medical & 401k)           286,974        121,365        288,724        103,099        293,435      1,093,597     Reduced $1,750 per month per Riverside and PinnPack ($3.5k/mo. total across the two)

   Temporary Labor (Admin Staff)                           -              -              -              -              -             -   Per Company budget
   Facility Rent                                  244,897                 -              -              -     244,897        489,793     Per Company budget
                                                                                                                                         Only approved by Orion Energy if paid in connection with a renewal of the Riverside
   Past Due Rent & ACCO Mechanics' Lien                    -     396,414                 -              -     120,000        516,414
                                                                                                                                         facility lease
   Temporary Storage Facility                      51,061                 -              -              -      51,061        102,122     Per Company budget
   Personal Property Tax                                   -              -              -              -              -             -   Per Company budget
   Utilities                                               -              -     387,422                 -              -     387,422     Per Company budget
   Corporate Insurance                                     -     271,622         33,345                 -              -     304,966     Per Company budget
   Other G&A                                       14,752         14,752         14,752         14,752         14,752         73,759     Per Company budget
   HPC Management Fee                                      -              -              -      41,112                 -      41,112     Per Company budget
   Current AP Balance                                      -              -              -              -              -             -   Fully deferred
   Past Due AP Balance                                  -              -              -              -              -              -     Fully deferred
Total Operating Expenditures                      597,683        804,153        724,242        158,963        724,145      3,009,186


Capital Expenditures
   PP&E Purchases                                          -              -              -              -              -             -   Fully deferred
   Starlinger Line Not Financed by Bank Leumi              -              -              -              -              -             -   Fully deferred
   Past Due Capex Spend                                    -              -              -              -              -             -   Per Company budget
Total Capital Expenditures                                 -              -              -              -              -             -


Plant-Specific Restructuring Costs
   Vendor Deposits                                627,125                 -     313,562                 -     313,562      1,254,250     See breakout by critical vendor below
   Utility Deposits                                        -              -              -              -              -             -   Per Company budget
   503b9                                                -                 -           -                 -           -              -     Per Company budget
Total Plant-Specific Restructuring Costs          627,125                 -     313,562                 -     313,562      1,254,250


Cash Flow Before Financing                        371,917      (1,233,678)    (1,223,620)     (564,801)       362,953      (2,287,230)
                                 Case 21-10527-JTD                           Doc 533-8                         Filed 05/28/21                         Page 152 of 203


Tranche C: California Prepetition Budget
Riverside Plant (CarbonLITE Industries)

US$                                          Week 1           Week 2         Week 3           Week 4         Week 5
Week Ending:                                02/05/21         02/12/21       02/19/21         02/26/21       03/05/21         Total       Remarks

Financing Cash Flow
   Orion Interest Payments                             -                -              -                -              -             -   Per Company budget
   Bank Leumi Interest Payments                        -                -              -                -      55,000         55,000     Per Company budget
   Shareholder Interest Payments                       -                -              -                -              -             -   Per Company budget
   Niagara Waters Interest Payments                    -                -              -                -              -             -   Fully deferred
   Niagara Waters Principal Payments                   -                -              -                -              -             -   Fully deferred

   Orion Advances                                      -                -              -                -              -             -   Transfers out of the Borrower Blocked Account to be approved per Credit Agreeement

   Line of Credit Activity (Borrow)/Repay   (1,200,000)                 -              -                -           -      (1,200,000)   Per Company budget
Total Financing Cash Flow                   (1,200,000)                 -              -                -      55,000      (1,145,000)


Beginning Cash                                         -      1,571,917       338,239         (885,381)     (1,450,182)              -
Change in Cash                              1,571,917        (1,233,678)    (1,223,620)        (564,801)       307,953     (1,142,230)
Ending Cash                                 1,571,917           338,239       (885,381)      (1,450,182)    (1,142,230)    (1,142,230)


Vendor Deposit Budget                                      Based On Amt. 0-30
For Critical Vendors                                       Days' Past Due (as of 12/10/20)
   Allan Company                                                347,825
   Everrank Investment Group, Inc.                              105,402
   Bantam Materials International                               188,009
   Plastic Recycling Corp. of California                                -
   rPlanet Earth Los Angeles LLC                                430,211
   RePET Inc.                                                           -
   Fairmont Logistics LLC                                        70,297
   Miles Chemical Company Inc.                                   12,922
   Lexmar Distribution, Inc.                                     99,584
Critical Vendor Deposit Budget                                1,254,250


Budgeted Timing of Vendor Deposit
Initial - Week 2                                                 50.0%
Week 5                                                           25.0%
Week 8                                                           25.0%
                                          Case 21-10527-JTD                     Doc 533-8                    Filed 05/28/21                    Page 153 of 203


Tranche C: California Prepetition Budget
PinnPack

US$                                              Week 1         Week 2         Week 3         Week 4         Week 5
Week Ending:                                    02/05/21       02/12/21       02/19/21       02/26/21       03/05/21        Total       Remarks

Cash Receipts
   PinnPack Collections - Current AR              392,690        768,119        356,459        631,822        625,709      2,774,799    Per Company budget
   PinnPack Collections - Aged AR                          -              -              -              -     854,244       854,244     Per Company budget
   PinnPack Collections - New Sales                        -              -              -              -              -            -   Per Company budget
   Inventory Reduction                                  -              -              -              -              -              -    Per Company budget
Total Cash Receipts                               392,690        768,119        356,459        631,822      1,479,953      3,629,043


Manufacturing Expenditures
   Raw Materials                                  155,467        217,654        217,654        217,654        202,609      1,011,037    Per Company budget
   Sheet Purchases                                         -              -              -              -              -            -   Per Company budget
   Chemicals                                               -              -              -              -              -            -   Per Company budget
   Other Manufacturing Spend                       86,226         50,537         50,537         50,537         97,172       335,008     Per Company budget
   Freight                                         50,221         64,964         59,758         59,664         65,097       299,704     Per Company budget
   Reifenhauser/Erema Cap Lease                         -              -              -              -              -              -    Fully deferred
Total Manufacturing Expenditures                  291,914        333,155        327,948        327,854        364,877      1,645,748


Operating Expenditures
                                                                                                                                        Reduced $1,750 per month per Riverside and PinnPack ($3.5k/mo. total across the
   Payroll (Incl taxes, medical & 401k)            95,465        211,847         97,215        388,205         97,215       889,947
                                                                                                                                        two)
   Temporary Labor                                 55,518         55,518         55,518         55,518         55,518       277,589     Per Company budget
   Facility Rent                                  106,116                 -              -              -     106,116       212,232     Per Company budget
   Property Tax                                            -              -              -              -              -            -   Per Company budget
   Utilities                                               -              -      37,133                 -              -     37,133     Per Company budget
   Corporate Insurance                                     -      10,471                 -      10,471                 -     20,942     Per Company budget
   Other G&A                                       32,847         32,847         32,847         32,847         32,847       164,237     Per Company budget
   HPC Management Fee                                   -              -              -         20,360              -        20,360     Per Company budget
   Current AP Balance                                   -              -              -              -              -             -     Fully deferred
   Past Due AP Balance                                  -              -              -              -              -              -    Fully deferred
Total Operating Expenditures                      289,946        310,684        222,714        507,401        291,696      1,622,440


Capital Expenditures
   PP&E Purchases                                          -              -              -              -              -            -   Fully deferred
   New Equipment Leases                                    -              -              -              -              -            -   Per Company budget
   Past Due Capex Spend                                    -              -              -              -              -            -   Per Company budget
Total Capital Expenditures                                 -              -              -              -              -            -


Plant-Specific Restructuring Costs
   Vendor Deposits                                275,793                 -     137,896                 -     137,896       551,585     See breakout by critical vendor below
   Utility Deposits                                        -              -              -              -              -            -   Per Company budget
   503b9                                                -                 -           -                 -           -             -     Per Company budget
Total Plant-Specific Restructuring Costs          275,793                 -     137,896                 -     137,896       551,585


Cash Flow Before Financing                       (464,962)       124,280       (332,099)      (203,433)       685,483       (190,731)
                                      Case 21-10527-JTD                         Doc 533-8                  Filed 05/28/21                   Page 154 of 203


Tranche C: California Prepetition Budget
PinnPack

US$                                          Week 1           Week 2         Week 3         Week 4         Week 5
Week Ending:                                02/05/21         02/12/21       02/19/21       02/26/21       03/05/21       Total       Remarks

Financing Cash Flow
   Orion-A Interest At 40%                             -                -              -              -              -           -   Per Company budget
   Orion-B Interest At 40%                             -                -              -              -              -           -   Per Company budget
   RMDZ-1 Principal                                    -                -              -              -              -           -   Fully deferred
   RMDZ-1 Interest                                     -                -              -              -              -           -   Fully deferred
   RMDZ-2 Principal                                    -                -              -              -              -           -   Fully deferred
   RMDZ-2 Interest                                     -                -              -              -              -           -   Fully deferred
                                                                                                                                     Transfers out of the Borrower Blocked Account to be approved per Credit
   Orion Advances                                      -                -              -              -              -           -
                                                                                                                                     Agreeement
   Line of Credit Activity (Borrow)/Repay    (300,000)                  -              -              -              -   (300,000)   Per Company budget
Total Financing Cash Flow                    (300,000)                  -              -              -              -   (300,000)


Beginning Cash                                         -       (164,962)        (40,682)     (372,781)     (576,215)             -
Change in Cash                               (164,962)         124,280       (332,099)       (203,433)      685,483      109,269
Ending Cash                                  (164,962)          (40,682)     (372,781)       (576,215)      109,269      109,269



Vendor Deposit Budget                                      Based On Amt. 0-30
For Critical Vendors                                       Days' Past Due (as of 12/10/20)
   Polyquest, Inc.                                             301,899
   Quality Freight Logistics, Inc.                             203,465
   Fairmont Logistics LLC                                       46,221
Critical Vendor Deposit Budget                                 551,585


Budgeted Timing of Vendor Deposit
Initial - Week 2                                                 50.0%
Week 5                                                           25.0%
Week 8                                                           25.0%
Case 21-10527-JTD   Doc 533-8   Filed 05/28/21   Page 155 of 203




                         EXHIBIT E


      INITIAL PENNSYLVANIA PREPETITION BUDGET

                         [Attached.]
Cash Flow Forecast                   Case 21-10527-JTD                             Doc 533-8          Filed 05/28/21                  Page 156 of 203
                                         Entity:   Pennsylvania
                                      Location:    Reading, PA
                         Niagara Volume Sold To:   Niagara
                                      Scenario:    Ch 11                             Week 1         Week 2         Week 3         Week 4         Week 5         Week 6         Week 7          Totals
                                                    Week Ended       Balance        02/05/21       02/12/21       02/19/21       02/26/21       03/05/21       03/12/21       03/19/21       Thru 3/19

Cash Receipts
  Pennsylvania Collections - Current AR                                      0                 0              0           0                 0              0              0              0           0
  Pennsylvania Collections - Aged AR                                   103,745                 0              0       5,904                 0              0              0              0       5,904
  Pennsylvania Collections - New Sales                                                         0              0           0                 0              0              0              0           0
  Application of Customer Deposit                                   20,000,000                 0              0           0                 0              0              0              0           0
                                                                    20,103,745                 0              0       5,904                 0              0              0              0       5,904

Manufacturing Expenditures
 Raw Materials                                                                               0                0              0              0      84,808        118,731        118,731        322,271
 Flake Purchases                                                                             0                0              0              0           0              0              0              0
 Chemicals                                                                                   0                0              0              0      12,241         17,137         17,137         46,516
 Other Manufacturing Spend                                                              16,195                0              0              0      43,966         38,881         38,881        137,923
 Freight                                                                                     0                0              0              0      11,590         11,590         11,590         34,771
 Starlinger Extrusion Line Cap Lease                                           0             0                0              0              0           0              0              0              0
                                                                                        16,195                0              0              0     152,606        186,340        186,340        541,480

Operating Expenditures
  Payroll (Incl taxes, medical & 401k)                                                 111,256             0        111,256         77,080        117,180              0        117,180        533,953
  Temporary Labor (Admin Staff)                                                              0             0              0              0              0              0              0              0
  Facility Rent                                                                        140,500             0              0              0        140,500              0              0        281,000
  Property Tax                                                                 0             0             0              0              0              0              0              0              0
  Utilities                                                                                  0             0        130,952              0              0              0        187,075        318,027
  Corporate Insurance                                                                        0       237,234              0         29,432              0              0              0        266,667
  Equipment Leases                                                                      16,195             0              0              0         16,195              0              0         32,389
  Other G&A                                                                             25,383        25,383         25,383         25,383         25,383         25,383         25,383        177,684
  HPC Management Fee                                                                         0             0              0         41,112              0              0              0         41,112
  Unallocated Cash Spend                                                25,000          25,000        25,000         25,000         25,000         25,000         25,000         25,000        175,000
  Current AP Balance                                                   147,255          13,232        57,627         33,146         27,008          8,903              0          7,337        147,255
  Past Due AP Balance                                                2,913,471          56,028        56,028         56,028         56,028         56,028         56,028         56,028        392,198
                                                                                       387,594       401,274        381,766        281,044        389,190        106,412        418,004      2,365,284

Capital Expenditures
  PP&E Purchases -->> Include Spare Parts?             No            9,000,000                 0              0   1,800,000                 0              0              0   1,800,000      3,600,000
  New Equipment Leases                                                       0                 0              0           0                 0              0              0           0              0
  Past Due Capex Spend                                                       0                 0              0           0                 0              0              0           0              0
                                                                                               0              0   1,800,000                 0              0              0   1,800,000      3,600,000

Restructuring
  Vendor Deposits                                                                              0              0              0              0     194,098                 0              0     194,098
  Utility Deposits                                                                             0              0              0              0           0                 0              0           0
  503b9                                                                                        0              0              0              0           0                 0              0           0
  Force 10                                                                                     0              0              0              0           0                 0              0           0
  Pachulski                                                                                    0              0              0              0           0                 0              0           0
  Jefferies                                                                                    0              0              0              0           0                 0              0           0
  ReedSmith                                                                                    0              0              0              0           0                 0              0           0
  UCC Counsel & FA                                                                             0              0              0              0           0                 0              0           0
  Noticing Agent                                                                               0              0              0              0           0                 0              0           0
  U.S. Trustee Fee                                                                             0              0              0              0           0                 0              0           0
                                                                                               0              0              0              0     194,098                 0              0     194,098

Cash Flow Before Financing                                                             (403,789)    (401,274)     (2,175,862)     (281,044)      (735,894)      (292,752)     (2,404,344)    (6,694,959)

Financing Cash Flow
   PEDFA-19 Principal                                                                        0                0              0              0           0                 0              0           0
   PEDFA-19 Interest                                                                   299,738                0              0              0     299,738                 0              0     599,475
   PEDFA-20 Principal                                                                        0                0              0              0           0                 0              0           0
   PEDFA-20 Interest                                                                    45,208                0              0              0      40,833                 0              0      86,042
                                                                                       344,946                0              0              0     340,571                 0              0     685,517

Beginning Cash                                                    Cash and ST Investments     0      (748,735)    (1,150,008)    (3,325,870)    (3,606,915)    (4,683,380)    (4,976,131)             0
Change in Cash                                                                         (748,735)     (401,274)    (2,175,862)      (281,044)    (1,076,465)      (292,752)    (2,404,344)    (7,380,476)
Ending Cash                                                                            (748,735)   (1,150,008)    (3,325,870)    (3,606,915)    (4,683,380)    (4,976,131)    (7,380,476)    (7,380,476)

Cash Flow Levers
  Defer PEDFA-19 Principal                                             Yes                    0            0               0              0              0              0              0              0
  Defer PEDFA-19 Interest                                              Yes              299,738            0               0              0        299,738              0              0        599,475
  Defer PEDFA-20 Principal                                             Yes                    0            0               0              0              0              0              0              0
  Defer PEDFA-20 Interest                                              Yes               45,208            0               0              0         40,833              0              0         86,042
  Defer Personal Loan                                                  Yes                    0            0               0              0              0              0              0              0
  Defer Customer Deposit Collections                                   Yes                    0            0               0              0              0              0              0              0
  Defer Capex Spend                                                    Yes                    0            0       1,800,000              0              0              0      1,800,000      3,600,000
  One-time pymt for Capex                                              Yes                    0            0               0              0              0              0              0              0
  Defer Payment of Aged AP                                             Yes               56,028       56,028          56,028         56,028         56,028         56,028         56,028        392,198
  Defer Payment of Current AP                                          Yes                    0            0               0         27,008          8,903              0          7,337         43,248
  Defer Payment of Capital Lease                                       Yes                    0            0               0              0              0              0              0              0
  Defer Payment of Personal Property Tax                               Yes                    0            0               0              0              0              0              0              0
Adjusted Cash                                                                          (347,761)    (693,006)     (1,012,840)    (1,210,848)    (1,881,810)    (2,118,534)    (2,659,512)    (2,659,512)
Case 21-10527-JTD   Doc 533-8   Filed 05/28/21   Page 157 of 203




                         EXHIBIT F


          INITIAL TEXAS PREPETITION BUDGET

                         [Attached.]
Cash Flow Forecast                  Case 21-10527-JTD                          Doc 533-8              Filed 05/28/21                  Page 158 of 203
                                       Entity:   Recycling
                                    Location:    Dallas, TX
                       Niagara Volume Sold To:   Niagara
                                    Scenario:    Ch 11                            Week 1           Week 2         Week 3         Week 4         Week 5        Week 6         Week 7          Totals
                                                 Week Ended       Balance        02/05/21         02/12/21       02/19/21       02/26/21       03/05/21      03/12/21       03/19/21       Thru 3/19

Cash Receipts
  Recycling Collections - Current AR                                 798,180         708,670         17,200          3,437                 0      68,874             0              0        798,180
  Recycling Collections - Aged AR                                  1,414,231               0              0              0                 0     660,873             0              0        660,873
  Recycling Collections - New Sales                                                        0              0              0                 0           0       109,210        936,600      1,045,810
  PPP Loan Proceeds                                                1,587,275       1,587,275              0              0                 0           0             0              0      1,587,275
  Application of Customer Deposit                                 21,634,743               0              0              0                 0           0             0              0              0
                                                                  25,434,428       2,295,945         17,200          3,437                 0     729,747       109,210        936,600      4,092,138

Manufacturing Expenditures
 Raw Materials                                                                           89,082     124,714        124,714        124,714        166,286       182,914        182,914        995,339
 Flake Purchases                                                                              0           0              0              0              0             0              0              0
 Chemicals                                                                               11,455      16,037         16,037         16,037         21,382        23,521         23,521        127,989
 Other Manufacturing Spend                                                               51,193      33,262         33,262         33,262         71,783        48,784         48,784        320,329
 Freight                                                                                  6,679       6,679          6,679          6,679          6,679         5,645          5,645         44,686
 Starlinger Extrusion Line Cap Lease                                  59,157                  0           0              0         59,157              0             0              0         59,157
                                                                                        158,408     180,692        180,692        239,849        266,131       260,864        260,864      1,547,501

Operating Expenditures
  Payroll (Incl taxes, medical & 401k)                                               347,144          2,439        347,144        178,930        347,144         2,439        347,144      1,572,383
  Temporary Labor (Admin Staff)                                                            0              0              0              0              0             0              0              0
  Facility Rent                                                                      130,146              0              0              0        130,146             0              0        260,291
  Utilities                                                                                0              0        148,781              0              0             0        148,781        297,561
  Corporate Insurance                                                                      0        127,614              0         31,904              0             0              0        159,518
  Other G&A                                                                           20,112         20,112         20,112         20,112         20,112        20,112         20,112        140,784
  HPC Management Fee                                                                       0              0              0         41,112              0             0              0         41,112
  Unspecified Cash Spend                                              25,000          25,000         25,000         25,000         25,000         25,000        25,000         25,000        175,000
  Current AP Balance                                               1,242,061         277,796        374,397        206,999         98,701        138,227        23,028         68,307      1,187,455
  Past Due AP Balance                                             14,828,401         285,162        285,162        285,162        285,162        285,162       285,162        285,162      1,996,131
                                                                                   1,085,359        834,724      1,033,197        680,920        945,790       355,741        894,505      5,830,235

Capital Expenditures
  PP&E Purchases -->> Include Spare Parts?           No            1,000,000             83,333              0              0              0      83,333                0              0     166,667
  New Equipment Leases                                                     0                  0              0              0              0           0                0              0           0
  Past Due Capex Spend                                                     0                  0              0              0              0           0                0              0           0
                                                                                         83,333              0              0              0      83,333                0              0     166,667

Restructuring
  Vendor Deposits                                                                            0               0              0              0     375,336                0              0     375,336
  Utility Deposits                                                                           0               0              0              0           0                0              0           0
  503b9                                                                                      0               0              0              0           0                0              0           0
  Force 10                                                                                   0               0              0              0           0                0              0           0
  Pachulski                                                                                  0               0              0              0           0                0              0           0
  Jefferies                                                                                  0               0              0              0           0                0              0           0
  ReedSmith                                                                                  0               0              0              0           0                0              0           0
  UCC Counsel & FA                                                                           0               0              0              0           0                0              0           0
  Noticing Agent                                                                             0               0              0              0           0                0              0           0
  U.S. Trustee Fee                                                                           0               0              0              0           0                0              0           0
                                                                                             0               0              0              0     375,336                0              0     375,336

Cash Flow Before Financing                                                              968,844    (998,216)     (1,210,453)     (920,769)      (940,844)     (507,395)      (218,769)     (3,827,602)

Financing Cash Flow
   MEDFA Principal                                                                      194,167              0              0              0     194,167                0              0     388,333
   MEDFA Interest                                                                       247,894              0              0              0     247,894                0              0     495,788
   Line of Credit Activity (Borrow)/Repay                                                                                                                                                          0
                                                                                        442,060              0              0              0     442,060                0              0     884,121

Beginning Cash                                                Cash and ST Investments     4,565     531,349        (466,867)    (1,677,320)    (2,598,089)   (3,980,993)    (4,488,388)         4,565
Change in Cash                                                                          526,784    (998,216)     (1,210,453)      (920,769)    (1,382,904)     (507,395)      (218,769)    (4,711,722)
Ending Cash                                                                             531,349    (466,867)     (1,677,320)    (2,598,089)    (3,980,993)   (4,488,388)    (4,707,157)    (4,707,157)

Cash Flow Levers
  Defer MEDFA Principal                                             Yes                 194,167           0              0              0        194,167             0              0         388,333
  Defer MEDFA Interest                                              Yes                 247,894           0              0              0        247,894             0              0         495,788
  Niagara at Pepsi rates                                            Yes                       0           0              0              0              0             0              0               0
  Defer Customer Deposit Collections                                Yes                       0           0              0              0              0             0              0               0
  Defer Capex Spend                                                 Yes                  83,333           0              0              0         83,333             0              0         166,667
  Defer Payment of Aged AP                                          Yes                 285,162     285,162        285,162        285,162        285,162       285,162        285,162       1,996,131
  Defer Payment of Current AP                                       Yes                       0           0              0         98,701        138,227        23,028         68,307         328,263
  Defer Payment of Capital Lease                                    Yes                       0           0              0         59,157              0             0              0          59,157

Adjusted Ending Cash                                                               1,341,904        628,849       (296,442)      (774,191)     (1,208,312)   (1,407,518)    (1,272,819)    (1,272,819)
Case 21-10527-JTD   Doc 533-8   Filed 05/28/21   Page 159 of 203




                        EXHIBIT G


              CUSTOMER DISCUSSIONS PLAN

                         [Attached.]
CarbonLITE                                                     Case 21-10527-JTD                       Doc 533-8           Filed 05/28/21               Page 160 of 203
Customer Discussions Plan - Status of Price Increases


                                                                        Target
                                                            Target    Implement
                                               Current       New      ation Date
                                               Pricing     Pricing      of New
                               Monthly         Formula     Formula     Pricing
                            Volumes (in lbs)    (cpp)        (cpp)     Formula Cumulative Status of Negotiations                                               Future Key Dates / Steps
Riverside:
Nestle                            2,250,000        63.59      69.35     3/1/2021 1/29/21. Call was initiated with the customer. A detail memo was sent with the Awaiting feedback during the w/e 2/8/21.
                                                                                 new pricing formulas and benchmarks. The pricing formulas were communicated
                                                                                 to be effective 3/1/21.
Pepsi                             2,007,500        63.09      69.35     3/1/2021 A call is scheduled for 2/1/21 with senior management. The follow- up          Zoom call is at 11:30am PST on Monday, 2/1
                                                                                 transmittal memo has been prepared and will be sent after the call.
Coca-Cola                           862,500        63.30      69.35     3/1/2021 A call is scheduled for 2/1/21 with senior management. The follow- up          Coke agreed to the price increases.
                                                                                 transmittal memo has been prepared and will be sent after the call.
KDP/Amcor                               -          66.50      69.35     3/1/2021 The call is expected on Tuesday, 2/2.
Niagara                           2,000,000        46.01      69.35     3/1/2021 No communication is scheduled at this time due to the customer providing
                                                                                 feedstock to restart the CA and TX plants. The customer will be approached in
                                                                                 late February.

Dallas:
     Nestle                       3,000,000        54.30      64.82     3/1/2021   See above
     Pepsi                          700,000        54.58      64.82     3/1/2021   See above
     Coca-Cola                    1,083,333        54.26      64.82     3/1/2021   See above
     KDP/Amcor                          -          58.61      64.82     3/1/2021   See above
     Niagara                      2,000,000        47.01      64.82     3/1/2021   See above

Reading:
    Nestle                        2,250,000        51.71      63.69     3/1/2021   See above
    Pepsi                               -          51.51      63.69     3/1/2021   See above
    Coca-Cola                     1,333,333        51.61      63.69     3/1/2021   See above
    KDP/Amcor                     2,666,667        55.77      63.69     3/1/2021   See above
    Niagara                       1,500,000        47.01      63.69     3/1/2021   See above

New Customer Initiatives        Prospect                                           Status of Discussions                                                       Future Key Dates / Steps
                                                                                                                                                               Pending results of existing customer negotiations. Need to have a good
    Riverside                                                                                                                                                  understanding of available product volumes and price acceptance.
                                                                                                                                                               Pending results of existing customer negotiations. Need to have a good
    Dallas                                                                                                                                                     understanding of available product volumes and price acceptance.
                                                                                                                                                               Pending results of existing customer negotiations. Need to have a good
    Reading                                                                                                                                                    understanding of available product volumes and price acceptance.
                   Case 21-10527-JTD            Doc 533-8       Filed 05/28/21       Page 161 of 203




                                                                   Current Formula
                                            +           +       +       /       =       +                     =
                       Monthly Vol       Index (3)   Premium Freight Yield Material Processing              Price
Riverside:
   Nestle                   2,250,000      17.38         -        2.00   69.0%      28.09         35.50      63.59
   Pepsi                    2,007,500      17.38        4.14      2.00   69.0%      34.09         29.00      63.09
   Coca-Cola                  862,500      17.38         -        2.00   71.0%      27.30         36.00      63.30
   KDP/Amcor                      -        17.38         -        2.00   68.0%      28.50         38.00      66.50
   Niagara                  2,000,000                                                                        46.01

Dallas:
   Nestle                   3,000,000       9.75         -        2.00   62.5%      18.80         35.50      54.30
   Pepsi                      700,000       9.75        3.60      2.00   60.0%      25.58         29.00      54.58
   Coca-Cola                1,083,333       9.75         -        2.00   61.0%      19.26         35.00      54.26
   KDP/Amcor                      -         9.75         -        2.00   57.0%      20.61         38.00      58.61
   Niagara                  2,000,000                                                                        47.01

Reading:
     Nestle                  2,250,000      8.13          -       2.00 62.5%       16.21        35.50        51.71
     Pepsi                         -        8.13         3.60     2.00 61.0%       22.51        29.00        51.51
     Coca-Cola               1,333,333      8.13          -       2.00 61.0%       16.61        35.00        51.61
     KDP/Amcor               2,666,667      8.13          -       2.00 57.0%       17.77        38.00        55.77
     Niagara                 1,500,000                                                                       47.01
(1)
    IHS based on 1/22/2021 Issue 620; Deposit for Riverside, Curbside for Dallas and Reading
(2)
    ICIS based on 1/21/2021 Issue; USWC for Riverside, USEC for Reading
(3)
    Secondary Material Market Index at 1/18/2021
     Riverside                             17.38
     Dallas                                  9.75
     Reading                                 8.13
(4)
    In the event that Niagara does not accept the price increase, CarbonLITE will no longer ship likely resulting in c
                       Case 21-10527-JTD        Doc 533-8    Filed 05/28/21   Page 162 of 203




                          New Formula                                    Comparable
    +         +       +      /       =        +                 =           Indices          Invoices
  Index    Premium Freight Yield Material Processing          Price     IHS (1)   ICIS (2)       Jan

  17.38         1.00     2.00   65.0%   31.35        38.00    69.35    72-77.5     67-71     $0.609
  17.38         1.00     2.00   65.0%   31.35        38.00    69.35    72-77.5     67-71     $0.600
  17.38         1.00     2.00   65.0%   31.35        38.00    69.35    72-77.5     67-71
  17.38         1.00     2.00   65.0%   31.35        38.00    69.35    72-77.5     67-71        N/A
  17.38         1.00     2.00   65.0%   31.35        38.00    69.35    72-77.5     67-71     $0.430


   9.75         2.00     3.00   55.0%   26.82        38.00    64.82    65-70.5     62-71
   9.75         2.00     3.00   55.0%   26.82        38.00    64.82    65-70.5     62-71
   9.75         2.00     3.00   55.0%   26.82        38.00    64.82    65-70.5     62-71
   9.75         2.00     3.00   55.0%   26.82        38.00    64.82    65-70.5     62-71
   9.75         2.00     3.00   55.0%   26.82        38.00    64.82    65-70.5     62-71


   8.13         3.00     3.00   55.0%   25.69        38.00    63.69    65-70.5     62-66
   8.13         3.00     3.00   55.0%   25.69        38.00    63.69    65-70.5     62-66
   8.13         3.00     3.00   55.0%   25.69        38.00    63.69    65-70.5     62-66
   8.13         3.00     3.00   55.0%   25.69        38.00    63.69    65-70.5     62-66
   8.13         3.00     3.00   55.0%   25.69        38.00    63.69    65-70.5     62-66




costly litigation
                  Case 21-10527-JTD      Doc 533-8   Filed 05/28/21   Page 163 of 203




s from Acct System          Current Formula
       Dec       Nov   Freight      Yield Process

   $0.595    $0.578      2.00    69.0%    $0.355
   $0.650    $0.650      6.14    65.0%    $0.290
   $0.617    $0.603      2.00    71.0%    $0.385
      N/A       N/A
   $0.430    $0.430


   $0.546    $0.534      2.00    62.5%    $0.355
   $0.540    $0.531      2.00    61.0%    $0.375
   $0.545    $0.533      2.00    61.0%    $0.375

             $0.440


   $0.546    $0.534      2.00    62.5%    $0.355
             $0.650      2.00    57.0%    $0.380
                         2.00    61.0%    $0.375

   $0.440    $0.440
Case 21-10527-JTD   Doc 533-8   Filed 05/28/21   Page 164 of 203




                        EXHIBIT H


           OPERATIONAL IMPROVEMENTS PLAN

                         [Attached.]
       Case 21-10527-JTD         Doc 533-8      Filed 05/28/21     Page 165 of 203




                                COMPANY CONFIDENTIAL
                                 As of January 12, 2021

1. Operational Improvements
      a. Capacity Utilization
             i. Riverside
                    1. Utilization – we should be able to get 80% to 85% by April
                         (currently 70%). There are 3 major factors: (1) lower throughput
                         rate when producing for Nestle, (2) inherent inefficiency of the
                         line, including “prewash”, primarily due to the line configuration
                         and age, and (3) lack of steady supply of feedstock. We have
                         already obtained agreement from Nestle to ship them Starlinger
                         material with no need to slow down washing line and Erema
                         pelletizing, which takes care of the item (1)
                             a. Need to minimize Nestle or move them to “flake-pellet”.
                                  When running material for Nestle, the line is operated at
                                  lower speed and capacity utilization drops by ~20%, and
                                  yields drop to barely above 50%. As of today, buying flake
                                  in Riverside makes perfect sense, less so in Dallas –
                                  because of index price differences. In any case, Nestle is a
                                  contract we need to adjust to account for higher
                                  conversion costs due to extreme sensitivity of Nestle to
                                  the level of benzene. Niagara contract will have to be also
                                  renegotiated, due to extremely low selling prices.
                             b. Key spare parts - Cost analysis under investigation, but
                                  preliminary data shows we need $300K in Riverside for
                                  immediate spare part purchases to minimize machine
                                  down time.
                             c. Installation of 3rd Line by March (Starlinger) – ~$1M for
                                  installation, including civil, mechanical, and electrical.
                                  Pennsylvania owes Starlinger ~$1.6M by 1/31/Need to
                                  verify Bank Leumi payment arrangement for the Riverside
                                  line.
                             d. Total production capacity (~9 Million lbs./month) @~80%.
                                        i. Utilization determined by nameplate capacity of 2
                                           EREMA lines and 2 Starlinger lines (second
                                           Starlinger line is in transit and operations can reach
                                           80% utilization by April). The whole effort will take
                                           approximately 2-3 months to achieve this level
                                           assuming adequate supply of feedstock.
                                      ii. Longer-term capacity utilization on washing line
                                           can be as high as 90% (confirmed by Sorema), but
                                           the time to reach that level should NOT impact our
                                           overall capacity
Case 21-10527-JTD      Doc 533-8      Filed 05/28/21      Page 166 of 203




                             iii. Until we get there, we need enough flake to run
                                  extrusion @ 90%. We are structurally “short” in
                                  flake production in Riverside and have to buy
                                  supplemental flake, if we were to achieve
                                  maximum output. Throughput capacity of our
                                  extrusion is higher than our current capacity of
                                  Sorema/Erema line, even if we operate at 90%
                                  efficiency. If we get to 85-90% on the washing line
                                  utilization, that should be economically better than
                                  it is now, but we would still need to buy flake.
                             iv. Within 2-3 month (by March-April) we should get
                                  close to 90% utilization on pellet production
              2. Yield – looking into running Grade B flake (economic
                 considerations).
                      a. There are 2 grades of bale, with Grade A being primarily
                          deposit (e.g., cleaner material), and Grade B being mostly
                          “curbside”. Grade B is ~40 to 50% less expensive, but we
                          lose in yield and output rate. However, economically
                          speaking, it may make sense to run some combination of
                          Grade A and Grade B bales to maintain higher yields while
                          lowering feedstock costs. rPlanet Earth is only running
                          Grade B to produce flake we like to use, even for Nestle
                          (we run Grade A), however their yields are very low (less
                          than 50% clear). True economic impact of this effort can
                          only be estimated by a steady processing of Grade A and
                          Grade B bale mix for at least several days to evaluate
                          capacity utilization and yield impact
              3. Conversion Costs – we are in the process of performing a bottom-
                 up review of costs, including labor, utility, centralization of certain
                 functions.
                      a. Goal is to get an accurate cost to be incorporated into
                          product pricing formulas. Currently, here is the best
                          estimate we have. See table below for comparison.
      ii. Dallas
              1. Capacity utilization – currently @ 50% with a target of 75% by
                 April, and 85% by June-July
              2. Key Spare Parts - Cost analysis indicates we need ~$350K in
                 immediate spare part needs to maintain uninterrupted
                 production
              3. Total production capacity - 7.5-8.0 Million lbs./month
              4. Conversion Costs – bottom-up review of costs, including labor,
                 utility, and centralization of certain functions
     iii. Reading
          Case 21-10527-JTD            Doc 533-8        Filed 05/28/21        Page 167 of 203




                             1. Large washing Line startup by mid-March with the small line in a
                                 startup mode now. Projected utilization:

                    21-Jan         21-Feb          21-Mar          21-Apr        21-May     21-Jun

Sorema 1             10%             50%             70%            75%           75%           75%
Sorema 2              -                -             25%            50%           70%           75%

Starlinger 1         85%             85%             85%            85%           85%           85%
Starlinger 2         85%             85%             85%            85%           85%           85%
Starlinger 3          *              85%             85%            85%           85%           85%

*- the Starlinger 3 line is installed, need commissioning (normally 1 week)

                        2. Capacity utilization – target of 85% by the end of April, assuming funds
                        availability for flake purchases. The whole forecast on running producing
                        green pellet should be evaluated separately. Freight is very expensive. In
                        any case, it is a one-time effort, it is probably better to produce green
                        pellet in CA and ship to a customer directly. Our capacity in PA is sold out

   2. Customer Contracts & Pricing
         a. Renegotiation or elimination of Niagara contracts (all locations), to achieve
            reasonable margin. Initially, as the first step, our current contract pricing “floor”
            of 43-44 c/lb. needs to be raised to at least 50 c/lb. Eventually, the whole
            concept of “floor” price needs to be eliminated.
         b. Enhancement of our contract with Nestle (in Riverside) to reflect higher
            conversion costs (see descriptions above). This may not be as critical as the
            renegotiation of Niagara deals, but we need to start talking to Nestle about the
            impact their benzene requirements are having on our processing costs in
            Riverside.
         c. Increase of conversion cost component in our standard pricing formulas
                 i. Currently ~38 c/lb. (it is 38.5 for Coke in CA and 39.5 for Coke out of CA,
                    taking into account additional 2.5 c/lb. effective Jan. 1st, 37.5 c/lb. for
                    Pepsi at all locations with additional 2.5 c/lb. effective Jan. 1st, and 38
                    c/lb. straight in the formula for KDP). Needs to be increased to 42-44
                    c/lb., so we can be totally independent of the index movements.
                ii. If we assume ~5 c/lb. across the board price increase
                        1. At 70% capacity equates to ~$12m in additional revenue with
                             100% flow through to the bottom line
                        2. At 80% capacity equates to ~$14M in additional revenues with
                             100% flow through to the bottom line.
                             Incremental revenue breakdown by entity Riverside – 40%, Dallas
                             - 30% and Reading - 30%. See table below.
         Case 21-10527-JTD            Doc 533-8     Filed 05/28/21    Page 168 of 203




         d. Need to move to assure at least 15 c/lb. (maybe more) on “flake-to-pellet”, and
             to benchmark our internal cost on bale-to-flake conversion cost (WORK IS
             UNDERWAY). The problem is to identify cost savings running “flake-to-pellet”
             relative to the full cycle, bunch of assumptions here, and no real actual data until
             we start running second Starlinger line in Riverside.
         e. Transition to larger share of non-beverage customers – should be at least 1/3 in
             our portfolio, some of this via converters, such as Amcor, Axium, etc.
                  i. Difficult to assess premiums without mentioning specific brands,
                     volumes, and timing. Preliminary estimates range from 5 to 10 c/lb.
                     premium for “non-beverage” brands (household products, beauty
                     products, etc.).
                 ii. Less demanding on decontamination thresholds, unlike Nestle or Pepsi.
                     Saves on processing times/costs, but it takes time to get large volumes
                     going.
                         1. Good news is that the pressure on all these brands (including non-
                             food) is increasing, so they are looking for quality rPET, and
                             CarbonLITE is the only large “game” in town.
   3. Organization Chart Changes
         a. With Reading plant coming online, there should be a true matrix structure that is
             being developed (plants with specific functions and holding company))
         b. Implementation of the matrix structure to reflect nature of the manufacturing
             business with centralized commercial functions
         c. Targeted assessment of “bench” for longer-term stability

Plant Summary

                                        Riverside, CA    Dallas, TX     Reading,        Total
                                                                          PA
Annual Capacity (M lbs.)
Nameplate                                  ~135M*         ~100M         ~100M         ~340M
80% utilization                            ~110M*          ~73M          ~73M         ~275M
85% utilization                            ~117M*          ~88M          ~88M         ~295M
*includes new Starlinger line
(1.8 tons/hr.)

Capacity Utilization
    Current (average 2020)      %           70             50             -
    Best Month                  %           83             62             -
    Projected – Apr 2021        %          80-85           75            85
    Projected – June 2021       %          Min 85         Min 85        Min 85
                                                                                        Total
Output impact for 1%            lb.         1.4m           1.0m          1.0m           3.4m
Change in production at
         Case 21-10527-JTD      Doc 533-8   Filed 05/28/21   Page 169 of 203




Profit impact for 1% Change
in Output
Profit impact for $0.01
change in customer pricing:
 70% Utilization                                                            $2.4m
 80% Utilization                                                           $2.75m
Profit impact for $0.01 per                                                 $4.0m
lb. change in bale costs @
70% utilization
Profit impact for $0.01 per
lb. change in flake costs @
70% utilization
Change in customer from                                                    $0.05 to
water to non-water                                                          $0.10
beverage (per lb.)
Conversion Cost               c/lb
                              .
 -  Current utilization                x             x            x
 -  Projected utilization              x             x            x
    (80%)
Immediate Spare Parts                ~$300K       ~$350K         n/a
Needs (in process)
Case 21-10527-JTD   Doc 533-8   Filed 05/28/21   Page 170 of 203




                         EXHIBIT I


              INVESTMENT BANKER REPORT

                         [Attached.]
                                                                                                                        CONFIDENTIAL
                               Case 21-10527-JTD   Doc 533-8   Filed 05/28/21   Page 171 of 203   DRAFT – SUBJECT TO MATERIAL CHANGE




CarbonLITE Holdings LLC
Orion Discussion Materials


February 2021 / Confidential




Jefferies LLC
Member SIPC
                                                                                                                                   CONFIDENTIAL
                                     Case 21-10527-JTD    Doc 533-8       Filed 05/28/21   Page 172 of 203
Process Summary                                                                                              DRAFT – SUBJECT TO MATERIAL CHANGE




◼   On January 13, 2021, Jefferies LLC (“Jefferies”) launched outreach to prospective investors in connection with a strategic
    process for CarbonLITE Holdings LLC (“CarbonLITE” or the “Company”)

    ─   CarbonLITE is exploring the sale of part or all the business, including the potential sale of PinnPack


◼   The universe of prospective investors includes competitors, traditional private equity sponsors, and certain turnaround / special
    situation investors

    ─   33 parties have been contacted, consisting of 24 strategics and 9 sponsors


◼   Jefferies, as investment banker to CarbonLITE, has prepared the following report to update Orion Energy Partners (“Orion”) on the
    following:

           ─    Status of process to date

           ─    Summary of outreach

           ─    Process timeline

           ─    Marketing materials to date




Jefferies LLC / February 2021                                         1
                                                                                                                                                                       CONFIDENTIAL
                                                  Case 21-10527-JTD            Doc 533-8         Filed 05/28/21          Page 173 of 203
Process Summary (cont’d)                                                                                                                         DRAFT – SUBJECT TO MATERIAL CHANGE

Outreach Summary


                                Jefferies has reached out to 33 parties to date to explore the sale of part or all of CarbonLITE




                                     CarbonLITE Process                                                                            PinnPack Process

◼   20 parties have been contacted                                                                ◼   13 parties have been contacted

    ─   7 parties have executed NDAs                                                                  ─   7 parties have executed NDAs

    ─   7 parties currently have access to the VDR                                                    ─   0 parties currently have access to the VDR

        ◼   VDR was shared on February 1, 2021 and continues to be                                        ◼   VDR is currently being staged and is planned to open on
            populated with additional data                                                                    February 4, 2021


◼   6 parties have declined to date                                                               ◼   1 party has declined to date


                                      Outreach                         NDA                                                          Round 1

Buyer                                   Sent         Sent                             Received                    Received    Received
                       Initial                                                                    Received                                Dataroom    Post NDA                  Submitted
                                     CarbonLITE    PinnPack   In Process   Executed   Process                     PinnPack   CarbonLITE                            Mgmt. Call
                      Outreach                                                                    Exec Sum                                 Access    Banker Call                Initial Bid
                                       Teaser       Teaser                             Letter                        CIP         CIP

Active Buyers
Strategics                      19           7           3            1          9           6                5          6           -          3            2             1             -
Sponsor                          7           4           1            1          5           1                4          1           -          4             -            -             -
Total Active                    26         11            4            2         14           7                9          7           -          7            2             1             -
Declined Buyers
Strategics                       5           5            -           -           -          -                -          -           -           -            -            -             -
Sponsor                          2           2            -           -           -          -                -          -           -           -            -            -             -
Total Declined                   7           7            -           -           -          -                -          -           -           -            -            -             -
Grand Total                     33         18            4            2         14           7                9          7           -          7            2             1             -




Jefferies LLC / February 2021                                                                2
                                                                                                                                                             CONFIDENTIAL
                                                          Case 21-10527-JTD   Doc 533-8         Filed 05/28/21   Page 174 of 203
List of Potential Investors Contacted                                                                                                  DRAFT – SUBJECT TO MATERIAL CHANGE




  PinnPack                                                                      CarbonLITE
  Strategics                                                                    Strategics                                         Sponsors
  ◼   Anchor Packaging (The Jordan Company)                                     ◼   Alpek Polyester                                ◼    Atlas Holdings
  ◼   Berry Plastics                                                            ◼   BASF                                           ◼    Cerberus
  ◼   D&W Finepack (Mid Oaks)                                                   ◼   Dow                                            ◼    LongueVue Capital
  ◼   DirectPack (PMC Global)                                                   ◼   FCC Environmental                              ◼    Metalmark Capital
  ◼   EasyPak (Graham Partners)                                                 ◼   Indorama                                       ◼    Oaktree Capital
  ◼   Genpak                                                                    ◼   Ineos                                          ◼    Prophet Equity
  ◼   Lacerta (SK Capital)                                                      ◼   LyondellBasell                                 ◼    Teleo Capital
  ◼   Novolex (The Carlyle Group)                                               ◼   Polychem (The Sterling Group)
  ◼   Pactiv                                                                    ◼   Purecycle Technologies
  ◼   Sonoco                                                                    ◼   Ravago
  ◼   Tekni-Plex (Genstar)                                                      ◼   Revolution (Arsenal Capital Partners)

  Sponsors                                                                      ◼   Sabic

  ◼   Endeavour Capital(1)                                                      ◼   Total / Corbion

  ◼   Stonehenge Partners(2)




(1) Would pursue in connection with a privately held company.
(2) Owns Revere Packaging.

Jefferies LLC / February 2021                                                               3
                                                                                                                                                          CONFIDENTIAL
                                         Case 21-10527-JTD        Doc 533-8           Filed 05/28/21       Page 175 of 203
Parties Who Have Provided Definitive Feedback                                                                                       DRAFT – SUBJECT TO MATERIAL CHANGE




            Company                  Type          Status                                                      Commentary

                                   Strategic                 ◼   BASF concluded to not pursue further as they saw no fit from neither a recycling or market approach
                                                  Declined
                                    Buyer                        standpoint

                                                             ◼   Declined due to food thermoforming not being an area of focus as well as concerns about the
                                   Strategic
                                                  Declined       fundamentals of RPET supply base and customer dynamics in North America. Their focus is on Europe
                                    Buyer
                                                                 for the collection network is more developed


                                   Strategic
                                                  Declined   ◼   Ineos noted that this is not something of for them at this time
                                    Buyer


                                   Financial
                                                  Declined   ◼   Metalmark concluded that the asset is not of interest
                                     Buyer


                                   Financial
                                                  Declined   ◼   Prophet Equity concluded that the asset is not of interest
                                     Buyer


                                   Strategic                 ◼   Purecycle has their hands full and CarbonLITE is not a strategic fit for them. The only remote possibility
                                                  Declined
                                    Buyer                        of them being interested would be if Nestle came to them and wanted their involvement


                                                             ◼   Total / Corbion concluded that it is both geographically and product wise too far left field from where
                                Strategic Buyer   Declined
                                                                 they want to seek opportunities.




Jefferies LLC / February 2021                                                     4
                                                                                                                                                              CONFIDENTIAL
                                           Case 21-10527-JTD                 Doc 533-8          Filed 05/28/21        Page 176 of 203
Near-Term Process Timeline                                                                                                              DRAFT – SUBJECT TO MATERIAL CHANGE




                                     January 2021                              February 2021                          March 2021
                                 S     M    T       W   T    F     S       S     M    T    W     T    F     S     S     M   T   W   T   F   S
                                                1 2                          1 2 3 4 5 6                             1 2 3 4 5 6
                                 3 4 5 6 7 8 9                            7 8 9 10 11 12 13                       7 8 9 10 11 12 13
                                 10 11 12 13 14 15 16                     14 15 16 17 18 19 20                    14 15 16 17 18 19 20
                                 17 18 19 20 21 22 23                     21 22 23 24 25 26 27                    21 22 23 24 25 26 27
                                 24 25 26 27 28 29 30                     28                                      28 29 30 31
                                 31
            Denotes Holiday          Key Date


                      Week Of                                                                              Sale Process

                       1/11/21                  ◼   Formally launched outreach process



                       1/18/21                  ◼   Execute NDAs, provide teaser


                                                ◼   Continue to execute NDAs, provide teaser
                       1/25/21                  ◼   Facilitate initial discussions with prospective investors
                                                ◼   Set up and populate data room
                                                ◼   Provide CIP / financial model
                       2/1/21
                                                ◼   Facilitate Q&A, diligence and virtual management meetings

                       2/8/21                   ◼   2/10/21: Deadline to provide initial proposals

                                                ◼   2/15/21: Deadline to provide initial proposals for PinnPack
                2/15/21 – 2/28/21
                                                ◼   Second stage diligence

                       3/1/21                   ◼   Finalize diligence and definitive documentation

                       3/8/21                   ◼   Execution of purchase agreement



Jefferies LLC / February 2021                                                               5
                                                                                                                             CONFIDENTIAL
                                Case 21-10527-JTD   Doc 533-8       Filed 05/28/21   Page 177 of 203   DRAFT – SUBJECT TO MATERIAL CHANGE




Appendix




Jefferies LLC / February 2021                                   6
                                                                                                                             CONFIDENTIAL
                                Case 21-10527-JTD   Doc 533-8       Filed 05/28/21   Page 178 of 203
PinnPack Process Letter                                                                                DRAFT – SUBJECT TO MATERIAL CHANGE




Jefferies LLC / February 2021                                   7
                                                                                                                             CONFIDENTIAL
                                Case 21-10527-JTD   Doc 533-8       Filed 05/28/21   Page 179 of 203
PinnPack Process Letter (cont)                                                                         DRAFT – SUBJECT TO MATERIAL CHANGE




Jefferies LLC / February 2021                                   8
Case 21-10527-JTD   Doc 533-8   Filed 05/28/21   Page 180 of 203




                         EXHIBIT J


                      DIP PROPOSAL

                         [Attached.]
              Case 21-10527-JTD             Doc 533-8          Filed 05/28/21      Page 181 of 203
                                                                                              L&W Draft 2/3/2021

                                                                                        Privileged & Confidential
                                                                                          Attorney Work Product

NOT A COMMITMENT TO LEND

                                        CARBONLITE HOLDINGS LLC

                                  $[________] Senior Secured DIP Loan Facility

                                 Summary of Principal Terms and Conditions

THIS SUMMARY OF TERMS AND CONDITIONS OUTLINES CERTAIN TERMS OF THE
PROPOSED DIP FACILITY REFERRED TO BELOW. THIS SUMMARY OF TERMS AND
CONDITIONS WAS PREPARED FOR DISCUSSION PURPOSES ONLY AND DOES NOT
CONSTITUTE A COMMITMENT TO PROVIDE ANY FINANCING TO THE BORROWER.
THIS PROPOSED TERM SHEET IS NOT EXHAUSTIVE AS TO ALL OF THE TERMS AND
CONDITIONS THAT WOULD GOVERN THE TRANSACTIONS DESCRIBED HEREIN. THE
STATEMENTS CONTAINED IN THIS TERM SHEET AND ALL DISCUSSIONS BETWEEN
AND AMONG THE PARTIES IN CONNECTION THEREWITH CONSTITUTE
CONFIDENTIAL SETTLEMENT COMMUNICATIONS ENTITLED TO PROTECTION UNDER
RULE 408 OF THE FEDERAL RULES OF EVIDENCE.

Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Existing
Term Loan Credit Agreement (as defined herein).


    Borrower:                        CarbonLITE Holdings, LLC (the “Borrower”), as debtor and debtor-in-
                                     possession.

    Guarantors:                      Each of the entities listed on Exhibit B, each as debtor and debtor-in-
                                     possession 1 (collectively, the “Guarantors”). Such Guarantors, together
                                     with the Borrower, are referred to herein each as a “Loan Party” and
                                     collectively, as the “Loan Parties”.

                                      “Chapter 11 Cases” mean proceedings under chapter 11 of title 11 of the
                                     U.S. Code (the “Bankruptcy Code”) of the Borrower and the Guarantors
                                     before that certain U.S. Bankruptcy Court in the District of Delaware (the
                                     “Bankruptcy Court”).

    DIP Facility:                    A senior secured debtor-in-possession loan facility to be provided to the
                                     Loan Parties (the “DIP Facility”) consisting of: (i) term loans (the “DIP
                                     Term Loans” and the “DIP Term Loan Facility”), on terms and
                                     conditions to be set forth in a DIP Term Loan Credit Agreement among
                                     the Loan Parties, the Existing Term Loan Agent and the Existing Term
                                     Lenders (the “DIP Term Loan Credit Agreement”), consisting of (A) an
                                     aggregate principal amount of $[______] in “new money” loans (“New
                                     Money DIP Term Loans”), and (B) an aggregate principal amount of




1
    NTD: Inclusion of Pennsylvania and Texas facility entities as guarantors under the DIP remains under review.
                                                           1
US-DOCS\120568724.17
              Case 21-10527-JTD            Doc 533-8          Filed 05/28/21   Page 182 of 203



                                     $[_____] 2 of “rolled-up” Existing Term A/C Loans (the “Rolled-Up
                                     Term Loans”); and (ii) revolving loans 3 (the “DIP ABL Loans” and
                                     “DIP ABL Facility”), on terms and conditions set forth in a DIP ABL
                                     Credit Agreement among the Loan Parties, the Existing ABL Agent and
                                     the Existing ABL Lender (the “DIP ABL Credit Agreement”), consisting
                                     of (A) an aggregate principal amount of $[______] in “new money”
                                     revolving loans (“New Money DIP ABL Loans”), and (B) an aggregate
                                     principal amount of $[_____] of “rolled-up” Existing ABL Loans (as
                                     defined below) (the “Rolled-Up ABL Loans”).

                                     For the avoidance of doubt, none of the Tranche B Loans (as defined in
                                     the Existing Term Loan Credit Agreement) shall constitute “Rolled-Up
                                     Term Loans” and shall be paid in accordance with the Existing Term
                                     Loan Credit Agreement.

                                     “Existing Term Loan Credit Agreement” means that certain Credit
                                     Agreement, dated as of August 2, 2019 (as amended, amended and
                                     restated, supplemented or otherwise modified from time to time prior to
                                     the Petition Date) among the Borrower, the guarantors party thereto,
                                     Orion Energy Partners Investment Agent, LLC, as administrative agent
                                     and collateral agent (in such capacities, the “Existing Term Loan
                                     Agent”), and the other agents and lenders party thereto from time to time
                                     (the “Existing Term Lenders”) relating to the Tranche A Loans, Tranche
                                     C Loans (the Tranche C Loans and the Tranche A Loans, collectively, the
                                     “Existing Term A/C Loans”) and the Tranche B Loans (the Tranche B
                                     Loans and the Existing Term A/C Loans, collectively, the “Existing
                                     Term Loans”) made thereunder.

                                     “Existing ABL Credit Agreement” means that certain Credit Agreement,
                                     dated as of September 16, 2019, among CL PI, CL Industries, CL P,
                                     Pinnpack and Bank of Leumi, as lender (in such capacity, the “Existing
                                     ABL Lender”; also, as applicable, the “Existing ABL Agent”) relating to
                                     the loans made thereunder (the “Existing ABL Loans”).

                                     “Existing Intercreditor Agreement” means that certain Intercreditor
                                     Agreement, dated as of September 16, 2019, among the Existing ABL
                                     Agent and the Existing Term Loan Agent, as amended by that certain
                                     First Amendment to Intercreditor Agreement, dated as of December 10,
                                     2020 and as further amended, amended and restated, supplemented or
                                     otherwise modified from time to time prior to the Petition Date.

    Administrative and               The Existing Term Loan Agent shall serve as the “DIP Term Loan
    Collateral Agents:               Agent”, and the Existing ABL Agent shall serve as the “DIP ABL
                                     Agent” (together, the “DIP Agents”).




2
 NTD: To include Term Loans outstanding as a result of application of the Prepayment Premium, which applies
upon filing of a bankruptcy as per the Existing Term Loan Credit Agreement.
3
    NTD: Leumi/ABL participation in DIP subject to further discussion.

                                                          2
US-DOCS\120568724.17
            Case 21-10527-JTD     Doc 533-8         Filed 05/28/21      Page 183 of 203



 DIP Lenders:               The Existing Term Lenders shall constitute the “DIP Term Lenders”,
                            and the Existing ABL Lender shall constitute the “DIP ABL Lender”, in
                            each case subject to the terms of the DIP Term Loan Credit Agreement
                            and the DIP ABL Credit Agreement, as applicable (such lenders being
                            individually a “DIP Lender” and collectively the “DIP Lenders”).

 Use of Cash Collateral:    In addition to the liquidity provided by the New Money DIP Term Loans
                            and the New Money DIP ABL Loans under the DIP Facility, the Interim
                            DIP Order and Final DIP Order (each as defined below) will authorize
                            the Loan Parties to use any collateral that constitutes “cash collateral” as
                            such term is defined in section 363(a) of the Bankruptcy Code and that
                            constitutes ABL Priority Collateral, Term Priority Collateral, Other
                            Encumbered Collateral, Unencumbered Collateral[, Texas Facility Group
                            Collateral or Pennsylvania Facility Group Collateral] (each as defined
                            herein) (“Cash Collateral”) in accordance with the terms hereof.

 Purpose/Use of Proceeds:   The Cash Collateral and the proceeds of the DIP Facility will be used in
                            accordance with the initial 13-Week Budget and any subsequent 13-
                            Week Budget (as defined below) for working capital and general
                            corporate purposes of the Loan Parties, including allowed administrative
                            expenses incurred during the Chapter 11 Cases.

 DIP Term Loan              Up to $[_____] (or such lesser amount that is specified in the Interim DIP
 Availability:              Order) of New Money DIP Term Loans may be made available under the
                            DIP Term Loan Facility upon entry of the Interim DIP Order by the
                            Bankruptcy Court with the remainder to be made available following
                            entry of the Final DIP Order, subject to the satisfaction of certain
                            conditions precedent, including, without limitation, the Bankruptcy
                            Court’s approval of the Rolled-Up Term Loans on terms satisfactory to
                            the DIP Term Loan Agent in its sole discretion. Amounts borrowed
                            under the DIP Term Loan Facility that are repaid or prepaid may not be
                            reborrowed.

                            The New Money DIP Term Loans shall be funded into a blocked
                            controlled segregated deposit account, which will be an account of the
                            Borrower, but which will be subject to a blocked account control
                            agreement in favor of the DIP Term Agent (“DIP Term Loan Funding
                            Account”) and from which the Loan Parties may draw on a
                            [weekly/monthly] basis in accordance with the 13-Week Budget.

 DIP ABL Loan               Up to $[_____] (or such lesser amount that is specified in the Interim DIP
 Availability:              Order) of New Money DIP ABL Loans may be made available under the
                            DIP ABL Facility upon entry of the Interim DIP Order by the Bankruptcy
                            Court with the remainder to be made available following entry of the
                            Final DIP Order, subject to the satisfaction of certain conditions
                            precedent, including, without limitation, the Bankruptcy Court’s
                            approval of the Rolled-Up ABL Loans on terms satisfactory to the DIP
                            ABL Agent in its sole discretion. Amounts borrowed under the DIP ABL
                            Facility that are repaid may be reborrowed subject to the terms of the DIP
                            ABL Credit Agreement.



                                                3
US-DOCS\120568724.17
            Case 21-10527-JTD   Doc 533-8         Filed 05/28/21     Page 184 of 203



 Mandatory Prepayments:   Subject to the Carve-Out (as defined below), obligations under the DIP
                          Facility shall be prepaid in accordance with the terms of the DIP Term
                          Loan Credit Agreement, the DIP ABL Credit Agreement and the Existing
                          Intercreditor Agreement, as applicable, with 100% of the net cash
                          proceeds of:

                          (a)     all asset sales or other dispositions of property outside the
                                  ordinary course of business of any Loan Party, including
                                  dispositions of DIP Collateral and unencumbered (or partly
                                  encumbered) assets that are subject to a superpriority claim in
                                  favor of the DIP Agents and the DIP Lenders;

                          (b)     all issuances or incurrences of debt-for-borrowed money not
                                  permitted by the DIP Term Loan Credit Agreement and the DIP
                                  ABL Credit Agreement (it being understood that the DIP Facility
                                  will permit unsecured indebtedness under the “paycheck
                                  protection program” so long as such amounts are used for eligible
                                  uses to qualify for forgiveness); and

                          (c)     all casualty and condemnation events, in certain cases subject to
                                  a threshold and a limited reinvestment right; and

                          (d)     all proceeds of any Loan Party in connection with (i) the issuance
                                  of any additional shares of capital stock in any Loan Party, (ii)
                                  without duplication of clause (b) above, incurrence by the Loan
                                  Parties of any subordinated notes and (iii) any prepayment
                                  received by any Loan Party under any customer agreement.

 DIP Collateral; Lien     The DIP Orders shall grant and approve, among other things, the liens,
 Priority:                claims and security interests in the order of priority described below and
                          on Exhibit D hereto:

                          (a)     pursuant to Bankruptcy Code Section 364(c)(1), a joint and
                                  several superpriority administrative expense claim in the Chapter
                                  11 Cases in respect of all obligations under the DIP Facility (the
                                  “DIP Superpriority Claim”) with priority over all other
                                  administrative expenses in the Chapter 11 Cases (and all other
                                  superpriority administrative claims, including the ABL
                                  Superpriority Adequate Protection Claim and the Term Loan
                                  Superpriority Adequate Protection Claim (each as defined
                                  below)), subject only to the Carve-Out (as defined below);
                                  provided that the DIP Superpriority Claims granted to (x) the DIP
                                  ABL Lenders shall, at all times be in respect of any assets or
                                  property that constitute, or, but for the commencement of the
                                  Chapter 11 Cases would have constituted, ABL Priority
                                  Collateral, senior to the DIP Superpriority Claims granted to the
                                  DIP Term Lenders, and (y) the DIP Term Lenders shall, at all
                                  times be in respect of any assets or property that constitute, or,
                                  but for the commencement of the Chapter 11 Cases would have
                                  constituted, Term Priority Collateral, Other Encumbered



                                              4
US-DOCS\120568724.17
            Case 21-10527-JTD   Doc 533-8        Filed 05/28/21      Page 185 of 203



                                 Collateral and Unencumbered Collateral, senior to the DIP
                                 Superpriority Claims granted to the DIP ABL Lenders.

                          (b)    pursuant to Bankruptcy Code Section 364(d)(1), (i) all
                                 obligations under the DIP Term Loan Facility shall be secured by
                                 valid, perfected, enforceable and unavoidable priming liens on,
                                 and security interests in, all of each Loan Party’s present and
                                 future assets and properties that secure the Existing Term Loans
                                 (the “Term Priority Collateral”), in each case senior in priority
                                 to the liens thereon that secure the Existing Term Loans, subject
                                 only to the Carve-Out; and (ii) all obligations under the DIP ABL
                                 Facility shall be secured by valid, perfected, enforceable and
                                 unavoidable priming liens on, and security interests in, all of each
                                 Loan Party’s present and future assets and properties that secure
                                 the obligations under the Existing ABL Credit Agreement (the
                                 “ABL Priority Collateral”), in each case senior in priority to the
                                 liens thereon that secure the Existing ABL Loans, subject only to
                                 the Carve-Out;

                          (c)    [pursuant to Bankruptcy Code Section 364(d)(1), (i) up to $[___]
                                 of obligations under the DIP Term Loan Facility shall be secured
                                 by valid, perfected, enforceable and unavoidable priming liens
                                 on, and security interests in, all of each Loan Party’s present and
                                 future assets and properties constituting the Texas Facility Group
                                 (the “Texas Facility Group Collateral”), in each case senior in
                                 priority to the liens thereon that secure any and all obligations
                                 under the Texas Bond Documents, subject only to the Carve-Out;
                                 and (ii) up to $[___] of obligations under the DIP Term Loan
                                 Facility shall be secured by valid, perfected, enforceable and
                                 unavoidable priming liens on, and security interests in, all of each
                                 Loan Party’s present and future assets and properties constituting
                                 the Pennsylvania Facility Group (the “Pennsylvania Facility
                                 Group Collateral”), in each case senior in priority to the liens
                                 thereon that secure any and all obligations under the
                                 Pennsylvania Bond Documents, subject only to the Carve-Out;]

                          (d)    pursuant to Bankruptcy Code Section 364(c)(3), all obligations
                                 under the DIP Term Loan Facility (but not the DIP ABL Facility)
                                 shall be secured by valid, perfected, enforceable and unavoidable
                                 junior liens on, and security interests in, all of each Loan Party’s
                                 present and future assets and properties, in each case other than
                                 the Term Priority Collateral and ABL Priority Collateral, that is
                                 subject to any validly perfected, enforceable and unavoidable
                                 security interest or lien in existence as of the Petition Date (as
                                 defined below) (the “Other Encumbered Collateral”), subject
                                 only to the Carve-Out; and

                          (e)    pursuant to Bankruptcy Code Section 364(c)(2), all obligations
                                 under the DIP Term Loan Facility (but not the DIP ABL Facility)
                                 shall be secured by first priority valid, perfected, enforceable and
                                 unavoidable liens on, and security interests in, all assets of the

                                             5
US-DOCS\120568724.17
            Case 21-10527-JTD           Doc 533-8         Filed 05/28/21      Page 186 of 203



                                          Loan Parties that are not otherwise subject to valid, perfected,
                                          enforceable and unavoidable liens and security interests in
                                          existence as of the Petition Date or valid liens perfected (but not
                                          granted) after the Petition Date (to the extent such perfection in
                                          respect of a prepetition claim is expressly permitted under the
                                          Bankruptcy Code) (the “Unencumbered Collateral”), subject
                                          only to the Carve-Out. 4

                                 The Term Priority Collateral, together with the ABL Priority Collateral,
                                 Other Encumbered Collateral, Unencumbered Collateral[, the Texas
                                 Facility Group Collateral, the Pennsylvania Facility Group Collateral]
                                 and proceeds of Avoidance Actions (as defined herein) is referred to
                                 herein as the “DIP Collateral”. The DIP Collateral will include all assets
                                 of each Loan Party existing on the date of the filing by such Loan Party
                                 of their petitions to commence the Chapter 11 Cases (the “Petition Date”)
                                 and the assets of such Loan Party arising or acquired after the Petition
                                 Date. The DIP Collateral shall not include actions for preferences,
                                 fraudulent conveyances, and other avoidance power claims under
                                 Sections 544, 545, 547, 548, 550 and 553 of the Bankruptcy Code (the
                                 “Avoidance Actions”), but, subject to the entry of the Final DIP Order,
                                 shall include the proceeds of Avoidance Actions.

                                 At no time shall the DIP Facility be subject to marshalling or, subject to
                                 the entry of the Final DIP Order, to surcharge under section 506(c) of the
                                 Bankruptcy Code or the “equities of the case” exception under section
                                 552(b) of the Bankruptcy Code.

                                 Pursuant to section 363(k) of the Bankruptcy Code, whether at public
                                 auction or in a private sale process, the right of the DIP Agents, on behalf
                                 of the DIP Lenders, to credit bid the full amount of their claims under the
                                 DIP Facility shall be fully preserved.

                                 All of the security interests and liens described herein with respect to the
                                 Loan Parties shall be effective and perfected as of the entry of the Interim
                                 DIP Order and without the necessity of the execution of mortgages,
                                 security agreements, pledge agreements, financing statements or other
                                 agreements, but without limitation of the right of the DIP Agent and DIP
                                 Lenders to require any such agreements.

    Adequate Protection of       The Existing Term Loan Agent and the Existing Term Lenders (together,
    Existing Term Lenders’       the “Term Loan Secured Parties”) shall receive as adequate protection
    Interests in the Term        of any diminution in the value of their interests in the Term Priority
    Priority Collateral:         Collateral securing the obligations (including the Prepayment Premium)
                                 under the Existing Term Loan Credit Agreement (the “Term Loan
                                 Secured Obligations”), the following forms of adequate protection set
                                 forth below; provided, however, that holders of Tranche B Loans shall
                                 only receive the forms of adequate protection set forth in clauses (a) and


4
 NTD: Leasehold mortgages for PinnPack and Riverside and 0.7% equity held by a third party in PinnPack
Packaging to be covered here.

                                                      6
US-DOCS\120568724.17
               Case 21-10527-JTD             Doc 533-8          Filed 05/28/21       Page 187 of 203



                                      (b) below, in each case, subject to the terms of the Existing Term Loan
                                      Credit Agreement:

                                      (a) pursuant to Bankruptcy Code Section 361(2), adequate protection
                                      replacement liens on the DIP Collateral (the “Term Loan Replacement
                                      Liens”) in the priority set forth in Exhibit D;

                                      (b) a superpriority administrative expense claim as contemplated by
                                      Sections 507(b) and 364(c)(1) of the Bankruptcy Code (the “Term Loan
                                      Superpriority Adequate Protection Claim”), subject to (i) the Carve-Out
                                      and (ii) the DIP Superpriority Claims granted in respect of the DIP
                                      Facility obligations, and pari passu with the ABL Superpriority Adequate
                                      Protection Claim (as defined below);

                                      (c) upon entry of the Interim DIP Order, payment in cash of all interest
                                      (including any Default Interest (as defined in the Existing Term Loan
                                      Agreement) calculated from January 4, 2021 5 through the Petition Date)
                                      and fees under the Existing Term Loan Credit Agreement that have
                                      accrued as of the Petition Date at the applicable rates provided for under
                                      the Existing Term Loan Credit Agreement (including, without limitation,
                                      at the default rate specified therein), and thereafter at the rates and times
                                      specified in the Existing Term Loan Credit Agreement (including,
                                      without limitation, at the default rate specified therein); and

                                      (d) without duplication of amounts required to be paid pursuant to the
                                      DIP Facility, upon entry of the Interim Order, payment in cash of all
                                      reasonable professional fees and expenses of the Existing Term Loan
                                      Agent as provided for in the Existing Term Loan Credit Agreement.

    Adequate Protection of            As adequate protection of any diminution in the value of the interests of
    Existing ABL Lender’s             the Existing ABL Agent and the Existing ABL Lender (together, the
    Interests in the ABL              “ABL Secured Parties”) in the ABL Priority Collateral securing the
    Priority Collateral:              obligations under the Existing ABL Credit Agreement (the “ABL
                                      Secured Obligations”), the ABL Secured Parties shall receive:

                                      (a) pursuant to Bankruptcy Code Section 361(2), adequate protection
                                      replacement liens on the DIP Collateral (the “ABL Replacement Liens”)
                                      in the priority set forth in Exhibit D;

                                      (b) a superpriority administrative expense claim as contemplated by
                                      Sections 507(b) and 364(c)(1) of the Bankruptcy Code (the “ABL
                                      Superpriority Adequate Protection Claim”), subject to (i) the Carve-Out
                                      and (ii) the DIP Superpriority Claims granted in favor of the DIP Facility
                                      obligations, and pari passu with the Term Loan Superpriority Adequate
                                      Protection Claim;

                                      (c) upon entry of the Interim DIP Order, payment in cash of all interest
                                      and unused commitment and other fees under the Existing ABL Credit
                                      Agreement that have accrued as of the Petition Date at the applicable rate

5
    NTD: This date is tied to the date that Orion notified the Borrower of a cross-EoD.

                                                            7
US-DOCS\120568724.17
            Case 21-10527-JTD      Doc 533-8          Filed 05/28/21      Page 188 of 203



                            provided for under the Existing ABL Credit Agreement (including,
                            without limitation, at the default rate specified therein), and thereafter at
                            the rate and times specified in the Existing ABL Credit Agreement
                            (including, without limitation, at the default rate specified therein); and

                            (d) without duplication of amounts required to be paid pursuant to the
                            DIP Facility, upon entry of the Interim Order, payment in cash of all
                            reasonable professional fees and expenses of the Existing ABL Agent as
                            provided for in the Existing ABL Credit Agreement.

 Carve-Out:                 The “Carve-Out” means the sum of: (i) all fees required to be paid to the
                            Clerk of the Court and to the U.S. Trustee under 28 U.S.C. § 1930(a) plus
                            interest at the statutory rate (without regard to the notice set forth in clause
                            (iv) below); (ii) fees and expenses up to [$25,000] incurred by a trustee
                            under section 726(b) of the Bankruptcy Code (without regard to the
                            notice set forth in clause (iv) below); (iii) to the extent allowed at any
                            time, whether by interim or final compensation order, all professional
                            Fees of professional persons (collectively, the “Allowed Professional
                            Fees”) incurred at any time before delivery of a Carve-Out Trigger
                            Notice (as defined below), including success or transaction fees earned
                            by or payable to a professional person, whether allowed by the
                            Bankruptcy Court prior to or after delivery of a Carve-Out Trigger Notice
                            (as defined below) and without regard to whether such fees and expenses
                            are provided for in the 13-Week Budget; and (iv) Allowed Professional
                            Fees incurred after the first business day following delivery of the Carve-
                            Out Trigger Notice in an aggregate amount not to exceed [$500,000] with
                            respect to professional persons (the amount set forth in this clause (iv)
                            being the “Post-Carve-Out Trigger Notice Cap”).

                            “Carve-Out Trigger Notice” means written notice to the Borrower that
                            the Carve-Out is invoked, which notice shall be delivered only after the
                            occurrence and during the continuation of an Event of Default (after
                            giving effect to any applicable grace periods).

 Limitations on Use of      No portion of the Carve-Out, proceeds of the DIP Facility, or DIP
 Carve-Out, Loan Proceeds   Collateral (including, without limitation, any Cash Collateral) may be
 and Cash Collateral:       used to (or support any other party to) litigate, object to, contest or
                            challenge in any manner or raise any defenses to the debt, collateral
                            position, liens or claims of the DIP Lenders, the DIP Agents, the Term
                            Loan Secured Parties, or the ABL Secured Parties, whether by
                            challenging the validity, extent, amount, perfection, priority or
                            enforceability of the indebtedness under the DIP Facility, the Existing
                            Term Loan Credit Agreement or the Existing ABL Credit Agreement, or
                            the validity, extent, perfection, priority or enforceability of any mortgage,
                            security interest or lien with respect thereto or any other rights or interests
                            or replacement liens with respect thereto or any other rights or interests
                            of the DIP Agents, the DIP Lenders, the Term Loan Secured Parties, or
                            the ABL Secured Parties, or by seeking to subordinate or recharacterize
                            the DIP Facility (or amounts outstanding thereunder), the Existing Term
                            Credit Agreement (or amounts outstanding thereunder), or the Existing
                            ABL Credit Agreement (or amounts outstanding thereunder), or to

                                                  8
US-DOCS\120568724.17
            Case 21-10527-JTD   Doc 533-8         Filed 05/28/21     Page 189 of 203



                          disallow or avoid any claim, mortgage, security interest, lien, or
                          replacement lien or by asserting any claims or causes of action, including,
                          without limitation, any actions under chapter 5 of the Bankruptcy Code,
                          against any of the DIP Lenders, the DIP Agents, the Term Loan Secured
                          Parties, or the ABL Secured Parties, or any of their respective officers,
                          directors, agents, or employees.

                          In addition, none of the Carve-Out, proceeds of Loans, nor any DIP
                          Collateral (including, without limitation, any Cash Collateral) shall be
                          used in connection with (a) preventing, hindering or delaying the DIP
                          Lenders’, the DIP Agents’, the Term Loan Secured Parties’, or the ABL
                          Secured Parties’ enforcement or realization upon the DIP Collateral or
                          the exercise of rights once an event of default has occurred and is
                          continuing, (b) using or seeking to use Cash Collateral or selling or
                          otherwise disposing of the DIP Collateral other than as provided herein,
                          (c) using or seeking to use any insurance proceeds related to the DIP
                          Collateral without the consent of the DIP Agent, the Existing ABL Agent
                          or the Existing Term Loan Agent, as applicable; or (d) incurring
                          Indebtedness other than in accordance with the 13-Week Budget or other
                          than as permitted in the DIP Documentation; provided that the foregoing
                          limitations shall not prevent the Loan Parties and their professionals from
                          being heard on whether an event of default has occurred and is
                          continuing.

 Cash Management:         Subject to approval by the Bankruptcy Court, after commencement of the
                          Chapter 11 Cases, the Loan Parties shall use a cash management system
                          satisfactory to the DIP Agents and DIP Lenders, which shall be
                          administered by the Loan Parties’ Chief Restructuring Officer.

 Challenge Period:        The Interim DIP Order and Final DIP Order shall provide that any official
                          unsecured creditors’ committee appointed in the Loan Parties’ Chapter
                          11 Cases (a “Committee”) and any other party in interest must file a
                          pleading with the Bankruptcy Court challenging the validity, extent,
                          perfection and/or priority of any claims or security interest of the Term
                          Loan Secured Parties or the ABL Secured Parties prior to the later of (a)
                          60 days after a Committee is appointed in the Chapter 11 Cases, or (b) 75
                          days after the Petition Date (the “Challenge Period”). Failure of the
                          Committee or any other party in interest to file such a pleading with the
                          Bankruptcy Court shall forever bar such party from making such a
                          challenge.

 Closing Date:            The date on which the Interim DIP Order is entered by the Bankruptcy
                          Court and the conditions precedent under the DIP Facility have been
                          satisfied or waived (the “Closing Date”), but in no event later than three
                          (3) business days after the Petition Date.

                          The DIP Agent and DIP Lenders will not provide any loans other than
                          those authorized under the Interim DIP Order unless, on or before the 35th
                          day following the Petition Date, a final DIP Order shall have been entered
                          and shall not have been reversed, modified, amended, stayed or vacated
                          and shall not be subject to a stay pending appeal, and which shall be in

                                              9
US-DOCS\120568724.17
            Case 21-10527-JTD   Doc 533-8          Filed 05/28/21      Page 190 of 203



                          form and substance acceptable to the DIP Agents in all respects, the
                          “Final DIP Order”, and together with the Interim DIP Order,
                          collectively, “DIP Orders” and individually, a “DIP Order”).

 Maturity:                The DIP Facility shall be repaid in full in cash (and, to the extent not
                          already terminated, all commitments thereunder shall automatically and
                          permanently terminate) on the earliest of following dates (each a
                          “Maturity Date”):

                          (a)     the date that is [5] months after the Petition Date (the “Stated
                                  Maturity Date”),

                          (b)     35 days after the Petition Date if the Final DIP Order has not been
                                  entered,

                          (c)     the “effective date” of a plan of reorganization filed in the
                                  Chapter 11 Cases that is confirmed pursuant to an order entered
                                  by the Bankruptcy Court,

                          (d)     the date the Chapter 11 Cases are dismissed or converted to
                                  chapter 7 case(s),

                          (e)     the acceleration and termination of the DIP Term Loan Facility
                                  or the DIP ABL Facility, or

                          (f)     the closing date of any sale of all or substantially all of the assets
                                  of the Loan Parties.

 Interest Rates:          Substantially consistent with the rates set forth in the Existing Term Loan
                          Credit Agreement and the Existing ABL Credit Agreement.

 Fees:                    The Borrower will pay certain fees in connection with the DIP Facility as
                          set forth on Exhibit C to this Term Sheet.

 Expenses:                The Borrower will pay all reasonable and documented out-of-pocket
                          costs and expenses (including reasonable and documented fees and
                          expenses of counsel (including New York counsel, bankruptcy counsel
                          and local counsel in each appropriate jurisdiction) and a financial advisor)
                          for each of the DIP Term Loan Agent and the DIP ABL Agent in
                          connection with administering the DIP Facility, preparing all documents
                          and enforcing any and all obligations relating to the DIP Facility.

 Documentation:           The DIP Term Loan Credit Agreement, the DIP ABL Credit Agreement
                          and the other documentation with respect to the DIP Facility
                          (collectively, the “DIP Documentation”) shall be based upon the
                          Existing Term Loan Credit Agreement and Existing ABL Credit
                          Agreement, respectively, with such changes to reflect the terms hereof,
                          and shall otherwise to be in form and substance reasonably satisfactory
                          to the DIP Agents. For the avoidance of doubt, the DIP Term Loan Credit
                          Agreement will not include the provisions in the Existing Term Loan



                                              10
US-DOCS\120568724.17
              Case 21-10527-JTD            Doc 533-8         Filed 05/28/21     Page 191 of 203



                                    Agreement that permit or contemplate the sale of the facility owned by
                                    Pinnpack.

                                    The DIP Lenders and the DIP Agents will enter into an intercreditor
                                    agreement (the “DIP Intercreditor Agreement”), which shall be based
                                    upon the terms and conditions [of the Existing Intercreditor Agreement
                                    with changes] 6 to be agreed, but in any case, to require the DIP ABL
                                    Agent and DIP ABL Lender to vote or consent in conformity with the
                                    DIP Term Agent in respect of any consent rights in the DIP
                                    Documentation, except to the extent such vote or consent would
                                    disproportionately, materially and adversely affect the holders of the DIP
                                    ABL Loans as compared to the holders of the DIP Term Loans. 7

    Compliance with Budget:         The Loan Parties shall comply with the Initial 13-Week Budget and any
                                    subsequent 13-Week Budget (each as defined below), subject to an
                                    adverse variance for total “Receipts” of 10% (except as set forth below)
                                    and an adverse variance for total operating “Disbursements” of 10%
                                    (except as set forth below). Compliance with the 13-Week Budget shall
                                    be tested weekly, commencing after the first full week after the Petition
                                    Date. Any adverse deviation from the 13-Week Budget beyond any
                                    applicable permitted adverse variance shall constitute an event of default
                                    unless waived in writing by the DIP Lenders (a “Budget Event”). For the
                                    avoidance of doubt, professional fees and any adequate protection
                                    payments made on account of obligations under the Existing ABL Credit
                                    Agreement or Existing Term Loan Credit Agreement shall be included in
                                    the 13-Week Budget; provided, however, that such included amounts
                                    shall not constitute a cap on the amount of any such payments that the
                                    Loan Parties are obligated to pay. Professional fees shall not be included
                                    in any calculations for purposes of testing compliance with the 13-Week
                                    Budget and permitted variances.

    Reporting:                      Substantially consistent with the Existing Term Loan Credit Agreement
                                    and the Existing ABL Credit Agreement with additional customary
                                    reporting to reflect the debtor-in-possession nature of the DIP Facility,
                                    including, without limitation:

                                            (a)      an initial 13-Week statement of projected receipts,
                                                     disbursements, net cash flow, liquidity and loans for the
                                                     immediately following consecutive 13 weeks, set forth
                                                     on a weekly basis (the “Initial 13-Week Budget”);

                                            (b)      on Wednesday of each week (commencing after the first
                                                     full week after the Petition Date), a variance report in
                                                     form acceptable to the DIP Agents (each, a “Variance
                                                     Report”) with respect to the immediately prior week
                                                     ended the last business day of such week, setting forth (i)


6
 NTD: Priority arrangements as between DIP ABL Lender and DIP Term Lenders are subject to further review and
discussion.
7
    NTD: Certain Orion-only voting rights to be discussed between Orion and Leumi.

                                                        11
US-DOCS\120568724.17
            Case 21-10527-JTD   Doc 533-8         Filed 05/28/21    Page 192 of 203



                                          the actual cash receipts and disbursements for such
                                          immediately preceding week on a line-item basis and
                                          available cash on hand as of the end of such week, (ii)
                                          the variance in dollar amounts of the actual receipts and
                                          disbursements for each weekly period from those
                                          reflected for the corresponding period in the 13-Week
                                          Budget, (iii) a description of the nature of any material
                                          positive or negative variance in certain line items to be
                                          agreed, and (iv) whether the Loan Parties complied with
                                          the budget covenant for the applicable testing period;

                                (c)       on Wednesday of every fourth week after the Petition
                                          Date (commencing after the fourth full week after the
                                          Petition Date), an updated proposed rolling 13-Week
                                          cash flow projection (a “Proposed 13-Week Budget”).
                                          Unless the DIP Agents notify the Loan Parties in writing
                                          (which may be by email) on or before the Wednesday of
                                          the week following the delivery of any Proposed 13-
                                          Week Budget that such Proposed 13-Week Budget is not
                                          in form and substance satisfactory to the DIP Agents,
                                          such Proposed 13-Week Budget shall on such
                                          Wednesday become the “13-Week Budget” for all
                                          purposes. If the DIP Agents deliver such notice that such
                                          Proposed 13-Week Budget is not in form and substance
                                          satisfactory to the DIP Agents, the 13-Week Budget then
                                          in effect (or, if the Initial 13-Week Budget is then in
                                          effect, the Initial 13-Week Budget) (the “13-Week
                                          Budget”) shall continue as the then-effective 13-Week
                                          Budget;

                                      (d) on Wednesday of each week, a call with representatives
                                          of each of the Loan Parties (including the Chief
                                          Operating Officer and the Chief Restructuring Officer)
                                          and the DIP Agents to discuss updates and progress
                                          towards the Customer Discussions Plan, the Operational
                                          Improvements Plan, and the applicable weekly Variance
                                          Report; and

                                      (e) on Wednesday of each week, a report from Jefferies (the
                                          “Jefferies Report”), as the financial restructuring
                                          advisor to the Loan Parties, which shall include updates
                                          on the process of securing potential investors/purchasers,
                                          a list of contacted and target investors/purchasers, any
                                          material feedback from such investors/purchasers,
                                          upcoming process milestones, and drafts of all marketing
                                          materials associated with the capital raise / asset sale
                                          process.

 Representations and      Substantially consistent with the Existing Term Loan Credit Agreement
 Warranties:              and the Existing ABL Credit Agreement with additional customary



                                             12
US-DOCS\120568724.17
            Case 21-10527-JTD   Doc 533-8          Filed 05/28/21     Page 193 of 203



                          representations and warranties to reflect the debtor-in-possession nature
                          of the DIP Facility.

 Affirmative Covenants:   Substantially consistent with the Existing Term Loan Credit Agreement
                          and the Existing ABL Credit Agreement with additional customary
                          affirmative covenants to reflect the debtor-in-possession nature of the
                          DIP Facility, including, without limitation:

                          (a)     all “first day” and “second day” orders will be reasonably
                                  satisfactory to the DIP Agents,

                          (b)     the Loan Parties promptly provide not later than [10] days prior
                                  to the filing thereof all proposed forms of any plan of
                                  reorganization or liquidation, and/or any disclosure statement
                                  related to such plan,

                          (c)     the Loan Parties provide all notices of litigation, defaults, and
                                  unmatured defaults and certain other information (including all
                                  documents filed with the Bankruptcy Court or distributed to any
                                  Committee),

                          (d)     the Loan Parties provide notice of any event, occurrence, or
                                  circumstance in which a material portion of the DIP Collateral is
                                  damaged, destroyed, or otherwise impaired or adversely affected,

                          (e)     the Loan Parties promptly and diligently oppose any motion filed
                                  by persons in the Bankruptcy Court to lift the stay on the DIP
                                  Collateral (other than motions filed by the DIP Agent or DIP
                                  Lenders), any motion filed by persons in the Bankruptcy Court
                                  to terminate the exclusive ability of the Loan Parties to file a plan
                                  of reorganization, and any other motion filed by persons in the
                                  Bankruptcy Court that, if granted, could reasonably be expected
                                  to have a material adverse effect on the DIP Agents, the DIP
                                  Lenders or any DIP Collateral, and

                          (f)     Satisfaction of each of the following (each, a “Milestone”):

                                          1. Prior to or on the Petition Date, the Borrower shall
                                             have installed a Chief Restructuring Officer
                                             acceptable to the DIP Agents.

                                          2. By no later than [__] days following the Petition
                                             Date, the Bankruptcy Court shall enter the Interim
                                             DIP Order, in form and substance acceptable to the
                                             DIP Agents.

                                          3. By no later than [__] days following the Petition
                                             Date, the Debtors shall have filed a motion seeking
                                             approval of the bidding procedures in form and
                                             substance acceptable to the DIP Agents.



                                              13
US-DOCS\120568724.17
            Case 21-10527-JTD   Doc 533-8        Filed 05/28/21   Page 194 of 203




                                       4. By no later than [__] days following the Petition
                                          Date, the Bankruptcy Court shall enter the Final DIP
                                          Order, in form and substance acceptable to the DIP
                                          Agents.

                                       5. By no later than [__] days following the Petition
                                          Date, the Borrower shall have obtained entry of an
                                          order from the Bankruptcy Court approving bidding
                                          procedures in respect of a sale of all or substantially
                                          all of the Loan Parties’ assets to be implemented
                                          pursuant to section 363 of the Bankruptcy Code
                                          (a “Sale Transaction”), which procedures are in
                                          form and substance acceptable to the DIP Agents
                                          (the “Bidding Procedures Order”).

                                       6. By no later than [__] days following the Petition
                                          Date, the Borrower shall conduct the auction, if
                                          necessary, for all or substantially all of the
                                          Borrower’s consolidated assets pursuant to Section
                                          363 of the Bankruptcy Code and in accordance with
                                          the Bidding Procedures Order.

                                       7. By no later than [__] days following the Petition
                                          Date, the Bankruptcy Court shall hold a hearing
                                          regarding approval of the Sale Transaction.

                                       8. By no later than [__] days following the Petition
                                          Date, the Bankruptcy Court shall have approved the
                                          Sale Transaction and entered an order in form and
                                          substance acceptable to the DIP Agents approving
                                          the Sale Transaction.

                                       9. By no later than [__] days following the Petition
                                          Date, the Sale Transaction shall have closed;
                                          provided that if regulatory approvals associated with
                                          a Sale Transaction remain pending as of such date,
                                          such date shall be automatically extended to the date
                                          that is the third Business Day following receipt of all
                                          necessary regulatory approvals.

                                       10. The Loan Parties shall satisfy the milestones set
                                           forth in the Customer Discussions Plan in
                                           accordance with the requirements set forth therein.

                                       11. The Loan Parties shall satisfy the milestones set
                                           forth in the Operational Improvements Plan in
                                           accordance with the requirements set forth therein.

                                       12. Following the Petition Date, the Loan Parties shall
                                           satisfy the milestones set forth in the Jefferies


                                            14
US-DOCS\120568724.17
            Case 21-10527-JTD   Doc 533-8          Filed 05/28/21     Page 195 of 203



                                               Report, in a form to be agreed between the Loan
                                               Parties and the DIP Agents, in accordance with the
                                               requirements set forth therein.

 Negative Covenants:      Substantially consistent with the Existing Term Loan Credit Agreement
                          and the Existing ABL Credit Agreement with (a) modifications to (i)
                          reduce additional debt capacity, (ii) remove the ability to pay junior debt,
                          including Shareholder Notes (as defined in the Existing Term Loan
                          Agreement), (iii) reduce the ability to buy and sell assets without consent,
                          (iv) limit the ability to make restricted payments for the payment of
                          management fees, (v) removing the ability to enter into intercompany
                          indebtedness among the Loan Parties, (vi) removing the ability to enter
                          into certain other intercompany transactions among the Loan Parties, (vii)
                          other changes to be agreed and (b) (i) limitations on changes to any
                          personnel of the Loan Parties, (ii) restrictions on engaging in any
                          customer pricing discussions in breach of the Customer Discussions Plan
                          and (iii) additional customary negative covenants to reflect the debtor-in-
                          possession nature of the DIP Facility.

 Events of Default:       Substantially consistent with the Existing Term Loan Credit Agreement
                          and the Existing ABL Credit Agreement with additional customary
                          events of default to reflect the debtor-in-possession nature of the DIP
                          Facility, including, without limitation, the following:

                          (a)     the filing of any pleading, motion or application seeking, or the
                                  entry of an order authorizing, approving or granting:

                                  (i)      conversion of any of the Chapter 11 Cases to a case under
                                           Chapter 7 of the Bankruptcy Code;

                                  (ii)     the dismissal of any of the Chapter 11 Cases (or any
                                           subsequent Chapter 7 case);

                                  (iii)    appointment of a trustee, examiner or disinterested
                                           person with expanded powers relating to the operations
                                           or the business of any Loan Party in the Chapter 11
                                           Cases;

                                  (iv)     additional post-petition financing or liens on the DIP
                                           Collateral, in each case, without the consent of the DIP
                                           Agents and the DIP Lenders;

                                  (v)      any action adverse to the DIP Agents or the DIP Lenders
                                           or their rights and remedies in the DIP Collateral;

                                  (vi)     relief from the automatic stay for the benefit of any other
                                           creditor with respect to any material DIP Collateral
                                           without the consent of the DIP Agents; or

                                  (vii)    any Loan Party’s motion to disallow in whole or in part
                                           the DIP Lenders’ claim in respect of the obligations


                                              15
US-DOCS\120568724.17
            Case 21-10527-JTD   Doc 533-8        Filed 05/28/21     Page 196 of 203



                                         under the DIP Facility or contest any material provision
                                         of any DIP Documentation;

                          (b)    the failure of any Loan Party to comply with any DIP Order;

                          (c)    an order is entered by the Bankruptcy Court in any of the Chapter
                                 11 Cases without the express prior written consent of the DIP
                                 Agents (i) to revoke, reverse, stay, modify, supplement or amend
                                 the DIP Orders in a manner that is inconsistent with the DIP
                                 Facility that adversely affects, and is not otherwise consented to
                                 by, the DIP Agents, (ii) to grant or permit the grant of a lien on
                                 the DIP Collateral (other than liens permitted under the DIP
                                 Facility);

                          (d)    the payment by any Loan Party of any pre-petition claim without
                                 the prior written consent of the DIP Agents other than as
                                 permitted by the 13-Week Budget;

                          (e)    the commencement of, support of or failure to oppose any action
                                 against any of the DIP Agent or any DIP Lender by or on behalf
                                 of any Loan Party or any Loan Party’s affiliates or officers;

                          (f)    any administrative expense claim is allowed having priority to or
                                 ranking in parity with the rights of the DIP Agents and DIP
                                 Lenders;

                          (g)    any plan of reorganization is confirmed without the DIP Agents’
                                 consent;

                          (h)    the filing of any plan of reorganization that does not provide for
                                 repayment in full in cash of the DIP Facility without the DIP
                                 Agents’ consent;

                          (i)    payment of or granting adequate protection with respect to any
                                 of the existing secured debt of any of the Loan Parties, other than
                                 as set forth herein without the consent of the DIP Agents;

                          (j)    liens or super-priority claims with respect to the DIP Facility
                                 shall at any time cease to be valid, perfected and enforceable in
                                 all respects with the priority described herein;

                          (k)    allowance of any claim under Bankruptcy Code Section 506(c)
                                 or otherwise against any or all of the DIP Agent, the DIP Lenders
                                 or the DIP Collateral;

                          (l)    any termination or modification of the exclusivity periods set
                                 forth in Bankruptcy Code Section 1121;




                                            16
US-DOCS\120568724.17
            Case 21-10527-JTD     Doc 533-8         Filed 05/28/21       Page 197 of 203



                            (m)     any subsidiary of a Loan Party that is not subject to the Chapter
                                    11 Cases becomes subject to an insolvency proceeding without
                                    the consent of the DIP Agents;

                            (n)     the occurrence of a Budget Event; or

                            (o)     the failure to meet any Milestone.

                            The DIP Agents may exercise remedies consistent with the DIP
                            Documentation and the DIP Orders upon five (5) business’ days’ notice
                            from the DIP Agents to the Loan Parties of the occurrence of an event of
                            default; provided, however, that the DIP Agent and the DIP Lenders agree
                            not to oppose a request by the Loan Parties for an expedited hearing
                            during such five-business-day period to re-impose or continue the
                            automatic stay under section 362 of the Bankruptcy Code.

 Conditions Precedent to    The conditions precedent to the initial borrowings under the DIP Facility
 Initial Borrowing:         on the Closing Date shall consist of those conditions precedent
                            customarily required in similar financings, including the conditions
                            applicable to the DIP Facility set forth on Exhibit A hereto.

 Conditions to Subsequent   The conditions precedent to subsequent borrowing and the withdrawals
 Borrowing and              from the DIP Term Loan Funding Account under the DIP Facility after
 Withdrawals:               the Closing Date will consist of those conditions precedent customarily
                            required in similar financings, including, without limitation:

                            (a)     entry of the Final DIP Order;

                            (b)     receipt by the DIP Agents of a borrowing notice or a withdrawal
                                    notice, as applicable, in form and substance satisfactory to the
                                    DIP Agents;

                            (c)     all reasonable and documented out-of-pocket costs, fees,
                                    expenses (including, without limitation, reasonable and
                                    documented legal fees and expenses) set forth in the DIP
                                    Documentation or otherwise required to be paid to the DIP
                                    Agents on or before such date shall have been paid;

                            (d)     all representations and warranties of the Loan Parties set forth in
                                    the DIP Documentation shall be true and correct in all material
                                    respects (or if qualified by materiality, in all respects) and no
                                    default or event of default shall have occurred or be continuing;
                                    and

                            (e)     the amount to be withdrawn from the DIP Term Loan Funding
                                    Account shall not exceed the amount set forth in the 13-Week
                                    Budget.

 Indemnification:           Substantially consistent with the Existing Term Loan Credit Agreement
                            and the Existing ABL Credit Agreement.



                                               17
US-DOCS\120568724.17
            Case 21-10527-JTD     Doc 533-8         Filed 05/28/21     Page 198 of 203



 Governing Law:            New York but excluding any principles of conflicts of law or other rule
                           of law that would cause the application of the law of any jurisdiction other
                           than the State of New York.

                           The Loan Parties will submit to the exclusive jurisdiction and venue of
                           the Bankruptcy Court, or in the event that the Bankruptcy Court does not
                           have or does not exercise jurisdiction, then in any state or federal court
                           of competent jurisdiction in the State, County and City of New York,
                           borough of Manhattan.

 Counsel to the DIP Term   Latham & Watkins LLP.
 Loan Agent:

 Counsel to the DIP ABL    [●].
 Agent:




                                               18
US-DOCS\120568724.17
            Case 21-10527-JTD            Doc 533-8       Filed 05/28/21        Page 199 of 203



                                                 EXHIBIT A


            Conditions Precedent to Initial Borrowings under DIP Facility on the Closing Date:

 (a)      The Loan Parties shall have commenced the Chapter 11 Cases in the Bankruptcy Court
          by no later than [●], 2021. The Loan Parties shall have complied in full with the notice
          and other requirements of the Bankruptcy Code, in a manner acceptable to the DIP Agents
          with respect to the Interim DIP Order and the DIP Agents shall have received such
          evidence thereof as it shall reasonably require. No trustee, or other disinterested person
          with expanded powers pursuant to Section 1104(c) of the Bankruptcy Code, shall have
          been appointed or designated with respect to any Loan Party or their respective business,
          properties or assets and no motion shall be pending seeking any such relief. All of the
          “first day orders” and “second day orders” entered by the Bankruptcy Court at the time
          of the commencement of the Chapter 11 Cases and prior to the Interim DIP Order shall
          be in form and substance reasonably satisfactory to the DIP Agents. A cash management
          order approving the cash management arrangements of the Loan Parties consistent with
          the requirements under the DIP Facility, and otherwise in form and substance reasonably
          satisfactory to the DIP Agents, shall have been entered and shall be in full force and effect.

 (b)      The Interim DIP Order shall have been entered by the Bankruptcy Court.

 (c)      Receipt by the DIP Agents, each in form and substance reasonably satisfactory to the DIP
          Agents, of (i) the Initial 13-Week Budget, (ii) a monthly DIP forecast for the period
          through the end of the term of the DIP Facility, and (iii) a pro forma balance sheet for the
          Loan Parties.

 (d)      Execution and delivery of all DIP Documentation for the DIP Facility by the parties
          thereto.

 (e)      The DIP Agents shall have received at least 3 business days prior to the Closing Date all
          documentation and information as is reasonably requested by the DIP Agents that is
          required by regulatory authorities under applicable “know your customer” and anti-
          money-laundering rules and regulations in applicable jurisdictions, including, without
          limitation, the PATRIOT Act and the beneficial ownership regulations, in each case to
          the extent requested in writing at least 10 business days prior to the Closing Date.

 (f)      No material adverse change in the business, operations, profits, assets or financial
          condition of the Borrower and Guarantors shall have occurred since December 31, 2020
          (it being understood that the commencement of the Chapter 11 Cases, the events that
          customarily occur following the commencement of a proceeding under Chapter 11 of the
          Bankruptcy Code, any defaults under agreements that have no material adverse effect on
          the Loan Parties under the terms of the Bankruptcy Code as a result of the commencement
          of the Chapter 11 Cases, and any “going concern” or other qualification, exception or
          explanatory note in the Loan Parties’ audited financial statements shall not be deemed a
          material adverse change). No defaults or events of default on the Closing Date under any
          of the DIP Documentation shall exist. The DIP Agents shall have received the payment
          of all fees required to be paid on the Closing Date under the terms hereof or otherwise


                                                      A-1
US-DOCS\120568724.17
            Case 21-10527-JTD           Doc 533-8       Filed 05/28/21       Page 200 of 203




          under the DIP Documentation. The DIP Agents shall have received payment of all
          reasonable and documented out-of-pocket costs and expenses (including, without
          limitation, the reasonable and documented fees and expenses of counsel) incurred for the
          period through and including the Closing Date.

 (g)      Receipt by the DIP Agents of borrowing notices in form and substance satisfactory to the
          DIP Agents.

 (h)      All representations and warranties of the Loan Parties set forth in the DIP Documentation
          shall be true and correct in all material respects (or if qualified by materiality, in all
          respects).

 (i)      Prior to or on the Petition Date, the Borrower shall have installed a Chief Restructuring
          Officer acceptable to the DIP Agents.

 (j)      Delivery of mortgages of the Pinback and Riverside Facilities in favor of the DIP Term
          Loan Agent, each in form and substance acceptable to the DIP Term Loan Agent.

 (k)      [The requisite bondholders and secured parties party to the Texas Bond Documents and
          the Pennsylvania Bond Documents (as each such term is defined in the Existing Term
          Credit Agreement) shall have (i) provided their consent to the Loan Parties entering in the
          DIP Facility, with such consent in form and substance acceptable to the DIP Term Loan
          Agent, (ii) the requisite bondholders and secured parties party to the Texas Bond
          Documents and the DIP Term Loan Agent shall have agreed to a valuation and application
          of payments waterfall for the Texas facility and (iii) the requisite bondholders and secured
          parties party to the Pennsylvania Bond Documents and the DIP Term Loan Agent shall
          have agreed to a valuation and application of payments waterfall for the Pennsylvania
          facility.]

 (l)      Receipt by the DIP Term Agent of (i) a detailed customer pricing discussions plan, in
          form and substance acceptable to the DIP Term Agent (the “Customer Discussions
          Plan”), which Customer Discussions Plan shall include (1) updates and milestones
          regarding increasing product finished-product pricings to target customers, (2) details of
          current discussions with customers, including customer “asks”, (3) target volumes by
          location and cost analysis, (4) a schedule of upcoming meetings, (5) a summary of prior
          meetings with customers, (6) an outreach program for targeting new customers and (7)
          other information requested by the DIP Term Agent and (ii) a detailed operational
          improvement plan, in form and substance acceptable to the DIP Term Agent (the
          “Operational Improvements Plan”), which Operational Improvements Plan shall include
          (1) preventative and required repairs and maintenance), (2) a labor management and
          retention plan, (3) opportunities to improve throughput volumes and finished product
          yield, (4) feedstock sourcing initiatives (including analysis around quality, price, and
          logistics), (5) any other initiatives to lower operating costs and (6) other information
          requested by the DIP Term Agent.

 (m)      LF Investment Holdings LLC shall have acknowledged entry into the DIP Facility.



                                                     A-2
US-DOCS\120568724.17
              Case 21-10527-JTD             Doc 533-8        Filed 05/28/21        Page 201 of 203




                                                    EXHIBIT B


                                                     Guarantors 8

CarbonLITE Sub-Holdings LLC (“CL Intermediate Holdco”), a Delaware limited liability company

CarbonLITE PI Holdings LLC (“CL PI”), a Delaware limited liability company

CarbonLITE Industries LLC (“CL Industries”), a Delaware limited liability company

CarbonLITE PinnPack LLC (“CL Pinnpack”), a Delaware limited liability company

PinnPack Packaging LLC (“Pinnpack”), a Delaware limited liability company

Pinnpack P, LLC (“Pinnpack P”), a Delaware limited liability company

[CarbonLite Recycling LLC (“CL Recycling”), a Delaware limited liability company

CarbonLite Recycling Holdings LLC (“CL Recycling Holdings”), a Delaware limited liability company]

[CarbonLite P LLC (“CL P”), a Delaware limited liability company

CarbonLite P Holdings LLC (“CL P Holdings”), a Delaware limited liability company]




8
    NTD: Inclusion of PA/TX entities to be updated based on final DIP structure.
                                                         B-1
US-DOCS\120568724.17
            Case 21-10527-JTD         Doc 533-8       Filed 05/28/21       Page 202 of 203



                                              EXHIBIT C

                                 Fees and Premiums under DIP Facility

The Borrower agrees to pay (or cause to be paid) the following:

 Commitment Fee:                    With respect to the New Money DIP Term Loans, an amount equal
                                    to [__]% of the commitment to extend such New Money DIP Term
                                    Loans, [half] of which shall be paid on the Closing Date and [half]
                                    of which shall be paid upon entry of the Final DIP Order.

                                    With respect to the New Money DIP ABL Loans, an amount equal
                                    to [__]% of the commitment to extend such New Money DIP ABL
                                    Loans, [half] of which shall be paid on the Closing Date and [half]
                                    of which shall be paid upon entry of the Final DIP Order.

 Exit Premium:                      [[__]% of the DIP Term Loan Facility, payable upon repayment of
                                    loans at exit, and payable either in equity of the reorganized Loan
                                    Parties (at Plan value), cash or in the form of additional exit loans.]




                                                  C-1
US-DOCS\120568724.17
                    Case 21-10527-JTD            Doc 533-8      Filed 05/28/21      Page 203 of 203



                                                         EXHIBIT D

                                                    Lien Priority Ranking

  Lien           Term            ABL         Unencumbered       Avoidance         Other         [Texas       [Pennsylvania
 Priority       Priority        Priority       Collateral        Action       Encumbered        Facility     Facility Group
 On DIP        Collateral      Collateral     (other than       Proceeds       Collateral       Group          Collateral]
Collateral                                     Avoidance                        (not ABL       Collateral]
                                                Action                           Priority
                                               Proceeds)                      Collateral or
                                                                              Term Priority
                                                                               Collateral)
    1         Carve-Out        Carve-Out     Carve-Out        Carve-Out       Other Liens     Carve-Out      Carve-Out
    2         DIP Term         DIP ABL       DIP Term Loan    DIP Term        Carve-Out       Up to $[___] Up to $[___] of
              Loan             Loan          Facility Liens   Loan Facility                   of DIP Term DIP Term Loan
              Facility         Facility                       Liens [to the                   Loan Facility Facility Liens
              Liens            Liens                          extent of New                   Liens
                                                              Money DIP
                                                              Term Loans]
    3         Existing         Existing      Existing Term    DIP Term        DIP Term        Texas Bond     Pennsylvania
              Term Loan        ABL Loan      Loan Liens;      Loan Facility   Loan Facility   Document       Bond Document
              Liens;           Liens;                         Liens [to the   Liens           Liens          Liens
                                             Term Loan
                                                              extent of
              Term Loan        ABL           Replacement
                                                              Rolled-Up
              Replacement      Replacement   Liens
                                                              Term Loans]
              Liens            Liens

    4         DIP ABL          DIP Term                       Existing Term   Existing Term
              Loan             Loan                           Loan Liens;     Loan Liens;
              Facility         Facility
                                                              Term Loan       Term Loan
              Liens            Liens
                                                              Replacement     Replacement
                                                              Liens           Liens
    5         Existing         Existing
              ABL Loan         Term Loan
              Liens;           Liens;
              ABL              Term Loan
              Replacement      Replacement
              Liens            Liens
    6




                                                              D-1
        US-DOCS\120568724.17
